

113 S1217 RS: Housing Finance Reform and Taxpayer Protection Act of 2013
U.S. Senate
2013-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 579113th CONGRESS2d SessionS. 1217IN THE SENATE OF THE UNITED STATESJune 25, 2013Mr. Corker (for himself, Mr. Warner, Mr. Johanns, Mr. Tester, Mr. Heller, Ms. Heitkamp, Mr. Moran, Mrs. Hagan, Mr. Kirk, Mr. Manchin, Mr. Chambliss, and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsSeptember 18, 2014Reported by Mr. Johnson of South Dakota, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide secondary mortgage market reform, and for
		  other purposes.1.Short
			 title; table of contents(a)Short
			 titleThis Act may be cited
			 as the Housing Finance Reform and
			 Taxpayer Protection Act of 2013.(b)Table of
			 ContentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of
				contents.Sec. 2. Definitions.TITLE I—Federal Mortgage Insurance CorporationSec. 101. Establishment.Sec. 102. Director.Sec. 103. Board of Directors.Sec. 104. Office of the Inspector General.Sec. 105. Staff, experts, and consultants.Sec. 106. Reports; testimony; audits.Sec. 107. Initial funding.TITLE II—Duties, Responsibilities, and Structure of the
				FMICSubtitle A—Duties and AuthoritiesSec. 201. Duties and responsibilities of the FMIC.Sec. 202. Standard form credit risk-sharing mechanisms,
				products, structures, contracts, or other security agreements.Sec. 203. Mortgage Insurance Fund.Sec. 204. Insurance.Sec. 205. Authority to protect taxpayers in unusual and exigent
				market conditions.Sec. 206. General powers.Sec. 207. Exemptions.Subtitle B—Oversight of market participantsSec. 211. Approval of private mortgage insurers.Sec. 212. Approval of servicers.Sec. 213. Approval of issuers.Sec. 214. Approval of bond guarantors.Sec. 215. Authority to establish FMIC Mutual Securitization
				Company.Sec. 216. Additional authority relating to oversight of market
				participants.Sec. 217. Civil money penalties.Sec. 218. Protection of privilege and other matters relating to
				disclosures by market participants.Subtitle C—Transparency in market operationsSec. 221. Review of loan documents; disclosures.Sec. 222. Investor immunity.Sec. 223. Uniform securitization agreements.Sec. 224. Uniform mortgage database.Sec. 225. Electronic registration of eligible
				mortgages.Subtitle D—FMIC StructureSec. 231. Office of Underwriting.Sec. 232. Office of Securitization.Sec. 233. Office of Federal Home Loan Bank
				Supervision.TITLE III—Transfer of powers, personnel, and property to FMIC
				from FHFASec. 301. Powers and duties transferred.Sec. 302. Transfer and rights of employees of the
				FHFA.Sec. 303. Abolishment of FHFA.Sec. 304. Transfer of property and facilities.Sec. 305. Technical and conforming amendments.TITLE IV—Improving transparency, accountability, and efficacy
				within affordable housingSec. 401. Affordable housing allocations.Sec. 402. Housing Trust Fund.Sec. 403. Capital Magnet Fund.Sec. 404. Additional taxpayer protections.TITLE V—Wind Down of Fannie Mae and Freddie MacSec. 501. Repeal of GSE charters.Sec. 502. Wind down.Sec. 503. Aligning purpose of conservatorship with
				FMIC.Sec. 504. Conforming loan limits.Sec. 505. Portfolio reduction.Sec. 506. Repeal of mandatory housing goals.TITLE VI—Improvements to functioning of housing
				marketSec. 601. Continuation of multifamily business of the
				enterprises.Sec. 602. Multiple lender issues.Sec. 603. GAO report on full privatization of secondary
				mortgage market.TITLE VII—General provisionsSec. 701. Authority to issue regulations.Sec. 702. Fair value accounting.Sec. 703. Rule of construction.Sec. 704. Severability.2.DefinitionsAs used in this Act, the following
			 definitions shall apply:(1)Approved bond
			 guarantorThe term
			 approved bond guarantor means any entity that provides credit
			 enhancement that is approved by the Corporation pursuant to section 214 to
			 guarantee the timely payment of principal and interest on securities
			 collateralized by eligible mortgages and insured by the Corporation.(2)Approved
			 issuerThe term approved issuer means an issuer
			 that is approved by the Corporation pursuant to section 213—(A)to issue covered
			 securities; and(B)to purchase
			 insurance offered by the Corporation pursuant to title II on a covered
			 security
			 for which first loss credit enhancement has been secured.(3)Approved
			 private mortgage insurerThe term approved private
			 mortgage insurer means an insurer that is approved by the Corporation
			 pursuant to section 211 to provide private mortgage insurance on eligible
			 mortgages.(4)Approved
			 servicerThe term approved servicer means a
			 servicer that is approved by the Corporation pursuant to section 212 to
			 administer eligible mortgages.(5)AreaThe
			 term area—(A)means a
			 metropolitan statistical area as established by the Office of Management
			 and
			 Budget; and(B)for purposes of
			 paragraph (11)(A)(ii), the median 1-family house price for an area shall
			 be
			 equal to the median 1-family house price of the county within the area
			 that has
			 the highest such median price.(6)Board; Board of
			 DirectorsThe terms Board and Board of
			 Directors mean the Board of Directors of the Federal Mortgage Insurance
			 Corporation.(7)CharterThe term charter means—(A)with respect to the Federal National
			 Mortgage Association, the Federal National Mortgage Association Charter
			 Act (12
			 U.S.C. 1716 et seq.); and(B)with respect to the Federal Home Loan
			 Mortgage Corporation, the Federal Home Loan Mortgage Corporation Act (12
			 U.S.C.
			 1451 et seq.).(8)CorporationThe
			 term Corporation means the Federal Mortgage Insurance
			 Corporation established under title I.(9)Covered
			 securityThe term covered security means a
			 mortgage-backed security—(A)collateralized by
			 eligible mortgages;(B)which is issued
			 subject to a standard form credit-risk sharing mechanism, product,
			 structure,
			 contract, or other securitization agreement developed by the Corporation
			 pursuant to title II; and(C)which is eligible
			 for insurance by the Corporation pursuant to title II, which insurance is
			 purchased by an approved issuer who issues covered securities.(10)DirectorThe
			 term Director means the Director of the Federal Mortgage
			 Insurance Corporation, unless the context otherwise requires.(11)Eligible
			 mortgageThe term eligible mortgage means a
			 mortgage—(A)that is a
			 residential real estate loan secured by a property with 1 to 4 single
			 family
			 units that has been originated in compliance with the provisions of
			 section
			 1026 of title 12 of the Code of Federal Regulations, as promulgated by the
			 Bureau of Consumer Financial Protection pursuant to section 129C(b) of the
			 Truth in Lending Act (15 U.S.C. 1639c(b)) (commonly referred to as the
			 Ability-to-Repay and Qualified Mortgage Rule);(B)has a maximum
			 original principal obligation amount that does not exceed the conforming
			 loan
			 limitation determined under section 504;(C)the outstanding
			 principal balance of which at the time of purchase of insurance available
			 under
			 title II—(i)is
			 less than 80 percent of the value of the property securing the mortgage;(ii)is
			 not less than 80 percent but not more than 85 percent of the value of the
			 property securing the mortgage, provided that not less than 12 percent of
			 the
			 unpaid principal balance of the mortgage, accounting for any downpayment
			 required under subparagraph (D), is insured by—(I)an approved
			 private mortgage insurer; or(II)lender recourse
			 or other credit enhancement that—(aa)meets standards
			 comparable to the standards required of private mortgage insurers under
			 section
			 211; and(bb)is
			 approved by the Corporation;(iii)is not less
			 than 85 percent but not more than 90 percent of the value of the property
			 securing the mortgage, provided that not less than 25 percent of the
			 unpaid
			 principal balance of the mortgage, accounting for any downpayment required
			 under subparagraph (D), is insured by—(I)an approved
			 private mortgage insurer; or(II)lender recourse
			 or other credit enhancement that—(aa)meets standards
			 comparable to the standards required of private mortgage insurers under
			 section
			 211; and(bb)is approved by
			 the Corporation; or(iv)is
			 not less than 90 percent but not more than 95 percent of the value of the
			 property securing the mortgage, provided that not less than 30 percent of
			 the
			 unpaid principal balance of the mortgage, accounting for any downpayment
			 required under subparagraph (D), is insured by—(I)an approved
			 private mortgage insurer; or(II)lender recourse
			 or other credit enhancement that—(aa)meets standards
			 comparable to the standards required of private mortgage insurers under
			 section
			 211; and(bb)is approved by
			 the Corporation;(D)having a
			 downpayment which shall be equal to not less than 5 percent of purchase
			 price
			 of the property securing the mortgage;(E)that is insured
			 by an approved State licensed title insurance company;(F)that contains
			 such terms and provisions with respect to insurance, property maintenance,
			 repairs, alterations, payment of taxes, default, reserves, delinquency
			 charges,
			 foreclosure proceedings, anticipation of maturity, additional and
			 secondary
			 liens, and other matters, including matters that set forth terms and
			 provisions
			 for establishing escrow accounts, performing financial assessments, or
			 limiting
			 the amount of any payment made available under the mortgage as the
			 Corporation
			 may prescribe; and(G)that contains
			 such other terms or characteristics as the Corporation, in consultation
			 with
			 the Bureau of Consumer Financial Protection, may determine necessary or
			 appropriate.(12)EnterpriseThe
			 term enterprise means—(A)the Federal
			 National Mortgage Association and any affiliate thereof; and(B)the Federal Home
			 Loan Mortgage Corporation and any affiliate thereof.(13)Federal
			 banking agenciesThe term—(A)Federal
			 banking agency means, individually, the Board of Governors of the
			 Federal Reserve System, the Office of the Comptroller of the Currency, the
			 Federal Deposit Insurance Corporation, the Bureau of Consumer Financial
			 Protection, the National Credit Union Administration, the Securities and
			 Exchange Commission, the Commodities Futures Trading Commission, the
			 Federal
			 Housing Finance Agency, and the Secretary of the Treasury; and(B)Federal
			 banking agencies means all of the agencies referred to in subparagraph
			 (A), collectively.(14)Federal Home
			 Loan BankThe term Federal Home Loan Bank means a
			 bank established under the authority of the Federal Home Loan Bank Act (12
			 U.S.C. 1421 et seq.).(15)Federal Home
			 Loan Bank SystemThe term Federal Home Loan Bank
			 System means the Federal Home Loan Banks and the Office of Finance and
			 any authorized subsidiary of one or more Federal Home Loan Banks.(16)FMIC
			 certification dateThe term FMIC certification
			 date means the date on which the Board of Directors certifies that the
			 Corporation is operational and able to perform the insurance functions for
			 covered securities as provided in this Act, which date shall be not later
			 than
			 5 years after the date of enactment of this Act.(17)Insured
			 depository institutionThe term insured depository
			 institution means—(A)an insured
			 depository institution, as defined under section 3 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813); and(B)a credit union
			 that meets the definition of depository institution as that term
			 is defined under section 19(b) of the Federal Reserve Act (12 U.S.C.
			 461).(18)Senior
			 Preferred Stock Purchase Agreement definedThe term Senior
			 Preferred Stock Purchase Agreement means—(A)the Amended and
			 Restated Senior Preferred Stock Purchase Agreement, dated September 26,
			 2008,
			 as such Agreement has been amended on May 6, 2009, December 24, 2009, and
			 August 17, 2012, respectively, and as such Agreement may be further
			 amended and
			 restated, entered into between the Department of the Treasury and each
			 enterprise, as applicable; and(B)any provision of
			 any certificate in connection with such Agreement creating or designating
			 the
			 terms, powers, preferences, privileges, limitations, or any other
			 conditions of
			 the Variable Liquidation Preference Senior Preferred Stock of an
			 enterprise
			 issued or sold pursuant to such Agreement.(19)Transfer
			 dateThe term transfer date means the date that is
			 1 year after the date of enactment of this Act.IFederal Mortgage
			 Insurance Corporation101.Establishment(a)EstablishmentThere
			 is hereby established the Federal Mortgage Insurance Corporation which
			 shall
			 have the powers hereinafter granted.(b)PurposeThe
			 purpose of the Corporation shall be to—(1)provide
			 liquidity, transparency, and access to mortgage credit by supporting a
			 robust
			 secondary mortgage market and the production of residential
			 mortgage-backed
			 securities; and(2)protect the
			 taxpayer from having to absorb losses incurred in the secondary mortgage
			 market
			 during periods of economic stress.(c)Federal
			 StatusThe Corporation shall be an independent agency of the
			 Federal Government.(d)SuccessionThe
			 Corporation shall have succession until dissolved by Act of Congress.(e)Principal
			 officeThe Corporation shall maintain its principal office in the
			 District of Columbia and shall be deemed, for purposes of venue in civil
			 actions, to be a resident thereof.(f)Authority To
			 establish other officesThe Corporation may establish such other
			 offices in such other place or places as the Corporation may deem
			 necessary or
			 appropriate in the conduct of its business.(g)ProhibitionThe
			 Corporation shall not engage in mortgage origination.102.Director(a)Establishment
			 of positionThere is established the position of the Director of
			 the Corporation, who shall be the head of the Corporation.(b)Appointment;
			 term(1)AppointmentThe
			 Director shall be appointed by the President, by and with the advice and
			 consent of the Senate, from among individuals who—(A)are citizens of
			 the United States; and(B)have a
			 demonstrated technical, academic, or professional understanding of, and
			 practical, disciplinary, vocational, or regulatory experience working in,
			 the
			 mortgage securities markets and housing finance.(2)TermThe
			 Director shall be appointed for a term of 5 years, unless removed before
			 the
			 end of such term for cause by the President.(3)Vacancy(A)In
			 generalA vacancy in the position of Director that occurs before
			 the expiration of the term for which a Director was appointed shall be
			 filled
			 in the manner established under paragraph (1), and the Director appointed
			 to
			 fill such vacancy shall be appointed only for the remainder of such
			 term.(B)Acting
			 Director(i)Designation by
			 the President(I)Eligible
			 individualsIf the Senate has not confirmed a Director, the
			 President may designate either the individual nominated, but not yet
			 confirmed,
			 for the position of Director or a member of the Board of Directors to
			 serve as
			 the Acting Director, and such Acting Director shall have all the rights,
			 duties, powers, and responsibilities of the Director, until such time as a
			 Director is confirmed by the Senate.(II)LimitationNo
			 individual may serve concurrently as the Acting Director of the
			 Corporation and
			 the Director of the Federal Housing Finance Agency.(4)Service after
			 end of termAn individual may serve as the Director after the
			 expiration of the term for which appointed until a successor has been
			 appointed.(5)CompensationThe
			 Director shall be compensated at the rate prescribed for level II of the
			 Executive Schedule under section 5313 of title 5, United States Code.(6)Rules of
			 constructionNo individual—(A)may serve
			 concurrently as the Director of the Corporation and the Director of the
			 Federal
			 Housing Finance Agency; and(B)that has, at any
			 time prior to, on, or after the date of enactment of this Act, served as
			 the
			 Director of the Federal Housing Finance Agency may serve as the Director
			 of the
			 Corporation.(c)Membership on
			 FSOCThe Dodd-Frank Wall Street Reform and Consumer Protection
			 Act is amended—(1)in section 2, by
			 amending paragraph (12)(E) to read as follows:(E)the Federal
				Mortgage Insurance Corporation, with respect to—(i)the Mortgage
				Insurance Fund established under title II of the
				Housing Finance Reform and Taxpayer
				Protection Act of 2013; and(ii)the Federal Home
				Loan Banks or the Federal Home Loan Bank
				System.;
				and(2)in section
			 111(b)(1)(H), by striking Director of the Federal Housing Finance
			 Agency and inserting Chairperson of the Federal Mortgage
			 Insurance Corporation.103.Board of
			 Directors(a)Board of
			 Directors(1)Voting
			 membersThe management of the Corporation shall be vested in a
			 Board of Directors consisting of 5 voting members—(A)1 of whom shall
			 be the Director, who shall serve as Chairperson of the Board; and(B)4 of whom shall
			 be appointed by the President, by and with the advice and consent of the
			 Senate, from among individuals who are citizens of the United States—(i)1
			 of whom shall have demonstrated technical, academic, or professional
			 understanding of, and practical, disciplinary, vocational, or regulatory
			 experience working in, the field of asset management;(ii)1
			 of whom shall have demonstrated technical, academic, or professional
			 understanding of, and practical, disciplinary, vocational, or regulatory
			 experience working in, mortgage insurance markets;(iii)1
			 of whom shall have a demonstrated technical, academic, or professional
			 understanding of, and practical, disciplinary, vocational, or regulatory
			 experience working with, lenders having less than $10,000,000,000 in total
			 assets; and(iv)1
			 of whom shall have a demonstrated technical, academic, or professional
			 understanding of, and practical, disciplinary, vocational, or regulatory
			 experience working with, multifamily housing development.(2)Non-voting
			 memberThe President shall appoint the Director of the Federal
			 Housing Finance Agency as an additional non-voting member of the Board of
			 Directors. The Director of the Federal Housing Finance Agency shall serve
			 as
			 non-voting member of the Board of Directors until such time as that
			 position is
			 abolished pursuant to title III.(3)Independence(A)In
			 generalEach voting member of the Board of Directors shall be
			 independent and neutral and maintain a fiduciary relationship to the
			 Corporation in performing his or her duties.(B)Independence
			 determinationIn order to be considered independent for purposes
			 of this paragraph, a voting member of the Board of Directors—(i)may
			 not, other than in his or her capacity as a member of the Board of
			 Directors or
			 any committee thereof—(I)accept any
			 consulting, advisory, or other compensatory fee from the Corporation; or(II)be a person
			 associated with the Corporation or with any affiliated company thereof;
			 and(ii)shall be
			 disqualified from any deliberation involving any transaction of the
			 Corporation
			 in which the member has a financial interest in the outcome of the
			 transaction.(4)Rule of
			 constructionNo individual that has, at any time prior to, on, or
			 after the date of enactment of this Act, served as the Director or Acting
			 Director of the Federal Housing Finance Agency may serve as a voting
			 member of
			 the Board of Directors.(b)AdministrationExcept
			 as otherwise may provided in this Act, the Board of Directors shall
			 administer
			 the affairs of the Corporation fairly and impartially and without
			 discrimination.(c)ConsultationThe
			 Board of Directors may, in carrying out any duty, responsibility,
			 requirement,
			 or action authorized under this Act, consult with the Federal banking
			 agencies
			 or any individual Federal banking agency, as the Board determines
			 necessary and
			 appropriate.(d)Terms(1)Appointed
			 membersEach appointed voting member shall be appointed for a
			 term of 5 years and shall serve on a full-time basis.(2)Interim
			 appointmentsAny voting member appointed to fill a vacancy
			 occurring before the expiration of the term for which such member's
			 predecessor
			 was appointed shall be appointed only for the remainder of such term.(3)Continuation of
			 serviceThe Chairperson and each appointed voting member may
			 continue to serve after the expiration of the term of office to which such
			 member was appointed until a successor has been appointed and qualified.(e)VacancyA
			 vacancy in the voting membership of the Board of Directors shall not
			 affect the
			 powers of the Board, and shall be filled in the manner in which the
			 original
			 appointment was made.(f)VotingA
			 majority vote of all voting members of the Board of Directors is necessary
			 to
			 resolve all voting issues of the Corporation.(g)MeetingsThe
			 Board of Directors shall meet in accordance with the bylaws of the
			 Corporation—(1)at the call of the
			 Chairperson; and(2)not less
			 frequently than once each month.(h)QuorumThree
			 voting members of the Board of Directors then in office shall constitute a
			 quorum.(i)BylawsA
			 majority of the voting members of the Board of Directors may amend the
			 bylaws
			 of the Corporation.(j)AttendanceMembers
			 of the Board of Directors may attend meetings of the Corporation and vote
			 in
			 person, via telephone conference, or via video conference.(k)Ineligibility
			 for other offices during service(1)In
			 generalNo voting member of the Board of Directors may during the
			 time such member is in office—(A)be an officer or
			 director of any insured depository institution, depository institution
			 holding
			 company, Federal Reserve bank, Federal home loan bank, approved servicer,
			 approved private mortgage insurer, institution that originates eligible
			 mortgages, or institution that issues a covered security; or(B)hold stock or a
			 controlling interest in any insured depository institution or depository
			 institution holding company, approved servicer, approved private mortgage
			 insurer, institution that originates eligible mortgages, or institution
			 that
			 issues a covered security.(2)CertificationUpon
			 taking office, each voting member of the Board of Directors shall certify
			 under
			 oath that such member has complied with this subsection and such
			 certification
			 shall be filed with the secretary of the Board of Directors.(l)Status of
			 employees(1)In
			 generalA director, member, officer, or employee of the
			 Corporation has no liability under the Securities Act of 1933 (15 U.S.C.
			 77a et
			 seq.) with respect to any claim arising out of or resulting from any act
			 or
			 omission by such person within the scope of such person's employment in
			 connection with any transaction involving the Corporation. This subsection
			 shall not be construed to limit personal liability for criminal acts or
			 omissions, willful or malicious misconduct, acts or omissions for private
			 gain,
			 or any other acts or omissions outside the scope of such person's
			 employment.(2)Effect on other
			 law(A)In
			 generalThis subsection does not affect—(i)any
			 other immunities and protections that may be available to such person
			 under
			 applicable law with respect to such transactions; or(ii)any other right
			 or remedy against the Corporation, against the United States under
			 applicable
			 law, or against any person other than a person described in paragraph (1)
			 participating in such transactions.(B)Rule of
			 constructionThis subsection shall not be construed to limit or
			 alter in any way the immunities that are available under applicable law
			 for
			 Federal officials and employees not described in this subsection.104.Office of the
			 Inspector General(a)Office of
			 Inspector General(1)In
			 generalThere is established the Office of the Inspector General
			 of the Federal Mortgage Insurance Corporation. The head of the Office of
			 the
			 Inspector General of the Federal Mortgage Insurance Corporation is the
			 Inspector General of the Federal Mortgage Insurance Corporation (in this
			 section referred to as the Inspector General), who shall be
			 appointed by the President, by and with the advice and consent of the
			 Senate.(2)Additional
			 responsibilitiesIn addition to carrying out the requirements
			 established under the Inspector General Act of 1978 (5 U.S.C. App.), the
			 Inspector General shall—(A)conduct,
			 supervise, and coordinate audits and investigations relating to the
			 programs
			 and operations of the Corporation—(i)to
			 ensure that the first loss position that the Corporation requires of
			 private
			 market holders of covered securities insured under this Act is adequate to
			 cover losses that might be incurred as a result of adverse economic
			 conditions,
			 wherein such conditions are generally consistent with the economic
			 conditions,
			 including national home price declines, observed in the United States
			 during
			 moderate to severe recessions experienced during the last 100 years; and(ii)with respect to
			 the—(I)oversight and
			 supervision of the Federal Home Loan Banks and the Federal Home Loan Bank
			 System; and(II)the contracting
			 practices and procedures of the Corporation; and(B)recommend
			 policies for the purpose of addressing any deficiencies, inefficiencies,
			 gaps,
			 or failures in the administration of such programs and operations.(3)Inspector
			 General report; report of independent actuaryBeginning 1 year
			 after the FMIC certification date, and annually thereafter, the Inspector
			 General and an independent actuary contracted for by the Director shall
			 each
			 conduct an examination and issue a separate report regarding—(A)the adequacy of
			 insurance fees charged by the Board of Directors under title II; and(B)the adequacy of
			 the Mortgage Insurance Fund established under title II.(b)Amendments to
			 Inspector General Act of 1978Section 11 of the Inspector General
			 Act of 1978 (5 U.S.C. App.) is amended—(1)in paragraph (1),
			 by inserting Chairperson of the Federal Mortgage Insurance
			 Corporation; after the Director of the Federal Housing Finance
			 Agency;; and(2)in paragraph (2),
			 by inserting the Federal Mortgage Insurance Corporation, after
			 the Federal Housing Finance Agency,.(c)CompensationThe
			 annual rate of basic pay of the Inspector General shall be the annual rate
			 of
			 basic pay provided for positions at level III of the Executive Schedule
			 under
			 section 5314 of title 5, United States Code.105.Staff,
			 experts, and consultants(a)Compensation(1)In
			 generalThe Board of Directors may appoint and fix the
			 compensation of such officers, attorneys, economists, examiners, and other
			 employees as may be necessary for carrying out the functions of the
			 Corporation.(2)Rates of
			 payRates of basic pay and the total amount of compensation and
			 benefits for all employees of the Corporation may be—(A)set and adjusted
			 by the Board of Directors without regard to the provisions of chapter 51
			 or
			 subchapter III of chapter 53 of title 5, United States Code; and(B)reasonably
			 increased, notwithstanding any limitation set forth in paragraph (3), if
			 the
			 Board of Directors determines such increases are necessary to attract and
			 hire
			 qualified employees.(3)ParityThe
			 Board of Directors may provide additional compensation and benefits to
			 employees of the Corporation, of the same type of compensation or benefits
			 that
			 are then being provided by any agency referred to under section 1206 of
			 the
			 Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12
			 U.S.C.
			 1833b) or, if not then being provided, could be provided by such an agency
			 under applicable provisions of law, rule, or regulation. In setting and
			 adjusting the total amount of compensation and benefits for employees, the
			 Board of Directors shall consult with and seek to maintain comparability
			 with
			 the agencies referred to under section 1206 of the Financial Institutions
			 Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1833b).(b)Detail of
			 government employeesUpon the request of the Board of Directors,
			 any Federal Government employee may be detailed to the Corporation without
			 reimbursement, and such detail shall be without interruption or loss of
			 civil
			 service status or privilege.(c)Experts and
			 consultantsThe Board of Directors may procure the services of
			 experts and consultants as the Board considers necessary or appropriate.(d)Technical and
			 professional advisory committeesThe Board of Directors may
			 appoint such special advisory, technical, or professional committees as
			 may be
			 useful in carrying out the functions of the Corporation.106.Reports;
			 testimony; audits(a)Reports(1)In
			 generalThe Corporation shall submit, on an annual basis, to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives a written
			 report of its operations, activities, budget, receipts, and expenditures
			 for
			 the preceding 12-month period.(2)Contents of
			 reportThe report required under subsection (a) shall include an
			 analysis of—(A)with respect to
			 the Mortgage Insurance Fund established under section 203—(i)the
			 current financial condition of the Mortgage Insurance Fund;(ii)the exposure of
			 the Mortgage Insurance Fund to changes in those economic factors most
			 likely to
			 affect the condition of that fund;(iii)a
			 current estimate of the resources needed for the Mortgage Insurance Fund
			 to
			 achieve the purposes of this Act; and(iv)any findings,
			 conclusions, and recommendations for legislative and administrative
			 actions
			 considered appropriate to the future activities of the Corporation;(B)the secondary
			 mortgage market, the housing market, and the economy, including through
			 use of
			 stress tests, and how such analysis was used to determine and set the
			 reserve
			 ratio for the Mortgage Insurance Fund for the preceding 12-month period;(C)whether or not
			 the actual reserve ratio of the Mortgage Insurance Fund met—(i)the
			 reserve ratio set for the preceding 12-month period; or(ii)the reserve
			 ratio goals established in section 203(e);(D)how the
			 Corporation intends to ensure that the goals set for the reserve ratio for
			 the
			 Mortgage Insurance Fund are to be met and maintained for the next 12-month
			 period, and such analysis shall include a detailed and descriptive plan of
			 the
			 actions that the Corporation intends to take pursuant to its authorities
			 under
			 this Act;(E)how the
			 Corporation has provided liquidity, transparency, and access to mortgage
			 credit
			 in its support of a robust secondary mortgage market and the production of
			 residential mortgage-backed securities;(F)the state of the
			 private label mortgage-backed securities market, and such analysis shall
			 include the submission of a reasonable set of administrative, regulatory,
			 and
			 legislative proposals on how to limit the Federal Government's footprint
			 in the
			 secondary mortgage market;(G)the effect that
			 further decreases in loan limits would have on the secondary mortgage
			 market,
			 the housing market, and the economy; and(H)the state of the
			 global covered bond market.(b)TestimonyThe
			 Chairperson of the Corporation, on a biannual basis, shall provide
			 testimony to
			 the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives.(c)Audit of
			 Corporation(1)Annual
			 auditThe Comptroller General of the United States shall annually
			 audit the financial transactions of the Corporation in accordance with the
			 United States generally accepted government auditing standards as may be
			 prescribed by the Comptroller General.(2)Place of
			 auditThe audit required under this subsection shall be conducted
			 at the place or places where accounts of the Corporation are normally
			 kept.(3)AccessThe
			 representatives of the Comptroller General shall have access to the
			 personnel
			 and to all books, accounts, documents, papers, records (including
			 electronic
			 records), reports, files, and all other papers, automated data, or
			 property
			 belonging to or under the control of or used or employed by the
			 Corporation
			 pertaining to its financial transactions and necessary to facilitate the
			 audit
			 required under this subsection, and such representatives shall be afforded
			 full
			 facilities for verifying transactions with the balances or securities held
			 by
			 depositories, fiscal agents, and custodians.(4)Possession and
			 custodyAll such books, accounts, documents, records, reports,
			 files, papers, and property of the Corporation used to carry out the audit
			 required under this subsection shall remain in the possession and custody
			 of
			 the Corporation.(5)Permissible
			 duplicationThe Comptroller General may obtain and duplicate any
			 such books, accounts, documents, records, working papers, automated data
			 and
			 files, or other information relevant to such audit without cost to the
			 Comptroller General and the Comptroller General’s right of access to such
			 information shall be enforceable pursuant to section 716(c) of title 31,
			 United
			 States Code.(6)Report(A)Submission to
			 CongressThe Comptroller General shall submit to Congress a
			 report of each annual audit conducted under this subsection.(B)Required
			 contentThe report to Congress required under subparagraph (A)
			 shall—(i)set
			 forth the scope of the audit; and(ii)include—(I)the statement of
			 assets and liabilities and surplus or deficit;(II)the statement of
			 income and expenses;(III)the statement
			 of sources and application of funds; and(IV)such comments
			 and information as the Comptroller General may deem necessary to inform
			 Congress of the financial operations and condition of the Corporation,
			 together
			 with such recommendations with respect thereto as the Comptroller General
			 may
			 deem advisable.(C)CopiesA
			 copy of each report required under subparagraph (A) shall be furnished to
			 the
			 President and to the Chairperson of the Corporation at the time such
			 report is
			 submitted to the Congress.(7)Assistance and
			 costs(A)Permitted use
			 of outside assistanceFor the purpose of conducting an audit
			 under this subsection, the Comptroller General may employ by contract,
			 without
			 regard to section 3709 of the Revised Statutes of the United States (41
			 U.S.C.
			 5), professional services of firms and organizations of certified public
			 accountants for temporary periods or for special purposes.(B)Cost of audit
			 covered by Corporation(i)In
			 generalUpon the request of the Comptroller General, the
			 Chairperson of the Corporation shall transfer to the Comptroller General
			 from
			 funds available, the amount requested by the Comptroller General to cover
			 the
			 reasonable costs of any audit and report conducted by the Comptroller
			 General
			 pursuant to this subsection.(ii)Credit of
			 fundsThe Comptroller General shall credit funds transferred
			 under clause (i) to the account at the Treasury established for salaries
			 and
			 expenses of the Government Accountability Office, and such amounts shall
			 be
			 available upon receipt and without fiscal year limitation to cover the
			 full
			 costs of the audit and report.107.Initial
			 funding(a)In
			 generalSection 1316 of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4516) is amended by adding at the end the following:(i)Annual
				assessments relating to initial funding of the
				FMICNotwithstanding title V of the
				Housing Finance Reform and Taxpayer
				Protection Act of 2013 or any other provision of law, for the
				period beginning on the date of enactment of this subsection and
			 ending on the
				FMIC certification date (as that date is set forth under section
			 2(16) of the
				Housing Finance Reform and Taxpayer
				Protection Act of 2013, the Director, in consultation with the
				Chairperson of the Federal Mortgage Insurance Corporation, shall
			 establish and
				collect from the enterprises annual assessments in addition to
			 those required
				under subsection (a) in an amount not exceeding the amount
			 sufficient to
				provide for the reasonable costs (including administrative costs)
			 and expenses
				of the Corporation. All amounts collected under this subsection
			 shall be
				transferred to the Federal Mortgage Insurance Corporation. The
			 annual
				assessment shall be payable semiannually for each fiscal year, on
			 October 1 and
				April 1..
				(b)Treatment of
			 assessments(1)DepositAmounts
			 received by the Corporation from assessments imposed under section 1316(i)
			 of
			 the Federal Housing Enterprises Financial Safety and Soundness Act of 1992
			 shall be deposited by the Corporation in the manner provided in section
			 5234 of
			 the Revised Statutes of the United States (12 U.S.C. 192) for monies
			 deposited
			 by the Comptroller of the Currency.(2)Not government
			 fundsThe amounts received by the Corporation from any assessment
			 imposed under section 1316(i) of the Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 shall not be construed to be Government
			 or
			 public funds or appropriated money.(3)No
			 apportionment of fundsNotwithstanding any other provision of
			 law, the amounts received by the Corporation from any assessment imposed
			 under
			 section 1316(i) of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 shall not be subject to apportionment for the
			 purpose of
			 chapter 15 of title 31, United States Code, or under any other
			 authority.(4)Use of
			 funds(A)In
			 generalThe Corporation may use any amounts received from
			 assessments imposed under section 1316(i) of the Federal Housing
			 Enterprises
			 Financial Safety and Soundness Act of 1992—(i)for
			 compensation of the employees of the Corporation; and(ii)for all other
			 expenses of the Corporation.(B)Treasury
			 investmentsThe Corporation may request the Secretary of the
			 Treasury to invest such portions of amounts received from assessments
			 imposed
			 under section 1316(i) of the Federal Housing Enterprises Financial Safety
			 and
			 Soundness Act of 1992 that, in the discretion of the Corporation, are not
			 required to meet the current working needs of the Corporation.(C)Government
			 obligationsPursuant to a request under subparagraph (B), the
			 Secretary of the Treasury shall invest such amounts in Government
			 obligations—(i)guaranteed as to
			 principal and interest by the United States with maturities suitable to
			 the
			 needs of the Corporation; and(ii)bearing interest
			 at a rate determined by the Secretary of the Treasury taking into
			 consideration
			 current market yields on outstanding marketable obligations of the United
			 States of comparable maturity.IIDuties,
			 Responsibilities, and Structure of the FMICADuties and
			 Authorities201.Duties and
			 responsibilities of the FMIC(a)DutiesThe
			 principal duties of the Corporation shall be to—(1)carry out this
			 Act in a manner that—(A)minimizes any
			 potential long-term negative cost on the taxpayer; and(B)ensures, to the
			 maximum extent possible—(i)a
			 liquid and resilient housing finance market; and(ii)the availability
			 of mortgage credit;(2)develop standard
			 form credit risk-sharing mechanisms, products, structures, contracts, or
			 other
			 security agreements that require private market holders of a covered
			 security
			 insured under this Act to assume the first loss position with respect to
			 losses
			 incurred on such securities;(3)provide insurance
			 on any covered security for which private market holders of such security
			 have
			 assumed the first loss position with respect to losses that may be
			 incurred on
			 such security in order to provide a liquid and resilient housing finance
			 market;(4)provide
			 leadership to the housing finance market to help ensure that all
			 geographic
			 locations have access to mortgage credit;(5)charge and
			 collect fees in exchange for providing such insurance, whereby such fees
			 shall
			 be sufficient to protect the taxpayer from the risk of providing such
			 insurance
			 and to fund the activities and operations of the Corporation;(6)establish and
			 maintain a Mortgage Insurance Fund;(7)facilitate
			 securitization of eligible mortgages originated by credit unions and
			 community
			 and mid-size banks without securitization capabilities;(8)ensure discipline
			 and integrity in the market for covered securities by setting standards
			 for the
			 approval of private mortgage insurers, servicers, issuers, and bond
			 guarantors;(9)establish,
			 operate, and maintain a database for the collection, public use, and
			 dissemination of uniform loan level information on eligible mortgages;(10)develop, adopt,
			 and publish standard uniform securitization agreements for covered
			 securities;(11)establish,
			 operate, and maintain an electronic registry system for eligible mortgages
			 that
			 collateralize covered securities insured under this Act;(12)oversee and
			 supervise the common securitization platform developed by the business
			 entity
			 announced by the Federal Housing Finance Agency and established by the
			 enterprises; and(13)ensure that
			 credit unions and community and mid-size banks—(A)have equal access
			 to any such common securitization platform and any other securitization
			 platforms; and(B)are not, in their
			 access or use of such platforms, discriminated against through discounts
			 for
			 volume pricing or other mechanisms.(b)Scope of
			 authorityThe authority of the Corporation shall include the
			 authority to exercise such incidental powers as may be necessary or
			 appropriate
			 to fulfill the duties and responsibilities of the Corporation set forth
			 under
			 subsection (a).(c)Delegation of
			 authorityThe Board of Directors may delegate to officers and
			 employees of the Corporation any of the functions, powers, or duties of
			 the
			 Corporation, as the Board of Directors determines appropriate.202.Standard form
			 credit risk-sharing mechanisms, products, structures, contracts, or other
			 security agreements(a)Requirements;
			 share of loss; diversityPursuant to section 201(a)(2), the
			 Corporation shall develop standard form credit-risk sharing mechanisms,
			 products, structures, contracts, or other security agreements which shall
			 require that the first loss position of private market holders of a
			 covered
			 security insured under this Act—(1)is adequate to
			 cover losses that might be incurred as a result of adverse economic
			 conditions,
			 wherein such conditions are generally consistent with the economic
			 conditions,
			 including national home price declines, observed in the United States
			 during
			 moderate to severe recessions experienced during the last 100 years; and(2)is not less than
			 10 percent of the principal or face value of the covered security.(b)Development
			 window for risk-Sharing mechanisms(1)In
			 generalThe Corporation shall complete the development and
			 implementation of the mechanisms, products, structures, contracts, or
			 other
			 security agreements required under subsection (a) not later than 5 years
			 after
			 the date of enactment of this Act.(2)Examination of
			 various mechanismsIn developing the mechanisms, products,
			 structures, contracts, or other security agreements required under
			 subsection
			 (a), the Corporation shall—(A)examine proposals
			 that include a senior-subordinated deal structure, credit-linked
			 structures,
			 and the use of regulated guarantors with sufficient equity capital to
			 absorb
			 losses associated with moderate or severe economic downturns;(B)consider any
			 risk-sharing mechanisms, products, structures, contracts, or other
			 security
			 agreements undertaken by the business entity announced by the Federal
			 Housing
			 Finance Agency and established by the enterprises to provide a common
			 securitization platform for issuers in the secondary mortgage market;(C)consider how each
			 proposed mechanism, product, structure, contract, or other security
			 agreement—(i)minimizes any
			 potential long-term negative cost to the taxpayer;(ii)impacts the
			 availability of mortgage credit for—(I)small financial
			 institutions, such as credit unions and community and mid-size banks;
			 and(II)consumers;(iii)influences
			 mortgage affordability;(iv)allows for loan
			 modifications and foreclosure prevention alternatives;(v)interacts with
			 the To-Be-Announced market; and(vi)facilitates
			 market liquidity and resiliency; and(D)ensure that
			 lenders of all sizes and from all geographic locations, including rural
			 locations, have equitable access to secondary mortgage market financing.(3)Report(A)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, and annually thereafter until the end of the 5-year period provided
			 in
			 paragraph (1), the Corporation shall submit a report to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives that—(i)details the
			 benefits and drawbacks of each mechanism, product, structure, contract, or
			 other security agreement that the Director considered in carrying out the
			 requirement of this section;(ii)describes the
			 operation and execution of any mechanisms, products, structures,
			 contracts, or
			 other security agreements that the Director determines best fulfills the
			 requirements of this section; and(iii)explains how
			 the Corporation arrived at the determination made under clause (ii).(B)Subsequent
			 reportsAfter the expiration of the 5-year period provided in
			 paragraph (1) and the submission of the report required under subparagraph
			 (A),
			 each time the Corporation develops an additional standard form credit
			 risk-sharing mechanism, product, structure, contract, or other security
			 agreement that fulfills the requirements of this section, the Corporation
			 shall
			 submit a report to the Committee on Banking, Housing, and Urban Affairs of
			 the
			 Senate and the Committee on Financial Services of the House of
			 Representatives
			 addressing the identical concerns set forth under clauses (i) through
			 (iii) of
			 subparagraph (A).203.Mortgage
			 Insurance Fund(a)EstablishmentThere
			 is established the Mortgage Insurance Fund, which the Corporation shall—(1)maintain and
			 administer; and(2)use to cover
			 losses incurred on covered securities insured under this Act, when such
			 losses
			 exceed the first position losses absorbed by private market holders of
			 such
			 securities.(b)DepositsThe
			 Mortgage Insurance Fund shall be credited with any—(1)insurance fee
			 amounts required to be deposited in the Fund under this section;(2)guarantee fee
			 amounts collected under section 601; and(3)amounts earned on
			 investments pursuant to subsection (h).(c)Fiduciary
			 responsibilityThe Corporation has the responsibility to ensure
			 that the Mortgage Insurance Fund remains financially sound.(d)Use(1)In
			 generalThe Mortgage Insurance Fund shall be solely available to
			 the Corporation for use by the Corporation to carry out the functions
			 authorized by this Act and may not be used or otherwise diverted to cover
			 any
			 other expense of the Federal Government.(2)Exemption from
			 apportionmentNotwithstanding any other provision of law, amounts
			 received by the Mortgage Insurance Fund pursuant to any fees collected
			 under
			 this section shall not be subject to apportionment for the purposes of
			 chapter
			 15 of title 31, United States Code, or under any other authority.(e)Reserve ratio
			 goals for Mortgage Insurance FundThe Corporation shall endeavor
			 to ensure that the Mortgage Insurance Fund attains a reserve balance—(1)of 1.25 percent
			 of the sum of the outstanding principal balance of the covered securities
			 for
			 which insurance is being provided under this title within 5 years of the
			 FMIC
			 certification date, and to strive to maintain such ratio thereafter,
			 subject to
			 subparagraph (B); and(2)of 2.50 percent
			 of the sum of the outstanding principal balance of the covered securities
			 for
			 which insurance is being provided under this title within 10 years of the
			 FMIC
			 certification date, and to strive to maintain such ratio at all times
			 thereafter.(f)Maintenance of
			 reserve ratio; establishment of fees(1)Establishment
			 of feesThe Corporation shall charge and collect a fee, and may
			 in its discretion increase or decrease such fee, in connection with any
			 insurance provided under this title to—(A)achieve and
			 maintain the reserve ratio goals established under subsection (e);(B)achieve such
			 reserve ratio goals, if the actual balance of such reserve is below the
			 goal
			 amounts established under subsection (e); and(C)fund the
			 operations of the Corporation.(2)Fee
			 considerationsIn exercising the authority granted under
			 paragraph (1), the Corporation shall consider—(A)the expected
			 operating expenses of the Mortgage Insurance Fund;(B)the risk of loss
			 to the Mortgage Insurance Fund in carrying out the requirements under this
			 Act;(C)the risk
			 presented by, and the loss absorption capacity of, the credit enhancement
			 that
			 is provided on the pool of eligible mortgages collateralizing the covered
			 security to be insured under this title;(D)economic
			 conditions generally affecting the mortgage markets;(E)the extent to
			 which the reserve ratio of the Mortgage Insurance Fund met—(i)the
			 reserve ratio set for the preceding 12-month period; or(ii)the reserve
			 ratio goals established in subsection (e); and(F)any other factor
			 that the Corporation determines appropriate.(3)Fee
			 UniformityThe fee required under paragraph (1)—(A)shall be set at a
			 uniform amount applicable to all institutions purchasing insurance under
			 this
			 title;(B)may not
			 vary—(i)by
			 geographic location; or(ii)by
			 the size of the institution to which the fee is charged; and(C)may not be based
			 on the volume of insurance to be purchased by an approved issuer.(4)Deposit into
			 Mortgage Insurance FundAny fee amounts collected under this
			 subsection shall be deposited in the Mortgage Insurance Fund.(g)Full Faith and
			 CreditThe full faith and credit of the United States is pledged
			 to the payment of all amounts from the Mortgage Insurance Fund which may
			 be
			 required to be paid under any insurance provided under this title.(h)InvestmentsAmounts
			 in the Mortgage Insurance Fund that are not otherwise employed—(1)shall be invested
			 in obligations of the United States; and(2)may not be
			 invested in any covered security insured under this Act.204.Insurance(a)AuthorityThe
			 Corporation shall, upon application and in exchange for a fee in
			 accordance
			 with section 203(f), insure the payment of principal and interest on a
			 covered
			 security with respect to losses that may be incurred on such security.(b)Precondition;
			 ensuring placement of first loss capitalThe Corporation shall
			 develop standards and processes to ensure that prior to making any
			 commitment
			 to provide insurance under this section that private market holders have
			 taken
			 first loss position in a covered security and that such holders have
			 sufficient
			 capital to cover their risk-sharing obligations.(c)Cash payments;
			 continued operationsIn the event of a payment default on an
			 eligible mortgage that collateralizes a covered security insured under
			 this
			 section that exceeds the first loss position assumed by a private market
			 holder
			 or that, in the case of an approved bond guarantor, if the guarantor has
			 become
			 insolvent, the Corporation shall—(1)pay, in cash when
			 due, any shortfalls in payment of principal and interest under the
			 eligible
			 mortgage; and(2)continue to
			 charge and collect any fees for the provision of insurance (in accordance
			 with
			 section 203(f)) relating to the covered security.(d)Full faith and
			 creditThe full faith and credit of the United States is pledged
			 to the payment of all amounts which may be required to be paid under any
			 insurance provided under this section.(e)Prohibition on
			 Federal assistanceNotwithstanding any other provision of law, no
			 Federal funds may be used to purchase or guarantee obligations of, issue
			 lines
			 of credit to, provide direct or indirect access to any financing provided
			 by
			 the United States Government to, or provide direct or indirect grants and
			 aid
			 to any private market holder of the first loss position on a covered
			 security
			 which, on or after the date of enactment of this Act, has defaulted on its
			 obligations, is at risk of defaulting, or is likely to default, absent
			 such
			 assistance from the United States Government.205.Authority to
			 protect taxpayers in unusual and exigent market conditions(a)In
			 generalIf the Corporation,
			 upon the written agreement of the Chairman of the Board of Governors of
			 the
			 Federal Reserve System and the Secretary of the Treasury, and in
			 consultation
			 with the Secretary of Housing and Urban Development, determines that
			 unusual
			 and exigent circumstances have created or threatened to create an
			 anomalous
			 lack of mortgage credit availability within the housing markets that could
			 materially and severely disrupt the functioning of the housing finance
			 system
			 of the United States, the Corporation may, for a period not to exceed 6
			 months,
			 provide insurance in accord with section 204 to any covered security
			 regardless
			 of whether such security has satisfied the requirements of section
			 202(a).(b)ConsiderationsIn
			 exercising the authority granted under subsection (a), the Corporation
			 shall
			 consider the severity of the conditions present in the housing markets and
			 the
			 risks presented to the Mortgage Insurance Fund in exercising such
			 authority.(c)LimitationThe
			 authority granted to the Corporation under subsection (a) may not be
			 exercised
			 more than once in any given 3-year period.206.General
			 powers(a)Corporate
			 powersThe Federal Mortgage Insurance Corporation shall have
			 power—(1)to adopt, alter,
			 and use a corporate seal, which shall be judicially noticed;(2)to enter into and
			 perform contracts, leases, cooperative agreements, or other transactions,
			 on
			 such terms as it may deem appropriate, with any agency or instrumentality
			 of
			 the United States, or with any State, Territory, or possession, or the
			 Commonwealth of Puerto Rico, or with any political subdivision thereof, or
			 with
			 any person, firm, association, or corporation;(3)to execute, in
			 accordance with its bylaws, all instruments necessary or appropriate in
			 the
			 exercise of any of its powers;(4)in its corporate
			 name, to sue and to be sued, and to complain and to defend, in any court
			 of
			 competent jurisdiction, State or Federal, but no attachment, injunction,
			 or
			 other similar process, mesne or final, shall be issued against the
			 property of
			 the Corporation;(5)to conduct its
			 business without regard to any qualification or similar statute in any
			 State of
			 the United States, including the District of Columbia, the Commonwealth of
			 Puerto Rico, and the Territories and possessions of the United States;(6)to lease,
			 purchase, or acquire any property, real, personal, or mixed, or any
			 interest
			 therein, to hold, rent, maintain, modernize, renovate, improve, use, and
			 operate such property, and to sell, for cash or credit, lease, or
			 otherwise
			 dispose of the same, at such time and in such manner as and to the extent
			 that
			 it may deem necessary or appropriate;(7)to prescribe,
			 repeal, and amend or modify, rules, regulations, or requirements governing
			 the
			 manner in which its general business may be conducted;(8)to accept gifts
			 or donations of services, or of property, real, personal, or mixed,
			 tangible,
			 or intangible, in aid of any of its purposes; and(9)to do all things
			 as are necessary or incidental to the proper management of its affairs and
			 the
			 proper conduct of its business.(b)ExpendituresExcept
			 as may be otherwise provided in this title, in chapter 91 of title 31,
			 United
			 States Code, or in other laws specifically applicable to Government
			 corporations, the Corporation shall determine the necessity for, and the
			 character and amount of its obligations and expenditures, and the manner
			 in
			 which they shall be incurred, allowed, paid, and accounted for.(c)Exemption from
			 certain taxesThe Corporation, including its franchise, capital,
			 reserves, surplus, mortgages or other security holdings, and income shall
			 be
			 exempt from all taxation now or hereafter imposed by the United States, by
			 any
			 territory, dependency, or possession thereof, or by any State, county,
			 municipality, or local taxing authority, except that any real property of
			 the
			 Corporation shall be subject to State, territorial, county, municipal, or
			 local
			 taxation to the same extent according to its value as other real property
			 is
			 taxed.(d)Exclusive use
			 of nameNo individual, association, partnership, or corporation,
			 except the bodies corporate named under section 101, shall hereafter use
			 the
			 words Federal Mortgage Insurance Corporation or any combination
			 of such words, as the name or a part thereof under which the individual,
			 association, partnership, or corporation shall do business. Violations of
			 the
			 foregoing sentence may be enjoined by any court of general jurisdiction at
			 the
			 suit of the proper body corporate. In any such suit, the plaintiff may
			 recover
			 any actual damages flowing from such violation, and, in addition, shall be
			 entitled to punitive damages (regardless of the existence or nonexistence
			 of
			 actual damages) of not exceeding $100 for each day during which such
			 violation
			 is committed or repeated.(e)Fiscal
			 agentsThe Federal Reserve banks are authorized and directed to
			 act as depositories, custodians, and fiscal agents for each of the bodies
			 corporate named in section 101, for its own account or as fiduciary, and
			 such
			 banks shall be reimbursed for such services in such manner as may be
			 agreed
			 upon; and each of such bodies corporate may itself act in such capacities,
			 for
			 its own account or as fiduciary, and for the account of others.207.Exemptions(a)Securities
			 exempt from SEC regulation(1)In
			 generalAll covered securities insured or guaranteed by the
			 Corporation shall, to the same extent as securities that are direct
			 obligations
			 of or obligations guaranteed as to principal or interest by the United
			 States,
			 be deemed to be exempt securities within the meaning of the laws
			 administered
			 by the Securities and Exchange Commission.(2)Conforming
			 amendmentThe first sentence
			 of section 3(a)(2) of the Securities Act of 1933 (15 U.S.C. 77c(a)(2)) is
			 amended by inserting or any covered security, as such term is defined
			 under section 2(9) of the Housing Finance
			 Reform and Taxpayer Protection Act of 2013; after
			 Federal Reserve bank;.(b)QRM
			 exemptionSection 15G(e) of the Securities Exchange Act of 1934
			 (15 U.S.C. 78o–11(e)) is amended—(1)in paragraph
			 (3)(B)—(A)by striking
			 Association, the and inserting Association and
			 the; and(B)by striking
			 and the Federal home loan banks; and(2)by adding at the
			 end the following:(7)Covered
				securities insured by the Federal Mortgage Insurance
				CorporationNotwithstanding any other provision of this section,
				the requirements of this section shall not apply to any covered
			 security, as
				such term is defined under section 2(9) of the
				Housing Finance Reform and Taxpayer
				Protection Act of 2013, insured or guaranteed by the Federal
				Mortgage Insurance Corporation or any institution that is subject
			 to the
				supervision of the Federal Mortgage Insurance
				Corporation..BOversight of
			 market participants211.Approval of
			 private mortgage insurers(a)Standards for
			 approval of private mortgage insurers(1)In
			 generalThe Corporation shall develop, adopt, and publish
			 standards for the approval by the Corporation of private mortgage insurers
			 to
			 provide private mortgage insurance on eligible mortgages.(2)Required
			 standardsThe standards required under paragraph (1) shall
			 include—(A)the financial
			 history and condition of the insurer;(B)the adequacy of
			 the insurer's capital structure, including whether the insurer has
			 sufficient
			 capital to cover the first loss insurance obligations it assumes under
			 this Act
			 and that might be incurred in a period of economic stress, including, but
			 not
			 limited to, any period of economic stress that would result in a 30
			 percent (or
			 greater) national home price decline;(C)the general
			 character and fitness of the management of the insurer, including
			 compliance
			 history with Federal and State laws;(D)the risk
			 presented by such insurer to the Mortgage Insurance Fund;(E)the adequacy of
			 insurance and fidelity coverage of the insurer;(F)a requirement
			 that the insurer submit audited financial statements to the Director;
			 and(G)any other
			 standard the Corporation determines necessary or appropriate.(b)Application and
			 approval(1)Application
			 processThe Corporation shall establish an application process,
			 in such form and manner and requiring such information as the Corporation
			 may
			 require, for the approval of private mortgage insurers under this
			 section.(2)ApprovalThe
			 Corporation may approve any application made pursuant to paragraph (1)
			 provided
			 the private mortgage insurer meets the standards adopted under subsection
			 (a).(3)PublicationThe
			 Corporation shall—(A)publish in the
			 Federal Register a list of newly approved private mortgage insurers; and(B)maintain an
			 updated list of approved private mortgage insurers on the website of the
			 Corporation.(c)Review,
			 suspension, and revocation of approved status(1)In
			 generalThe Corporation may review the status of any approved
			 private mortgage insurer if the Corporation is notified of or becomes
			 aware of
			 any violation by the insurer of this Act or the rules promulgated pursuant
			 to
			 this Act.(2)Suspension or
			 Revocation(A)Corporation
			 authorityIf the Corporation determines, in a review pursuant to
			 paragraph (1), that an approved private mortgage insurer no longer meets
			 the
			 standards for approval, the Corporation may suspend or revoke the approved
			 status of such insurer.(B)Rule of
			 constructionThe suspension or revocation of an approved private
			 mortgage insurer's approved status under this paragraph shall have no
			 effect on
			 the status of any covered security.(3)PublicationThe
			 Corporation shall—(A)publish in the
			 Federal Register a list of any approved private mortgage insurers who lost
			 their approved status; and(B)maintain an
			 updated list of such insurers on the website of the Corporation.(d)Appeals(1)In
			 general(A)Appeals of
			 denials of applicationA private mortgage insurer who submits an
			 application under subsection (b)(1) to become an approved private mortgage
			 insurer may appeal a decision of the Corporation denying such
			 application.(B)Appeals of
			 denials of benefits or suspensions of participationAn approved
			 private mortgage insurer may appeal a decision of the Corporation
			 suspending or
			 revoking the approved status of such insurer.(2)Filing of
			 appealAny insurer who files an appeal under paragraph (1) shall
			 file the appeal with the Corporation not later than 90 days after the date
			 on
			 which the person receives notice of the decision of the Corporation being
			 appealed.(3)Final
			 determinationThe Corporation shall make a final determination
			 with respect to an appeal under paragraph (1) not later than 180 days
			 after the
			 date on which the appeal is filed under paragraph (2).(e)Avoidance of
			 conflicts of interestWith respect to any eligible mortgage
			 collateralizing a covered security insured under this Act, an approved
			 private
			 mortgage insurer may not provide insurance both—(1)in satisfaction
			 of the credit enhancement required under section 2(11)(C); and(2)to cover the
			 first loss position of private market holders of such covered security.212.Approval of
			 servicers(a)Standards for
			 approval of servicers(1)In
			 generalThe Corporation shall develop, adopt, and publish
			 standards for the approval by the Corporation of servicers to administer
			 eligible mortgages, including standards with respect to—(A)the collection
			 and forwarding of principal and interest payments;(B)the maintenance
			 of escrow accounts;(C)the collection
			 and payment of taxes and insurance premiums;(D)the maintenance
			 of records on eligible mortgages;(E)the establishment
			 of foreclosure loss mitigation programs that seek to enhance investor
			 value and
			 prevent, to greatest extent possible, the need to trigger any claim on
			 insurance offered by the Corporation pursuant to this title;(F)the advancement
			 of principal and interest payments to investors in the case of a
			 delinquency by
			 a borrower until such time as the borrower has made all payments in
			 arrears or
			 the property securing the eligible mortgage has been liquidated; and(G)implementing the
			 terms of any loss mitigation and foreclosure prevention as required by a
			 uniform securitization agreement developed under section 223.(2)Additional
			 required standardsThe standards required under paragraph (1)
			 shall also include—(A)the financial
			 history and condition of the servicer;(B)the general
			 character and fitness of the management of the servicer, including
			 compliance
			 history with Federal and State laws;(C)the risk
			 presented by such servicer to the Mortgage Insurance Fund;(D)a requirement
			 that the servicer submit audited financial statements to the Corporation;
			 and(E)any other
			 standard the Corporation determines necessary or appropriate.(3)Coordination
			 with other regulatorsIn developing the standards required under
			 paragraph (1), the Corporation shall—(A)coordinate with
			 the Bureau of Consumer Financial Protection; and(B)to the extent the
			 Corporation determines practical and appropriate, shall coordinate with
			 the
			 other Federal banking agencies.(b)Application and
			 approval(1)Application
			 processThe Corporation shall establish an application
			 process—(A)in such form and
			 manner and requiring such information as the Corporation may require, for
			 the
			 approval of servicers under this section; and(B)that does not
			 discriminate against or otherwise disadvantage small servicers.(2)ApprovalThe
			 Corporation may approve any application made pursuant to paragraph (1)
			 provided
			 the servicer meets the standards adopted under subsection (a).(3)PublicationThe
			 Corporation shall—(A)publish in the
			 Federal Register a list of newly approved servicers; and(B)maintain an
			 updated list of approved servicers on the website of the Corporation.(c)Review,
			 suspension, and revocation of approved status(1)In
			 generalThe Corporation may review the status of any approved
			 servicer if the Corporation is notified of or becomes aware of any
			 violation by
			 the servicer of this Act or the rules promulgated pursuant to this Act,
			 including any failure by an approved servicer to comply with terms set
			 forth in
			 any uniform securitization agreement developed under section 223.(2)Suspension or
			 Revocation(A)Corporation
			 authorityIf the Corporation determines, in a review pursuant to
			 paragraph (1), that an approved servicer no longer meets the standards for
			 approval, the Corporation may suspend or revoke the approved status of
			 such
			 servicer.(B)Rule of
			 constructionThe suspension or revocation of an approved
			 servicer's approved status under this paragraph shall have no effect on
			 the
			 status of any covered security.(3)PublicationThe
			 Corporation shall—(A)publish in the
			 Federal Register a list of any approved servicers who lost their approved
			 status; and(B)maintain an
			 updated list of such servicers on the website of the Corporation.(d)Appeals(1)In
			 general(A)Appeals of
			 denials of applicationA servicer who submits an application
			 under subsection (b)(1) to become an approved servicer may appeal a
			 decision of
			 the Corporation denying such application.(B)Appeals of
			 denials of benefits or suspensions of participationAn approved
			 servicer may appeal a decision of the Corporation suspending or revoking
			 the
			 approved status of such servicer.(2)Filing of
			 appealAny servicer who files an appeal under paragraph (1) shall
			 file the appeal with the Corporation not later than 90 days after the date
			 on
			 which the person receives notice of the decision of the Corporation being
			 appealed.(3)Final
			 determinationThe Corporation shall make a final determination
			 with respect to an appeal under paragraph (1) not later than 180 days
			 after the
			 date on which the appeal is filed under paragraph (2).(e)Petitions for
			 change of servicer by private market holdersThe Corporation
			 shall develop a process by which private market holders of the first loss
			 position in a covered security may petition the Corporation for a change
			 in
			 approved servicers if the private market holders can demonstrate that
			 their
			 current approved servicer has failed to appropriately protect their
			 investment,
			 including by failing to meet any standard identified under subsection
			 (a)(1).213.Approval of
			 issuers(a)Standards for
			 approval of issuers(1)In
			 generalThe Corporation shall develop, adopt, and publish
			 standards for the approval by the Corporation of issuers to issue covered
			 securities, including standards with respect to an issuer's ability to—(A)aggregate
			 eligible mortgage loans into pools;(B)securitize
			 eligible mortgage loans for sale to private investors as a covered
			 security;(C)transfer
			 investment risk and credit to private market participants in accordance
			 with
			 the risk-sharing mechanisms developed by the Corporation under section
			 202;(D)ensure equitable
			 access to the secondary mortgage market for covered securities for all
			 institutions regardless of size or geographic location;(E)create mechanisms
			 for multi-lender pools; and(F)ensure that
			 eligible mortgage loans that collateralize a covered security insured
			 under
			 this title are originated in compliance with the requirements of this
			 Act.(2)Additional
			 required standardsThe standards required under paragraph (1)
			 shall also include—(A)the financial
			 history and condition of the issuer;(B)the adequacy of
			 the capital structure of the issuer;(C)the general
			 character and fitness of the management of the issuer, including
			 compliance
			 history with Federal and State laws;(D)the risk
			 presented by such issuer to the Mortgage Insurance Fund;(E)the adequacy of
			 insurance and fidelity coverage of the issuer;(F)a requirement
			 that the issuer submit audited financial statements to the Corporation;(G)the capacity of
			 the issuer to secure first loss credit enhancement; and(H)any other
			 standard the Corporation determines necessary or appropriate.(b)Application and
			 approval(1)Application
			 process(A)In
			 generalThe Corporation shall establish an application process,
			 in such form and manner and requiring such information as the Corporation
			 may
			 require, for the approval of issuers under this section.(B)Application process for insured depository
			 institutionsIf an insured
			 depository institution seeks to become an approved issuer under this
			 section,
			 such institution may only submit its application via a separately
			 capitalized
			 affiliate or subsidiary.(2)ApprovalThe
			 Corporation—(A)may
			 approve—(i)any
			 application made pursuant to paragraph (1) provided the issuer meets the
			 standards adopted under subsection (a); and(ii)any application
			 to become an approved issuer made by the Federal Home Loan Bank System;
			 and(B)shall ensure that
			 at least one issuer approved to issue covered securities under this
			 section is
			 dedicated to serving the securitization needs of credit unions and
			 community
			 and mid-size banks without securitization capabilities.(3)PublicationThe
			 Corporation shall—(A)publish in the
			 Federal Register a list of newly approved issuers; and(B)maintain an
			 updated list of approved issuers on the website of the Corporation.(c)Federal Home
			 Loan Bank System(1)In
			 generalIf the Federal Home Loan Bank System is approved by the
			 Corporation to become an approved issuer under this section, the
			 Corporation
			 shall—(A)develop a process
			 by which each individual Federal Home Loan Bank may elect not to engage or
			 otherwise contribute to any activity practiced by the Federal Home Loan
			 Bank
			 System as an approved issuer;(B)ensure that,
			 notwithstanding section 11 of the Federal Home Loan Bank Act (12 U.S.C.
			 1431),
			 any covered securities issued by the Federal Home Loan Bank System as an
			 approved issuer are not issued as consolidated Federal Home Loan Bank
			 debentures and are explicitly designated or otherwise treated as not being
			 the
			 joint and several obligations of any individual Federal Home Loan Bank
			 that has
			 made an election under subparagraph (A); and(C)ensure that in
			 establishing the capital standards set forth under subsection (a)(2)(B)
			 with
			 respect to the Federal Home Loan Bank System, that such standards shall—(i)not be applicable
			 to any individual Federal Home Loan Bank that has made an election under
			 subparagraph (A);(ii)be
			 based on the volume of eligible mortgage loan originations made by the
			 Federal
			 Home Loan Banks that have not made an election under subparagraph (A);
			 and(iii)not adversely
			 impact the traditional liquidity and advance business of the Federal Home
			 Loan
			 Banks or the Federal Home Loan Bank System.(2)Federal Home
			 Loan Bank Act(A)AmendmentSection
			 12 of the Federal Home Loan Bank Act (12 U.S.C. 1432) is amended by adding
			 at
			 the end the following:(c)Subject to such
				regulations as may be prescribed by the Corporation, one or more
			 Federal Home
				Loan Banks may establish a subsidiary. Any subsidiary established
			 under this
				subsection shall be subject to supervision by the Office of Federal
			 Home Loan
				Bank Supervision of the Corporation and shall be restricted to
			 engaging in
				activities related to being an approved issuer, as that term is
			 defined under
				section 2(2) of the Housing Finance Reform
				and Taxpayer Protection Act of
				2013..
				(B)Effective
			 dateThe amendment made by subparagraph (A) shall take effect on
			 the transfer date.(d)Review,
			 suspension, and revocation of approved status(1)In
			 generalThe Corporation may review the status of any approved
			 issuer if the Corporation is notified of or becomes aware of any violation
			 by
			 the issuer of this Act or the rules promulgated pursuant to this Act.(2)Suspension or
			 Revocation(A)Corporation
			 authorityIf the Corporation determines, in a review pursuant to
			 paragraph (1), that an approved issuer no longer meets the standards for
			 approval, the Corporation may suspend or revoke the approved status of
			 such
			 issuer.(B)Rule of
			 constructionThe suspension or revocation of an approved issuer's
			 approved status under this paragraph shall have no effect on the status of
			 any
			 covered security.(3)PublicationThe
			 Corporation shall—(A)publish in the
			 Federal Register a list of any approved issuers who lost their approved
			 status;
			 and(B)maintain an
			 updated list of such issuers on the website of the Corporation.(e)Appeals(1)In
			 general(A)Appeals of
			 denials of applicationAn issuer who submits an application under
			 subsection (b)(1) to become an approved issuer may appeal a decision of
			 the
			 Corporation denying such application.(B)Appeals of
			 denials of benefits or suspensions of participationAn approved
			 issuer may appeal a decision of the Corporation suspending or revoking the
			 approved status of such issuer.(2)Filing of
			 appealAny issuer who files an appeal under paragraph (1) shall
			 file the appeal with the Corporation not later than 90 days after the date
			 on
			 which the person receives notice of the decision of the Corporation being
			 appealed.(3)Final
			 determinationThe Corporation shall make a final determination
			 with respect to an appeal under paragraph (1) not later than 180 days
			 after the
			 date on which the appeal is filed under paragraph (2).(f)Limitation on
			 market share(1)In
			 generalThe Corporation may not enter into any contract,
			 covenant, or other agreement with an approved issuer, if such contract,
			 covenant, or agreement would provide the issuer a share of the covered
			 security
			 issuer market in excess of 15 percent of the total market, as such market
			 is
			 measured by the total outstanding principal balance at origination of
			 eligible
			 mortgages collateralizing covered securities issued in the previous
			 12-month
			 period.(2)ExceptionThe
			 limitation set forth under paragraph (1) shall not apply to—(A)an approved
			 issuer described under subsection (b)(2)(A)(ii);(B)the FMIC Mutual
			 Securitization Company;(C)any approved
			 issuer which securitizes only eligible mortgage loans originated by the
			 issuer
			 or an affiliate of the issuer; or(D)any approved
			 issuer to which the Corporation grants a waiver pursuant to paragraph
			 (3).(3)WaiverThe
			 Corporation may, during the 3-year period beginning on the FMIC
			 certification
			 date, grant a waiver from the limitation set forth under paragraph (1) to
			 an
			 approved issuer if the Corporation determines that the number of approved
			 issuers is insufficient, such that imposition of the limitation would
			 adversely
			 affect the availability of mortgage credit.(g)Limited
			 authority To hold eligible mortgage loansAn approved issuer may,
			 for a period not to exceed 6-months, hold—(1)eligible mortgage
			 loans on the balance sheet of such issuer; and(2)the first loss
			 position in a covered security for purposes of obtaining insurance under
			 this
			 title.214.Approval of
			 bond guarantors(a)Standards for
			 approval of bond guarantors(1)In
			 generalThe Corporation shall develop, adopt, and publish
			 standards for the approval by the Corporation of bond guarantors to
			 guarantee
			 the timely payment of principal and interest on securities collateralized
			 by
			 eligible mortgages and insured by the Corporation.(2)Required
			 standardsThe standards required under paragraph (1) shall
			 include—(A)the financial
			 history and condition of the guarantor;(B)that the
			 guarantor maintain a minimum capital level equal to not less than 10
			 percent of
			 the unpaid principal balance of outstanding mortgage-backed securities for
			 which the guarantor is providing insurance, net of any transactions,
			 including
			 derivative transactions, repurchase agreements, reverse repurchase
			 agreements,
			 securities lending transactions, or securities borrowing transactions,
			 that in
			 the determination of the Corporation are used by the guarantor to hedge or
			 mitigate against credit risk, provided that any such hedging transaction
			 does
			 not diminish the total amount of loss absorption capital in the secondary
			 mortgage market that stands in front of the insurance provided by the
			 Corporation under this title;(C)the general
			 character and fitness of the management of the guarantor, including
			 compliance
			 history with Federal and State laws;(D)the risk
			 presented by such guarantor to the Mortgage Insurance Fund;(E)the adequacy of
			 insurance and fidelity coverage of the guarantor;(F)a requirement
			 that the guarantor submit audited financial statements to the Director;(G)a requirement
			 that the guarantor meet a minimum tangible common equity level, or other
			 minimum capital threshold as the Corporation determines necessary; and(H)any other
			 standard the Corporation determines necessary or appropriate.(b)Rule of
			 constructionAny covered security issued by an approved issuer
			 and insured by an approved bond guarantor shall be deemed to have
			 satisfied the
			 credit-risk sharing requirements under section 202(a)(1) with respect to
			 the
			 eligibility of that security to obtain insurance under this title.(c)Application and
			 approval(1)Application
			 process(A)In
			 generalThe Corporation shall establish an application process,
			 in such form and manner and requiring such information as the Corporation
			 may
			 require, for the approval of bond guarantors under this section.(B)Application process by insured depository
			 institutionsIf an insured
			 depository institution seeks to become an approved bond guarantor under
			 this
			 section, such institution may only submit its application via a separately
			 capitalized affiliate or subsidiary.(2)ApprovalThe
			 Corporation may approve any application made pursuant to paragraph (1)
			 provided
			 the bond guarantor meets the standards adopted under subsection (a).(3)PublicationThe
			 Corporation shall—(A)publish in the
			 Federal Register a list of newly approved bond guarantors; and(B)maintain an
			 updated list of approved bond guarantors on the website of the
			 Corporation.(d)Review,
			 suspension, and revocation of approved status(1)In
			 generalThe Corporation may review the status of any approved
			 bond guarantor if the Corporation is notified of or becomes aware of any
			 violation by the insurer of this Act or the rules promulgated pursuant to
			 this
			 Act.(2)Suspension or
			 Revocation(A)Corporation
			 authorityIf the Corporation determines, in a review pursuant to
			 paragraph (1), that an approved bond guarantor no longer meets the
			 standards
			 for approval, the Corporation shall revoke the approved status of such
			 guarantor.(B)rule of
			 constructionThe revocation of an approved bond guarantor's
			 approved status under this paragraph shall have no effect on the status of
			 any
			 covered security.(3)PublicationThe
			 Corporation shall—(A)publish in the
			 Federal Register a list of any approved bond guarantors who lost their
			 approved
			 status; and(B)maintain an
			 updated list of such guarantors on the website of the Corporation.(e)Appeals(1)In
			 general(A)Appeals of
			 denials of applicationA bond guarantor who submits an
			 application under subsection (c)(1) to become an approved bond guarantor
			 may
			 appeal a decision of the Corporation denying such application.(B)Appeals of
			 denials of benefits or suspensions of participationAn approved
			 bond guarantor may appeal a decision of the Corporation suspending or
			 revoking
			 the approved status of such guarantor.(2)Filing of
			 appealAny bond guarantor who files an appeal under paragraph (1)
			 shall file the appeal with the Corporation not later than 90 days after
			 the
			 date on which the person receives notice of the decision of the
			 Corporation
			 being appealed.(3)Final
			 determinationThe Corporation shall make a final determination
			 with respect to an appeal under paragraph (1) not later than 180 days
			 after the
			 date on which the appeal is filed under paragraph (2).(f)Limitations on
			 approved bond guarantorsWith respect to any eligible mortgage
			 collateralizing a covered security insured under this Act, an approved
			 bond
			 guarantor may not provide insurance—(1)in satisfaction
			 of the credit enhancement required under section 2(11)(C) or as an
			 approved
			 private mortgage insurer pursuant to section 211; and(2)as an approved
			 bond guarantor under this section.(g)Permission To
			 carry out other activitiesNothing in this Act prohibits an
			 approved bond guarantor from being or controlling an approved issuer,
			 provided
			 that each issuer and bond guarantor, independent of each other, meet the
			 approval standards established by the Corporation under this title.215.Authority to
			 establish FMIC Mutual Securitization Company(a)In
			 generalThe Corporation shall establish a mutual corporation to
			 be known as the FMIC Mutual Securitization Company.(b)PurposeThe
			 purpose of the FMIC Mutual Securitization Company is to—(1)develop,
			 securitize, sell, and otherwise meet the issuing needs of credit unions,
			 community and mid-size banks, and non-depository mortgage originators with
			 respect to covered securities; and(2)purchase from its
			 member participants for cash, on a single loan basis, eligible mortgage
			 loans
			 to securitize in a covered security.(c)Sale of
			 necessary technologyUpon the FMIC certification date, the
			 enterprises shall sell to the FMIC Mutual Securitization Company any
			 function,
			 activity, infrastructure, property, including intellectual property,
			 platform,
			 or any other object or service of an enterprise that the Corporation
			 determines
			 necessary for the FMIC Mutual Securitization Company to carry out its
			 activities and operations.(d)Designation as
			 an approved issuerThe FMIC Mutual Securitization Company shall
			 be an approved issuer for purposes of section 213.(e)EligibilityEligibility
			 to participate as a member in the FMIC Mutual Securitization Company shall
			 be
			 limited to—(1)insured
			 depository institutions having less than $15,000,000,000 in total
			 consolidated
			 assets at the time of the institution's initial participation in the
			 Company;
			 or(2)any
			 non-depository mortgage originator having a minimum net worth of
			 $2,500,000.(f)Governance(1)Recognition of
			 important role of smaller institutionsThe Corporation shall take
			 all necessary steps to ensure that the governance provisions of the FMIC
			 Mutual
			 Securitization Company reflect the important role in the mortgage market
			 played
			 by the small and mid-sized member participants of the FMIC Mutual
			 Securitization Company.(2)Establishment
			 of position of DirectorThere is established the position of the
			 Director of the FMIC Mutual Securitization Company who shall be the head
			 of the
			 Company.(3)Board of
			 Directors(A)In
			 generalThe management of the FMIC Mutual Securitization Company
			 shall be vested in a Board of Directors (hereafter referred to as the
			 Mutual Board), which shall include representatives of member
			 participants of the Company, including representatives of—(i)mortgage
			 bankers;(ii)community banks;
			 and(iii)credit
			 unions.(B)Initial
			 appointmentThe Corporation shall make initial appointments of
			 the members of the Mutual Board. Each such initial appointment shall be
			 for a
			 term 1 year.(C)AppointmentsFollowing
			 the initial 1-year appointment of the members of the Mutual Board, member
			 participants in the FMIC Mutual Securitization Company shall elect the
			 members
			 of the Mutual Board from within the membership of the Company.(D)AdministrationThe
			 Mutual Board shall administer the affairs of the FMIC Mutual
			 Securitization
			 Company fairly and impartially and without discrimination.(4)No preferences
			 for sizeMember participants of the FMIC Mutual Securitization
			 Company shall have equal voting rights on any matters before the Company,
			 regardless of the size of the individual member participant.(g)Approval of
			 member participants(1)In
			 generalThe Mutual Board shall develop standards and procedures
			 to approve the application of member participants in the FMIC Mutual
			 Securitization Company.(2)Content of
			 standardsThe standards required under paragraph (1) shall
			 include standards relating to the safety and soundness of prospective
			 member
			 participants, including standards regarding the underwriting practices of
			 such
			 prospective members.(3)Coordination
			 with other regulators(A)ConsultationIn
			 approving any prospective member to become a member participant in the
			 FMIC
			 Mutual Securitization Company, the Mutual Board may consult and share
			 information with the primary prudential regulator of the prospective
			 member.(B)Privilege
			 preservedInformation shared pursuant to subparagraph (A) shall
			 not be construed as waiving, destroying, or otherwise affecting any
			 privilege
			 or confidential status that a prospective member may claim with respect to
			 such
			 information under Federal or State law as to any person or entity other
			 than
			 the Mutual Board or its primary prudential regulator.(C)Rule of
			 constructionNo provision of this subsection may be construed as
			 implying or establishing that—(i)any
			 prospective member waives any privilege applicable to information that is
			 shared or transferred under any circumstance to which this subsection does
			 not
			 apply; or(ii)any prospective
			 would waive any privilege applicable to any information by submitting the
			 information directly to its primary prudential regulator, but for this
			 subsection.(h)Funding
			 authority(1)Authority to
			 establish membership feesThe Mutual Board shall have the
			 authority to charge and collect fees, and may in its discretion increase
			 or
			 decrease such fee, on its member participants for membership in the FMIC
			 Mutual
			 Securitization Company, including to cover the costs of—(A)the initial
			 capitalization of the Company;(B)the purchase of
			 any function, activity, infrastructure, property, including intellectual
			 property, platform, or any other object or service from an enterprise
			 pursuant
			 to subsection (c); and(C)the continued
			 operation of the Company.(2)LimitationThe
			 fees authorized under paragraph (1)—(A)shall be
			 equitably assessed; and(B)may be based on
			 the volume of eligible mortgages that the member participant sells to the
			 FMIC
			 Mutual Securitization Company.(i)Coordination of
			 servicer approvalThe Mutual Board may coordinate with the
			 Corporation to facilitate the application process for its member
			 participants
			 to become approved servicers of the Corporation pursuant to section 212.216.Additional
			 authority relating to oversight of market participantsIn carrying out its authorities under this
			 subtitle, the Corporation may, in its discretion, develop, publish, and
			 adopt
			 such other additional standards or requirements as the Corporation
			 determines
			 necessary to ensure—(1)competition among approved private mortgage
			 insurers, servicers, issuers, and bond guarantors and other market
			 participants
			 in the secondary mortgage market;(2)competitive
			 pricing among approved private mortgage insurers, servicers, issuers, and
			 bond
			 guarantors and other market participants in the secondary mortgage market;
			 and(3)liquidity,
			 transparency, and access to mortgage credit in the secondary mortgage
			 market.217.Civil money
			 penalties(a)AuthorityIn addition to any suspension or revocation
			 of the approved status of an approved private mortgage insurer, servicer,
			 issuer, or bond guarantor under this subtitle, the Corporation may, in its
			 discretion, impose a civil money penalty on any such approved private
			 mortgage
			 insurer, servicer, issuer, or bond guarantor that has failed to comply
			 with or
			 otherwise violates—(1)any standard adopted by the Corporation
			 pursuant to this subtitle; or(2)any other requirement or provision of this
			 Act, or any order, condition, rule, or regulation issued pursuant to this
			 Act,
			 applicable to such private mortgage insurer, servicer, issuer, or bond
			 guarantor, as the case may be.(b)Procedures(1)EstablishmentThe
			 Corporation shall establish standards and procedures governing the
			 imposition
			 of civil money penalties under this section. Such standards and
			 procedures—(A)shall provide for
			 the Corporation to notify the approved private mortgage insurer, servicer,
			 issuer, or bond guarantor, as the case may be, in writing of the
			 determination
			 of the Corporation to impose the penalty, which shall be made on the
			 record;(B)shall provide for
			 the imposition of a penalty only after the approved private mortgage
			 insurer,
			 servicer, issuer, or bond guarantor, as the case may be, has been given an
			 opportunity for a hearing on the record; and(C)may provide for
			 review by the Corporation of any determination or order, or interlocutory
			 ruling, arising from a hearing.(2)Factors
			 determining amount of penaltyIn determining the amount of a
			 penalty under this section, the Corporation shall give consideration to
			 factors
			 including—(A)the gravity of
			 the offense;(B)any history of
			 prior offenses;(C)ability to pay
			 the penalty;(D)injury to the
			 public;(E)benefits
			 received;(F)deterrence of
			 future violations; and(G)such other
			 factors as the Corporation may determine, by regulation, to be
			 appropriate.(c)Action To
			 collect penaltyIf the approved private mortgage insurer,
			 servicer, issuer, or bond guarantor, as the case may be, fails to comply
			 with
			 an order by the Corporation imposing a civil money penalty under this
			 section,
			 the Corporation may bring an action in the United States District Court
			 for the
			 District of Columbia to obtain a monetary judgment against the approved
			 private
			 mortgage insurer, servicer, issuer, or bond guarantor, as the case may be,
			 and
			 such other relief as may be available. The monetary judgment may, in the
			 court's discretion, include the attorneys' fees and other expenses
			 incurred by
			 the United States in connection with the action. In an action under this
			 subsection, the validity and appropriateness of the order imposing the
			 penalty
			 shall not be subject to review.(d)SettlementsThe
			 Corporation may compromise, modify, or remit any civil money penalty which
			 may
			 be, or has been, imposed under this section.(e)Deposit of
			 PenaltiesThe Corporation shall use any civil money penalties
			 collected under this section to help fund the Mortgage Insurance Fund
			 established under section 203.218.Protection of
			 privilege and other matters relating to disclosures by market
			 participants(a)Information
			 sharing and maintenance of privilegeThe Federal Deposit Insurance Act (12
			 U.S.C. 1811 et seq.) is amended—(1)in section
			 11(t)(2)(A) (12 U.S.C. 1821(t)(2)(A)), by inserting after clause (v) the
			 following:(vii)The Federal
				Mortgage Insurance Corporation.;
				and(2)in section 18(x)
			 (12 U.S.C. 1828(x))—(A)by inserting
			 the Federal Mortgage Insurance Corporation, before any
			 Federal banking agency each place that term appears; and(B)by striking
			 such agency each place that term appears and inserting
			 Corporation, agency.(b)Permissible
			 consultation with Federal banking agencies(1)In
			 generalPursuant to its authority under section 103(c), to
			 facilitate the consultive process, the Corporation may share information
			 with
			 the Federal banking agencies, or any individual Federal banking agency, or
			 any
			 State bank supervisor, or foreign banking authority, on a one-time,
			 regular, or
			 periodic basis as determined by the Corporation regarding the capital,
			 asset
			 and liabilities, financial condition, risk management practices or any
			 other
			 practice of any approved private mortgage insurer, servicer, issuer, or
			 bond
			 guarantor.(2)Privilege
			 preservedInformation shared by the Corporation pursuant to
			 paragraph (1) shall not be construed as waiving, destroying, or otherwise
			 affecting any privilege or confidential status that any approved private
			 mortgage insurer, servicer, issuer, or bond guarantor or any other person
			 may
			 claim with respect to such information under Federal or State law as to
			 any
			 person or entity other than such agencies, agency, supervisor, or
			 authority.(3)Rule of
			 constructionNo provision of this subsection may be construed as
			 implying or establishing that—(A)any person waives
			 any privilege applicable to information that is shared or transferred
			 under any
			 circumstance to which this subsection does not apply; or(B)any person would
			 waive any privilege applicable to any information by submitting the
			 information
			 directly to the Federal banking agencies, or any individual Federal
			 banking
			 agency, or any State bank supervisor, or foreign banking authority, but
			 for
			 this subsection.CTransparency in
			 market operations221.Review of loan
			 documents; disclosures(a)In
			 generalThe Corporation
			 shall, by rule—(1)require that approved issuers—(A)grant access to private market investors
			 seeking to take the first loss position in a covered security to all—(i)documents relating to eligible mortgage
			 loans collateralizing that covered security; and(ii)servicing reports of the approved servicer
			 relating to such mortgages; and(B)disclose any
			 other material information that a reasonable investor would want to know,
			 and
			 make no material omission of such information, relating to eligible
			 mortgage
			 loans collateralizing a covered security; and(2)establish the
			 timing, frequency, and manner in which such access and disclosures are
			 made.(b)Privacy
			 protectionsIn prescribing the rules required under this section,
			 the Corporation shall take into consideration issues of consumer privacy
			 and
			 all statutes, rules, and regulations related to privacy of consumer credit
			 information and personally identifiable information. Such rules shall
			 expressly
			 prohibit the identification of specific borrowers.222.Investor
			 immunityAny private market
			 investor that has taken the first loss position in a covered security or
			 that
			 has otherwise invested in any covered security insured under this Act
			 shall
			 have immunity and protection from civil liability under Federal and State
			 law,
			 and no cause of action may be brought under Federal or State law against
			 such
			 investor, with respect to whether or not eligible mortgages that
			 collateralize
			 a covered security insured under this Act have complied with the
			 requirements
			 of this Act, including, but not limited to, with respect to any
			 underwriting
			 requirements applicable to such mortgage, any representations or
			 warranties
			 made by an approved issuer or an approved bond guarantor with respect to
			 such
			 mortgages, or whether or not the terms of any uniform securitization
			 agreement
			 have been met.223.Uniform
			 securitization agreements(a)In
			 generalThe Corporation shall develop, adopt, and publish
			 standard uniform securitization agreements for covered securities which
			 are
			 insured under this Act.(b)Required
			 contentThe standard uniform securitization agreements required
			 to be developed under subsection (a) shall include terms relating to—(1)pooling and
			 servicing, including the development of uniform standards and practices—(A)regarding
			 remittance schedules and payment delays; and(B)permitting the
			 transfer of servicing rights, if such transfer is determined to be in the
			 best
			 financial interest of the investor, as such interest is calculated on a
			 net
			 present value basis;(2)representations
			 and warranties, including representations and warranties as to compliance
			 or
			 conformity with the requirements of this Act;(3)indemnification
			 and remedies, including for the restitution or indemnification of the
			 Corporation with respect to early term delinquencies of eligible mortgages
			 collateralizing a covered security;(4)the
			 qualification, responsibilities, and duties of trustees; and(5)any other terms
			 or standards the Corporation determines necessary or appropriate.(c)Defining
			 representation and warranty violationsIn developing the uniform
			 securitization agreements required under subsection (a), the Corporation
			 shall
			 also develop, adopt, and publish clear and uniform standards that define
			 and
			 illustrate what actions, or omissions to act, comprise a violation of the
			 representations and warranties clauses that are made a part of such
			 agreements.(d)ConsultationThe
			 Corporation shall work with industry groups, including servicers,
			 originators,
			 issuers, and mortgage investors to develop the uniform securitization
			 agreements required under subsection (a).224.Uniform
			 mortgage database(a)Uniform
			 Mortgage DatabaseThe Corporation shall establish, operate, and
			 maintain a database for the collection, public use, and dissemination of
			 uniform loan level information on eligible mortgages relating to—(1)loan
			 characteristics;(2)borrower
			 information;(3)the property
			 securing the eligible mortgages;(4)loan data
			 required at the time of application for insurance from the Corporation
			 under
			 this title;(5)the quality and
			 consistency of appraisal and collateral data on eligible mortgages;(6)industry-wide
			 servicing data standards; and(7)such other data,
			 datasets, information, facts, or measurements as the Corporation
			 determines
			 appropriate to improve and enhance loan quality and operational
			 efficiencies
			 within the secondary mortgage market.(b)ConsiderationsIn
			 establishing the database required under subsection (a), the Corporation
			 shall
			 take into consideration, build upon, and adopt to the extent the
			 Corporation
			 determines appropriate, the existing data standards set forth under the
			 Uniform
			 Mortgage Data Program initiative established by the Federal Housing
			 Finance
			 Agency.(c)RegulationsThe
			 Corporation shall, by regulation—(1)establish the
			 manner and form by which any loan level information collected under
			 subsection
			 (a) may be accessed by the public, including whether or not to establish a
			 fee
			 for such access;(2)require that such
			 loan level information be made available to the public in a uniform
			 manner, in
			 a form designed for ease and speed of access, ease and speed of
			 downloading,
			 and ease and speed of use; and(3)ensure the
			 protection of any personally identifiable information contained in any
			 information, or mix of information, collected and made available for
			 public
			 access.(d)Monthly
			 updateThe database required under subsection (a) shall be
			 updated not less frequently than once a month.225.Electronic
			 registration of eligible mortgages(a)Establishment
			 of electronic registration systemThe Corporation shall establish, operate,
			 and maintain an electronic registry system for eligible mortgages that
			 collateralize a covered security insured under this Act in order to
			 automate,
			 centralize, standardize, and improve the process of tracking changes in
			 servicing rights and beneficial ownership interests in such eligible
			 mortgages.(b)ConsiderationsIn
			 establishing the electronic registry system required under subsection (a),
			 the
			 Corporation shall take into consideration, build upon, and adopt to the
			 extent
			 the Corporation determines appropriate, any existing efforts of the
			 Federal
			 Housing Finance Agency or expertise among the private sector to develop a
			 sound, efficient system for document custody and electronic registration
			 of
			 mortgages, notes, titles, and liens.DFMIC
			 Structure231.Office of
			 Underwriting(a)EstablishmentThere
			 is established within the Federal Mortgage Insurance Corporation an Office
			 of
			 Underwriting which shall be headed by the Deputy Director of Underwriting,
			 who
			 shall be appointed by the Board of Directors.(b)ResponsibilitiesThe
			 Office of Underwriting shall ensure, through oversight, analysis, and
			 examination, that eligible mortgages that collateralize a covered security
			 insured under this Act comply with the requirements of this Act, including
			 with
			 respect to—(1)the submission of
			 complete and accurate loan data on eligible mortgages;(2)the
			 identification of ineligible mortgage loans;(3)assisting lenders
			 with originating high-quality, lower-risk eligible mortgages; and(4)any other
			 activity that the Director determines appropriate.232.Office of
			 Securitization(a)EstablishmentThere is established within the Federal
			 Mortgage Insurance Corporation an Office of Securitization which shall be
			 headed by the Deputy Director of Securitization, who shall be appointed by
			 the
			 Board of Directors.(b)Responsibilities(1)In
			 generalThe Office of Securitization shall—(A)oversee and
			 supervise the common securitization platform developed by the business
			 entity
			 announced by the Federal Housing Finance Agency and established by the
			 enterprises, including by requiring that the platform have system
			 capabilities
			 to permit the issuance of multi-lender covered securities;(B)ensure that
			 credit unions, community and mid-size banks, and small non-depository
			 lenders
			 have equitable access to any such platform, including through the
			 development
			 and facilitation of options for multi-lender pools of eligible mortgages
			 to be
			 securitized and issued as covered securities through such platform; and(C)coordinate and
			 consult with the Federal Home Loan Bank System to establish a
			 securitization
			 platform that addresses the needs of its members.(2)Rules for use
			 of common securitization platform(A)In
			 generalThe Corporation, acting through the Office of
			 Securitization, may promulgate rules—(i)regarding the use
			 of the common securitization platform described under paragraph (1)(A);
			 and(ii)to permit
			 securities other than covered securities to be issued through such
			 platform for
			 reasonable compensation.(B)Content of
			 rulesAny rule that may be promulgated under subparagraph (A) may
			 include a requirement that any security to be issued through the common
			 securitization platform be subject to a uniform securitization agreement
			 developed under section 223.(c)Establishment
			 of database To provide notice to different classes of lien
			 holdersThe Office of Securitization shall establish, operate,
			 and maintain a database that—(1)can be accessed
			 by any holder of a lien on an eligible mortgage;(2)identifies and
			 tracks if a junior lien or any other subordinate lien has been issued on
			 the
			 property securing an eligible mortgage;(3)notifies, to the
			 extent feasible, any senior or first lien holder of the existence of such
			 junior or subordinate lien; and(4)informs—(A)the senior or
			 first lien holder of the monthly performance of the junior or subordinate
			 lien;
			 and(B)the junior or
			 subordinate lien holder of the monthly performance of the senior or first
			 lien.233.Office of
			 Federal Home Loan Bank Supervision(a)EstablishmentThere
			 is established within the Federal Mortgage Insurance Corporation an Office
			 of
			 Federal Home Loan Bank Supervision which shall be headed by the Deputy
			 Director
			 of Federal Home Loan Bank Supervision, who shall be appointed by the Board
			 of
			 Directors.(b)ResponsibilitiesThe
			 Office of Federal Home Loan Bank Supervision shall—(1)oversee,
			 coordinate, and supervise the Federal Home Loan Banks and the Federal Home
			 Loan
			 Bank System, including the transition of all activities transferred to the
			 Corporation pursuant to section 301; and(2)supervise any
			 authorized subsidiary of one or more Federal Home Loan Banks that is
			 approved
			 as an approved issuer pursuant to section 213(b)(2)(A)(ii), including with
			 respect to the initial capitalization of any such subsidiary.IIITransfer of
			 powers, personnel, and property to FMIC from FHFA301.Powers and
			 duties transferred(a)Federal Home
			 Loan Bank functions transferred(1)Transfer of
			 functionsThere are
			 transferred to the Corporation all functions of the Federal Housing
			 Finance
			 Agency and the Director of the Federal Housing Finance Agency relating
			 to—(A)the supervision of the Federal Home Loan
			 Banks and the Federal Home Loan Bank System; and(B)all rulemaking authority of the Federal
			 Housing Finance Agency and the Director of the Federal Housing Finance
			 Agency
			 relating to the Federal Home Loan Banks and the Federal Home Loan Bank
			 System.(2)Powers,
			 authorities, rights, and dutiesThe Corporation shall succeed to
			 all powers, authorities, rights, and duties that were vested in the
			 Federal
			 Housing Finance Agency and the Director of the Federal Housing Finance
			 Agency,
			 including all conservatorship or receivership authorities, on the day
			 before
			 the transfer date in connection with the functions and authorities
			 transferred
			 under paragraph (1).(3)Effective
			 dateThe transfer of functions under this paragraph shall take
			 effect on the transfer date.(b)Continuation
			 and coordination of certain actions(1)In
			 generalAll regulations, orders, determinations, and resolutions
			 described under paragraph (2) shall remain in effect according to the
			 terms of
			 such regulations, orders, determinations, and resolutions, and shall be
			 enforceable by or against the Corporation until modified, terminated, set
			 aside, or superseded in accordance with applicable law by the Corporation,
			 any
			 court of competent jurisdiction, or operation of law.(2)ApplicabilityA
			 regulation, order, determination, or resolution is described under this
			 subsection if it—(A)was issued, made,
			 prescribed, or allowed to become effective by—(i)the
			 Federal Housing Finance Agency; or(ii)a
			 court of competent jurisdiction, and relates to functions transferred by
			 this
			 Act;(B)relates to the
			 performance of functions that are transferred by this section; and(C)is in effect on
			 the transfer date.(c)Disposition of
			 affairsDuring the period preceding the transfer date, the
			 Director of the Federal Housing Finance Agency, for the purpose of winding
			 up
			 the affairs of the Federal Housing Finance Agency in connection with the
			 performance of functions that are transferred by this section—(1)shall manage the
			 employees of such Agency and provide for the payment of the compensation
			 and
			 benefits of any such employees which accrue before the transfer date;
			 and(2)may take any
			 other action necessary for the purpose of winding up the affairs of the
			 Office.(d)Use of property
			 and services(1)PropertyThe
			 Corporation may use the property and services of the Federal Housing
			 Finance
			 Agency to perform functions which have been transferred to the Corporation
			 until such time as the Agency is abolished under section 303 to facilitate
			 the
			 orderly transfer of functions transferred under this section, any other
			 provision of this Act, or any amendment made by this Act to any other
			 provision
			 of law.(2)Agency
			 servicesAny agency, department, or other instrumentality of the
			 United States, and any successor to any such agency, department, or
			 instrumentality, that was providing supporting services to the Agency
			 before
			 the transfer date in connection with functions that are transferred to the
			 Corporation shall—(A)continue to
			 provide such services, on a reimbursable basis, until the transfer of such
			 functions is complete; and(B)consult with any
			 such agency to coordinate and facilitate a prompt and reasonable
			 transition.(e)Continuation of
			 servicesThe Corporation may use the services of employees and
			 other personnel of the Federal Housing Finance Agency, on a reimbursable
			 basis,
			 to perform functions which have been transferred to the Corporation for
			 such
			 time as is reasonable to facilitate the orderly transfer of functions
			 pursuant
			 to this section, any other provision of this Act, or any amendment made by
			 this
			 Act to any other provision of law.(f)Savings
			 provisions(1)Existing
			 rights, duties, and obligations not affectedSubsection (a) and
			 section 303 shall not affect the validity of any right, duty, or
			 obligation of
			 the United States, the Director of the Federal Housing Finance Agency, the
			 Federal Housing Finance Agency, or any other person, that existed on the
			 day
			 before transfer date.(2)Continuation of
			 suitsNo action or other proceeding commenced by or against the
			 Director of the Federal Housing Finance Agency in connection with the
			 functions
			 that are transferred to the Corporation under this section shall abate by
			 reason of the enactment of this Act, except that the Corporation shall be
			 substituted for the Director of the Federal Housing Finance Agency as a
			 party
			 to any such action or proceeding.(g)Conforming
			 amendments(1)Federal Home
			 Loan Bank ActThe Federal
			 Home Loan Bank Act (12 U.S.C. 1421 et seq.) is amended—(A)by striking
			 the Director and inserting the Corporation each
			 place that term appears;(B)by striking
			 The Director and inserting The Corporation each
			 place that term appears;(C)by striking
			 Chairman of the Director of Governors and inserting
			 Chairman of the Board of Governors each place that term
			 appears;(D)by striking
			 the Agency and inserting the Corporation each
			 place that term appears;(E)in section 2, by
			 striking paragraphs (11) and (12) and inserting the following:(11)CorporationThe
				term Corporation means the Federal Mortgage Insurance
				Corporation established under title I of the Housing Finance Reform and Taxpayer Protection Act of
				2013.;
				and(F)in section
			 11(l)(5), in the header to such paragraph, by striking of the director.(2)Federal Housing
			 Enterprises Financial Safety and Soundness ActSection 1316 of
			 the Federal Housing Enterprises Financial Safety and Soundness Act of 1992
			 (12
			 U.S.C. 4516) is amended—(A)in subsection
			 (a)—(i)in
			 the matter preceding paragraph (1), by striking the regulated
			 entities and inserting each enterprise; and(ii)in
			 paragraph (1), by striking and under section 20 of the Federal Home Loan
			 Bank Act;(B)in subsection
			 (b), by striking paragraph (2);(C)in subsection
			 (c)—(i)by
			 striking any regulated entity and inserting any
			 enterprise;(ii)by
			 striking the regulated entity and inserting the
			 enterprise;(iii)by striking
			 a regulated entity and inserting an enterprise
			 each place that term appears;(iv)by
			 striking such regulated entity and inserting such
			 enterprise each place that term appears; and(v)by
			 striking such entity and inserting such
			 enterprise; and(D)in subsection
			 (e)—(i)by
			 striking each regulated entity and inserting each
			 enterprise; and(ii)by
			 striking such regulated entity and inserting such
			 enterprise.(3)Right to
			 Financial Privacy Act of 1978Section 1113(o) of the Right to
			 Financial Privacy Act of 1978 (12 U.S.C. 3413(o)) is amended—(A)in the heading to
			 the subsection, by Federal Housing Finance Agency and
			 inserting Federal
			 Mortgage Insurance Corporation;(B)by striking
			 Federal Housing Finance Agency and inserting Federal
			 Mortgage Insurance Corporation; and(C)by striking
			 Federal Housing Finance Agency's and inserting Federal
			 Mortgage Insurance Corporation's.(4)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the transfer date.302.Transfer and
			 rights of employees of the FHFA(a)TransferEach
			 employee of the Federal Housing Finance Agency that is employed in
			 connection
			 with functions that are transferred to the Corporation under section 301
			 shall
			 be transferred to the Corporation for employment, not later than the
			 transfer
			 date, and such transfer shall be deemed a transfer of function for
			 purposes of
			 section 3503 of title 5, United States Code.(b)Status of
			 employeesThe transfer of
			 functions under this title, and the abolishment of the Federal Housing
			 Finance
			 Agency under section 303, may not be construed to affect the status of any
			 transferred employee as an employee of an agency of the United States for
			 purposes of any other provision of law.(c)Guaranteed
			 positionsEach employee transferred under subsection (a) shall be
			 guaranteed a position with the same status, tenure, grade, and pay as that
			 held
			 on the day immediately preceding the transfer.(d)Appointment
			 authority for excepted employees(1)In
			 generalIn the case of an employee occupying a position in the
			 excepted service, any appointment authority established under law or by
			 regulations of the Office of Personnel Management for filling such
			 position
			 shall be transferred, subject to paragraph (2).(2)Decline of
			 transferThe Corporation may decline a transfer of authority
			 under paragraph (1), to the extent that such authority relates to a
			 position
			 excepted from the competitive service because of its confidential,
			 policymaking, policy-determining, or policy-advocating character.(e)ReorganizationIf
			 the Corporation determines, after the end of the 1-year period beginning
			 on the
			 transfer date, that a reorganization of the combined workforce is
			 required,
			 that reorganization shall be deemed a major reorganization for purposes of
			 affording affected employee retirement under section 8336(d)(2) or
			 8414(b)(1)(B) of title 5, United States Code.(f)Employee
			 benefit programs(1)In
			 generalAny employee of the Federal Housing Finance Agency
			 accepting employment with the Corporation as a result of a transfer under
			 subsection (a) may retain, for 12 months after the date on which such
			 transfer
			 occurs, membership in any employee benefit program of the Agency or the
			 Corporation, as applicable, including insurance, to which such employee
			 belongs
			 on the transfer date if—(A)the employee does
			 not elect to give up the benefit or membership in the program; and(B)the benefit or
			 program is continued by the Corporation.(2)Cost
			 differential(A)In
			 generalThe difference in the costs between the benefits which
			 would have been provided by the Federal Housing Finance Agency and those
			 provided by this section shall be paid by the Corporation.(B)Health
			 InsuranceIf any employee elects to give up membership in a
			 health insurance program or the health insurance program is not continued
			 by
			 the Corporation, the employee shall be permitted to select an alternate
			 Federal
			 health insurance program not later than 30 days after the date of such
			 election
			 or notice, without regard to any other regularly scheduled open season.303.Abolishment of
			 FHFAEffective upon the FMIC
			 certification date, the Federal Housing Finance Agency and the position of
			 the
			 Director of the Federal Housing Finance Agency are abolished.304.Transfer of
			 property and facilitiesEffective upon the FMIC certification date
			 all property of the Federal Housing Finance Agency shall transfer to the
			 Corporation.305.Technical and
			 conforming amendments(a)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of enactment of this Act.(b)References in
			 Federal lawOn and after the date of enactment of this Act, any
			 reference in Federal law to the Director of the Federal Housing Finance
			 Agency
			 or the Federal Housing Finance Agency, in connection with any function of
			 the
			 Director of the Federal Housing Finance Agency or the Federal Housing
			 Finance
			 Agency transferred under section 301, shall be deemed a reference to the
			 Chairperson of the Federal Mortgage Insurance Corporation or the Federal
			 Mortgage Insurance Corporation, as appropriate and consistent with the
			 amendments made by this Act.(c)Title 18,
			 United States CodeTitle 18, United States Code, is
			 amended—(1)in section 1905,
			 by inserting or the Federal Mortgage Insurance Corporation after
			 Federal Housing Finance Agency;(2)in section
			 212(c)(2)—(A)in subparagraph
			 (F), by striking ; and and inserting a semicolon;(B)in subparagraph
			 (G), by striking the period at the end and inserting ; and;
			 and(C)by adding at the
			 end the following:(H)the Federal
				Mortgage Insurance
				Corporation.;(3)in section 657,
			 by inserting the Federal Mortgage Insurance Corporation, after
			 Federal Housing Finance Agency,;(4)in section 1006,
			 by inserting the Federal Mortgage Insurance Corporation, after
			 Federal Housing Finance Agency,; and(5)in section 1014,
			 by inserting the Federal Mortgage Insurance Corporation, after
			 Federal Housing Finance Agency,.(d)Flood Disaster
			 Protection Act of 1973Section 102(b)(5) of the Flood Disaster
			 Protection Act of 1973 (42 U.S.C. 4012a(b)(5)) is amended in subsection
			 (b)(5),
			 by inserting the Federal Mortgage Insurance Corporation, after
			 Federal Housing Finance Agency,.(e)Title 5, United
			 States CodeTitle 5, United States Code, is amended—(1)in section 5313,
			 by inserting the following new item after the item relating to the
			 Director of
			 the Federal Housing Finance Agency:Director of
				the Federal Mortgage Insurance
				Corporation.;
				and(2)in section
			 3132(a)(1)(D), by inserting the Federal Mortgage Insurance
			 Corporation, after Federal Housing Finance
			 Agency,.(f)Sarbanes-Oxley
			 ActSection 105(b)(5)(B)(ii)(II) of the Sarbanes-Oxley Act of
			 2002 (15 U.S.C. 7215(b)(5)(B)(ii)(II)) is amended by inserting or the
			 Chairperson of the Federal Mortgage Insurance Corporation after
			 Director of the Federal Housing Finance Agency.(g)Federal Deposit
			 Insurance ActThe Federal Deposit Insurance Act (12 U.S.C. 1811
			 et seq.) is amended—(1)in section
			 7(a)(2)(A), by inserting the Federal Mortgage Insurance
			 Corporation, after Federal Housing Finance Agency, each
			 place that term appears;(2)in section
			 8(e)(7)(A)(vi), by inserting , the Federal Mortgage Insurance
			 Corporation, after Federal Housing Finance
			 Agency;(3)in section
			 11(t)(2)(A), by adding at the end the following:(viii)The Federal
				Mortgage Insurance Corporation.;
				and(4)in section 33(e),
			 by inserting , the Federal Mortgage Insurance Corporation, after
			 Federal Housing Finance Agency.(h)Riegle
			 Community Development and Regulatory Improvement Act of
			 1994Section 117(e) of the Riegle Community Development and
			 Regulatory Improvement Act of 1994 (12 U.S.C. 4716(e)) is amended by
			 inserting
			 the Federal Mortgage Insurance Corporation, after Federal
			 Housing Finance Agency,.(i)MAHRA Act of
			 1997Section 517(b)(4) of the Multifamily Assisted Housing Reform
			 and Affordability Act of 1997 (42 U.S.C. 1437f note) is amended by
			 inserting
			 the Federal Mortgage Insurance Corporation, after Federal
			 Housing Finance Agency,.(j)Title 44,
			 United States CodeSection 3502(5) of title 44, United States
			 Code, is amended by inserting the Federal Mortgage Insurance
			 Corporation, after Federal Housing Finance
			 Agency,.(k)Access to local
			 TV Act of 2000Section 1004(d)(2)(D)(iii) of the Launching Our
			 Communities' Access to Local Television Act of 2000 (47 U.S.C.
			 1103(d)(2)(D)(iii)) is amended by inserting or the Federal Mortgage
			 Insurance Corporation, after Federal Housing Finance
			 Agency.(l)FIRREAThe
			 Financial Institutions Reform, Recovery, and Enhancement Act of 1989 is
			 amended—(1)in section
			 1216—(A)in subsection
			 (a)—(i)in
			 paragraph (2), by striking ; and and inserting a
			 semicolon;(ii)in
			 paragraph (3), by striking the period and inserting ; and;
			 and(iii)by adding at
			 the end the following:(4)the Federal
				Mortgage Insurance Corporation.;
				and(B)in subsection
			 (c), by inserting the Federal Mortgage Insurance Corporation,
			 before and the Federal Housing Finance Agency,;(2)in section
			 402(e), by striking Federal Housing Finance Agency each place
			 that term appears and inserting Federal Mortgage Insurance
			 Corporation;(3)in section 1124,
			 by inserting the Federal Mortgage Insurance Corporation, after
			 Federal Housing Finance Agency, each place that term appears;
			 and(4)in section
			 1125(b), by inserting the Federal Mortgage Insurance
			 Corporation, after Federal Housing Finance
			 Agency,.(m)EESAThe
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 note) is
			 amended—(1)in section
			 104(b)—(A)in paragraph (4),
			 by striking ; and and inserting a semicolon;(B)in paragraph (5),
			 by striking the period and inserting ; and; and(C)by adding at the
			 end the following:(6)the Federal
				Mortgage Insurance Corporation.;
				and(2)in section
			 109(b), by inserting the Federal Mortgage Insurance Corporation,
			 after Federal Housing Finance Agency,.(n)Dodd-Frank
			 ActThe Dodd-Frank Wall Street Reform and Consumer Protection Act
			 (Public Law 111–203) is amended—(1)in section
			 342(g)(1)—(A)in subparagraph
			 (H), by striking ; and and inserting a semicolon;(B)in subparagraph
			 (I), by striking the period and inserting ; and; and(C)by adding at the
			 end the following:(J)the Federal
				Mortgage Insurance Corporation.;
				(2)in section
			 989E(a)(1), by adding at the end the following:(J)The Federal
				Mortgage Insurance Corporation.;
				and(3)in section
			 1481(b), by inserting the Federal Mortgage Insurance
			 Corporation, after Federal Housing Finance
			 Agency,.(o)Housing and
			 Urban-Rural Recovery ActSection 469 of the Housing and
			 Urban-Rural Recovery Act of 1983 (12 U.S.C. 1701p–1) is amended, in the
			 first
			 sentence, by inserting the Federal Mortgage Insurance
			 Corporation, after Federal Housing Finance
			 Agency,.(p)Neighborhood
			 Reinvestment Corporation ActSection 606(c)(3) of the
			 Neighborhood Reinvestment Corporation Act (42 U.S.C. 8105(c)(3)) is
			 amended by
			 inserting , the Federal Mortgage Insurance Corporation, after
			 Federal Housing Finance Agency.(q)Federal
			 Insurance Office ActSection 313(r)(4) of title 31, United States
			 Code, is amended by inserting the Federal Mortgage Insurance
			 Corporation, after Federal Housing Finance
			 Agency,.(r)Commodity
			 Exchange ActSection 1a(39)(E) of the Commodity Exchange Act (7
			 U.S.C. 1a(39)(E)) is amended—(1)by striking
			 a regulated entity and inserting an enterprise;
			 and(2)by inserting
			 before the period at the end the Federal Mortgage Insurance Corporation
			 in the case of a swap dealer, major swap participant, security-based swap
			 dealer, or major security-based swap participant that is a Federal Home
			 Loan
			 Bank.(s)Truth in
			 Lending ActThe Truth in Lending Act (15 U.S.C. 1601 et seq.) is
			 amended—(1)section
			 129H(b)(4), by inserting the Federal Mortgage Insurance
			 Corporation, after Federal Housing Finance Agency,;
			 and(2)in section
			 129E—(A)in subsection
			 (g)(1), by inserting the Federal Mortgage Insurance Corporation,
			 after Federal Housing Finance Agency,; and(B)in subsection
			 (h), by inserting the Federal Mortgage Insurance Corporation,
			 after Federal Housing Finance Agency,.(t)FFIECThe
			 first sentence of section 1011 of the Federal Financial Institutions
			 Examination Council Act of 1978 (12 U.S.C. 3310) is amended by inserting
			 the Federal Mortgage Insurance Corporation, before and
			 the Federal Housing Finance Agency.IVImproving
			 transparency, accountability, and efficacy within affordable housing401.Affordable
			 housing allocations(a)Fee and
			 allocation of amountsSubject
			 to subsection (b), and in addition to any fees for the provision of
			 insurance
			 established in accordance with title II, in each fiscal year the
			 Corporation
			 shall—(1)charge and
			 collect a fee in an amount equal to not less than 5 basis points and not
			 more
			 than 10 basis points for each dollar of the outstanding principal balance
			 of
			 eligible mortgages collateralizing covered securities for which insurance
			 is
			 being provided under title II; and(2)allocate or
			 otherwise transfer—(A)80 percent of
			 such fee amounts to the Secretary of Housing and Urban Development to fund
			 the
			 Housing Trust Fund established under section 1338 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568);
			 and(B)20 percent of
			 such fee amounts to the Secretary of the Treasury to fund the Capital
			 Magnet
			 Fund established under section 1339 of the Federal Housing Enterprises
			 Financial Safety and Soundness Act of 1992 (12 U.S.C. 4569).(b)Suspension of
			 contributionsThe Corporation may temporarily suspend allocations
			 under subsection (a) upon a finding by the Corporation that such
			 allocations
			 are contributing, or would contribute, to the financial instability of the
			 Mortgage Insurance Fund established under section 203.402.Housing Trust
			 FundSection 1338 of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4568) is amended—(1)in subsection (a), by striking by
			 the enterprises under section 1337 and inserting pursuant to
			 section 401 of the Housing Finance Reform and
			 Taxpayer Protection Act of 2013;(2)by repealing subsection (b); and(3)in subsection
			 (c)—(A)in paragraph (1),
			 by striking Except as provided in subsection (b), the and
			 inserting The;(B)in paragraph
			 (4)(B), by striking other than fiscal year 2009;(C)in paragraph
			 (7)—(i)in
			 subparagraph (A), by striking ; and and inserting a
			 semicolon;(ii)in
			 subparagraph (B)(iv)—(I)by striking
			 section 132 and inserting section 1132;
			 and(II)by striking the
			 period at the end and inserting a semicolon; and(iii)by adding at
			 the end the following:(C)grants and loans,
				including through the use of pilot programs of sufficient scale, to
			 support the
				research and development of sustainable homeownership and
			 affordable rental
				programs, provided that such grant or loan amounts are used only
			 for the
				benefit of families whose income does not exceed 120 percent of the
			 area median
				income as determined by the Secretary, with adjustments for family
			 size;
				and(D)provide limited
				credit enhancement, and other forms of credit support, for product
			 and services
				that—(i)will increase the
				rate of sustainable homeownership and affordable rental by
			 individuals or
				families whose income does not exceed 120 percent of the area
			 median income as
				determined by the Secretary, with adjustments for family size; and(ii)might not
				otherwise be offered or supported by a pilot program of sufficient
			 scale to
				determine the viability of such products and services in the
			 private
				market.;
				and(D)in paragraph
			 (10)—(i)by
			 amending subparagraph (A) to read as follows:(A)Ensuring
				efficient use of grant amounts(i)Use for certain
				eligible activitiesIn each fiscal year, of the aggregate amount
				allocated to a State or State designated entity under this
			 subsection—(I)35 percent shall
				be used for activities under subparagraph (A) of paragraph (7);(II)5 percent shall
				be used for activities under subparagraph (B) of paragraph (7); and(III)60 percent
				shall be used for activities under subparagraphs (C) and (D) of
			 paragraph
				(7).(ii)Ensuring
				benefits for rural communities(I)In
				generalIn each fiscal year, of the aggregate amount allocated to
				a State or State designated entity under this subsection, the State
			 or State
				designated entity shall ensure that, at a minimum, such amounts are
			 distributed
				for the benefit of nonentitlement areas in that State in the same
			 proportion
				that the total amount of nonentitlement areas in that State bears
			 to the total
				amount of all areas in that State.(II)Targeted
				outreach to smaller communitiesIn carrying out the requirement
				under subclause (I), each State or State designated entity shall in
				distributing amounts allocated to that State or State designated
			 entity give
				priority to nonentitlement areas with a population of less than
			 20,000.(III)Definition of
				nonentitlement areaFor purposes of this clause, the term
				nonentitlement area has the same meaning given that term under
				section 102(a)(7) of the Housing and Community Development Act of
			 1974 (42
				U.S.C. 5302(a)(7)).;
				and(ii)by
			 striking subparagraph (E).403.Capital Magnet
			 FundSection 1339 of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4569) is amended—(1)in subsection (b)(1), by striking
			 pursuant to section 1337 and inserting pursuant to
			 section 401 of the Housing Finance Reform and
			 Taxpayer Protection Act of 2013; and(2)in subsection
			 (h), by striking paragraph (7).404.Additional
			 taxpayer protections(a)Ensuring
			 benefits support citizens and lawful permanent residentsThe Secretary of Housing and Urban
			 Development and the Secretary of the Treasury, respectively, shall ensure
			 that
			 grant amounts allocated to covered grantees, allocated by covered grantees
			 to
			 eligible recipients, or allocated to individuals by such eligible
			 recipients
			 are used for the benefit of only lawful permanent residents and citizens
			 of the
			 United States in carrying out the activities of—(1)the Housing Trust Fund; and(2)the Capital
			 Magnet Fund.(b)Not To be used
			 for political activitiesConsistent with the existing
			 requirements under sections 1338(c)(10)(D) and section 1339(h)(5) of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992,
			 the
			 Secretary of Housing and Urban Development and the Secretary of the
			 Treasury,
			 respectively, shall ensure that grant amounts allocated by covered
			 grantees to
			 eligible recipients or allocated to individuals by such eligible
			 recipients are
			 not used for—(1)political
			 activities;(2)advocacy;(3)lobbying, whether
			 directly or through other parties;(4)influencing the
			 selection, nomination, election, or appointment of one or more candidates
			 to
			 any Federal, State or local office;(5)personal
			 counseling services;(6)travel expenses;
			 and(7)preparing or
			 providing advice on tax returns.(c)Penalties(1)Civil money
			 penaltyIf an eligible recipient or any other individual in
			 receipt of grant amounts described by this section violates any provision
			 of
			 subsection (a) or (b), the Secretary of Housing and Urban Development or
			 the
			 Secretary of the Treasury, as the case may be, may impose a civil penalty
			 on
			 such recipient or individual, as the case may be, of not more than
			 $1,000,000
			 for each violation.(2)Criminal
			 penaltiesWhoever, being subject to the provisions of subsection
			 (a) or (b), knowingly participates, directly or indirectly, in any manner
			 in
			 conduct that results in a violation of such provisions shall,
			 notwithstanding
			 section 3571 of title 18, United States Code, be fined not more than
			 $1,000,000
			 for each violation, imprisoned for not more than 5 years, or both.(3)Rule of
			 constructionThe penalties imposed under paragraphs (1) or (2)
			 shall be in addition to any other available civil remedy or any other
			 available
			 criminal penalty and may be imposed whether or not the Secretary of
			 Housing and
			 Urban Development or the Secretary of the Treasury, as the case may be,
			 imposes
			 other administrative sanctions.(d)DefinitionAs
			 used in this section—(1)the term
			 covered grantee means—(A)for purposes of
			 the Housing Trust Fund, a State or State designated entity; and(B)for purposes of
			 the Capital Magnet Fund, an eligible grantee as described under section
			 1339(e)
			 of the Federal Housing Enterprises Financial Safety and Soundness Act of
			 1992;(2)the term
			 eligible recipient means—(A)for purposes of
			 the Housing Trust Fund, a recipient as described under section 1338(c)(9)
			 of
			 the Federal Housing Enterprises Financial Safety and Soundness Act of
			 1992t;
			 and(B)for purposes of
			 the Capital Magnet Fund, a recipient of assistance from the Capital Magnet
			 Fund;(3)the term
			 Capital Magnet Fund means the Capital Magnet Fund established
			 under section 1339 of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4569); and(4)the term
			 Housing Trust Fund means the Housing Trust Fund established
			 under section 1338 of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4568).VWind
			 Down of Fannie Mae and Freddie Mac501.Repeal of GSE
			 charters(a)Fannie
			 MaeEffective on the FMIC certification date, the charter of the
			 Federal National Mortgage Association is repealed and the Federal National
			 Mortgage Association shall have no authority to conduct new business under
			 such
			 charter, except that the provisions of such charter in effect immediately
			 before such repeal shall continue to apply with respect to the rights and
			 obligations of any holders of—(1)outstanding debt
			 obligations of the Federal National Mortgage Association, including any—(A)bonds,
			 debentures, notes, or other similar instruments;(B)capital lease
			 obligations; or(C)obligations in
			 respect of letters of credit, bankers' acceptances, or other similar
			 instruments; or(2)mortgage-backed
			 securities guaranteed by the Federal National Mortgage Association.(b)Freddie
			 MacEffective on the FMIC certification date, the charter of the
			 Federal Home Loan Mortgage Corporation is repealed and the Federal Home
			 Loan
			 Mortgage Corporation shall have no authority to conduct new business under
			 such
			 charter, except that the provisions of such charter in effect immediately
			 before such repeal shall continue to apply with respect to the rights and
			 obligations of any holders of—(1)outstanding debt
			 obligations of the Federal Home Loan Mortgage Corporation, including
			 any—(A)bonds,
			 debentures, notes, or other similar instruments;(B)capital lease
			 obligations; or(C)obligations in
			 respect of letters of credit, bankers' acceptances, or other similar
			 instruments; or(2)mortgage-backed
			 securities guaranteed by the Federal Home Loan Mortgage Corporation.(c)Existing
			 guarantee obligations(1)Explicit
			 guaranteeThe full faith and credit of the United States is
			 pledged to the payment of all amounts which may be required to be paid
			 under
			 any obligation described under subsections (a) and (b).(2)Continued
			 dividend paymentsNotwithstanding section 502 or any other
			 provision of law, and subject to section 601, provision 2(a) (relating to
			 Dividend Payment Dates and Dividend Periods) and provision 2(c) (relating
			 to
			 Dividend Rates and Dividend Amount) of the Senior Preferred Stock Purchase
			 Agreement, or any provision of any certificate in connection with such
			 Agreement creating or designating the terms, powers, preferences,
			 privileges,
			 limitations, or any other conditions of the Variable Liquidation
			 Preference
			 Senior Preferred Stock of an enterprise issued pursuant to such
			 Agreement—(A)shall not be
			 amended, restated, or otherwise changed to reduce the rate or amount of
			 dividends in effect pursuant to such Agreement as of the Third Amendment
			 to
			 such Agreement dated August 17, 2012, except that any amendment to such
			 Agreement to facilitate the sale of assets of the enterprises to
			 facilitate
			 compliance with the provisions of section 502(b) shall be permitted; and(B)shall remain in
			 effect until the guarantee obligations described under subsections (a)(2)
			 and
			 (b)(2) are fully extinguished.(3)ApplicabilityNotwithstanding
			 section 502, all guarantee fee amounts derived from the single-family
			 mortgage
			 guarantee business of the enterprises in existence as of the FMIC
			 certification
			 date shall be subject to the terms of the Senior Preferred Stock Purchase
			 Agreement.(d)Federal Safety
			 and Soundness Act(1)In
			 generalThe Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4501 et seq.) is amended—(A)in section
			 1303—(i)in paragraph (2),
			 by striking 'Federal Housing Finance Agency and inserting
			 Federal Mortgage Insurance Corporation;(ii)in paragraph
			 (3), by striking means and all that follows through the period
			 at the end, and inserting means the Federal Home Loan Bank
			 Act.;(iii)by repealing
			 paragraph (4); and(iv)in paragraph
			 (9), by striking Director of the Federal Housing Finance Agency
			 and inserting Board of Directors of the Federal Mortgage Insurance
			 Corporation;(B)by repealing
			 section 1313A; and(C)by repealing
			 section 1317(d).(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 the FMIC certification date.502.Wind
			 down(a)Wind
			 down(1)Authority of
			 FHFABeginning on the date of
			 enactment of this Act and ending on the FMIC certification date, the
			 Director
			 of the Federal Housing Finance Agency, in consultation with the
			 Corporation and
			 the Secretary of the Treasury, shall take such action, and may prescribe
			 such
			 regulations and procedures, as may be necessary to wind down the
			 operations of
			 the enterprises in an orderly manner that complies with the requirements
			 of
			 this Act and any amendments made by this Act.(2)LimitationNotwithstanding
			 any authority granted to the Director of the Federal Housing Finance
			 Agency
			 under paragraph (1), the sale, transfer, exchange, or other disposition of
			 any
			 asset subject to the wind down required under this section shall be
			 prohibited,
			 if the Corporation—(A)in its discretion
			 determines that such sale, transfer, exchange, or disposition would
			 materially
			 interfere with the ability of the Corporation to carry out the
			 requirements of
			 this Act; and(B)notifies, in
			 writing, the Director of the Federal Housing Finance Agency within 14 days
			 of
			 such determination.(3)Rule of
			 constructionNotwithstanding any authority granted to the
			 Director of the Federal Housing Finance Agency under paragraph (1), the
			 Director of the Federal Housing Finance Agency—(A)shall have no
			 authority to sell, transfer, exchange, or otherwise dispose of any
			 guarantee
			 obligations described under subsections (a)(2) and (b)(2) of section 501;
			 and(B)shall have no
			 rights, claims, or title to, nor any authority to sell, transfer,
			 exchange, or
			 otherwise dispose of, guarantee fee amounts derived from the single-family
			 mortgage guarantee business of the enterprises in existence as of the FMIC
			 certification date.(b)Division of
			 assets and liabilities; authority To establish holding corporation and
			 dissolution trust fundThe action and procedures required under
			 subsection (a)—(1)shall include the
			 establishment and execution of plans to provide for an equitable division,
			 distribution, and liquidation of the assets and liabilities of an
			 enterprise,
			 including any infrastructure, property, including intellectual property,
			 platforms, or any other thing or object of value, provided such plan
			 complies
			 with the requirements of this Act and any amendments made by this Act;
			 and(2)may provide for establishment of—(A)a holding
			 corporation organized under the laws of any State of the United States or
			 the
			 District of Columbia for the purpose of winding down an enterprise; and(B)one or more trusts
			 to which to transfer—(i)outstanding debt
			 obligations of an enterprise; or(ii)outstanding
			 mortgages held for the purpose of collateralizing mortgage-backed
			 securities
			 guaranteed by an enterprise.(c)Recoupment by
			 senior preferred shareholders(1)In
			 generalSubject to the requirements of this Act, any proceeds
			 from the wind down of an enterprise shall be paid first to the senior
			 preferred
			 shareholders of each such enterprise, then to the preferred shareholders
			 of
			 each such enterprise, and then to the common shareholders of each such
			 enterprise.(2)Joint
			 determinationThe amount of any proceeds to be paid pursuant to
			 paragraph (1) shall be jointly determined by the Director of the Federal
			 Housing Finance Agency, the Corporation, and the Secretary of the
			 Treasury.(3)Maximum return
			 to shareholdersThe wind down of each enterprise required under
			 this section shall be managed by the Director of the Federal Housing
			 Finance
			 Agency, in consultation with the Corporation and the Secretary of the
			 Treasury,
			 to obtain resolutions that maximize the return for the senior preferred
			 shareholders under paragraph (1), to the extent that such resolutions—(A)are consistent
			 with the goal of supporting a sound, stable, and liquid housing market;(B)are consistent
			 with applicable Federal and State law;(C)comply with the
			 requirements of this Act and any amendments made by this Act; and(D)protect the
			 taxpayer.(4)Sale of certain
			 assets as a going concernExcept as provided in section 601 or
			 elsewhere as required in this Act, if the Director of the Federal Housing
			 Finance Agency, in consultation with the Corporation and the Secretary of
			 the
			 Treasury, determines that the sale of any line of business, or any
			 function,
			 activity, or service of an enterprise as a going concern will maximize the
			 return for the senior preferred shareholders as required under paragraph
			 (3),
			 the Director may conduct such sale, provided that—(A)under no
			 circumstance, shall such sale transfer, convey, or authorize, or be deemed
			 to
			 transfer, convey, or authorize, any guarantee or Federal support,
			 assistance,
			 or backing, implicit or explicit, related to any such line of business,
			 function, activity, or service; and(B)such sale does
			 not impede or otherwise interfere with the ability of the Federal Mortgage
			 Insurance Corporation to carry out the functions and requirements of this
			 Act.(5)Rule of
			 constructionFor purposes of this subsection, the term
			 proceeds does not include any guarantee fee amounts derived from
			 the single-family mortgage guarantee business of the enterprises in
			 existence
			 as of the FMIC certification date.503.Aligning
			 purpose of conservatorship with FMIC(a)Power as
			 conservatorSection
			 1367(b)(2)(D) of the Federal Housing Enterprises Financial Safety and
			 Soundness
			 Act of 1992 (12 U.S.C. 4617(b)(2)(D)) is amended to read as follows:(D)Power as
				conservatorAfter the date of enactment of the
				Housing Finance Reform and Taxpayer
				Protection Act of 2013 the Agency shall, as conservator, take
				such actions as are necessary—(i)to ensure the
				efficient, effective, and expeditious wind down of the enterprises;(ii)to manage the
				affairs, assets, and obligations of the enterprises and to operate
			 the
				enterprises in compliance with the requirements of the
				Housing Finance Reform and Taxpayer
				Protection Act of 2013;(iii)to assist the
				Federal Mortgage Insurance Corporation, in a consultative capacity,
			 in carrying
				out the requirements under the Housing
				Finance Reform and Taxpayer Protection Act of 2013; and(iv)to maintain
				liquidity and stability in the secondary mortgage market until such
			 as time as
				the charters of the enterprises are revoked pursuant to title V of
			 such
				Act..(b)Rule of
			 constructionNothing in this Act, or any amendments made by this
			 Act, except as may be explicitly provided for in this Act, or any
			 amendment
			 made by this Act, shall be deemed to alter the powers, authorities,
			 rights, and
			 duties that are vested in the Federal Housing Finance Agency and the
			 Director
			 of the Federal Housing Finance Agency with respect to its supervision and
			 regulation of the enterprises.504.Conforming
			 loan limits(a)In
			 generalBeginning on the date
			 of enactment of this Act, the limitations governing the maximum original
			 principal obligation of conventional mortgages that may be purchased by
			 the
			 Federal National Mortgage Association and the Federal Home Loan Mortgage
			 Corporation, referred to in section 302(b)(2) of the Federal National
			 Mortgage
			 Association Charter Act (12 U.S.C. 1717(b)(2)) and section 305(a)(2) of
			 the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)),
			 respectively, shall not exceed $417,000 for a mortgage secured by a
			 single-family residence, $533,850 for a mortgage secured by a 2-family
			 residence, $645,300 for a mortgage secured by a 3-family residence, and
			 $801,950 for a mortgage secured by a 4-family residence, except that such
			 maximum limitations shall be adjusted effective January 1 of each year
			 beginning after the date of enactment of this Act, subject to the
			 limitations
			 in this paragraph. Each adjustment shall be made by adding to each such
			 amount
			 (as it may have been previously adjusted) a percentage thereof equal to
			 the
			 percentage increase, during the most recent 12-month or 4-quarter period
			 ending
			 before the time of determining such annual adjustment, in the housing
			 price
			 index maintained pursuant to section 1322 of the Federal Housing
			 Enterprises
			 Financial Safety and Soundness Act of 1992 (12 U.S.C. 4542). If the change
			 in
			 such house price index during the most recent 12-month or 4-quarter period
			 ending before the time of determining such annual adjustment is a
			 decrease,
			 then no adjustment shall be made for the next year, and the next
			 adjustment
			 shall take into account prior declines in the house price index, so that
			 any
			 adjustment shall reflect the net change in the house price index since the
			 last
			 adjustment. Declines in the house price index shall be accumulated and
			 then
			 reduce increases until subsequent increases exceed prior declines.(b)Special
			 exception for Alaska, Hawaii, Guam, and USVIThe limitations set
			 forth under subsection (a) shall be increased by not to exceed 50 per
			 centum
			 with respect to properties located in Alaska, Guam, Hawaii, and the Virgin
			 Islands.(c)High-Cost area
			 limitThe limitations set forth under subsection (a) shall also
			 be increased, with respect to properties of a particular size located in
			 any
			 area for which 115 percent of the median house price for such size
			 residence
			 exceeds the limitation under subsection (a) for such size residence—(1)for the first
			 year following the date of enactment of this Act, to the lesser of 150
			 percent
			 of such limitation for such size residence or the amount that is equal to
			 115
			 percent of the median house price in such area for such size residence;(2)for the second
			 year following the date of enactment of this Act, to the lesser of 145
			 percent
			 of such limitation for such size residence or the amount that is equal to
			 115
			 percent of the median house price in such area for such size residence;(3)for the third
			 year following the date of enactment of this Act, to the lesser of 135
			 percent
			 of such limitation for such size residence or the amount that is equal to
			 115
			 percent of the median house price in such area for such size residence;(4)for the fourth
			 year following the date of enactment of this Act, to the lesser of 130
			 percent
			 of such limitation for such size residence or the amount that is equal to
			 115
			 percent of the median house price in such area for such size residence;
			 and(5)for the fifth
			 year following the date of enactment of this Act, and each year
			 thereafter, to
			 the lesser of 125 percent of such limitation for such size residence or
			 the
			 amount that is equal to 115 percent of the median house price in such area
			 for
			 such size residence.505.Portfolio
			 reduction(a)Graduated
			 reduction(1)In
			 generalEach enterprise shall not own, as of any applicable date,
			 mortgage assets in excess of—(A)as of December
			 31, 2013, $552,500,000,000; and(B)on December 31 of
			 each year thereafter until the FMIC certification date, 85 percent of the
			 aggregate amount of the mortgage assets that the enterprise was permitted
			 to
			 own as of December 31 of the immediately preceding calendar year.(2)Retained
			 portfolio to facilitate orderly wind downOn December 31 of the
			 year in which the FMIC certification date occurs, the Corporation shall
			 establish an allowable amount of enterprise owned mortgage assets in an
			 amount
			 equal to the amount necessary to facilitate—(A)the orderly wind
			 down of the enterprises; and(B)appropriate loss
			 mitigation on any legacy guarantees of the enterprises.(b)Mortgage assets
			 definedFor purposes of this section, the term mortgage
			 assets means, with respect to an enterprise, assets of such enterprise
			 consisting of mortgages, mortgage loans, mortgage-related securities,
			 participation certificates, mortgage-backed commercial paper, obligations
			 of
			 real estate mortgage investment conduits and similar assets, in each case
			 to
			 the extent such assets would appear on the balance sheet of such
			 enterprise in
			 accordance with generally accepted accounting principles in effect in the
			 United States as of September 7, 2008 (as set forth in the opinions and
			 pronouncements of the Accounting Principles Board and the American
			 Institute of
			 Certified Public Accountants and statements and pronouncements of the
			 Financial
			 Accounting Standards Board from time to time; and without giving any
			 effect to
			 any change that may be made after September 7, 2008, in respect of
			 Statement of
			 Financial Accounting Standards No. 140 or any similar accounting
			 standard).506.Repeal of
			 mandatory housing goals(a)Repeal of
			 housing goalsThe Federal
			 Housing Enterprises Financial Safety and Soundness Act of 1992 is amended
			 by
			 striking sections 1331 through 1336 (12 U.S.C. 4561–6).(b)Conforming
			 amendmentsThe Federal
			 Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.
			 4501
			 et seq.) is amended—(1)in section
			 1303(28), by striking , and, for the purposes and all that
			 follows through designated disaster areas;(2)in section
			 1324(b)(1)(A), by striking clauses (i), (ii), and (iv);(3)in section
			 1341—(A)in subsection
			 (a)—(i)in
			 paragraph (1), by inserting or after the semicolon at the
			 end;(ii)in
			 paragraph (2), by striking the semicolon at the end and inserting a
			 period;
			 and(iii)by
			 striking paragraphs (3) and (4); and(B)in subsection
			 (b)(2)—(i)in subparagraph (A), by inserting
			 or after the semicolon at the end;(ii)by
			 striking subparagraphs (B) and (C); and(iii)by
			 redesignating subparagraph (D) as subparagraph (B);(4)in section
			 1345(a)—(A)in paragraph (1),
			 by inserting or after the semicolon at the end;(B)in paragraph (2),
			 by striking the semicolon at the end and inserting a period; and(C)by striking
			 paragraphs (3) and (4); and(5)in section
			 1371(a)(2), by striking with any housing goal established under subpart
			 B of part 2 of subtitle A of this title, with section 1336 or 1337 of this
			 title,.VIImprovements to
			 functioning of housing market601.Continuation
			 of multifamily business of the enterprises(a)In
			 generalNotwithstanding any provision of title V, or any other
			 provision of law, effective on the FMIC certification date, all functions,
			 activities, infrastructure, property, including intellectual property,
			 platforms, or any other object or service of an enterprise relating to the
			 maintenance and operation of the multifamily guarantee business of an
			 enterprise shall be transferred, without cost, to the Corporation.(b)Authority of
			 DirectorThe Corporation is authorized, upon such terms and
			 conditions as it may deem appropriate, to guarantee the timely payment of
			 principal of and interest, on any mortgage on multifamily housing
			 purchased by
			 the Corporation pursuant to the transfer of an enterprise's multifamily
			 guarantee business under subsection (a).(c)Limitation on
			 ongoing operation of multifamily businessIn carrying out the
			 multifamily guarantee business of an enterprise transferred pursuant to
			 subsection (a), the Corporation shall ensure that any such business
			 continues
			 to operate, as applicable, consistent with—(1)the Delegated
			 Underwriting and Servicing Lender Program established by the Federal
			 National
			 Mortgage Association; and(2)the Program Plus
			 Lender Program established by the Federal Home Loan Mortgage Corporation,
			 especially the Series K Structured Pass-Through Certificates offered by
			 the
			 enterprise.(d)Explicit
			 guaranteeThe full faith and credit of the United States is
			 pledged to the payment of all amounts which may be required to be paid
			 under
			 any guaranty—(1)issued by the
			 Corporation pursuant to this subsection; and(2)obligation
			 assumed by the Corporation pursuant to the transfer of an enterprise's
			 multifamily guarantee business under subsection (a).(e)Guarantee
			 fee(1)In
			 generalThe Corporation shall collect a reasonable fee for any
			 guaranty under this subsection and shall make such charges as it may
			 determine
			 to be reasonable for the analysis of any trust or other security
			 arrangement
			 proposed by an issuer of a security backed by multifamily mortgages
			 guaranteed
			 under this section.(2)Deposit into
			 Mortgage Insurance FundAny guarantee fee amounts collected under
			 this subsection shall be deposited in the Mortgage Insurance Fund.602.Multiple
			 lender issuesWith respect to
			 the dwelling of a borrower that serves as security for an eligible
			 mortgage, if
			 the borrower enters into any credit transaction that would result in the
			 creation of a new mortgage or other lien on such dwelling where the
			 loan-to-value ratio of such credit transaction amount is 80 percent or
			 more,
			 the creditor of such new mortgage or other lien shall seek and obtain the
			 approval of the creditor of the senior eligible mortgage loan before any
			 such
			 credit transaction becomes valid and enforceable.603.GAO report on
			 full privatization of secondary mortgage market(a)GAO
			 reportNot later than 8 years
			 after the date of enactment of this Act, the Comptroller General of the
			 United
			 States shall submit a report to the Committee on Banking, Housing, and
			 Urban
			 Affairs of the Senate and the Committee on Financial Services of the House
			 of
			 Representatives on the feasibility of maintaining a fully privatized
			 secondary
			 mortgage market, including recommendations on how to best carry out any
			 displacement of the insurance model established under this Act.(b)Corporation
			 plan To transition to a fully private secondary mortgage market(1)Required
			 submission to CongressNot
			 later than 6 months after the date on which the report required under
			 subsection (a) is submitted, the Corporation shall submit to the Committee
			 on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives a plan to transition to
			 a
			 fully privatized secondary mortgage market.(2)Required
			 content of planThe plan required to be submitted under paragraph
			 (1) shall describe, chronicle, and specify all the legislative,
			 administrative,
			 and regulatory actions necessary to carry out a transition to a fully
			 private
			 secondary mortgage market, including all actions necessary to dissolve the
			 Corporation and successfully displace the insurance model established
			 under
			 this Act.VIIGeneral
			 provisions701.Authority to
			 issue regulationsThe
			 Corporation may prescribe such regulations and issue such guidelines,
			 orders,
			 requirements, or standards as are necessary to carry out this Act, or any
			 amendment made by this Act.702.Fair value
			 accountingIn any evaluation,
			 oversight, audit, or analysis by the Corporation of the cost of the
			 Mortgage
			 Insurance Fund, the insurance or guarantee activities of the Corporation
			 required under this Act, including any fee or charge in connection with
			 the
			 provision of such insurance or guarantee, or the financial transactions of
			 the
			 Corporation, the Corporation shall conduct any such evaluation, oversight,
			 audit, or analysis based on the fair-value accrual accounting method.703.Rule of
			 constructionNothing in this
			 Act shall be construed to prohibit or otherwise restrict the ability of a
			 holder of any loss position in any covered security insured under this Act
			 from
			 restructuring, retranching, or resecuritizing such position.704.SeverabilityIf any provision of this Act or the
			 application of any provision of this Act to any person or circumstance, is
			 held
			 invalid, the application of such provision to other persons or
			 circumstances,
			 and the remainder of this Act, shall not be affected thereby.1.Short
			 title; table of contents(a)Short
			 titleThis Act may be cited
			 as the Housing Finance Reform and Taxpayer Protection Act of 2014.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Elimination of Fannie Mae and Freddie MacSec. 101. Elimination of Fannie Mae and Freddie Mac.TITLE II—Federal Mortgage Insurance CorporationSec. 201. Establishment.Sec. 202. Management of Corporation.Sec. 203. Advisory Committee.Sec. 204. Office of the Inspector General.Sec. 205. Staff, experts, and consultants.Sec. 206. Reports; testimony; audits.Sec. 207. Specific offices.Sec. 208. Office of Consumer and Market Access.Sec. 209. Office of Multifamily Housing.Sec. 210. Equitable access for lenders and borrowers.Sec. 211. Office of Taxpayer Protection.TITLE III—Duties and responsibilities of the FMICSubtitle A—Duties and authoritiesSec. 301. Duties and responsibilities.Sec. 302. Standards for credit risk-sharing mechanisms.Sec. 303. Insurance; Mortgage Insurance Fund.Sec. 304. Loan limits; Housing Price Index.Sec. 305. Authority to protect taxpayers in unusual and exigent market conditions.Sec. 306. General powers.Sec. 307. Exemptions.Sec. 308. Regulatory consultation and coordination.Sec. 309. Authority to issue regulations.Sec. 310. Equivalency in protection of the Mortgage Insurance Fund.Subtitle B—Approval and supervision of approved entities for single-family activitiesSec. 311. Approval and supervision of guarantors.Sec. 312. Approval and supervision of aggregators.Sec. 313. Approval of private mortgage insurers.Sec. 314. Approval of servicers.Sec. 315. Authority to establish and approve small lender mutuals.Sec. 316. Supervisory actions related to capital and solvency.Sec. 317. Ownership, acquisitions, and operations of covered entities.Subtitle C—Securitization Platform and Transparency in Market OperationsPART I—Securitization PlatformSec. 321. Establishment of the Securitization Platform.Sec. 322. Management of the Platform.Sec. 323. Membership in the Platform.Sec. 324. Fees.Sec. 325. Purposes and obligations of the Platform.Sec. 326. Uniform securitization agreements for covered securities and required contractual terms
			 for noncovered securities.Sec. 327. Approval and standards for collateral risk managers.PART II—Transparency in market operationsSec. 331. Review of loan documents; disclosures.Sec. 332. National mortgage database.Sec. 333. Working group on electronic registration of mortgage loans.Sec. 334. Multiple lender issues.Sec. 335. Required harmonization of standards within eligible mortgage criteria.TITLE IV—FHFA and FMIC TransitionSec. 401. Definitions.Sec. 402. FHFA transition.Sec. 403. Transfer and rights of employees of the FHFA.Sec. 404. Transition Committee.Sec. 405. Transition assessments.Sec. 406. Transfer of powers and duties on the system certification date; continuation and
			 coordination of certain actions.Sec. 407. Technical and conforming amendments relating to abolishment of FHFA.Sec. 408. Repeal of mandatory housing goals.TITLE V—Improving transparency, accountability, and efficacy within affordable housingSec. 501. Affordable housing allocations.Sec. 502. Housing Trust Fund.Sec. 503. Capital Magnet Fund.Sec. 504. Market Access Fund.Sec. 505. Additional taxpayer protections.Sec. 506. Promoting affordable housing investment.TITLE VI—Transition and termination of Fannie Mae and Freddie MacSec. 601. Minimum housing finance system criteria to be met prior to system certification date.Sec. 602. Transition of the housing finance system.Sec. 603. Resolution authority; technical amendments.Sec. 604. Wind down.Sec. 605. Portfolio reduction.Sec. 606. Oversight of transition of the housing finance system.Sec. 607. Authority to establish provisional standards.Sec. 608. Initial fund level for the Mortgage Insurance Fund.Sec. 609. GAO report on full privatization of secondary mortgage market.TITLE VII—MultifamilySec. 701. Establishment of multifamily subsidiaries.Sec. 702. Disposition of multifamily businesses.Sec. 703. Approval and supervision of multifamily guarantors.Sec. 704. Multifamily housing requirement.Sec. 705. Establishment of small multifamily property program.Sec. 706. Multifamily housing study.Sec. 707. Multifamily platform study.Sec. 708. Short-term residential housing.TITLE VIII—General provisionsSec. 801. Rule of construction.Sec. 802. Severability.Sec. 803. Transfer notification under TILA.Sec. 804. Investment authority to support rural infrastructure.Sec. 805. Consolidation of similar housing assistance programs.Sec. 806. Bureau of Consumer Financial Protection review; GAO report.Sec. 807. Determination of budgetary effects.2.DefinitionsAs used in this Act, the following
			 definitions shall apply:(1)AffiliateThe term affiliate means any person that controls, is controlled by, or is under common control with another person.(2)Affordable rental housingThe term affordable rental housing means a rental housing unit that is considered affordable for extremely low-, very low-, low-, and
			 moderate-income families if the rent charged, including utilities or a
			 utility allowance, does not exceed 30 percent of the respective income
			 limit in that market area for extremely low-, very low-, low-, or
			 moderate-income families, respectively, of the size appropriate for the
			 number of bedrooms in the unit, as established by the Secretary of Housing
			 and Urban Development.(3)Agency transfer dateThe term agency transfer date means the date that is 6 months after the date of enactment of this Act.(4)Appropriate Federal banking agencyThe term appropriate Federal banking agency has the same meaning as in section 3(q) of the Federal Deposit Insurance Act (12 U.S.C. 1813(q)),
			 and includes the National Credit Union Administration in the case of any
			 credit union.(5)Approved aggregatorThe term approved aggregator means an entity that is approved by the Corporation pursuant to section 312.(6)Approved entityThe term approved entity means—(A)an approved guarantor;(B)an approved multifamily guarantor;(C)an approved aggregator;(D)an approved private mortgage insurer; and(E)an approved servicer.(7)Approved guarantorThe term
			 approved guarantor means an entity that is approved by the Corporation pursuant to section 311.(8)Approved multifamily guarantorThe term approved multifamily guarantor means an entity that is approved by the Corporation pursuant to section 703.(9)Approved
			 private mortgage insurerThe term approved private
			 mortgage insurer means an entity that is approved by the Corporation
			 pursuant to section 313.(10)Approved
			 servicerThe term approved servicer means an
			 entity that is approved by the Corporation pursuant to section 314.(11)AreaThe term area means a metropolitan statistical area, a micropolitan statistical area, and a noncore area, as
			 such areas may be established by the Office of Management and Budget.(12)Board; Board of
			 DirectorsThe terms Board and Board of
			 Directors mean the Board of Directors of the Federal Mortgage Insurance
			 Corporation, unless the context otherwise requires.(13)ChairpersonThe term Chairperson means the Chairperson of Board of Directors of the Federal Mortgage Insurance Corporation, unless
			 the context otherwise
			 requires.(14)CharterThe term charter means—(A)with respect to the Federal National
			 Mortgage Association, the Federal National Mortgage Association Charter
			 Act (12
			 U.S.C. 1716 et seq.); and(B)with respect to the Federal Home Loan
			 Mortgage Corporation, the Federal Home Loan Mortgage Corporation Act (12
			 U.S.C.
			 1451 et seq.).(15)Community Development Financial InstitutionThe term Community Development Financial Institution has the same meaning as in  section 103 of the Riegle Community Development and Regulatory
			 Improvement Act of 1994 (12 U.S.C. 4702).(16)Community land trustThe term community land trust means a nonprofit organization or State or local government that owns real property and leases the
			 land through homeownership programs that—(A)use a ground lease to—(i)make real property affordable to low- or moderate-income borrowers; and(ii)stipulate a preemptive option to purchase the real property from the home owner at resale so that
			 the affordability of the real property is preserved for successive low-
			 and moderate-income borrowers;(B)monitor properties to ensure affordability is preserved over resales; and(C)support homeowners to promote successful homeownership and prevent foreclosure.(17)CorporationThe
			 term Corporation means the Federal Mortgage Insurance
			 Corporation established under title II.(18)Covered entityThe term covered entity means—(A)an approved guarantor;(B)an approved multifamily guarantor; and(C)an approved aggregator that is neither an insured depository institution nor an affiliate of an
			 insured depository institution.(19)Covered guarantee transaction(A)DefinitionThe term covered guarantee transaction means a transaction, as that term shall be defined by the  Corporation by regulation, involving
			 the agreement to
			 guarantee—(i)any eligible mortgage loan;(ii)any pool of such eligible
			 mortgage loans; or(iii)the payment of principal and interest on covered
			 securities collateralized by eligible mortgage loans before payments
			 insured
			 by
			 the Corporation are made.(B)Rules of constructionA covered guarantee transaction—(i)shall not be construed to be—(I)a contract for sale of a commodity for future delivery or a swap under the Commodity Exchange Act;
			 or(II)a contract of insurance or reinsurance under any Federal or State law regulating the sale,
			 underwriting, provision, or brokerage of insurance;(ii)shall not be subject to
			 any requirement of  the Commodity Exchange Act; and(iii)shall not be subject to any requirement imposed under State law pertaining to the sale,
			 underwriting, provision, or brokerage of insurance or reinsurance.(20)Covered market-based risk-sharing transaction(A)DefinitionThe term covered market-based risk-sharing transaction means any private market transaction, as that term shall be defined by the Corporation by
			 regulation, involving a covered security issued subject to a standard
			 risk-sharing mechanism, product, contract, or
			 other security agreement approved by the Corporation under
			 section 302.(B)Rules of constructionA covered market-based risk-sharing transaction—(i)shall not be construed to be a contract of insurance or reinsurance under any Federal or State law
			 regulating the sale, underwriting, provision, or brokerage of insurance;
			 and(ii)shall not be subject to any requirement imposed under State law pertaining to the sale,
			 underwriting, provision, or brokerage of insurance or reinsurance.(21)Covered
			 securityThe term covered security means—(A)a single-family covered security; and(B)a multifamily covered security.(22)Credit risk-sharing mechanismThe term credit risk-sharing mechanism means any mechanism, product, structure, contract, or security agreement by which a private market
			 holder assumes the first loss position, or any
			 part of such position, associated with the pool of eligible mortgage loans
			 collateralizing a covered security, or by which an approved guarantor or
			 approved
			 multifamily guarantor manages the credit risk related to guarantees
			 provided for covered securities.(23)CSPThe term CSP means the securitization infrastructure announced by the Federal Housing Finance Agency on October
			 4, 2012, and developed by the enterprises while under conservatorship,
			 under the authority of the Federal Housing Finance Agency pursuant to the
			 Safety and Soundness Act,
			 and commonly referred to as the common securitization platform.(24)DaysThe term days means—(A)with respect to any period of time less than or equal to 10 days, business days; and(B)with respect to any period of time greater than 10 days, calendar days.(25)Depository institution holding companyThe term depository institution holding company has the same meaning as section 3(w)(1) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813(w)(1)).(26)Eligible borrowerThe term eligible borrower means a borrower who—(A)applies for an eligible mortgage loan; and(B)meets the standards required of a borrower to be approved for an eligible mortgage loan.(27)Eligible
			 mortgage loanThe term eligible mortgage loan means—(A)an eligible single-family mortgage loan; and(B)an eligible multifamily mortgage loan.(28)Eligible multifamily mortgage loanThe term eligible multifamily mortgage loan means a commercial real estate loan—(A)secured by a property with—(i)5 or more residential units; or(ii)2 or more residential units, if the requirement under clause (i) is waived by the Corporation for
			 purposes of carrying out a demonstration or pilot program;(B)the primary source of repayment for which is expected to be derived from rental income generated by
			 the property;(C)the term of which may not be less than 5 years but not more than 40 years, except that the term may
			 be less than 5 years subject to standards set by the Corporation;(D)that satisfies any additional underwriting criteria established by the	Corporation to balance
			 supporting access to capital with managing credit risk to the Mortgage
			 Insurance Fund, including—(i)a maximum loan-to-value ratio;(ii)a minimum debt service coverage ratio; and(iii)considerations for restrictive or special uses of a property, including non-residential uses,
			 properties for seniors, manufactured housing, and affordability
			 restrictions, and the impact of such uses on clauses (i) and (ii); and(E)that satisfies any additional underwriting criteria that may be established by the Corporation.(29)Eligible single-family mortgage loanThe term eligible single-family mortgage loan means—(A)a loan that—(i)has been originated in compliance with minimum standards issued by the Corporation by regulation,
			 provided that such standards—(I)are uniform and equal in kind, nature, and application regardless of—(aa)the originator of the mortgage loan; or(bb)the role performed by an approved entity with respect to  the mortgage loan;(II)are, to the greatest extent possible, substantially similar to the regulations issued by the
			 Bureau of Consumer Financial Protection under section 129C(b) of the Truth
			 in
			 Lending Act (15 U.S.C. 1639c); and(III)permit—(aa)residential real estate loans secured by a property with 1 to 4 single-family units, including
			 units that are not owner-occupied;(bb)loans secured by manufactured homes, as defined in section 603(6) of the National Manufactured
			 Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5402(6));(cc)residential real estate loans secured by a property with 1 to 4 single-family units that are
			 originated by a State housing finance agency, as defined in section 106 of
			 the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x);(dd)loans originated by a Community Development Financial Institution;(ee)loans originated by a mission-based nonprofit lender;(ff)loans secured by real property in a permanently affordable homeownership program or community land
			 trust; and(gg)loans to entities that provide non-owner occupied rental housing with care providers for
			 individuals with intellectual and developmental disabilities;(ii)has a maximum
			 original principal obligation amount that does not exceed the applicable
			 loan limitation established under section 304;(iii)has an outstanding principal balance at the time of purchase of insurance available under title II
			 that does not exceed 80 percent of the value of the property securing the
			 loan, unless—(I)for such period and under such circumstances as the Corporation may require, the seller agrees to
			 repurchase or replace the loan upon demand of the Corporation in the event
			 the loan is in default;(II)an approved private mortgage insurer guarantees or insures—(aa)not less than 12 percent of the unpaid principal balance of the loan, accounting for any
			 down payment required under clause (iv), for loans in which the
			 unpaid
			 principal balance exceeds 80 percent but not more than 85 percent of the
			 value of the property securing the loan;(bb)not less than 25 percent of the unpaid principal balance of the loan, accounting for any
			 down payment required under clause (iv), for loans in which the
			 unpaid
			 principal balance exceeds 85 percent but not more than 90 percent of the
			 value of the property securing the loan;(cc)not less than 30 percent of the unpaid principal balance of the loan, accounting for any
			 down payment required under clause (iv), for loans in which the
			 unpaid
			 principal balance exceeds 90 percent but not more than 95 percent of the
			 value of the property securing
			 the loan; and(dd)not less than 35 percent of the unpaid principal balance of the loan, accounting for any down
			 payment required under clause (iv), for loans in which the unpaid
			 principal balance exceeds 95 percent of the value of the property securing
			 the loan; or(III)that portion of the unpaid principal balance of the loan which exceeds 80 percent of the value of
			 the property securing the loan is subject to other credit enhancement
			 that—(aa)meets standards comparable to the standards required of private mortgage insurers under
			 subclause (II);
 and(bb)is approved by the Corporation;(iv)has a down payment that is—(I)for a first-time homebuyer, as that term shall be defined by the Corporation by regulation, equal
			 to not less than 3.5 percent  of the purchase price of the property
			 securing the loan; or(II)for non first-time homebuyers, equal to—(aa)not less than 3.5 percent of the purchase price of the property securing the loan, if such purchase
			 occurs prior to the system certification date or less than 1 year after
			 the system certification date;(bb)not less than 4 percent of the purchase price of the property securing the loan, if such purchase
			 occurs during the period that begins 1 year after the system certification
			 date and ends less than 2 years after the system certification date;(cc)not less than 4.5 percent of the purchase price of the property securing the loan, if such purchase
			 occurs during the period that begins 2 years after the system
			 certification date and ends less than 3 years after the system
			 certification date; or(dd)not less than 5 percent of the purchase price of the property securing the loan, if such purchase
			 occurs during any period after the period set forth in item (cc);(v)satisfies standards related to establishing title or marketability of title, as may be required by
			 the Corporation, which standards may include the required purchase of
			 title insurance on the property securing the loan;(vi)contains
			 such terms and provisions with respect to insurance, property maintenance,
			 repairs, alterations, payment of taxes, default, reserves, delinquency
			 charges,
			 foreclosure proceedings, anticipation of maturity, additional and
			 secondary
			 liens, and other matters, including matters that set forth terms and
			 provisions
			 for establishing escrow accounts, performing financial assessments, or
			 limiting
			 the amount of any payment made available under the loan as the
			 Corporation
			 may prescribe; and(vii)contains
			 such other terms, characteristics, or underwriting criteria as the
			 Corporation, in consultation with
			 the Bureau of Consumer Financial Protection, may determine necessary or
			 appropriate; or(B)a loan refinanced pursuant to the authority granted under section 305(i).(30)EnterpriseThe
			 term enterprise means—(A)the Federal
			 National Mortgage Association and any affiliate thereof; and(B)the Federal Home
			 Loan Mortgage Corporation and any affiliate thereof.(31)Extremely low-incomeThe term extremely low-income means—(A)in the case of owner-occupied units, income not in excess of 30 percent of the median income of the
			 area; and(B)in the case of rental units, income not in excess of 30 percent of the median income of the area,
			 with adjustments for smaller and larger families, as determined by the
			 Secretary of Housing and Urban Development.(32)Federal Home
			 Loan BankThe term Federal Home Loan Bank means a
			 bank established under the authority of the Federal Home Loan Bank Act (12
			 U.S.C. 1421 et seq.).(33)Federal Home
			 Loan Bank SystemThe term Federal Home Loan Bank
			 System means the Federal Home Loan Banks and the Office of Finance and
			 any authorized subsidiary of one or more Federal Home Loan Banks.(34)FHFA related terms(A)Federal Housing Finance AgencyThe term Federal Housing Finance Agency shall mean—(i)prior to the agency transfer date, the Federal Housing Finance Agency established under section
			 1311 of the Safety and Soundness Act (12 U.S.C. 4511);(ii)on and after the agency transfer date but prior to the system certification date, the Federal
			 Housing Finance Agency established within the Corporation under title IV;
			 and(iii)on and after the system certification date, the Corporation.(B)FHFA DirectorThe
			 term FHFA Director has the same meaning as the term Director in section 401(1).(35)Federal
			 regulatory agenciesThe term—(A)Federal
			 regulatory agency means, individually, the Board of Governors of the
			 Federal Reserve System, the Office of the Comptroller of the Currency, the
			 Federal Deposit Insurance Corporation, the Bureau of Consumer Financial
			 Protection, the National Credit Union Administration, the Securities and
			 Exchange Commission, the Commodity Futures Trading Commission, and the
			 Federal
			 Housing Finance Agency; and(B)Federal
			 regulatory agencies means all of the agencies referred to in subparagraph
			 (A), collectively.(36)First loss positionThe term first loss position means, with regard to a covered security—(A)either—(i)the fully-funded position to which any credit loss on such covered security resulting from the
			 nonperformance of underlying mortgage loans will accrue and be
			 absorbed, to the full
			 extent of the holder’s interest in such position; or(ii)the guarantee provided by an approved guarantor or approved multifamily guarantor with respect to
			 an eligible
			 single-family mortgage loan, pool of eligible single-family mortgage
			 loans, or a single-family covered security or eligible multifamily
			 mortgage loan, pool
			 of eligible multifamily mortgage loans, or a multifamily covered security,
			 as
			 applicable; and(B)the position or guarantee described under subparagraph (A), as applicable, which is required to
			 absorb any initial credit loss on a covered security prior to the
			 Corporation becoming obligated to make any payment of insurance in
			 accordance with this Act.(37)HUD-approved housing counseling agencyThe term HUD-approved housing counseling agency means an agency certified by the Secretary of Housing and Urban Development under section 106(e)
			 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701x(e)).(38)Insured
			 depository institutionThe term insured depository
			 institution means—(A)an insured
			 depository institution, as defined under section 3 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813); and(B)an insured credit union, as defined under section 101 of the Federal Credit Union Act (12 U.S.C.
			 1752).(39)IssuerFor a noncovered security, the term issuer shall have the same meaning as under the Securities Act of 1933 (15 U.S.C. 77b) and the rules and
			 regulations promulgated thereunder.  The Platform shall not be deemed to
			 be an issuer of noncovered securities for purposes
			 of the Securities Act of 1933.(40)Low-incomeThe term low-income means—(A)in the case of owner-occupied units, income not in excess of 80 percent of median income of the
			 area; and(B)in the case of rental units, income not in excess of 80 percent of median income of the area, with
			 adjustments for smaller and larger families, as determined by the
			 Secretary of Housing and Urban Development.(41)Market participantThe term market participant means any—(A)approved entity;(B)private market holder; and(C)member of the Securitization Platform.(42)Median incomeThe term median income means, with respect to an area, the unadjusted median family income for the area, as determined
			 and published annually by the Secretary of Housing and Urban Development.(43)Mission-based nonprofit lenderThe term mission-based nonprofit lender means an organization that—(A)is exempt from taxation pursuant to section 501(c)(3) of the Internal Revenue Code of 1986;(B)makes—(i)residential real estate loans for the purpose of promoting or facilitating homeownership for poor
			 or low- or moderate-income, disabled, or other disadvantaged persons or
			 families; or(ii)real estate loans for the purpose of promoting or facilitating affordable rental housing for
			 low-income
			 persons or families and subject to any other additional criteria
			 established by the
			 Corporation;(C)sets interest rates on such loans that—(i)are lower than the bank prime loan rate, as determined under the Federal Reserve Statistical
			 Release of selected interest rates (commonly referred to as the H.15) by
			 the Board of Governors of the Federal Reserve System, for the last day of
			 the most recent weekly release of such rates; or(ii)are, after adjusting for inflation, no-interest loans or loans with interest rates at or
			 below the interest rates for mortgage loans generally available in the
			 market;(D)except as described under subparagraph (B), does not engage in the business of a mortgage
			 originator or mortgage broker;(E)conducts its activities in a manner that serves public or charitable purposes;(F)receives funding and revenue and charges fees in a manner that does not incentivize the
			 organization or its employees to act other than in the best interests of
			 its clients;(G)compensates employees in a manner that does not incentivize employees to act other than in the best
			 interests of its clients; and(H)meets such other requirements as the Corporation determines
			 appropriate.(44)Moderate-incomeThe term moderate-income means(A)in the case of owner-occupied units, income not in excess of median income of the area; and(B)in the case of rental units, income not in excess of median income of the area, with adjustments
			 for smaller and larger families, as determined by the Secretary of Housing
			 and Urban Development.(45)Mortgage aggregatorThe term mortgage aggregator means a person that—(A)arranges, in connection with a single-family covered security, a credit-risk sharing mechanism that
			 is approved by the Corporation pursuant to section 302;(B)issues such single-family covered security through the Securitization Platform;(C)does not originate eligible single-family mortgage loans; and(D)is  not affiliated with a person that actively engages in the business of originating eligible
			 single-family mortgage loans.(46)Mortgage-backed securityThe term mortgage-backed security means an asset-backed security, as defined in section 3(a) of the Securities Exchange Act of 1934
			 (15 U.S.C. 78c(a)), that is collateralized by—(A)a mortgage loan, including any residential real estate loan or commercial real estate loan; or(B)a collateralized mortgage obligation of mortgage-backed securities.(47)Mortgage originatorThe term mortgage originator has the same meaning as in section 103(cc)(2) of the Truth in Lending Act (15 U.S.C. 1602(cc)(2)).(48)Multifamily businessThe term multifamily business means the activities and processes of the enterprises of—(A)purchasing, selling, lending on the security of, or otherwise dealing in multifamily
			 mortgage loans;(B)securitizing a pool of multifamily mortgage loans; and(C)issuing multifamily securities.(49)Multifamily covered securityThe term multifamily covered security means a multifamily mortgage-backed security—(A)collateralized by eligible multifamily mortgage loans; and(B)that is insured by the Corporation pursuant to section 303.(50)Multifamily mortgage-backed securityThe term multifamily mortgage-backed security means a mortgage-backed security collateralized by commercial real estate loans secured by
			 properties with 5 or more residential units in accordance with the
			 requirements of this Act.(51)Noncovered securityThe term noncovered security means any mortgage-backed security other than a covered security.(52)Noneligible mortgage loanThe term noneligible mortgage loan means any mortgage loan other than an eligible mortgage loan.(53)Office of FinanceThe term Office of Finance means the Office of Finance in the Federal Home Loan Bank System.(54)Permanently affordable homeownership programThe term permanently affordable homeownership program includes programs administered by community land trusts, nonprofit organizations, or State or
			 local governments that—(A)use a ground lease, deed restriction, subordinate loan, or similar legal mechanism to—(i)make real property affordable to low- or moderate-income borrowers; and(ii)stipulate a preemptive option to purchase the real property from the homeowner at resale to
			 preserve the affordability of the real property for successive low- and
			 moderate-income borrowers;(B)monitor properties to ensure affordability is preserved over resales; and(C)support homeowners to promote successful homeownership and prevent foreclosure.(55)PersonThe term person means an individual, corporation, company (including a limited liability company or joint stock
			 company), association (incorporated or unincorporated), mutual or
			 cooperative organization, partnership, trust, estate, society, or any
			 other legal entity.(56)Platform; Securitization PlatformThe terms Platform and Securitization Platform mean the securitization infrastructure established under part I of subtitle C of title III.(57)Platform DirectorsThe term Platform Directors means the board of directors of the Securitization Platform.(58)Platform securityThe term Platform security means a mortgage-backed security issued through the Securitization
			 Platform.(59)Private label mortgage-backed securities marketThe term private label mortgage-backed securities market means the market in which noncovered securities are issued, bought, and sold.(60)Private market holderThe term private market holder means the  holder or holders, other than an approved guarantor or an approved multifamily
			 guarantor, of the first loss position with respect to eligible mortgage
			 loans collateralizing any covered security insured in accordance with this
			 Act.(61)Regulated entityThe term regulated entity means—(A)the Federal National Mortgage Association and any affiliate thereof;(B)the Federal Home Loan Mortgage Corporation and any affiliate thereof;(C)any Federal Home Loan Bank; and(D)the Securitization Platform.(62)Residential real estate loanThe term residential real estate loan includes any—(A)real estate mortgage loan;(B)personal property loan secured solely by the home itself;(C)hybrid land-home loan for a manufactured home, as defined in section 603(6) of the National
			 Manufactured Housing Construction and Safety Standards Act of 1974 (42
			 U.S.C. 5402(6)), to
			 which the requirements of paragraph (29)(A)(v) shall not apply; and(D)mortgage loan secured by real property in a community land trust or permanently affordable
			 homeownership program.(63)Safety and Soundness ActThe term Safety and Soundness Act means the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4501
			 et seq.).(64)Senior
			 Preferred Stock Purchase AgreementThe term Senior
			 Preferred Stock Purchase Agreement means—(A)the Amended and
			 Restated Senior Preferred Stock Purchase Agreement, dated September 26,
			 2008,
			 as such Agreement has been amended on May 6, 2009, December 24, 2009, and
			 August 17, 2012, respectively, and as such Agreement may be further
			 amended and
			 restated, entered into between the Department of the Treasury and each
			 enterprise, as applicable; and(B)any provision of
			 any certificate in connection with such Agreement creating or designating
			 the
			 terms, powers, preferences, privileges, limitations, or any other
			 conditions of
			 the Variable Liquidation Preference Senior Preferred Stock of an
			 enterprise
			 issued or sold pursuant to such Agreement.(65)Single-family activitiesThe term single-family activities means the activities and processes of the Corporation in providing insurance for single-family
			 covered securities as provided in this Act.(66)Single-family covered securityThe term single-family covered security means a single-family mortgage-backed security—(A)collateralized by eligible single-family mortgage loans; and(B)that is insured by the Corporation pursuant to section 303.(67)Small mortgage lenderThe term small mortgage lender means a community bank, credit union, mid-sized bank, non-depository institution,  Community
			 Development Financial Institution,	mission-based nonprofit lender,
			 or housing finance agency that originates residential real estate loans or
			 commercial real estate loans.(68)Standardized covered security; standardized security for single-family covered securitiesThe terms standardized covered security and standardized single-family covered security mean a single-family covered security that is—(A)issued through the Platform; and(B)in a form, and includes the standardized and uniform terms for the security and transaction that
			 have been, developed by the Platform
			 Directors and approved by the Corporation for use across various
			 issuances.(69)Standardized noncovered security; standardized security for single-family noncovered securitiesThe terms standardized noncovered security and standardized single-family noncovered security mean a single-family noncovered security that is—(A)issued through the Platform; and(B)in a form, and includes the standardized and uniform terms for the security and transaction that
			 have been, developed by the Platform
			 Directors for use across various issuances.(70)StateThe term State means any State, territory, or possession of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Commonwealth of the Northern Mariana
			 Islands, Guam, American Samoa, or the United States Virgin Islands or any
			 Federally recognized Indian tribe, as defined by the Secretary of the
			 Interior under section 104(a) of the Federally Recognized Indian Tribe
			 List Act of 1994 (25 U.S.C. 479a–1(a)).(71)System certification dateThe term system certification
			 date means the date on which the Board of Directors certifies that the requirements of section 601 have
			 been met.(72)Very low-income(A)In generalThe term very low-income means—(i)in the case of owner-occupied units, families having incomes not greater than 50 percent of the
			 median income of the area; and(ii)in the case of rental units, families having incomes not greater than 50 percent of the median
			 income of the area, with adjustments for smaller and larger families, as
			 determined by the Secretary of Housing and Urban Development.(B)Rule of constructionFor purposes of the Housing Trust Fund established under section 1338 of the Safety and Soundness
			 Act (12 U.S.C. 4568),
			 the Capital Magnet Fund established under section 1339 of the Safety and
			 Soundness Act (12 U.S.C.
			 4569), and the Market Access Fund established under section 504, the term very low-income means—(i)in the case of owner-occupied units, income in excess of 30 percent but not greater than 50 percent
			 of the median income of the area; and(ii)in the case of rental units, income in excess of 30 percent but not greater than 50 percent of the
			 median income of the area, with adjustments for smaller and larger
			 families, as determined by the Secretary of Housing and Urban Development.IElimination of Fannie Mae and Freddie Mac101.Elimination of Fannie Mae and Freddie Mac(a)Fannie MaeEffective on the agency transfer date, the Corporation shall take all steps necessary to dissolve
			 and eliminate the Federal National Mortgage Association pursuant to the
			 provisions of this Act.  The charter for the Federal National Mortgage
			 Association shall be repealed pursuant to title VI.(b)Freddie MacEffective on the agency transfer date, the Corporation shall take all steps necessary to dissolve
			 and eliminate the Federal Home Loan Mortgage Corporation pursuant to the
			 provisions of this Act. The charter for the Federal Home Loan Mortgage
			 Corporation shall be repealed pursuant to title VI.IIFederal Mortgage Insurance Corporation201.Establishment(a)EstablishmentEffective on the agency transfer date, there is established the Federal Mortgage Insurance
			 Corporation, which is charged with ensuring the safety and soundness of,
			 and compliance with laws and regulations, fair access to financial
			 services, and fair treatment of customers by the institutions and other
			 persons subject to its jurisdiction and which shall have the powers
			 hereinafter granted.(b)PurposeThe purpose of the Corporation shall be to—(1)facilitate a liquid, transparent, and resilient single-family and multifamily mortgage credit
			 market by supporting a robust secondary mortgage market, including during
			 the transition to the new housing finance system;(2)provide insurance on any mortgage-backed security that satisfies the requirements under this Act to
			 become a covered security;(3)monitor and supervise approved entities to the extent provided in this Act;(4)supervise the regulated entities;(5)facilitate the broad availability of mortgage credit and secondary mortgage market financing
			 through
			 fluctuations in the business cycle for eligible single-family and
			 multifamily lending across all—(A)regions;(B)localities;(C)institutions;(D)property
			 types, including housing serving renters; and(E)eligible borrowers;(6)ensure continued, widespread availability of an affordable, long-term, fixed rate, prepayable
			 mortgage, such as a 30-year fixed rate mortgage; and(7)preserve and maintain a liquid forward execution market for eligible single-family mortgage loans
			 and single-family covered securities, such as the To-Be-Announced market.(c)General supervisory and regulatory authority(1)In generalEach approved entity shall, to the extent provided in this Act, be subject to the supervision and
			 regulation of the Corporation.(2)Regulated entities; Office of FinanceThe Corporation shall have general regulatory authority over each regulated entity and the Office
			 of Finance, and shall exercise such general regulatory authority to ensure
			 that the purposes of this Act, any amendments made by this Act, and any
			 other applicable law as to which the Corporation has responsibility under
			 this Act are carried out.(d)Federal statusThe Corporation shall be an independent agency and an instrumentality of the Federal Government.(e)SuccessionThe Corporation shall have succession until dissolved by an Act of Congress.(f)Principal officeThe Corporation shall maintain its principal office in the District of Columbia and shall be
			 deemed, for purposes of venue in civil actions, to be a resident thereof.(g)Authority to establish other officesThe Corporation may establish such other offices in such other place or places as the Corporation
			 may deem necessary or appropriate in the conduct of its business.(h)ProhibitionThe Corporation shall not engage in mortgage loan origination.202.Management of Corporation(a)Board of Directors(1)MembersThe management of the Corporation shall be vested in a Board of Directors consisting of 5 members
			 who shall be appointed by the President, by and with the advice and
			 consent of the Senate, from among individuals who—(A)are citizens of the United States; and(B)have demonstrated technical, academic, or professional understanding of, and practical,
			 disciplinary, vocational, or regulatory experience working in, housing and
			 housing finance.(2)Political affiliationNot more than 3 of the members of the Board of Directors may be members of the same political
			 party.(3)DutiesThe Board of Directors shall advise the Chairperson regarding overall strategies and policies to
			 carry out the duties and purposes of this Act.(b)Chairperson and Vice Chairperson(1)Chairperson(A)Designation1 of the members appointed pursuant to subsection (a)(1) shall be designated by the President to
			 serve as Chairperson of the Board of Directors.(B)TermExcept as provided in subsection (c)(1)(A), the Chairperson shall be appointed for a term of 5
			 years, unless removed before the end of
			 such term by the President under subparagraph (C).(C)Removal for causeThe President may remove the Chairperson for inefficiency, neglect of duty, or malfeasance in
			 office.(D)Duties and authorities(i)In generalThe Chairperson—(I)shall—(aa)be the active executive officer of the Corporation, subject to supervision by the Board of
			 Directors;(bb)oversee the prudential operations of each regulated entity; and(cc)ensure that each approved entity and regulated entity operates in a safe and sound manner,
			 including—(AA)through the maintenance of adequate capital, standards, and internal controls; and(BB)by ensuring compliance with the rules, regulations, guidelines, and orders issued pursuant to this
			 Act; and(II)may exercise such incidental powers as may be necessary or appropriate to assist the Corporation in
			 fulfilling the duties and responsibilities of the Corporation in the
			 supervision and regulation of each approved entity and regulated entity.(ii)DelegationThe Chairperson may delegate to officers and employees of the Corporation any of the functions,
			 powers, or duties of the Chairperson, as the Chairperson considers
			 appropriate.(2)Vice Chairperson(A)Designation1 of the members appointed pursuant to subsection (a)(1) shall be designated by the President to
			 serve as Vice Chairperson of the Board of Directors.(B)TermExcept as provided in subsection (c)(1)(B), the Vice Chairperson shall be appointed for a term of 5
			 years, unless removed before the end of
			 such term by the President under subparagraph (C).(C)Removal for causeThe President may remove the Vice Chairperson for inefficiency, neglect of duty, or malfeasance in
			 office.(3)Acting Chairperson(A)During vacancy in the position of ChairpersonExcept as provided in  section 402, in the event of a vacancy in the position of Chairperson of
			 the Board of Directors or during the absence or disability of the
			 Chairperson, the Vice Chairperson shall act as Chairperson.(B)During vacancies in the position of Chairperson and Vice ChairpersonExcept as provided in  section 402, in the event of vacancies in the positions of Chairperson
			 and Vice Chairperson, or during the absence or disability of both the
			 Chairperson and the Vice Chairperson, the President shall designate 1 of
			 the other members appointed pursuant to subsection (a)(1) as Acting
			 Chairperson.(C)Retention of authorityAny person confirmed to serve as Chairperson, or acting as Chairperson, whether designated to act
			 as such by the President under this paragraph or acting in such capacity
			 by operation of this paragraph or section 402, shall for the period that
			 such person is
			 serving as Chairperson or acting as Chairperson—(i)act for all purposes as the Chairperson; and(ii)have all the rights, duties, powers, and responsibilities of the Chairperson.(c)Staggered terms; term continuation(1)Terms(A)Term of initial ChairpersonThe initial member of the Board of Directors appointed pursuant to subsection (a)(1) and designated
			 as Chairperson under subsection (b)(1) shall serve a term of 30
			 months.(B)Term of initial Vice ChairpersonThe initial member of the Board of Directors appointed pursuant to subsection (a)(1) and designated
			 as Vice Chairperson under subsection (b)(2) shall serve a term of
			 30 months.(C)Term of other appointed members1 of the other initial members of the Board of Directors appointed pursuant to subsection (a)(1)
			 and not designated as Chairperson or Vice Chairperson under subsection (b)
			 shall serve a term of 30 months and the other 2 initial members
			 shall serve a term of 4 years.(D)All other termsAfter the expiration of the initial terms under subparagraphs (A) through (C), all subsequent
			 members of the
			 Board of Directors appointed pursuant to subsection (a)(1) shall serve for
			 a term of 5 years.(2)Continuation of serviceEach member of the Board of Directors appointed pursuant to subsection (a)(1), including any member
			 appointed to serve as Chairperson or Vice Chairperson, may continue to
			 serve after the expiration of the term of office to which such member was
			 appointed until the expiration of the next session of Congress subsequent
			 to the expiration of said fixed term of office.(d)Vacancy; manner of fulfillmentAny vacancy on the Board of Directors shall be filled in the manner in which the original
			 appointment was made, and the person appointed to fill such vacancy shall
			 be appointed only for the remainder of such term.(e)Compensation of members(1)ChairpersonThe Chairperson shall receive compensation at the rate prescribed for Level II of the Executive
			 Schedule under section 5313 of title 5, United States Code.(2)Other appointed membersAll members of the Board of Directors not described in paragraph (1) shall receive compensation at
			 the rate prescribed for Level III of the Executive Schedule under section
			 5314 of title 5, United States Code.(f)Ineligibility for other offices during service; postservice restriction(1)Restrictions during serviceNo member of the Board of Directors may, during the time such member is serving in such capacity
			 and for the 2-year period beginning on the date such member ceases to
			 serve as a member of the Board of Directors—(A)be an officer, employee, or director of any—(i)insured depository institution;(ii)insured depository institution holding company;(iii)Federal Reserve bank;(iv)regulated entity;(v)approved entity; or(vi)non-bank financial institution or company that originates eligible mortgage loans; or(B)hold stock or have beneficial ownership in any—(i)insured depository institution;(ii)insured depository institution holding company;(iii)regulated entity;(iv)approved entity; or(v)non-bank financial institution or company that originates eligible mortgage loans.(2)CertificationUpon taking office, each member of the Board of Directors shall certify under oath that such member
			 has complied, and will comply, with this subsection and such certification
			 shall be filed with the secretary of the Board of Directors.(g)Status of directors, officers, and employees(1)In generalA member of the Board of Directors, officer, or employee of the Corporation has no liability under
			 the Securities Act of 1933 (15 U.S.C. 77b et seq.) with respect to any
			 claim arising out of or
			 resulting from any act or omission by such person within the scope of such
			 person’s employment in connection with any transaction involving the
			 disposition of assets (or any interests in any assets or any obligations
			 backed by any assets) by the Corporation. This subsection shall not be
			 construed to limit personal liability for criminal acts or omissions,
			 willful or malicious misconduct, acts or omissions for private gain, or
			 any other acts or omissions outside the scope of such person’s employment.(2)Effect on other lawThis subsection does not affect—(A)any other immunities and protections that may be available to such person under applicable law with
			 respect to such transactions; or(B)any other right or remedy against the Corporation, against the United States under applicable law,
			 or against any person other than a person described in paragraph (1)
			 participating in such transactions.(3)Rule of constructionThis subsection shall not be construed to limit or alter in any way the immunities that are
			 available under applicable law for Federal officials and employees not
			 described in this subsection.(h)Independence(1)In generalEach member of the Board of Directors shall be independent in performing his or her duties.(2)Independence determinationIn order to be considered independent for purposes of this subsection, a member of the Board of
			 Directors—(A)may not, other than in his or her capacity as a member of the Board of Directors or any committee
			 thereof—(i)accept any consulting, advisory, or other compensatory fee from the Corporation; or(ii)be a person associated with the Corporation or with any affiliate of the Corporation; and(B)shall be disqualified from any deliberation involving any transaction of the Corporation in which
			 the member has a financial interest in the outcome of the transaction.(i)AdministrationExcept as may be otherwise provided in this Act, the Board of Directors shall administer the
			 affairs of the Corporation fairly and impartially and without
			 discrimination.(j)VotingA majority vote of all members of the Board of Directors is necessary to resolve all
			 voting issues of the Corporation.(k)MeetingsThe Board of Directors shall meet in accordance with the bylaws of the Corporation—(1)at the call of the Chairperson; and(2)not less frequently than once each quarter.(l)Quorum3 members of the Board of Directors then in office shall constitute a quorum.(m)BylawsA majority of the members of the Board of Directors may amend the bylaws of the Corporation.203.Advisory Committee(a)Establishment(1)In generalThe Corporation shall establish an Advisory Committee for the purpose of advising the Office of
			 Consumer and Market Access and the Board of Directors on developments
			 in the primary and secondary mortgage markets that have material effects
			 on the ongoing mission of the Corporation.(2)DutiesThe Advisory Committee shall provide advice and recommendations to the Office of Consumer and
			 Market Access and the Board of Directors as to material developments in
			 the following areas:(A)Housing prices and affordability.(B)The effectiveness of consumer protections in the housing market.(C)Volume and characteristics of eligible mortgage loan originations.(D)The condition of the rental housing market.(E)Small lender participation in the secondary mortgage market.(F)Access to credit in rural and underserved communities.(G)Competition among approved entities.(H)Fair, equitable, and nondiscriminatory access to mortgage credit for individuals and communities.(b)Composition and qualifications(1)In generalThe Advisory Committee shall be composed of 14 members as follows:(A)1 member who shall have a demonstrated technical, academic, or professional understanding of, and
			 practical, disciplinary, vocational, or regulatory experience working
			 with, non-depository mortgage originators having less than $10,000,000,000
			 in total assets.(B)1 member who shall have a demonstrated technical, academic, or professional understanding of, and
			 practical, disciplinary, vocational, or regulatory experience working
			 with, credit unions having less than $10,000,000,000 in total assets.(C)1 member who shall have a demonstrated technical, academic, or professional understanding of, and
			 practical, disciplinary, vocational, or regulatory experience working
			 with, banks having less than $10,000,000,000 in total assets.(D)1 member who shall have a demonstrated technical, academic, or professional understanding of, and
			 practical, disciplinary, vocational, or regulatory experience working
			 with, banks having more than $500,000,000,000 in total assets.(E)1 member who shall have a demonstrated technical, academic, or professional understanding of, and
			 practical, disciplinary, vocation, or regulatory experience working with,
			 regional banks having more than $10,000,000,000 and less than
			 $500,000,000,000 in total assets.(F)1 member who shall have a demonstrated technical, academic, or professional understanding of, and
			 practical, disciplinary, vocational, or regulatory experience with private
			 mortgage insurance.(G)1 member who shall have a demonstrated technical, academic, or professional understanding of, and
			 practical, disciplinary, vocational, or regulatory experience with
			 securitization.(H)1 member who shall have a demonstrated technical, academic, or professional understanding of, and
			 practical, disciplinary, vocational, or regulatory experience with
			 investor protection and institutional investors.(I)1 member who shall have a demonstrated technical, academic, or professional understanding of, or
			 practical, disciplinary, or vocational experience with consumer
			 protection.(J)1 member who shall have a demonstrated technical, academic, or professional understanding of, or
			 practical, disciplinary, or vocational experience with policies and
			 programs to support sustainable homeownership.(K)1 member who shall have a demonstrated technical, academic, or professional understanding of, or
			 practical, disciplinary, or vocational experience with multifamily housing
			 development.(L)1 member who shall have a demonstrated technical, academic, or professional understanding of, or
			 practical, disciplinary, or vocational experience with affordable rental
			 housing.(M)1 member who shall have a demonstrated technical, academic, or professional understanding of, or
			 practical, disciplinary, or vocational experience with asset management.(N)1 member who shall have a demonstrated professional understanding of and vocational experience with
			 State bank,
			 non-bank, or insurance regulation.(2)Experience with rural housingOf the members of the Advisory Committee identified under subparagraphs (B) and (C) of paragraph
			 (1), at least 1 shall be required to have practical, disciplinary, or
			 vocational experience working in rural areas and with rural borrowers.(3)Experience with fair lendingOf the members of the Advisory Committee identified under paragraph (1), at least 1 shall be
			 required to have demonstrated practical, academic, disciplinary, or
			 vocational experience with fair lending practices and policies and
			 programs that promote fair, equitable, and nondiscriminatory access to
			 credit in underserved markets.(c)Member selectionMembers of the Advisory Committee shall be appointed to the Committee by the Chairperson, subject
			 to approval by a majority of the Board of Directors.(d)MeetingsThe Advisory Committee shall meet no less frequently than once during each calendar quarter.204.Office of the Inspector General(a)Office of Inspector General(1)EstablishmentOn the agency transfer date, there is established the Office of the Inspector General of the
			 Federal Mortgage Insurance Corporation.(2)Head of office(A)In generalThe head of the Office of the Inspector General of the Federal Mortgage Insurance Corporation shall
			 be the Inspector General of the Federal Mortgage Insurance Corporation,
			 who shall be appointed by the President, by and with the advice and
			 consent of the Senate, in accordance with section 3(a) of the Inspector
			 General Act of 1978 (5 U.S.C. App.).(B)Transitional provisionNotwithstanding subparagraph (A), during the period beginning on the
			 agency transfer date and ending on the date on which the Inspector
			 General of the Federal Mortgage Insurance Corporation is confirmed, the
			 person serving as the Inspector General or the Acting Inspector
			 General for the Office of the Inspector General within the Federal Housing
			 Finance Agency on the date that is 1 day
						prior to the agency transfer date
			  shall act for all purposes as, and with the
			 full powers of, the Inspector General of the 
			 Federal Mortgage Insurance Corporation.(3)Office of the Inspector General authoritiesBeginning on the agency transfer date, the authority of the Office of the Inspector General of the
			 Federal Mortgage Insurance Corporation shall include all rights and
			 responsibilities of the Office of the Inspector General of  the Federal
			 Housing Finance
			 Agency as such rights and responsibilities existed on the date that is 1
			 day prior to the agency transfer date.(b)Provision of property and facilitiesThe Chairperson shall provide the Office of the Inspector General of the
			 Federal Mortgage Insurance Corporation with—(1)appropriate and adequate office space at each central and field office location established by the
			 Corporation, together with such equipment, office supplies, and
			 communications facilities and services as may be necessary for the
			 Inspector General of the Federal Mortgage Insurance Corporation to operate
			 such offices; and(2)the necessary maintenance services for—(A)any office provided under paragraph (1); and(B)the equipment and facilities located in any such office.(c)Hiring of employees, experts, and consultantsNotwithstanding paragraphs (7) and (8) of section 6(a) of the Inspector General Act of 1978 (5
			 U.S.C. App.), the
			 Inspector General of the Federal Mortgage Insurance Corporation may
			 select, appoint, and employ such officers and employees as may be
			 necessary—(1)for carrying out the functions, powers, and duties of the Office of the Inspector General; and(2)to obtain the temporary or intermittent services of experts or consultants or an organization of
			 experts or consultants, subject to the applicable laws and regulations
			 that govern such selections, appointments, and employment, and the
			 obtaining of such services, within the Corporation.(d)Submission of budget(1)In generalFor each fiscal year, the Inspector General of the Federal Mortgage Insurance Corporation shall
			 transmit a budget estimate and request for funds to the Chairperson.(2)Required contentThe budget request required under paragraph (1) shall—(A)specify—(i)the aggregate amount of funds requested for such fiscal year for the operations of the Office of
			 the Inspector
			 General of the Federal Mortgage Insurance Corporation;  and(ii)the amount requested for all training needs, including a certification from the Inspector General
			 that the amount requested satisfies all training requirements for the
			 Office of the Inspector General of the Federal Mortgage Insurance
			 Corporation for that fiscal year;
			 and(B)specifically—(i)identify  and specify any resources necessary to support the Council of the Inspectors General on
			 Integrity and Efficiency; and(ii)justify the need for any resources identified and specified under clause (i).(e)Amendments to Inspector General Act of 1978The Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in section 6(e)(3), by inserting Federal Mortgage Insurance Corporation after Federal Emergency Management Agency;(2)in section 8G(a)(2), by striking the Federal Housing Finance Board; and(3)in section 12—(A)in paragraph (1), by striking Director of the Federal Housing Finance Agency and inserting Chairperson  of the Federal Mortgage Insurance Corporation; and(B)in paragraph (2), by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation.(f)Effective dateThe amendments made by this section shall take effect on the agency transfer date.205.Staff, experts, and consultants(a)Compensation(1)In generalThe Board of Directors may appoint and fix the compensation of such officers, attorneys,
			 economists, examiners, and other employees as may be necessary for
			 carrying out the functions of the Corporation.(2)Rates of payRates of basic pay and the total amount of compensation and benefits for all employees of the
			 Corporation may be—(A)set and adjusted by the Board of Directors without regard to the provisions of chapter 51 or
			 subchapter III of chapter 53 of title 5, United States Code; and(B)reasonably increased, notwithstanding any limitation set forth in paragraph (3), if the Board of
			 Directors determines such increases are necessary to attract and hire
			 qualified employees.(3)ParityThe Board of Directors may provide additional compensation and benefits to employees of the
			 Corporation, of the same type of compensation or benefits that are then
			 being provided by any agency referred to under section 1206 of the
			 Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12
			 U.S.C. 1833b) or, if not then being provided, could be provided by such an
			 agency under applicable provisions of law, rule, or regulation. In setting
			 and adjusting the total amount of compensation and benefits for employees,
			 the Board of Directors shall consult with and seek to maintain
			 comparability with the agencies referred to under section 1206 of the
			 Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12
			 U.S.C. 1833b).(b)Detail of government employeesUpon the request of the Board of Directors, any Federal Government employee may be detailed to the
			 Corporation without reimbursement from the Corporation, and such detail
			 shall be without
			 interruption or loss of civil service status or privilege.(c)Experts and consultantsThe Corporation may procure the services of experts and consultants as the Corporation considers
			 necessary or appropriate.(d)Technical and professional advisory committeesThe Board of Directors may appoint such special advisory, technical, or professional committees as
			 may be useful in carrying out the functions of the Corporation.206.Reports; testimony; audits(a)Reports(1)In generalAfter the system certification date, the Corporation shall submit, on an annual basis, to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives a written
			 report of its operations, activities, budget, receipts, and expenditures
			 for the preceding 12-month period.(2)Contents of reportThe report required under subsection (a) shall include—(A)an analysis of—(i)with respect to the Mortgage Insurance Fund established under section 303(e)—(I)the current financial condition of the Mortgage Insurance Fund;(II)the exposure of the Mortgage Insurance Fund to economic conditions and an analysis of any stress
			 tests conducted with respect to the Fund;(III)an estimate of the resources needed for the Mortgage Insurance Fund to achieve the purposes of this
			 Act; and(IV)any findings, conclusions, and recommendations for legislative and administrative actions
			 considered appropriate to the future activities of the Corporation;(ii)whether or not the actual reserve ratio of the Mortgage Insurance Fund met—(I)the reserve ratio set for the preceding 12-month period; or(II)the reserve ratio goals established in section 303(e)(7);(iii)the detailed plan of the Corporation to ensure that the goals set for the reserve ratio for the
			 Mortgage Insurance Fund are met and maintained for the next 12-month
			 period;(iv)the state of the private label mortgage-backed securities market, including the submission of a
			 reasonable set of administrative, regulatory, and legislative proposals on
			 how to limit the Federal Government’s footprint in the secondary mortgage
			 market;(v)how and the extent to which the Corporation and the Small Lender Mutual established under section
			 315(a)(1) has fulfilled its obligations to ensure that community and
			 mid-size banks, credit unions, and other small lenders have equitable and
			 meaningful access to the secondary mortgage market; and(vi)the report required under section 208(b)(2)(B);(B)a discussion of the significant problems faced by consumers in shopping for or obtaining mortgage
			 credit or services;(C)a justification of the Corporation’s budget for the preceding 12-month period;(D)a list of the significant rules and orders adopted by the Corporation, as well as other significant
			 initiatives conducted by the Corporation, during the preceding 12-month
			 period and
			 the plan of the Corporation for rules, orders, or other initiatives to be
			 undertaken during the next 12-month period;(E)a list, with a brief statement of the issues, of the public supervisory and enforcement actions to
			 which the Corporation was a party during the preceding 12-month period;(F)the actions of the Corporation taken regarding rules, orders, and supervisory actions with respect
			 to covered entities; and(G)an assessment of significant actions by State attorneys general or State regulators relating to
			 Federal law within the Corporation’s jurisdiction.(b)TestimonyAfter the system certification date, the Chairperson shall appear  annually before the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives to provide testimony on
			 the report submitted under subsection (a).(c)Reports to the Office of Management and Budget(1)Financial operating plans and forecastsThe Corporation shall provide to the Director of the Office of Management and Budget copies of the—(A)Corporation’s financial operating plans and forecasts as prepared by the Corporation in the
			 ordinary course of its operations; and(B)quarterly reports of the Corporation’s financial condition and results of operations as prepared by
			 the Corporation in the ordinary course of its operations.(2)Rule of constructionThis subsection shall not be construed to—(A)require any obligation on the part of the Corporation to
			 consult with, or obtain the consent or approval of, the Director of the
			 Office of Management and Budget with respect to any reports, plans,
			 forecasts, or other information referred to in paragraph (1); or(B)authorize any
			 jurisdiction or oversight by the Director of the Office of Management and
			 Budget over the affairs or operations of the
			 Corporation.(d)Audit(1)Annual auditThe Comptroller General of the United States shall annually audit—(A)the financial transactions of the Corporation; and(B)the Mortgage Insurance Fund.(2)Auditing standardsThe audit required under this subsection shall be completed in accordance with the United States
			 generally accepted government auditing standards as may be prescribed by
			 the Comptroller General.(3)Place of auditThe audit required under this subsection shall be conducted at the place or places where accounts
			 of the Corporation are normally kept.(4)AccessNotwithstanding any other provision of law, upon request and in such reasonable form as the
			 Comptroller General may request, the Comptroller General shall have access
			 to—(A)any records, books, accounts, documents, reports, files, papers, property, or other information
			 under the control of or used by the Corporation;(B)any records or other information under the control of a person or entity acting on behalf of or
			 under the authority of the Corporation, to the extent that such records or
			 other information are relevant to an audit required under this subsection;
			 and(C)the officers, directors, employees, financial advisors, staff, working groups, and agents and
			 representatives of the Corporation (relating to the activities on behalf
			 of the Corporation of such agent or representative).(5)Rule of constructionAll records, books, accounts, documents, reports, files, papers, property, or other information
			 referred to in paragraph (4) shall remain in the possession and custody of
			 the
			 Corporation.(6)CopiesThe Comptroller General may, as the Comptroller General considers appropriate, make and retain
			 copies of the records, books, accounts, documents, reports, files, papers,
			 property, or other information to which the Comptroller General is granted
			 access under paragraph (3).(7)Report(A)Submission to CongressThe Comptroller General shall submit to Congress a report of each annual audit conducted under this
			 subsection not later than six and one-half months following the close of
			 the year covered by such audit.(B)Required contentThe report required under subparagraph (A) shall—(i)set forth the scope of the audit; and(ii)include—(I)the statement of assets and liabilities, as well as any surplus or deficit;(II)the statement of income and expenses;(III)the statement of sources and application of funds;(IV)such comments and information as the Comptroller General may deem necessary to inform Congress of
			 the financial operations and condition of the Corporation and the Mortgage
			 Insurance  Fund, together with
			 such recommendations with respect thereto as the Comptroller General may
			 deem advisable; and(V)a description of any program, expenditure, or other financial transaction or undertaking observed
			 in the course of the audit, which, in the opinion of the Comptroller
			 General, has been carried on or made without authority of law.(C)CopiesA copy of each report required under subparagraph (A) shall be furnished to the President and to
			 the Chairperson at the time such report is submitted to Congress.(8)Assistance and costs(A)Permitted use of outside assistanceFor the purpose of conducting an audit under this subsection, the Comptroller General may employ by
			 contract, without regard to section 3709 of the Revised Statutes of the
			 United States (41 U.S.C. 6101), professional services of firms and
			 organizations of certified public accountants for temporary periods or for
			 special purposes.(B)Cost of audit covered by Corporation(i)In generalUpon the request of the Comptroller General, the Chairperson shall transfer to the Comptroller
			 General from funds available the amount requested by the Comptroller
			 General to cover the reasonable costs of any audit and report conducted by
			 the Comptroller General pursuant to this subsection.(ii)Credit of fundsThe Comptroller General shall credit funds transferred under clause (i) to the account at the
			 United States Treasury established for salaries and expenses of the
			 Government Accountability Office, and such amounts shall be available upon
			 receipt and without fiscal year limitation to cover the full costs of the
			 audit and report.207.Specific offices(a)Establishment(1)General authorityThe Corporation—(A)shall establish within the Corporation any office required to be established by this Act;(B)may establish such other offices or suboffices as are necessary and proper for the functioning of
			 the
			 Corporation; and(C)may eliminate or consolidate any office or suboffice established under subparagraph (B).(2)AppointmentsExcept as may otherwise be specifically provided, the head of any office established pursuant to
			 paragraph (1) shall be appointed by the Board of
			 Directors.(b)UnderwritingThe Corporation shall establish an Office of Underwriting in the Corporation, whose functions shall
			 include ensuring that eligible single-family mortgage loans that
			 collateralize single-family covered securities insured under this Act
			 comply with the
			 requirements of
			 this Act and minimize risk to the Mortgage Insurance Fund.(c)SecuritizationThe Corporation shall establish an Office of Securitization in the Corporation, whose functions
			 shall include—(1)overseeing and supervising the Securitization Platform established under part I of subtitle C of
			 title III;
			 and(2)ensuring that small mortgage lenders have equitable access to—(A)the Securitization Platform, including through the development and facilitation of options such as 
			 multi-guarantor pools and multi-lender pools of eligible single-family
			 mortgage loans to be securitized and issued
			 as single-family covered securities through such Platform; and(B)any small lender mutual established or approved under section 315.(d)Federal Home Loan Banks(1)In generalUpon the system certification date, the Corporation shall establish an Office of Federal Home Loan
			 Bank Supervision in the Corporation, whose functions shall include—(A)overseeing, coordinating, and supervising the Federal Home Loan Banks and the Federal Home Loan
			 Bank System;(B)supervising any authorized subsidiary of 1 or more Federal Home Loan Banks that is an approved
			 aggregator pursuant to section 312(m), including with respect to the
			 capitalization of any such subsidiary;(C)serving as the central point of coordination within the Corporation with respect to any regulations
			 or regulatory actions relating to the role of a Federal Home Loan Bank, or
			 subsidiary or joint office thereof, as a covered entity; and(D)monitoring whether any regulation or regulatory action taken with respect to a Federal Home Loan
			 Bank, or subsidiary or joint office thereof, approved under section 312 in
			 its role as a covered entity does not	adversely impact the traditional
			 liquidity and advance mission of the Federal Home Loan Banks and Federal
			 Home Loan Bank System.(2)Transfer of functionsEffective on the system certification date, there are transferred to the Office of Federal Home
			 Loan
			 Bank Supervision in the Corporation all functions
			 of
			 the Federal Housing Finance Agency of the Corporation relating to—(A)the supervision of the Federal Home Loan Banks and the Federal Home Loan Bank System; and(B)all rulemaking authority of the Federal Housing Finance Agency of the Corporation relating to the
			 Federal Home Loan Banks and the Federal Home Loan Bank System.208.Office of Consumer and Market Access(a)EstablishmentThe Corporation shall establish an Office of Consumer and Market Access in the Corporation, whose
			 functions shall include the responsibilities set forth under subsection
			 (b).(b)Responsibilities(1)Administering the Market Access FundThe Office of Consumer and Market Access shall administer the Market Access Fund established under
			 section 504.(2)Monitoring, coordinating, and facilitating the needs of underserved markets(A)In generalThe Office of Consumer and Market Access shall—(i)monitor, on a macro level, the national, regional, and area single-family and multifamily housing
			 finance markets to identify  underserved markets,  communities, and
			 consumers in accordance with the market segments identified and defined
			 under
			 section 210;(ii)coordinate with Federal and State agencies regarding existing policies and initiatives that
			 address—(I)the housing needs of underserved markets, communities, and consumers; and(II)the affordable housing needs of markets, communities, and consumers; and(iii)provide information on business practices and technical assistance to market participants regarding
			 communities identified as   underserved with
			 regards to addressing the housing needs of consumers in that community.(B)Annual state of covered securities market report(i)In generalThe Office of Consumer and Market Access shall, on an annual basis, submit  a report to Congress
			 on the state of the covered securities market, and make such report
			 available to the public.(ii)Required contentThe report required under clause (i) shall include—(I)an assessment of the extent to which the covered securities market is providing liquidity to
			 eligible borrowers in all segments of the mortgage origination primary
			 market, including underserved segments identified and defined by the
			 Corporation under section 210; and(II)recommendations for such legislative, regulatory, or administrative actions as may be
			 necessary to address any deficiencies in the availability of mortgage
			 credit in any market or region identified pursuant to clause (i) via
			 existing Federal programs or the covered securities market.(iii)Reliance on public dataIn preparing each report required under this subparagraph, the Office of Consumer and Market
			 Access—(I)shall use, to the maximum extent practicable, publicly available data and data otherwise collected
			 under this Act; and(II)shall not include or review any confidential information or information collected by the
			 Corporation as part of its supervisory or examination authorities that is
			 confidential.(C)Incentive studyThe Office of Consumer and Market Access shall, on a biennial basis, conduct a study on incentives
			 to encourage mortgage lenders and mortgage originators to address the
			 housing needs of underserved markets and communities.(D)Inclusion in annual reportThe Corporation shall include the report required in subparagraph (B) and the study required in
			 subparagraph (C) in the annual report required under section 206.(E)ConsultationThe Office of Consumer and Market Access shall consult with the Federal Home Loan Banks and any
			 small lender mutual established or approved under section 315 on
			 approaches,
			 methods, and practices designed to address the housing needs of
			 underserved markets and communities.209.Office of Multifamily HousingThe Corporation shall establish an Office of Multifamily Housing in the Corporation, whose
			 functions shall include—(1)developing, adopting, and publishing specific eligibility criteria to ensure that eligible
			 multifamily mortgage loans that collateralize multifamily covered
			 securities insured under this Act comply with the requirements of this
			 Act;
			 and(2)performing any other activity relating to the multifamily housing finance system that the
			 Corporation may determine appropriate to fulfill the requirements of this
			 Act.210.Equitable access for lenders and borrowers(a)Equitable access in underserved market segments(1)In generalSubject to subsection (b), the Corporation shall seek to  support the primary mortgage market for
			 eligible mortgage loans on
			 an equitable, nondiscriminatory, and non-exclusionary basis to help ensure
			 that all  eligible
			 borrowers have access to mortgage credit, including underserved
			 segments of the primary mortgage market as identified and defined by the
			 Corporation under paragraph (2).(2)Underserved market segmentsThe Corporation shall, by regulation, identify and define not more than 8 segments of the primary
			 mortgage market in which lenders and  eligible borrowers have been
			 determined to lack equitable access to the housing finance system
			 facilitated by the Corporation.  The regulation required under this
			 paragraph shall set forth the criteria by which the Corporation identified
			 such underserved market segments.  The identified underserved market
			 segments required to be identified and defined under this paragraph may
			 include the following:(A)Historically underserved communities, including rural and urban areas.(B)Manufactured housing.(C)Small balance loans.(D)Low- and moderate-income creditworthy borrowers.(E)Preservation of existing housing stock created by State or Federal laws.(F)Affordable rental housing.(3)Reports on serving underserved market segments(A)Annual reportsThe Corporation shall require that each  approved guarantor and approved aggregator engaged in a
			 covered guarantee transaction or in a covered market-based risk-sharing
			 transaction submit on annual basis a public report describing the
			 actions taken by such approved guarantor or approved aggregator during the
			 year, consistent
			 with its business judgment, to provide credit to the underserved market
			 segments identified and defined  by the Corporation pursuant to this
			 subsection, including corporate practices designed to serve such
			 identified market segments.  The annual report required under this
			 subparagraph shall be approved by the board of directors and signed by the
			 chief executive officer of the approved guarantor or approved aggregator
			 submitting the report.(B)Report templateThe Corporation may establish an optional template for the annual report required under
			 subparagraph (A).(C)Report not subject to prior review or approvalAn annual report required under subparagraph (A) shall not be subject to prior review
			 or approval by the Corporation.(D)Coordination with other Federal and State agenciesThe Corporation shall, in establishing the requirements for the annual report required under
			 subparagraph (A), coordinate with other Federal and State agencies, as
			 necessary, to
			 reduce
			 duplicative reporting requirements.(b)Limitations(1)Limitation on use of authorities and informationIn carrying out this title, the Corporation shall not interfere with the exercise of business
			 judgment of an approved aggregator or approved guarantor in determining
			 which specific mortgage loans to include in a covered guarantee
			 transaction or a covered market-based risk-sharing transaction, including
			 through the Corporation’s use of—(A)the approval process for a guarantor or an aggregator established under subtitle B of title III;(B)its general supervisory and examination authorities under subtitle B of title III; or(C)information collected under this section, section 501, or section 208.(2)Rule of constructionNothing in this subsection shall prevent the imposition of the variable incentive-based fees
			 authorized in section
			 501 nor shall it exempt covered entities from compliance with the Fair
			 Housing Act (42 U.S.C. 3601 et
			 seq.) and the Equal Credit Opportunity Act (15 U.S.C. 1691 et seq.) as
			 required in section 408(d).(3)Consistency with safety and soundnessThe Corporation shall take appropriate measures designed to ensure that the requirements under
			 this section are implemented in a manner consistent with safety and
			 soundness
			 principles.211.Office of Taxpayer Protection(a)EstablishmentThe Corporation shall establish an Office of Taxpayer Protection
			 whose functions shall include the responsibilities set forth under
			 subsection (b).(b)Responsibilities(1)Study on market concentration and the impact of the FMIC guaranteeThe Office of Taxpayer Protection shall, on a semi-annual basis, conduct a study and submit to
			 the Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives a report 
			 on—(A)market concentration in the secondary mortgage markets, including the exposure of the Mortgage
			 Insurance Fund to the top 10 largest approved aggregators and approved
			 guarantors,
			 as measured by the total outstanding principal balance at origination of
			 eligible single-family mortgage loans collateralizing single-family
			 covered securities for which such aggregator or guarantor has obtained
			 insurance provided under this Act in the previous 6 months;(B)the general state of underwriting standards in the origination of eligible single-family mortgage
			 loans and the effect of insurance provided  under this Act on such
			 underwriting standards;(C)whether the insurance provided under this Act produces a subsidy to any approved entity or
			 approved entities;(D)a comparison of the  treatment in the secondary mortgage markets of mortgage-backed securities
			 guaranteed by the Government National Mortgage Association and
			 single-family covered securities insured under this Act, which shall
			 include—(i)a discussion of the characteristics of—(I)mortgage loans collateralizing mortgage-backed securities guaranteed by the Government National
			 Mortgage Association; and(II)eligible single-family mortgage loans collateralizing single-family covered securities insured
			 under this Act; and(ii)an analysis of any actions taken in the secondary mortgage markets to manipulate the guarantee
			 provided by the Government National Mortgage Association and the insurance
			 provided under this Act to the advantage of the secondary mortgage
			 markets; and(E)what steps the Corporation has taken to minimize any potential long-term costs to the taxpayers and
			 the Mortgage Insurance Fund relating to risks identified in subparagraphs
			 (A) through (D).(2)Annual report on taxpayer protection and the exposure of the Mortgage Insurance Fund(A)In generalThe Office of Taxpayer Protection shall, on an annual basis, submit a report to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives containing
			 the information required under subparagraph (B).(B)Required contentThe report required under subparagraph (A) shall—(i)include an analysis of	the adequacy of—(I)the first loss position required under this Act, including the sufficiency of any permissible
			 risk-sharing or risk mitigation permitted as a substitute for equity
			 capital intended to cover the initial credit losses on a covered security
			 prior to use of any amounts in the Mortgage Insurance Fund, the  ability
			 of the first loss position to absorb credit loss on
			 covered securities, and to protect taxpayers; and(II)the performance of eligible single-family mortgage loans collateralizing single-family covered
			 securities insured under this Act based upon current underwriting
			 standards and how that  performance differs from the performance of
			 noneligible mortgage loans based upon the underwriting
			 standards for such noneligible mortgage loans, including with respect to—(aa)debt to income ratio;(bb)loan to value ratios;(cc)credit history;(dd)loan documentation;(ee)occupancy status;(ff)credit enhancements;(gg)housing counseling by a HUD-approved housing counseling agency;(hh)loan payments;(ii)the purpose of the loan, such as  to refinance or purchase a home;(jj)the type of loan product, such as a 30-year fixed interest rate mortgage loan, a 15-year fixed
			 interest rate mortgage loan, or an adjustable interest rate mortgage loan;(kk)the mortgage loan origination channel; and(ll)such other underwriting criteria that would be useful to the Director of Taxpayer Protection; and(ii)provide recommendations for such legislative, regulatory, or administrative actions to—(I)address any need to further limit overexposure of the Mortgage Insurance Fund to any 1 approved
			 entity or business practice;(II)foster and encourage a robust private secondary mortgage market for noneligible mortgage loans and
			 mortgage-backed securities that are not
			 guaranteed by the Government National Mortgage Association; and(III)assist the Corporation in protecting taxpayers, including
			 a
			 recommendation as to whether a counter-cyclical increase of the reserve
			 ratio of the Mortgage 
			 Insurance Fund or of the capital standards required of individual approved
			 guarantors is necessary to protect taxpayers.(3)Annual report on system-wide leverageThe Office of Taxpayer Protection shall, on an annual basis, submit to the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives a report on
			 system-wide leverage in the secondary mortgage market.(4)Annual report on early payment defaultsThe Office of Taxpayer Protection shall, on an annual basis, submit to the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives a report on early
			 payment defaults on eligible single-family mortgage loans for the
			 preceding year, which shall include any eligible single-family mortgage
			 loan that becomes delinquent or that is in default within 24 months of the
			 origination of
			 the loan.(5)Inclusion in annual reportThe Corporation shall include the reports required under paragraphs (2) and (3) in the annual
			 report required under section 206.(6)Reliance on public dataIn preparing each report required under this section, the Office of Taxpayer Protection—(A)shall use, to the maximum extent practicable, publicly available data and data otherwise collected
			 under this Act; and(B)shall not include or review any confidential information or information collected by the
			 Corporation as part of its supervisory or examination authorities that is
			 confidential.IIIDuties and responsibilities of the FMICADuties and authorities301.Duties and responsibilities(a)DutiesThe principal duties of the Corporation shall be to—(1)carry out this Act in a manner that fulfills the purposes of the Corporation as described in
			 section 201(b);(2)minimize any potential long-term cost to the taxpayer, including through the use of the Mortgage
			 Insurance Fund, the assessment of insurance fees, and the approval of
			 approved entities and credit risk-sharing mechanisms;(3)facilitate fair access to the secondary mortgage market for small mortgage lenders originating
			 eligible single-family and multifamily mortgage loans, including through
			 the
			 establishment, approval, and oversight of small lender mutuals;(4)ensure integrity and discipline in the mortgage market, particularly by monitoring the safety and
			 soundness of regulated entities and approved entities;(5)ensure that approved entities maintain the capacity to further the requirements of the Corporation
			 pursuant to section 201(b)(5) and that approved guarantors, approved
			 multifamily
			 guarantors, and approved aggregators are in compliance with section
			 210(a)(3);(6)promote the standardization of the secondary mortgage market through the use of uniform
			 securitization agreements, servicing agreements, and the Securitization
			 Platform;(7)increase transparency in single-family and multifamily mortgage markets, including through the
			 National Mortgage Database; and(8)ensure continued, widespread availability of an affordable, long-term, fixed rate, prepayable
			 mortgage, such as a 30-year fixed rate mortgage.(b)Scope of authorityThe authority of the Corporation shall include the authority to exercise such incidental powers as
			 may be necessary or appropriate to fulfill the duties and responsibilities
			 of the Corporation set forth in this Act.(c)Delegation of authorityThe Board of Directors may delegate to any duly authorized employee or representative any
			 power vested in the Corporation by law.302.Standards for credit risk-sharing mechanisms(a)Approval(1)AuthorityThe Corporation shall develop, adopt, and publish, after notice and comment, standards for the
			 consideration and, as
			 appropriate, the approval of credit risk-sharing mechanisms that shall
			 require that the first loss
			 position of private market holders on single-family
			 covered securities is—(A)adequate to cover losses that might be incurred in a
			 period of economic stress, including national and regional
			 home price declines, such as those observed during moderate to
			 severe recessions in the United States; and(B)not less than 10 percent of the principal or face value of the single-family covered security at
			 the time of
			 issuance.(2)Fraud prohibition(A)ProhibitionIt shall be unlawful  for any person to intentionally create and issue	any instrument or security
			 as a first loss position on a single-family covered security that such
			 person knows or in the exercise of reasonable care should have known does
			 not satisfy the requirements of this section.(B)PenaltyViolations of subparagraph (A) shall be punishable in accordance with section 1343 of title 18,
			 United States
			 Code.(b)Approval of credit  risk-sharing mechanisms(1)Considerations for approval of
			 various mechanismsIn approving credit risk-sharing  mechanisms under subsection
			 (a), the Corporation shall—(A)consider proposals
			 that include credit-linked structures or other instruments that are
			 designed to absorb credit losses on single-family covered securities;(B)consider any
			 credit risk-sharing mechanisms undertaken by the enterprises;(C)ensure that the first loss position is fully funded to meet the requirements of subsection
			 (a)(1)(B);(D)ensure that each type of
			 proposed mechanism—(i)enables the Corporation to verify that the first loss position is fully funded;(ii)minimizes any
			 potential long-term cost to the taxpayer;(iii)accommodates the availability of mortgage credit on equal and transparent terms in the
			 secondary mortgage market for—(I)small mortgage lenders; and(II)lenders from all geographic locations, including rural locations;(iv)allows for broad availability of mortgage credit and secondary mortgage market financing through
			 fluctuations in the business cycle for eligible single-family lending
			 across all—(I)regions;(II)localities;(III)institutions;(IV)property
			 types, including housing serving renters; and(V)eligible borrowers;(v)fulfills the requirements under section 314 with respect to loan modifications and foreclosure
			 prevention;(vi)does not prevent the securitization of refinanced or modified eligible single-family mortgage loans
			 within
			 single-family covered securities during a period when the authority under
			 section 305(i) is exercised;(vii)does not diminish
			 market liquidity and resiliency;(viii)does not prevent the refinancing of underwater eligible single-family mortgage loans; and(ix)does not present an unnecessary risk to the Mortgage Insurance Fund;(E)consider whether the approval of any credit risk-sharing mechanism will impair the operation and
			 liquidity of forward market executions for eligible single-family mortgage
			 loans and
			 single-family covered securities, such as the To-Be-Announced market,
			 taking into consideration other risk-sharing options available to market
			 participants; and(F)take necessary steps to prevent abuse and deceptive practices in the use of the credit risk-sharing
			 mechanisms, including by—(i)creating appropriate standards relating to—(I)the vintages or categories of covered  securities that are referenced by a credit risk-sharing
			 mechanism;(II)standardization of the terms and features of credit risk-sharing structures; and(III)measures that prevent the duplicative sale by a guarantor of the same mortgage credit risk in the
			 same pool of eligible single-family mortgage loans; and(ii)requiring additional disclosures and affirmative representations that must be made by entities that
			 create and issue credit risk-sharing mechanisms.(2)Notice and publicationThe Corporation shall—(A)provide prompt notice to any person seeking approval for a credit risk-sharing mechanism of the
			 approval or denial of that credit risk-sharing mechanism; and(B)make available detailed information regarding approved mechanisms on the website of the
			 Corporation.(3)Review of approved credit risk-sharing mechanisms(A)Authority to suspendThe Corporation may, from time to time and in its discretion—(i)conduct reviews of approved credit risk-sharing mechanisms to determine whether such credit
			 risk-sharing mechanisms continue to satisfy the considerations for
			 approval under paragraph (1);(ii)assess the functioning of the forward market for eligible single-family mortgage loans and
			 single-family covered
			 securities, including the To-Be-Announced market, to determine whether any
			 approved credit risk-sharing mechanism has adversely affected the
			 liquidity or resiliency of such market; and(iii)suspend the approval of—(I)any credit risk-sharing mechanism that it determines does not satisfy the
			 considerations for approval under paragraph (1); or(II)any credit risk-sharing mechanism that it determines has adversely affected the liquidity or
			 resiliency of the forward market for eligible single-family mortgage loans
			 and
			 single-family covered securities, including the To-Be-Announced market.(B)Reconsideration(i)Development of expedited processThe Corporation shall develop an expedited process for the reinstatement of the approval of any
			 credit risk-sharing mechanism that is suspended under subparagraph
			 (A)(iii).(ii)Revision of mechanismIf a credit risk-sharing mechanism is suspended under subparagraph (A)(iii), the
			 credit risk-sharing mechanism may be adapted or revised, as necessary, for
			 reconsideration for reinstatement of the approval of the credit
			 risk-sharing mechanism under the expedited process developed under clause
			 (i).(C)No effect on existing mechanismsThe suspension of the approval of any credit risk-sharing mechanism under subparagraph (A)(iii)
			 shall have no effect on the status of single-family covered securities and
			 related instruments using the credit risk-sharing mechanism that were
			 issued prior to the suspension.(4)Additional credit risk-sharing mechanisms(A)ApprovalIn addition to credit risk-sharing mechanisms approved by the Corporation under subsection (a), the
			 Corporation shall consider and may approve additional fully-funded credit
			 risk-sharing
			 mechanisms that—(i)may be employed by an approved guarantor to manage the credit risk relating to guarantees provided
			 for single-family covered securities; and(ii)do not represent the first loss position with respect to single-family covered securities.(B)Rule of constructionNothing in this paragraph shall be construed to limit an approved guarantor from engaging in other
			 forms of risk-sharing or risk mitigation using mechanisms that have not
			 been considered or approved by the Corporation.(5)Reports(A)In
			 generalNot later than 1 year after the agency transfer date, and annually thereafter until the system
			 certification date, the
			 Corporation shall submit a report to the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives that—(i)discusses each credit risk-sharing mechanism that the Chairperson considered in carrying out the
			 requirements of this section;(ii)describes how the
			 operation and execution of each approved credit risk-sharing mechanism
			 fulfills the
			 requirements of this section; and(iii)explains how
			 the Corporation arrived at the determinations made under clause (ii),
			 including a discussion of the data considered.(B)Subsequent
			 reportsOn the system certification date and annually thereafter, the Corporation shall publish in the
			 Federal Register a list of the credit risk-sharing mechanisms that the
			 Corporation approved or suspended,
			 addressing the identical concerns set forth under clauses (i) through
			 (iii)
			 of subparagraph (A)  and, with respect to any suspension, the
			 considerations under paragraph (1) that are no longer satisfied.(C)Multifamily reportsThe Corporation shall include in the reports prepared under subparagraphs (A) and (B) a description
			 of the credit risk-sharing mechanisms approved by the Corporation for
			 multifamily guarantors pursuant to section 703.(c)Collateral diversification standardsThe Corporation shall establish standards, after notice and comment, for the appropriate minimum
			 level of diversification for
			 eligible single-family mortgage loans that collateralize single-family
			 covered securities that are issued subject to an approved credit
			 risk-sharing mechanism in order to reduce the credit risk such
			 single-family covered securities could pose to the Mortgage Insurance
			 Fund.(d)Rule of constructionNothing in this section shall be construed to require the Corporation to approve any credit
			 risk-sharing mechanism.(e)Applicability of the Commodity Exchange Act and Securities Act of 1933(1)Exemption from the Commodity Exchange Act; prior consultation required(A)ExemptionNo counterparty that enters into a swap, as that term is defined in section 1a of the Commodity
			 Exchange Act (7 U.S.C. 1a), for purposes of structuring any credit
			 risk-sharing mechanism that is approved by the Corporation pursuant to
			 this
			 section, which credit risk-sharing mechanism is designed to be used or is
			 used by a private market holder to assume losses and to reduce the
			 specific risks arising from losses realized under such credit risk-sharing
			 mechanism associated
			 with any single-family covered security insured in accordance with section
			 303 or section 305, shall be deemed, by reason of such swap transaction,
			 to be a commodity pool, as that term is defined in section 1a of the
			 Commodity Exchange Act (7 U.S.C. 1a).(B)Prior consultation requiredBefore approving any credit risk-sharing mechanism that would be exempt from the Commodity Exchange
			 Act pursuant to subparagraph (A), the Corporation shall consult with the
			 Commodity Futures Trading Commission.(2)Exemption from section 27B of the Securities Act of 1933; prior consultation required(A)ExemptionAny credit risk-sharing mechanism that is approved by the Corporation pursuant to this section,
			 which credit risk-sharing mechanism is designed to be used or is used by a
			 private market holder to assume losses and to reduce the
			 specific risks arising from losses realized under such credit risk-sharing
			 mechanism associated with any
			 single-family covered security
			 insured in accordance with section 303 or section 305, shall be exempt
			 from section 27B of the Securities Act of 1933 (15 U.S.C. 77z-2a).(B)Prior consultation requiredBefore approving any credit risk-sharing mechanism that would be exempt from section 27B of the
			 Securities Act of 1933 pursuant to subparagraph (A), the Corporation shall
			 consult with the Securities and Exchange Commission.303.Insurance; Mortgage Insurance Fund(a)AuthorityThe Corporation shall, in exchange for a fee in accordance with subsection (e)(8), insure the
			 payment of principal and interest on a covered security with respect to
			 any failure to pay on such covered security subject to the
			 requirements of this section.(b)Terms and conditions(1)In generalThe Corporation shall, by regulation, establish terms and conditions for the provision of insurance
			 under this Act.(2)Single-familyThe terms and conditions required to be established under paragraph (1) shall, for single-family
			 covered securities,   include terms and conditions that ensure—(A)eligible single-family mortgage loans collateralizing single-family covered securities have been
			 delivered to the
			 Platform; and(B)with respect to each single-family covered security, either—(i)private market holders have taken a first loss position that satisfies the requirements of section
			 302; or(ii)an approved guarantor has provided a guarantee in satisfaction of the requirements of section 311.(3)MultifamilyThe terms and conditions required to be established under paragraph (1) shall, for multifamily
			 covered securities, include terms and conditions that ensure, with respect
			 to each multifamily covered security, that an approved multifamily
			 guarantor
			 has provided a guarantee in satisfaction of the requirements of section
			 703.(c)Cash payments; continued operationsThe Corporation shall facilitate the timely and unconditional payment of principal and interest on
			 covered securities
			 insured under this Act by paying, in cash when due, any shortfalls in
			 principal and interest due on the covered
			 security, and continuing to charge and collect any fees for the provision
			 of insurance (in accordance with
			 subsection (e)(8)) relating to the covered security in the event of any
			 losses that may be incurred (1) in excess of a payment default on the
			 covered security that exceeds the first loss position assumed by a private
			 market holder, (2) in the case of a covered security that
			 is guaranteed by an approved guarantor or approved
			 multifamily guarantor as a result of the insolvency of the guarantor, or
			 (3) upon the failure of the servicer or guarantor to transfer to the bond
			 administrator for the covered security
			 funds in amounts necessary to make timely payment of principal and
			 interest due on the covered security.(d)Cost recoveryIn the event the Corporation makes a payment on a covered security based on subsection (c)(3), the
			 Corporation shall recover such amount paid, and reasonable costs and
			 expenses, from the servicer or guarantor.(e)Mortgage Insurance Fund(1)EstablishmentOn the agency transfer date, there shall be established the Mortgage Insurance Fund, which the
			 Corporation shall—(A)maintain and administer;(B)use to carry out the insurance functions authorized under this Act, including any function or
			 action authorized under section 305; and(C)invest in accordance with the requirements of paragraph (10).(2)DepositsThe Mortgage Insurance Fund shall be credited with any—(A)fee amounts required to be deposited in the Fund under this section;(B)amounts earned on investments pursuant to paragraph (10);(C)assessment amounts authorized to be deposited into the Fund under section 405(b); and(D)assessment amounts required to be deposited into the Fund under section 608(c).(3)Fees for single-family and multifamily covered securitiesIn determining the amount of any fee to be charged by the Corporation under this section, the
			 Corporation shall charge a separate fee for single-family covered
			 securities and multifamily covered securities, as appropriate for each
			 asset class.(4)Separate accounting requiredThe Corporation shall keep and maintain separate accounting for deposits in the Mortgage Insurance
			 Fund related to fee amounts charged and collected for the insurance of
			 single-family covered securities and multifamily covered securities.(5)Fiduciary responsibilityThe Corporation has the responsibility to ensure that the Mortgage Insurance Fund remains
			 financially sound.(6)Use and treatment of amounts in the Fund(A)In generalThe Mortgage Insurance Fund shall be solely available to the Corporation for use by the Corporation
			 to carry out the functions authorized by this Act, for the expenses of
			 the Corporation, and for—(i)compensation of the employees of the Corporation;(ii)purposes of—(I)funding the CSP; and(II)establishing the Securitization Platform under section 321, multifamily subsidiaries under section
			 701, the initial Small
			 Lender Mutual under section 315, and any other entity authorized by this
			 Act
			 that facilitates an orderly transition to the new housing finance system;
			 and(iii)covering all other expenses of the Corporation.(B)ProhibitionThe Mortgage Insurance Fund may not be used or otherwise diverted to cover any other expense of the
			 Federal Government.(C)Exemption from apportionmentNotwithstanding any other provision of law, amounts in the Mortgage Insurance Fund shall not be
			 subject to
			 apportionment for the purposes of chapter 15 of title 31, United States
			 Code, or under any other authority.(D)Not Government fundsAmounts in the Mortgage Insurance Fund shall not be construed to be Government or public funds or
			 appropriated money.(7)Reserve ratio goals for Mortgage Insurance FundThe Corporation shall—(A)endeavor to ensure that the Mortgage Insurance Fund attains a reserve ratio—(i)of 1.25 percent of the sum of the outstanding principal balance of the covered securities for which
			 insurance is being provided under this title within 5 years of the system
			 certification date; and(ii)of 2.50 percent of the sum of the outstanding principal balance of the covered securities for which
			 insurance is being provided under this title within 10 years of the system
			 certification date; and(B)after the expiration of the period referred to in subparagraph (A)(ii), endeavor to ensure that the
			 Mortgage Insurance Fund maintains a reserve ratio of not less than 2.50
			 percent of the sum of the outstanding principal balance of the covered
			 securities for which insurance is being provided under this title.(8)Maintenance of reserve ratio; establishment of fees(A)Establishment of feesThe Corporation shall charge and collect a fee, and may in its discretion increase or decrease such
			 fee, in connection with any insurance provided under this title to—(i)achieve and maintain the reserve ratio goals established under paragraph (7); and(ii)fund the operations of the Corporation.(B)Fee considerationsIn establishing fees under subparagraph (A), the Corporation shall consider—(i)the expected operating expenses of the Mortgage Insurance Fund;(ii)the risk of loss to the Mortgage Insurance Fund in carrying out the requirements under this Act;(iii)the risk presented by, and the loss absorption capacity of, the credit risk-sharing mechanism or
			 guarantee
			 that is provided on the pool of eligible mortgage loans collateralizing
			 the covered security to be insured under this title;(iv)economic conditions generally affecting the mortgage markets;(v)the extent to which the reserve ratio of the Mortgage Insurance Fund met—(I)the reserve ratio set for the preceding 12-month period; or(II)the reserve ratio goals established in paragraph (7); and(vi)any other factors that the Corporation determines appropriate.(C)Fee uniformityThe fee required under subparagraph (A)—(i)except as provided in subparagraph (D), shall be set at a uniform amount applicable to all
			 institutions purchasing insurance under this
			 title;(ii)may not vary—(I)by geographic location; or(II)by the size of the institution to which the fee is charged; and(iii)may not be based on the volume of insurance to be purchased.(D)Separate and distinct fees based on credit risk-sharing mechanismsNothing in subparagraph (C) shall prohibit or be construed to prohibit the Corporation from
			 charging separate and distinct fees under this paragraph based on the type
			 or form of credit risk-sharing mechanism applicable to the covered
			 security to be insured under this title.(E)Deposit into Mortgage Insurance FundAny fee amounts collected under this paragraph shall be deposited in the Mortgage Insurance Fund.(9)Full faith and creditThe full faith and credit of the United States is pledged to the payment of all amounts from the
			 Mortgage Insurance Fund which may be required to be paid under any
			 insurance provided under this title.(10)Investments(A)In generalThe Board of Directors may request the Secretary of the Treasury to invest such portion of amounts
			 in the Mortgage Insurance Fund that, in the judgment of the Board, is not
			 required to meet the current needs of the Corporation.(B)Eligible investmentsPursuant to a request under subparagraph (A), the Secretary of the Treasury shall invest such
			 portions in obligations of the United States with maturities suitable to
			 the needs of the Corporation, as determined by the Board, and bearing
			 interest at a rate
			 determined by the Secretary of the Treasury, taking into consideration, at
			 the time of the investment, market yields on outstanding marketable
			 obligations of the United States of comparable maturity.(C)Prohibited investmentsAmounts in the Mortgage Insurance Fund may not be invested in any—(i)covered security insured under this title; or(ii)mortgage-backed security issued by the enterprises.(f)Mandatory loss review by the Inspector General of
			 the Federal Mortgage Insurance Corporation(1)In generalIf the Mortgage Insurance Fund is required to make any payment of principal or interest, or both,
			 on a covered security with respect to losses incurred on such covered
			 security to any holder of such covered security, the Inspector General of
			 the Federal Mortgage Insurance Corporation shall—(A)review and make a written report to the Corporation regarding the decision of the Corporation to
			 insure such covered security and the supervision by the Corporation of all
			 market participants involved in the creation, issuance, servicing,
			 guarantee of, or insurance of such covered security, which shall—(i)ascertain why the covered security resulted in a loss to the Mortgage Insurance Fund; and(ii)make recommendations for preventing any such loss in the future; and(B)provide a copy of the report required under subparagraph (A) to—(i)the Comptroller General of the United States;(ii)the appropriate Federal banking agency or State regulatory authority, as appropriate, of any market
			 participant involved in the creation,
			 issuance, servicing, guarantee of, or insurance of such covered security;
			 and(iii)the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives.(2)Deadline for reportThe Inspector General of the Federal Mortgage Insurance Corporation shall comply with paragraph (1)
			 as expeditiously as possible, but in no event shall the report required
			 under paragraph (1) be submitted later than 6 months after the date on
			 which the loss was incurred.(3)Public disclosure required(A)In generalThe Corporation shall disclose any report on losses required under this subsection, upon request
			 under section 552 of title 5, United States Code, without excising—(i)any portion under section 552(b)(5) of that title; or(ii)any information under paragraph (4) (other than trade secrets) or paragraph (8) of section 552(b)
			 of that title.(B)ExceptionSubparagraph (A) does not require the Corporation to disclose the name of any holder of the covered
			 security, or information from which the identity of such a person could
			 reasonably be ascertained.(4)Review by Comptroller GeneralThe Comptroller General of the United States shall, under such conditions as the Comptroller
			 General determines to be appropriate, review any report made under
			 paragraph (1) and recommend to the Corporation improvements in the
			 supervision of market
			 participants.304.Loan limits; Housing Price Index(a)EstablishmentThe Corporation shall establish limitations governing the maximum original principal obligation of
			 eligible single-family mortgage loans that may collateralize a covered
			 security to be insured by the Corporation under this title.(b)Calculation of amountThe limitation set forth under subsection (a) shall be calculated with respect to the total
			 original principal obligation of the eligible single-family mortgage loan
			 and not merely
			 with
			 respect to the amount insured by the Corporation.(c)Maximum limits(1)In generalExcept as provided in paragraph (2), the maximum limitation amount under this subsection shall not
			 exceed $417,000 for a mortgage loan secured by a 1-family residence, for a
			 mortgage loan secured by a 2-family residence the limit shall equal 128
			 percent of the limit for a mortgage loan secured by a 1-family residence,
			 for a mortgage loan secured by a 3-family residence the limit shall equal
			 155 percent of the limit for a mortgage loan secured by a 1-family
			 residence, and for  a mortgage loan secured by a 4-family residence the
			 limit shall equal 192 percent of the limit for a mortgage loan secured by
			 a 1-family residence, except that such maximum limitations shall be
			 adjusted effective January 1 of each year beginning after the effective
			 date of this Act, subject to the limitations in this paragraph. Each
			 adjustment shall be made by adding to each such amount (as it may have
			 been previously adjusted) a percentage thereof equal to the percentage
			 increase, during the most recent 12-month or 4-quarter period ending
			 before the time of determining such annual adjustment, in the housing
			 price index maintained by the Chairperson pursuant to subsection (d). If
			 the change in such house price index during the most recent 12-month or
			 4-quarter period ending before the time of determining such annual
			 adjustment is a decrease, then no adjustment shall be made for the next
			 year, and the next upward adjustment shall take into account prior
			 declines in
			 the house price index, so that any adjustment shall reflect the net change
			 in the house price index since the last adjustment. Declines in the house
			 price index shall be accumulated and then reduce increases until
			 subsequent increases exceed prior declines.(2)High-cost area limitsThe limitations set forth in paragraph (1) may be increased by not more than 50 percent
			 with
			 respect to properties located in Alaska, Guam, Hawaii, and the Virgin
			 Islands. Such foregoing limitations shall also be increased, with respect
			 to properties of a particular size located in any area for which 115
			 percent of the median house price for such size residence exceeds the
			 limitation for such size residence set forth under paragraph (1), to the
			 lesser of 150 percent of such limitation for such size residence or the
			 amount that is equal to 115 percent of the median house price in such area
			 for such size residence.(d)Housing Price Index(1)National IndexThe Corporation shall establish and maintain a method of assessing a national average single-family
			 house price for use in calculating  the loan limits for eligible
			 single-family mortgage loans under subsection (c), and other averages as
			 the
			 Corporation considers appropriate, including—(A)averages based on different geographic regions; and(B)an average for houses whose mortgage collateralized single-family covered securities.(2)ConsiderationsIn establishing the method described under subsection (a), the Corporation may take into
			 consideration the data collected in carrying out the functions described
			 under section 332, and such other data, existing house price indexes, and
			 other measures as the Corporation considers appropriate.305.Authority to protect taxpayers in unusual and exigent market conditions(a)In generalIf the Corporation, upon the written agreement of the Chairman of the Board of Governors of the
			 Federal Reserve System and the Secretary of the Treasury, and in
			 consultation with the Secretary of Housing and Urban Development,
			 determines that unusual and exigent circumstances have created or threaten
			 to create an anomalous lack of mortgage credit availability within
			 the single-family housing market, multifamily housing market, or entire
			 United States housing market that could
			 materially and severely disrupt the functioning of the housing finance
			 system of the United States, the Corporation may, for a period of 6
			 months—(1)provide insurance in accordance with section 303 to any single-family covered security regardless
			 of whether such
			 security has satisfied the requirements of
			 section 302; and(2)establish provisional standards for approved entities, notwithstanding any standard required under
			 subtitle B or section 703, pursuant to section 607.(b)ConsiderationsIn exercising the authority granted under subsection (a), the Corporation shall consider the
			 severity of the conditions present in the housing markets and the risks
			 presented to the Mortgage Insurance Fund in exercising such authority.(c)Terms and conditionsInsurance provided under subsection (a) shall be subject to such additional or different
			 limitations, restrictions, and regulations as the Corporation may
			 prescribe.(d)Bailout strictly prohibitedIn exercising the authority granted under subsection (a), the Corporation may not—(1)provide aid to an approved entity or an affiliate of the approved entity, if such approved entity
			 is in bankruptcy or any other Federal or State insolvency proceeding; or(2)provide aid for the purpose of assisting a single and specific company to avoid bankruptcy or any
			 other Federal or State insolvency proceeding.(e)NoticeNot later than 7 days after authorizing insurance or establishing provisional standards under
			 subsection (a), the Corporation shall
			 submit to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Financial Services of the House of
			 Representatives a report that includes—(1)the justification for the exercise of authority to provide such insurance or establish such
			 provisional standards;(2)evidence that unusual and exigent circumstances have created or threatened to create an anomalous
			 lack of mortgage credit availability within the single-family housing
			 market, multifamily housing market, or entire United States housing market
			 that could materially and severely disrupt the functioning of the housing
			 finance
			 system of the United States; and(3)evidence that failure to exercise such authority would have undermined the safety and soundness of
			 the housing finance system.(f)Additional exercise of authority(1)In generalSubject to the limitation under subsection (g), the authority granted to the Corporation under
			 subsection (a) may be exercised for 2 additional 
						9-month periods within any given 3-year period,
			 provided that the Corporation, upon the written agreement of the
			 Chairman of the Board of Governors of the Federal Reserve System and the
			 Secretary of the Treasury, and in consultation with the Secretary of
			 Housing and Urban Development—(A)determines—(i)for a second exercise of authority under subsection (a), by an affirmative vote of 2/3 or more of the Board of Directors then serving, that a
			 second
			 exercise of authority under subsection (a) is necessary; or(ii)for a third exercise of authority under subsection (a), by an affirmative vote of 2/3 or more of the Board of Directors then serving, and an
			 affirmative vote of 2/3 or more of the Board of Governors of the Federal Reserve
			 System then serving, that a third exercise of authority under this section
			 is necessary; and(B)provides notice to Congress, as provided  under subsection (e).(2)Order of exercise of authorityAny additional exercise of authority under this subsection may occur consecutively or
			 non-consecutively.(g)LimitationThe authority granted to the Corporation under this section may not be exercised more than 3 times 
			 in any given 3-year period, which 3-year period shall commence upon the
			 initial exercise of authority under subsection (a).(h)Normalization and reduction of riskFollowing any exercise of authority under this section, the Corporation shall—(1)establish a timeline for approved entities to meet the
			 approval standards set forth in this Act; and(2)in a manner and pursuant to a timeline that will minimize losses to the Mortgage Insurance Fund,
			 establish a program to either—(A)sell, in whole or in part, the first loss position on covered securities issued pursuant to this
			 section to private market holders; or(B)transfer for value to approved entities, or work with approved entities to sell, in whole or in
			 part, the first lost position on covered securities issued pursuant to
			 this section.(i)Authority to respond to sustained national home price decline(1)AuthorityIn the event of a significant decline of national home prices, in at least 2 consecutive calendar
			 quarters, the Corporation, by an affirmative vote of 2/3 or more of the Board of Directors then serving, may for a
			 period of 6 months permit the transfer of guarantees of eligible mortgage
			 loans that secure covered securities if such eligible mortgage loans are
			 refinanced, regardless of the value of the underlying collateral securing
			 such eligible mortgage loans.(2)Additional exercise of authorityThe authority granted to the Corporation under paragraph (1) may be exercised for additional
			 6-month periods, if upon each additional extension of such authority there
			 is an affirmative vote of 2/3 or more of the Board of Directors then serving.(3)LimitationThe Corporation shall not provide insurance under this section to any covered security that
			 includes mortgage loans that do not meet the definition of an eligible
			 mortgage loan, as defined in this Act, except for mortgage loans
			 refinanced from eligible mortgage loans in covered securities.(4)Rule of constructionNo provision in this section shall be construed as permitting the Corporation to lower any other
			 requirement related to the requirements set forth under the definition of
			 an eligible
			 mortgage loan.306.General powers(a)Corporate powersThe Federal Mortgage Insurance Corporation shall have the power—(1)to adopt, alter, and use a corporate seal, which shall be judicially noticed;(2)to enter into, execute, and perform contracts, leases, cooperative agreements, or other
			 transactions, on such
			 terms as it may deem appropriate, with any agency or instrumentality of
			 the United States, or with any political subdivision thereof, or with any
			 person, firm, association, or corporation;(3)to execute, in accordance with its bylaws, all instruments necessary or appropriate in the exercise
			 of any of its powers;(4)in its corporate name, to sue and to be sued, and to complain and to defend, in any court or
			 tribunal of
			 competent jurisdiction, Federal or State, but no attachment, injunction,
			 or other similar process, mesne or final, shall be issued against the
			 property of the Corporation;(5)to conduct its business without regard to any qualification or similar statute in any State of the
			 United States;(6)to lease, purchase, or acquire any property, real, personal, or mixed, or any interest therein, to
			 hold, rent, maintain, modernize, renovate, improve, use, and operate such
			 property, and to sell, for cash or credit, lease, or otherwise dispose of
			 the same, at such time and in such manner as and to the extent that it may
			 deem necessary or appropriate;(7)to prescribe, repeal, and amend or modify, rules, regulations, or requirements governing the manner
			 in which its general business may be conducted;(8)to accept gifts or donations of services, or of property, real, personal, or mixed, tangible, or
			 intangible, in aid of any of its purposes;(9)to appoint and supervise personnel employed by the Corporation;(10)to establish and maintain divisions, units, or other offices within the Corporation, including
			 those established in sections 207, 208,  209, and 211	in order to carry
			 out
			 the
			 responsibilities of this Act, and to satisfy the requirements of other
			 applicable law; and(11)to manage the affairs of the Corporation and conduct the
			 business of the Corporation, as necessary.(b)Litigation authority(1)In generalIn enforcing any provision of this Act, any regulation or order prescribed under this Act, or any
			 other provision of law, rule, regulation, or order, or in any other
			 action, suit, or proceeding to which the Corporation is a party or in
			 which the Corporation is interested, and in the administration of
			 conservatorships and receiverships, the Corporation may act in the
			 Corporation’s own name and through attorneys or other agents acting on
			 behalf of the
			 Corporation.(2)Subject to suitExcept as otherwise provided by law, the Corporation shall be subject to suit (other than suits for
			 claims for money damages) by a regulated entity or market participant with
			 respect to any matter under this Act or any other applicable provision of
			 law, rule, order, or regulation under this Act, in the United States
			 district court for the judicial district in which the regulated entity or
			 market participant has its principal place of business, or in the United
			 States District Court for the District of Columbia, and the Corporation
			 may be served with process in the manner prescribed by the Federal Rules
			 of Civil Procedure.(c)ExpendituresExcept as may be otherwise provided in this title, the Corporation shall determine the necessity
			 for, and the character and amount of its obligations and expenditures, and
			 the manner in which they shall be incurred, allowed, paid, and accounted
			 for.(d)Exemption from certain taxesThe Corporation, including its franchise, capital, reserves, surplus, mortgage loans or other
			 security holdings, and income shall be exempt from all taxation now or
			 hereafter imposed by the United States, by any territory, dependency, or
			 possession thereof, or by any State, county, municipality, or local taxing
			 authority, except that any real property of the Corporation shall be
			 subject to State, county, municipal, or local taxation to the same extent
			 according to its value as other real property is taxed.(e)Exclusive use of nameNo individual, association, partnership, or corporation, except the body corporate named under
			 section 201, shall hereafter use the words Federal Mortgage Insurance Corporation or any combination of such words, as the name or a part thereof under which such individual,
			 association, partnership, or corporation shall do business. Violations of
			 the foregoing sentence may be enjoined by any court of general
			 jurisdiction at the suit of the proper body corporate named under section
			 201. In any such suit,
			 the plaintiff may recover any actual damages flowing from such violation,
			 and, in addition, shall be entitled to punitive damages (regardless of the
			 existence or nonexistence of actual damages) of not exceeding $1,000 for
			 each day during which such violation is committed or repeated.(f)Fiscal agentsThe Federal Reserve banks are authorized and directed to act as depositories, custodians, and
			 fiscal agents for the Corporation, for its own account or as fiduciary,
			 and such banks shall be reimbursed for such services in such manner as may
			 be agreed upon, and the Corporation may itself act in such capacities, for
			 its own account or as fiduciary, and for the account of others.(g)Other powersThe Corporation is authorized to assess and collect fees on regulated entities and approved
			 entities, including for applications, examinations, and other purposes, as
			 authorized by this Act.(h)Federal Home Loan Bank assessmentThe Corporation shall have the authority to assess a fee on the Federal Home Loan Banks to cover
			 the necessary costs related to supervising the Federal Home Loan Banks. 
			 The costs associated with the secondary market activities of the Federal
			 Home Loan Banks pursuant to section 312 shall be covered by the fee
			 charged pursuant to this subsection.(i)Rule of construction related to fair housingNothing in this Act shall be construed as authorizing the Corporation to waive, repeal, amend,
			 or modify requirements relating to fair housing law, including those
			 requirements under the Fair Housing Act (42 U.S.C. 3601 et seq.) and the
			 Equal Credit Opportunity Act (15 U.S.C. 1691 et seq.).307.Exemptions(a)Securities exempt from Securities and Exchange Commission regulation(1)Covered securities(A)In generalAll securities insured or guaranteed by the Corporation shall, to the same extent as securities
			 that are direct obligations of or obligations guaranteed as to principal
			 or interest by the United States, be deemed to be exempt securities within
			 the meaning of the laws administered by the Securities and Exchange
			 Commission.(B)Conforming amendmentThe first sentence of section 3(a)(2) of the Securities Act of 1933 (15 U.S.C. 77c(a)(2)) is
			 amended by inserting or any security insured or guaranteed by the Federal Mortgage Insurance Corporation; after Federal Reserve bank;.(2)Credit risk-sharing mechanismsSection 27B(c) of the Securities Act of 1933 (15 U.S.C. 77z-2a(c)) is amended—(A)in paragraph (1), by striking or at the end;(B)in paragraph (2), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(3)purchases or sales of any asset-backed security that is a credit risk-sharing mechanism approved by
			 the Federal Mortgage Insurance Corporation in accordance with section 302
			  or section 703(c) of the Housing Finance Reform and Taxpayer Protection Act of 2014, which credit risk-sharing
			 mechanism is designed to be used or is used, as determined by the Federal
			 Mortgage Insurance Corporation, by
			 a private market holder to assume losses and to reduce the specific risks
			 arising from losses realized under such credit risk-sharing mechanism
			 associated
			 with any pool of eligible mortgage loans that collateralizes a covered
			 security insured in accordance with section 303 or 305 of that Act..(b)QRM exemptionSection 15G(e) of the Securities Exchange Act of 1934 (15 U.S.C. 78o–11(e)) is amended—(1)in paragraph (3)(B)—(A)by striking Association, the and inserting Association and the; and(B)by striking and the Federal home loan banks; and(2)by adding at the end the following:(7)Covered securities insured by the Federal Mortgage Insurance CorporationNotwithstanding any other provision of this section, the requirements of this section shall not
			 apply to any covered security, as such term is defined under section 2 of
			 the Housing Finance Reform and Taxpayer Protection Act of 2014, insured or
			 guaranteed by the
			 Federal Mortgage Insurance Corporation or any institution that is subject
			 to the supervision of the Federal Mortgage Insurance Corporation..(c)Counterparties exempt from the Commodity Exchange ActSection 1a(10) of the Commodity Exchange Act (7 U.S.C. 1a(10)) is amended by adding at the end the
			 following:(C)ExemptionSolely as it relates to the specific role of a counterparty in connection with the swap transaction
			 described in this paragraph, the term commodity pool does not include any counterparty that enters into any swap for purposes of structuring a
			 credit risk-sharing mechanism that is approved by the Federal
			 Mortgage Insurance Corporation in accordance with section 302 or section
			 703(c) of the Housing Finance Reform and Taxpayer Protection Act of 2014, which credit risk-sharing
			 mechanism is designed to be used or is used, as determined by the Federal
			 Mortgage Insurance Corporation, by
			 a private market holder to assume losses and to reduce the specific risks
			 arising from losses realized under such credit risk-sharing mechanism
			 associated
			 with any pool of eligible mortgage loans that collateralizes a covered
			 security insured in accordance with section 303 or 305 of that Act.. 308.Regulatory consultation and coordination(a)Consultation permittedThe Corporation may, in carrying out any duty, responsibility, requirement, or action authorized
			 under this Act, consult with the Federal regulatory agencies, any
			 individual Federal regulatory agency, the Secretary of the Treasury, the
			 Secretary of Housing and Urban Development, any
			 State banking regulator, any
			 State insurance regulator, and any other State agency, as the Corporation
			 determines necessary and appropriate.(b)Coordination requiredThe Corporation shall, as required by this Act, in carrying out any duty, responsibility,
			 requirement, or
			 action authorized
			 under this Act, coordinate with the Federal regulatory agencies, any
			 individual Federal regulatory agency, the Secretary of the Treasury, the
			 Secretary of Housing and Urban Development, any
			 State banking regulator, any State
			 insurance regulator, and  any other State agency.(c)Avoidance of duplicationTo the fullest extent possible, the Corporation shall—(1)avoid duplication of examination activities, reporting requirements, and requests for information;(2)rely on examination reports made by other Federal or State regulatory agencies relating to an
			 approved entity and its subsidiaries, if any; and(3)ensure that approved entities are not subject to conflicting supervisory demands by the Corporation
			 and other Federal regulatory agencies.(d)Protection of privileges(1)In generalPursuant to the authorities provided under subsections (a) and (b), to facilitate the consultative
			 process and coordination, the Corporation may share information with the
			 Federal regulatory agencies, any individual Federal regulatory agency, the
			 Secretary of the Treasury, the Secretary of Housing and Urban Development,
			 any
			 State bank supervisor, any State insurance regulator, any other State
			 agency, or any foreign banking authority, on a one-time, regular, or
			 periodic basis, as determined by the Corporation, regarding the capital
			 assets and liabilities, financial condition, risk management practices, or
			 any other practice of any market participant.(2)Privilege preservedInformation shared by the Corporation pursuant to paragraph (1) shall not be construed as waiving,
			 destroying, or otherwise affecting any privilege or confidential status
			 that any market participant or any other person may
			 claim with respect to such information under Federal or State law as to
			 any person or entity other than such agencies, agency, supervisor, or
			 authority.(3)Rule of constructionNo provision of this subsection may be construed as implying or establishing that—(A)any person waives any privilege applicable to information that is shared or transferred under any
			 circumstance to which this subsection does not apply; or(B)any person would waive any privilege applicable to any information by submitting the information
			 directly to the Federal regulatory agencies, any individual Federal
			 regulatory agency, any State bank supervisor, any State insurance
			 regulator, any other State agency, or any foreign banking authority,
			 but for this subsection.(e)Federal and State authority preservedUnless otherwise expressly provided by this section, no provision of this section shall limit or be
			 construed to limit, in any way, the existing authority of any Federal
			 agency or State regulatory authority.309.Authority to issue regulations(a)General authorityThe
			 Corporation may prescribe such regulations and issue such guidelines,
			 orders,
			 requirements, or standards as	are necessary to—(1)carry out this Act, or any
			 amendment made by this Act; and(2)ensure—(A)competition among approved entities in the secondary mortgage market;(B)liquidity in the secondary mortgage market and the forward execution market for eligible
			 single-family
			 mortgage loans and single-family
			 covered securities, such as the To-Be-Announced market; and(C)mitigation of systemic risk in the secondary mortgage market.(b)Capital standards(1)In generalFor each type of covered entity the Corporation shall establish, by regulation, capital standards
			 and related solvency standards necessary to implement the provisions of
			 this Act.(2)Definitions(A)In generalThe regulations  required under this subsection shall define all such terms as are necessary to
			 carry out the purposes of this subsection.(B)Considerations in defining instruments and contracts that qualify as capitalIn defining instruments and contracts that qualify as capital pursuant to subparagraph (A), the
			 Corporation—(i)shall include such  instruments and contracts that will absorb losses before the Mortgage Insurance
			 Fund; and(ii)may assign significance to those instruments and contracts based on the nature and risks of such
			 instruments and contracts.(C)Considerations in defining capital ratiosSolely for the purposes of calculating a capital ratio appropriate to the business model of the
			 applicable entity pursuant to subparagraph (A), the Corporation shall
			 consider
			 for the denominator—(i)total			 assets;(ii)total liabilities;(iii)risk in force; or(iv)unpaid
			 principal balance.(3)Designed to ensure safety and soundnessThe capital and related solvency standards established under this subsection  shall be designed to—(A)ensure the safety and soundness of a covered entity;(B)minimize the risk of loss to the Mortgage Insurance Fund;(C)in consultation and coordination with the Board of Governors of the Federal Reserve System, the
			 Federal Deposit
			 Insurance Corporation, the Office of the Comptroller of the Currency,
			 and the National Credit Union Administration, reduce the potential for
			 regulatory arbitrage between capital standards
			 for covered entities and capital standards promulgated by Federal
			 regulatory agencies for insured depository
			 institutions and their affiliates; and(D)be specifically tailored to accommodate a diverse range of business models that may be employed by
			 covered entities.(4)Supplemental capital requirementsIn order to prevent or mitigate risks to the secondary mortgage market of the United States that
			 could arise from the material financial distress or failure, or ongoing
			 activities, of covered entities that are large approved aggregators or
			 large approved guarantors that
			 engage in covered guarantee transactions, the Corporation, by regulation—(A)shall establish supplemental capital requirements for covered entities that are large
			 approved aggregators or large approved guarantors; and(B)may establish such other standards for covered entities that are large
			 approved aggregators or large approved guarantors that
			 the Corporation determines necessary or appropriate.(c)Market share limitation for certain large entitiesThe Corporation shall establish, by regulation, market share limitations for large approved
			 aggregators and large approved guarantors that would take effect only in
			 the
			 event the Corporation has reason to believe the supplemental standards
			 established
			 under subsection (b)(4) are insufficient to prevent or mitigate risks to
			 the secondary mortgage market of the United States that could arise from
			 the material financial distress or failure, or ongoing activities, of such
			 approved aggregators and approved guarantors.(d)Recognition of distinctions between the approved entities and the Federal Home Loan Banks(1)In generalPrior to promulgating any regulation or taking any other formal or informal action of general
			 applicability and future effect relating to the Federal Home Loan Banks,
			 including the issuance of an advisory document or examination guidance,
			 the Chairperson, in consultation with the Office of Federal Home Loan Bank
			 Supervision, shall consider the differences between the Federal Home
			 Loan Banks and approved entities with respect to—(A)the Banks’—(i)cooperative ownership structure;(ii)mission of providing liquidity to its members;(iii)affordable housing and community development mission;(iv)capital structure; and(v)joint and several liability; and(B)any other differences that the Corporation considers appropriate.(2)Capital considerationsThe Corporation, in coordination with the Office of Federal Home Loan Bank Supervision, shall
			 establish capital standards, as required under section 309(b), with
			 respect to a Federal Home Loan Bank, or subsidiary or joint office
			 thereof, that is approved as an aggregator under section 312, that—(A)are adequate to support the role of a Federal Home Loan Bank as a covered entity, consistent with
			 the safe and sound operations of the Bank or Banks involved; and(B)do not adversely impact the traditional liquidity and advance business of the Federal Home Loan
			 Bank System or the marketability or creditworthiness of Federal Home Loan
			 Bank consolidated obligations.(e)Regulations relating to force-placed insurance(1)In generalThe Corporation shall, by regulation, set standards for the purchase of force-placed insurance by
			 market participants.(2)LimitationNo standards developed, adopted, or published under paragraph (1) shall concern the regulation of
			 the business of insurance or preempt any State law, regulation, or
			 procedure concerning the regulation of the business of insurance.(f)Use and protection of personally identifiable information(1)Privacy considerationsIn collecting information from any person, in publicly releasing information held by the
			 Corporation, or in requiring approved entities to publicly report
			 information, the Corporation shall take steps to ensure that proprietary,
			 personal, or confidential consumer information that is protected from
			 public disclosure under section 552(b) or 552a of title 5, United States
			 Code, or any other provision of law, is not made public.(2)Treatment of approved entitiesWith respect to the application of any provision of the Right to Financial Privacy Act of 1978 to a
			 disclosure by an approved entity subject to this subsection, the approved
			 entity shall be treated as if it were a financial institution as defined in section 1101 of that Act (12 U.S.C. 3401).(3)Non disclosure(A)In generalUnless otherwise specified by this Act, any personally identifiable information obtained or
			 maintained by the Corporation in connection with any supervision or
			 enforcement authority or function, including the Office of General Counsel
			 and Office of the Inspector General of the Federal Mortgage Insurance
			 Corporation, may not be disclosed to any non supervisory or non
			 enforcement office, division, or employee of  the Corporation, or to any
			 other Federal or State agency unless—(i)the information is necessary and appropriate for such office, division, or employee of the
			 Corporation to comply with this Act, and the office, division, or employee
			 cannot reasonably obtain the information through the normal course of
			 business of such office, division, or employee;(ii)the other Federal or State agency has satisfied any conditions of information sharing that the
			 Corporation may establish, including treatment of personally identifiable
			 information and sharing of information that shall conform to the standards
			 for protection of the confidentiality of personally identifiable
			 information and for data integrity and security that are applicable to
			 Federal agencies; or(iii)the records are relevant to a legitimate law enforcement inquiry, or intelligence or
			 counterintelligence activity, investigation, or analysis related to
			 international terrorism within the jurisdiction of the receiving entity.(B)Protection of personally identifiable information by specific officesAny office created under section 207(a)(1)(B) shall—(i)develop standards regarding treatment and confidentiality of personally identifiable information
			 and the collection and sharing of information that are tailored to the
			 purpose or mission of the office; and(ii)obtain approval from the Chairperson of the standards developed under clause (i) prior to the
			 operation of the office.(g)Consumer PrivacyThe Corporation shall not obtain from an approved entity any personally identifiable financial
			 information about a consumer from the financial records of the approved
			 entity, except—(1)if the financial records are reasonably described in a request by the Corporation and the consumer
			 provides written permission for the disclosure of such information by an
			 approved entity to the Corporation; or(2)as may be specifically permitted or required under other applicable provisions of law and in
			 accordance with the Right to Financial Privacy Act of 1978 (12 U.S.C. 3401
			 et seq.).(h)Option for approved guarantors and approved aggregators(1)Establishment of process for approvalThe Corporation may, if it determines necessary or appropriate, establish a process and criteria
			 for approved guarantors and approved aggregators to apply to the
			 Corporation for approval to operate a cash window for the purchase of
			 individual eligible single-family mortgage loans.(2)RequirementsIf the Corporation establishes a process and criteria under paragraph (1), the Corporation—(A)may grant approval to an approved guarantor or an approved aggregator that applies to operate a
			 cash window for the purchase of individual eligible single-family mortgage
			 loans only if the Corporation determines that—(i)the approved guarantor or approved aggregator meets the criteria established under paragraph (1);
			 and(ii)the operation of the cash window would not pose a risk to the Mortgage Insurance Fund; and(B)to ensure the safety and soundness of each approved guarantor and approved aggregator, shall
			 establish standards for the regulation, supervision, and operation of each
			 cash window that an approved guarantor or approved aggregator is approved
			 to operate under this paragraph.310.Equivalency in protection of the Mortgage Insurance FundIn order to protect the Mortgage Insurance Fund and promote multiple sources of first loss
			 positions, the Corporation shall seek to ensure equivalent
			 loss absorption capacity between approved credit risk-sharing mechanisms
			 pursuant to section 302 and capital standards for approved guarantors
			 pursuant to section 311.BApproval and supervision of approved entities for single-family activities311.Approval and supervision of guarantors(a)Standards for approval of guarantors(1)In generalThe Corporation shall develop, adopt, and publish standards for the approval by the Corporation of
			 guarantors to guarantee the timely payment of principal and interest on
			 securities collateralized by eligible single-family mortgage loans and
			 insured by the
			 Corporation.(2)Required standardsThe standards required under paragraph (1) shall include—(A)the financial history and condition of the guarantor;(B)a requirement that the guarantor maintain capital levels as defined by the Corporation, pursuant to
			 subsection (g);(C)the capability of the management of the guarantor;(D)the general character and fitness of the officers and directors of the guarantor, including the
			 compliance history of the guarantor’s officers and directors with Federal
			 and State laws and the rules and regulations promulgated by
			 self-regulatory organizations (as defined in section 3(a)(26) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(26)), as applicable;(E)the risk presented by the guarantor to the Mortgage Insurance Fund;(F)the adequacy of insurance and fidelity coverage of the guarantor;(G)the ability of the guarantor to—(i)at the discretion of the guarantor, transfer investment risk and credit risk to private market
			 holders in the single-family market in accordance with the credit
			 risk-sharing mechanisms approved by the Corporation under
			 section 302;(ii)create mechanisms to guarantee multi-lender pools; and(iii)ensure that eligible single-family mortgage loans that collateralize a single-family covered
			 security insured under this title are originated in compliance with the
			 requirements of this Act;(H)the capacity of the guarantor to take the first loss position;(I)that the guarantor has the capacity to guarantee eligible single-family mortgage loans in a manner
			 that furthers
			 the
			 purposes of the Corporation described in section 201(b)(5);(J)a requirement that the guarantor timely issue publicly available audited financial statements on an
			 annual basis prepared in accordance with generally accepted accounting
			 principles used in the industry;(K)that the guarantor is in compliance with section 210(a)(3);(L)that the guarantor has substantial analytical capabilities to effectively manage credit risk;(M)that the guarantor does not originate eligible single-family mortgage loans and is not an affiliate
			 of a person that actively engages in the business of originating eligible
			 single-family mortgage loans; and(N)any other standard the Corporation determines necessary to protect the Mortgage Insurance Fund.(3)Rule of constructionNothing in subparagraph (I) of paragraph (2) shall be construed to prevent the Corporation from
			 approving a small or
			 specialty guarantor, provided that the guarantor has the capacity to
			 adequately diversify its risk to meet appropriate safety and soundness
			 concerns.(4)Consultation and coordinationTo promote consistency and minimize regulatory conflict, the Corporation shall consult and
			 coordinate with appropriate Federal and State regulators and officials
			 when developing standards pursuant to this subsection.(b)Application and approval(1)Application process(A)In generalThe Corporation shall establish an application process, in such form and manner and requiring such
			 information as the Corporation may require, for the approval of a
			 guarantor
			 under this section.(B)Application reviewThe Corporation shall establish internal timelines for its processing of an application under this
			 section, including timelines for any action to approve or to deny an
			 application under this section.(C)Prohibition on control by insured depository institutions or affiliates of insured depository
			 institutions(i)In generalIt shall be unlawful for an insured depository institution or an affiliate of an insured depository
			 institution to control an approved guarantor.(ii)Rule of construction regarding controlFor purposes of this subparagraph, any insured depository institution or affiliate of an insured
			 depository institution has control over an approved guarantor if the
			 company directly or indirectly or acting through 1 or more other persons
			 owns, controls, or has power to vote 10 percent or more of any class of
			 voting shares of the approved guarantor.(2)ApprovalThe Corporation may approve any application made pursuant to paragraph (1), provided the guarantor
			 meets the standards established under subsection (a).(3)DenialThe Corporation shall have the authority to deny any application made pursuant to paragraph (1) if
			 an officer or director of the guarantor has, at any time prior to the date
			 of the approval of such application, been—(A)subject to a statutory disqualification pursuant to section 3(a)(39) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78c(a)(39)); or(B)suspended, removed, or prohibited from participation pursuant to section 8(g) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1818(g)), prohibited from certain action
			 pursuant to paragraphs (6) or (7) of section 8(e) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1818(e)), subject to an action resulting in a
			 written agreement or other written statement under section 8(u)(1) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1818(u)(1)), for which a
			 violation may be enforced by an appropriate Federal banking agency, or
			 subject to any final order issued with respect to any administrative
			 enforcement proceeding initiated by such agency under section 8 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1818).(4)Notice and publicationThe Corporation shall—(A)provide prompt notice to a guarantor of the approval or denial of any application of the guarantor
			 to become an approved guarantor under this section;(B)publish a notice in the Federal Register upon approval of any guarantor; and(C)maintain an updated list of approved guarantors on the website of the Corporation.(c)Requirement to maintain approval status(1)Authority to issue orderIf the Corporation determines that an approved guarantor no longer
			 meets the standards for such approval or violates a requirement under
			 this Act, including any standard, regulation, or order promulgated in
			 accordance with this Act, the Corporation may—(A)suspend or revoke the approved status of the approved guarantor; or(B)take any other action with respect to such approved guarantor as may be authorized under this Act.(2)Rule of constructionThe suspension or revocation of the approved status of an approved guarantor under this section
			 shall have no effect on the status as a covered security of any covered
			 security collateralized by eligible mortgage loans with which the approved
			 guarantor contracted prior to the suspension or revocation.(3)PublicationThe Corporation shall—(A)promptly publish a notice in the Federal Register upon suspension or revocation of the approval of
			 any approved guarantor; and(B)maintain an updated list of such approved guarantors on the website of the Corporation.(4)DefinitionIn this subsection, the term violate includes any action, taken alone or with others, for or toward causing, bringing about,
			 participating in, counseling, or aiding or abetting, a violation of the
			 requirements under this Act.(d)Prudential standards for supervisionThe Corporation shall prescribe prudential standards for approved guarantors in order to—(1)ensure—(A)the safety and soundness of approved guarantors; and(B)the maintenance of approval standards by approved guarantors; and(2)minimize the risk presented to the Mortgage Insurance Fund.(e)Reports and examinationsFor purposes of determining whether an approved guarantor is fulfilling the requirements under this
			 Act, the Corporation shall have the authority to require reports from and
			 examine an approved guarantor,
			 in the same manner and to the same extent as the Federal Deposit Insurance
			 Corporation has with respect to an insured depository institution under
			 the
			 provisions of subsection (a) of section 9 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1819).(f)EnforcementThe Corporation shall have the authority to enforce the provisions of this Act with respect to
			 an approved guarantor, in the same manner and to the same extent as the
			 Federal Deposit Insurance Corporation has with respect to an insured
			 depository institution under the provisions of subsections (b) through
			 (n) of section 8 of the Federal Deposit Insurance Act (12 U.S.C. 1818).(g)Capital standards(1)In generalPursuant to the requirement to establish capital and related solvency standards under section
			 309(b), the Corporation shall establish standards for approved guarantors
			 that require an approved
			 guarantor to—(A)hold 10 percent capital; and(B)maintain solvency levels adequate for the approved guarantor to withstand losses that might be
			 incurred by the approved guarantor in a period of economic stress,
			 including national and regional home price declines, such as those
			 observed during moderate to severe recessions in the United States.(2)Risk-sharing considerationsFor purposes of paragraph (1), the Corporation shall consider the extent, amount, and form of
			 risk-sharing and risk mitigation through the use by approved guarantors of
			 credit risk-sharing mechanisms approved pursuant to section 302(b)(4). 
			 The Corporation shall allow such risk-sharing and risk mitigation to
			 fulfill
			 required amounts of capital to be held under paragraph (1)(A) such that it
			 ensures an equivalent amount of loss absorption capacity as required under
			 section 302(a)(1)(B) while maintaining an appropriate structure of capital
			 as determined by the Corporation.(3)Stress testsThe Corporation shall conduct appropriate stress tests of each approved guarantor that has total
			 assets of more than $10,000,000,000, provided that such stress tests shall
			 be—(A)specifically tailored to the business model of the approved guarantor; and(B)utilized to—(i)ensure the safety and soundness of the approved guarantor; and(ii)minimize the risk the approved guarantor may present to the Mortgage Insurance Fund.(h)Resolution authority for failing guarantors(1)In generalNotwithstanding any other provision of Federal law, the law of any State, or the constitution of
			 any State, the Corporation shall—(A)have the authority to act, in the same manner and to the same extent, with respect to an approved
			 guarantor as the Federal Deposit Insurance Corporation has with
			 respect to an insured depository institution under subsections (c) through
			 (s) of section 11 of the Federal Deposit Insurance Act (12 U.S.C.
			 1821), section 12 of the Federal Deposit Insurance Act (12 U.S.C. 1822),
			 and section 13 of the Federal Deposit Insurance Act (12 U.S.C. 1823),
			 while tailoring such actions to the specific business model of the
			 approved guarantor, as may be necessary to properly exercise such
			 authority under this subsection;(B)in carrying out any authority provided in subparagraph (A), act, in the same manner and to the same
			 extent, with respect to the Mortgage Insurance Fund as the Federal Deposit
			 Insurance Corporation may act with respect to the Deposit Insurance Fund
			 under the provisions of the Federal Deposit Insurance Act set forth in
			 subparagraph (A);(C)prescribe regulations governing the applicable rights, duties, and obligations of an approved
			 guarantor placed into resolution under this subsection, its creditors,
			 counterparties, and other persons, as the Corporation deems necessary to
			 properly exercise the authority provided in subparagraph (A);(D)consistent with the authorities provided in subparagraph (A), immediately place an insolvent
			 approved guarantor into receivership; and(E)upon placing an approved guarantor into receivership, treat single-family covered securities
			 insured by the Corporation under section 303 in the same manner as the
			 Federal Deposit Insurance Corporation treats deposit liabilities under
			 section 11(d)(11)(A)(ii) of the Federal Deposit Insurance Act and insured
			 deposits under section 11(f) of the Federal Deposit Insurance Act, where
			 the Corporation shall have the same right of subrogation as the Federal
			 Deposit Insurance Corporation has under section 11(g) of the Federal
			 Deposit Insurance Act.(2)Least-cost resolution requiredThe Corporation may not exercise any authority under paragraph (1) with respect to any approved
			 guarantor unless the total amount of the expenditures by the Corporation
			 and obligations incurred by the Corporation
			 in connection with the exercise of any such authority with respect to such
			 approved guarantor is the least costly to the Mortgage Insurance Fund,
			 consistent with the least cost approach specified in the Federal Deposit
			 Insurance Act (12 U.S.C. 1811 et seq.), of all possible
			 methods for meeting the Corporation's obligations under this Act and
			 expeditiously concluding its resolution activities, subject to section 13
			 of the Federal Deposit Insurance Act where the Corporation and the Board
			 of
			 Directors shall have the same authority as the Federal Deposit Insurance
			 Corporation and the Federal Deposit Insurance Corporation’s board of
			 directors.(3)Taxpayer protectionThe Corporation, in carrying out any authority provided in this subsection, shall prescribe
			 regulations to ensure that any
			 amounts owed to the United States, unless the United States agrees or
			 consents otherwise, shall have priority following administrative expenses
			 of the receiver when satisfying unsecured claims against an approved
			 guarantor, or the receiver therefor, that are proven to the satisfaction
			 of the receiver.(i)HearingUpon notice of denial of an application for approval under subsection (b) or upon a notice of
			 suspension or revocation of the approved status of an approved guarantor
			 under subsection (c), the applicant or approved guarantor shall be
			 afforded a hearing under subsection (h) of section 8 of the Federal
			 Deposit Insurance Act (12 U.S.C. 1818(h)), in the same manner and to the
			 same extent as if the Corporation were the appropriate Federal banking
			 agency, provided that the approved guarantor submits a request to the
			 Corporation for a hearing not later than 10 days after the date on which
			 the notice is published under subsection (b)(3) or (c)(3).(j)Other activitiesAn approved guarantor shall be prohibited from being an approved aggregator.(k)Provision of pool level insuranceSubject to such standards as the Corporation may provide, an approved guarantor may provide
			 insurance or other credit enhancement on a pool of eligible single-family
			 mortgage loans
			 collateralizing a single-family covered security insured under this title.(l)Prohibited activityAn approved guarantor may not—(1)originate eligible single-family mortgage loans; or(2)be an affiliate of a person that actively engages in the business of originating eligible
			 single-family mortgage loans.(m)Guarantors required to pay claimsSubject to such standards as the Corporation may provide, an approved guarantor may not for any
			 reason withhold payment of funds that would ensure holders of
			 single-family covered securities receive timely payment of principal and
			 interest on single-family covered securities.	The Corporation shall by
			 regulation develop a process for the mediation and resolution of disputed
			 payment amounts.312.Approval and supervision of aggregators(a)Standards for approval of mortgage aggregators(1)In generalThe Corporation shall develop, adopt, and publish standards for the approval by the Corporation of
			 mortgage aggregators to deliver eligible single-family mortgage loans to
			 the Securitization Platform for securitization by such aggregator as a
			 single-family covered
			 security.(2)Required standardsThe standards required under paragraph (1) shall include standards with respect to the ability of 
			 mortgage aggregator to—(A)aggregate eligible single-family mortgage loans into pools, including multi-lender pools, as
			 appropriate;(B)transfer investment risk and credit risk to private market participants in accordance with the
			 credit risk-sharing mechanisms approved by the Corporation
			 under section
			 302;(C)ensure equitable access to the secondary mortgage market for single-family covered securities for
			 all institutions regardless of size or geographic location; and(D)ensure that eligible single-family mortgage loans that collateralize a single-family covered
			 security insured under this title are originated in compliance with the
			 requirements of this Act.(3)Additional required standardsThe standards required under paragraph (1) shall also include—(A)the financial history and condition of the mortgage aggregator;(B)the adequacy of the capital structure of the mortgage aggregator;(C)the capability of the management of the mortgage aggregator;(D)the general character and fitness of the officers and directors of the mortgage aggregator,
			 including the compliance history of the mortgage aggregator’s officers and
			 directors with Federal and State laws and the rules and regulations
			 promulgated by self-regulatory organizations (as defined in section
			 3(a)(26) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(26)), as
			 applicable;(E)the risk presented by the mortgage aggregator to the Mortgage Insurance Fund;(F)the adequacy of insurance and fidelity coverage of the mortgage aggregator;(G)a requirement that the mortgage aggregator submit audited financial statements to the Corporation;(H)that the mortgage aggregator has the capacity to aggregate mortgage loans in a manner that furthers
			 purposes
			 of the Corporation described in section 201(b)(5);(I)that the mortgage aggregator is in compliance with section 210(a)(3); and(J)any other standard the Corporation determines necessary to protect the Mortgage Insurance Fund.(4)Rule of constructionNothing in subparagraph (H) of paragraph (3) shall be construed to prevent the Corporation from
			 approving a small or
			 specialty mortgage aggregator, provided that the mortgage aggregator has
			 the capacity to
			 adequately diversify its risk to meet appropriate safety and soundness
			 concerns of the Corporation.(5)Consultation and coordinationTo promote consistency and minimize regulatory conflict, the Corporation shall consult and
			 coordinate with appropriate Federal and State regulators and officials
			 when developing standards pursuant to this subsection.(b)Application and approval(1)Application process(A)In generalThe Corporation shall establish an application process, in such form and manner and requiring such
			 information as the Corporation may require, for the approval of a mortgage
			 aggregator under this section.(B)Application reviewThe Corporation shall establish internal timelines for its processing of an application under this
			 section, including timelines for any action to approve or to deny an
			 application under this section.(2)ApprovalThe Corporation may approve any application made pursuant to paragraph (1), provided the mortgage
			 aggregator meets the standards established under subsection (a).(3)DenialThe Corporation shall have the authority to deny any application made pursuant to paragraph (1) if
			 an officer or director of the mortgage aggregator has, at any time prior
			 to the date of the approval of such application, been—(A)subject to a statutory disqualification pursuant to section 3(a)(39) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78c(a)(39)); or(B)suspended, removed, or prohibited from participation pursuant to section 8(g) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1818(g)),  prohibited from certain action
			 pursuant to paragraphs (6) or (7) of section 8(e) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1818(e)), subject to an action resulting in a
			 written agreement or other written statement under section 8(u)(1) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1818(u)(1)), for which a
			 violation may be enforced by an appropriate Federal banking agency, or
			 subject to any final order issued with respect to any administrative
			 enforcement proceeding initiated by such agency under section 8 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1818).(4)Notice and publicationThe Corporation shall—(A)provide prompt notice to a mortgage aggregator of the approval or denial of any application of the
			 mortgage aggregator to become an approved aggregator under this section;(B)publish a notice in the Federal Register upon approval of any mortgage aggregator; and(C)maintain an updated list of approved aggregators on the website of the Corporation.(c)Requirement to maintain approval status(1)Authority to issue orderIf the Corporation determines that an approved aggregator no longer
			 meets the standards for such approval or violates a requirement under
			 this Act, including any standard, regulation, or order promulgated in
			 accordance with this Act, the Corporation may—(A)suspend or revoke the approved status of the approved aggregator; or(B)take any other action with respect to such approved aggregator as may be authorized under this Act.(2)Rule of constructionThe suspension or revocation of the approved status of an approved aggregator under this section
			 shall have no effect on the status as a covered security of any covered
			 security collateralized by eligible mortgage loans with which the approved
			 aggregator contracted prior to the suspension or revocation.(3)PublicationThe Corporation shall—(A)promptly publish a notice in the Federal Register upon suspension or revocation of the approval of
			 any approved aggregator; and(B)maintain an updated list of such approved aggregators on the website of the Corporation.(4)DefinitionIn this subsection, the term violate includes any action, taken alone or with others, for or toward causing, bringing about,
			 participating in, counseling, or aiding or abetting, a violation of the
			 requirements under this Act.(d)Prudential standards for supervision(1)In generalSubject to subsection (k)(1), the Corporation shall prescribe prudential standards for approved
			 aggregators in order to—(A)ensure—(i)the safety and soundness of approved aggregators; and(ii)the maintenance of approval standards by approved aggregators; and(B)minimize the risk presented to the Mortgage Insurance Fund.(2)Recognition of distinctions between aggregators that are insured depository institutions,
			 affiliates of insured depository institutions, and those
			 that are notIn carrying out the requirements under paragraph (1), the Corporation shall—(A)distinguish between
			 prudential standards for approved aggregators that are insured depository
			 institutions, approved aggregators that are affiliates of insured
			 depository institutions, and approved aggregators that are neither insured
			 depository institutions nor affiliates of insured depository
			 institutions; and(B)consult and coordinate with Federal  and State banking agencies when establishing prudential
			 standards for
			 approved aggregators that are insured depository institutions and approved
			 aggregators that are affiliates of insured depository institutions, in
			 order to minimize duplication of and conflicts with the prudential
			 standards set by the appropriate Federal or State banking agencies of
			 insured
			 depository
			 institutions or the affiliates of insured depository institutions.(3)Rule of constructionNothing in this section shall supersede the prudential standards established by the appropriate
			 Federal banking agencies.(e)Reports and examinationsFor purposes of gathering information to determine whether an approved aggregator is fulfilling the
			 requirements under this Act, the Corporation shall have the authority to
			 require reports from and
			 examine an approved aggregator as follows:(1)Not insured depository institutions or affiliatesFor an approved aggregator that is neither an insured depository institution nor an affiliate of an
			 insured depository institution, the Corporation shall have the
			 authority to require reports from and examine an approved aggregator, in
			 the
			 same manner and to the same extent as the Federal Deposit Insurance
			 Corporation has with respect to an insured depository institution under
			 the
			 provisions of subsection (a) of section 9 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1819).(2)Insured depository institutions and affiliatesFor an approved aggregator that is an insured depository institution or an affiliate of an insured
			 depository institutions:(A)Use of existing reports to reduce examinationsTo the fullest extent possible, the Corporation shall—(i)rely on the examinations, inspections, and reports of the appropriate Federal or State banking
			 agencies;(ii)avoid duplication of examination activities, reporting requirements, and requests for information;
			 and(iii)ensure that the depository institution holding company and the subsidiaries of the depository
			 institution holding company are not subject to conflicting supervisory
			 demands by the Corporation and appropriate Federal and State  banking
			 agencies.(B)Examination authorityIf the Corporation determines that the examinations, inspections, and reports obtained pursuant to
			 subparagraph (A) are insufficient for the
			 Corporation to adequately supervise an approved aggregator for compliance
			 with this Act, the Corporation
			 shall have the authority to require reports from and examine the approved
			 aggregator for compliance with this Act, in the same manner and to the
			 same extent as the Board of
			 Governors of the Federal Reserve System has with respect to a subsidiary
			 of a bank holding companyunder the provisions of paragraphs
			 (1) and (2) of subsection (c) of section 5 of the Bank Holding Company Act
			 (12 U.S.C. 1844).(C)Regulatory notice(i)Regulatory noticeBefore commencing an examination of an approved aggregator under this paragraph, the Corporation
			 shall provide reasonable notice to, and coordinate with, the appropriate
			 Federal or State banking agency or State regulatory agency.(ii)Rule of constructionNothing in this Act shall limit the authority of the Corporation to require reports of and examine
			 an approved aggregator—(I)to verify the sale of, and funds received from, the first loss position; and(II)when the Corporation becomes aware—(aa)of a material threat to the safety and soundness of the approved aggregator;(bb)that the approved aggregator is in material violation of this Act or the rules promulgated by the
			 Corporation pursuant to this Act; or(cc)that the activities of the approved aggregator threaten the financial stability of the housing
			 finance system or the Mortgage Insurance Fund.(f)EnforcementThe Corporation shall have the authority to enforce the provisions of this Act with respect to
			 an approved aggregator, in the same manner and to the same extent as the
			 Federal Deposit Insurance Corporation has with respect to an insured
			 depository institution under the provisions of subsections (b) through
			 (n) of section 8 of the Federal Deposit Insurance Act (12 U.S.C. 1818),
			 provided that to the extent that the Corporation and an appropriate
			 Federal banking agency are
			 each authorized to enforce prudential standards with respect to an
			 approved aggregator that is an insured depository institution or an
			 affiliate of an insured depository institution, the appropriate Federal
			 banking agency shall have primary authority to enforce such standards.(g)Capital standardsFor approved aggregators that are neither an insured depository institution nor an affiliate of an
			 insured depository institution the following shall apply:(1)In generalPursuant to the requirement to establish capital and related solvency standards under section
			 309(b), the Corporation shall establish standards for approved aggregators
			 that require an approved
			 aggregator—(A)to hold capital in an amount comparable to that which is required to be held by insured depository
			 institutions and their affiliates with respect to their applicable
			 aggregating activities; and(B)to maintain solvency levels adequate for the approved aggregator to withstand losses that might be
			 incurred by the approved aggregator in a period of economic stress,
			 including national and regional home price declines, such as those
			 observed during moderate to severe recessions in the United States.(2)Stress testsThe Corporation shall conduct appropriate stress tests of each approved aggregator that has total
			 assets of more than $10,000,000,000, provided that such stress tests shall
			 be—(A)specifically tailored to the business model of the approved aggregator;(B)utilized to—(i)ensure the safety and soundness of the approved aggregator; and(ii)minimize the risk the approved aggregator may present to the Mortgage Insurance Fund; and(C)coordinated with the Board of Governors of the Federal Reserve System, if the approved aggregator
			 is an affiliate of an insured depository institution.(h)Resolution authority for failing aggregators(1)In generalNotwithstanding any other provision of Federal law, the law of any State, or the constitution of
			 any State, the Corporation shall—(A)have the authority to act, in the same manner and to the same extent, with respect to an approved
			 aggregator that is not an insured depository institution as the
			 Federal Deposit Insurance Corporation has with respect to an insured
			 depository institution under subsections (c) through (s) of section 11 of
			 the Federal Deposit Insurance Act (12 U.S.C. 1821), section 12 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1822), and section 13 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1823), while tailoring such
			 actions to the specific business model of the approved aggregator, as may
			 be necessary to properly exercise such authority under this subsection;(B)in carrying out any authority provided under subparagraph (A), act, in the same manner and to the
			 same extent, with respect to the Mortgage Insurance Fund as the Federal
			 Deposit Insurance Corporation may act with respect to the Deposit
			 Insurance Fund under the provisions of the Federal Deposit Insurance Act
			 set forth in subparagraph (A);(C)prescribe regulations governing the applicable rights, duties, and obligations of an approved
			 aggregator that is not an insured depository institution placed into
			 resolution under this subsection, its creditors, counterparties, and other
			 persons, as the Corporation deems necessary to properly exercise the
			 authority provided in subparagraph (A); and(D)consistent with the authorities provided in subparagraph (A), immediately place an insolvent
			 approved aggregator that is not an insured depository institution into
			 receivership.(2)Rule of constructionIf an insolvent approved aggregator is an insured depository institution, the Corporation shall
			 recommend, in
			 writing, to such approved aggregator’s appropriate Federal banking agency
			 or State banking regulator to resolve such approved aggregator, which
			 agency shall have sole authority to resolve such aggregator pursuant to
			 section 11(c) of the Federal Deposit Insurance Act (12 U.S.C. 1821(c)) and
			 other appropriate sections of the Federal Deposit Insurance Act (12 U.S.C.
			 1811 et seq.) or appropriate Federal or State law, as applicable.(3)Least-cost resolution requiredThe Corporation may not exercise any authority under paragraph (1) with respect to any approved
			 aggregator that is not an insured depository institution unless the total
			 amount of the
			 expenditures by the Corporation and obligations incurred by the
			 Corporation
			 in connection with the exercise of any such authority with respect to such
			 approved aggregator is the least costly to the Mortgage Insurance Fund,
			 consistent with the least cost approach specified in the Federal Deposit
			 Insurance Act (12 U.S.C. 1811 et seq.), of all possible methods for
			 meeting the Corporation’s obligations under this Act and expeditiously
			 concluding its resolution activities, subject to section 13 of the Federal
			 Deposit Insurance Act where the Corporation and the Board of
			 Directors shall have the same authority as the Federal Deposit Insurance
			 Corporation and the Federal Deposit Insurance Corporation’s board of
			 directors.(4)Taxpayer protectionThe Corporation, in carrying out any authority provided in this subsection, shall prescribe
			 regulations to ensure that any
			 amounts owed to the United States, unless the United States agrees or
			 consents otherwise, shall have priority following administrative expenses
			 of the receiver when satisfying unsecured claims against an approved
			 aggregator, or the receiver therefor, that are proven to the satisfaction
			 of the receiver.(i)HearingUpon notice of denial of an application for approval under subsection (b) or upon a notice of
			 suspension or revocation of the approved status of an approved aggregator
			 under subsection (c), the applicant or approved aggregator shall be
			 afforded a hearing under subsection (h) of section 8 of the Federal
			 Deposit Insurance Act (12 U.S.C. 1818(h)), in the same manner and to the
			 same extent as if the Corporation were the appropriate Federal banking
			 agency, provided that the approved aggregator submits a request to the
			 Corporation for a hearing not later than 10 days after the date on which
			 the notice is published under subsection (b)(3) or (c)(3).(j)Other activitiesAn approved aggregator shall be prohibited from being an approved guarantor.(k)Information sharing regarding insured depository institutions and affiliates of insured depository
			 institutions(1)By the CorporationTo the extent the Corporation has relevant information indicating that an approved aggregator that
			 is an insured depository institution or an affiliate of an insured
			 depository institution (A) faces a material threat to its safety and
			 soundness, including insufficient capital, (B) may be in material
			 violation of
			 Federal banking law, or (C) may threaten the financial stability of the
			 housing finance system or the Mortgage Insurance Fund, the Corporation
			 shall notify, in writing, such appropriate Federal banking agency that
			 such conditions exist. The Corporation shall have no authority to enforce
			 prudential standards established by an appropriate Federal banking agency
			 pursuant to the appropriate Federal banking agency’s authority.(2)By Federal and State banking agenciesTo the extent an appropriate Federal banking agency or State banking agency has relevant
			 information indicating that an
			 approved aggregator that is an insured depository institution or an
			 affiliate of an insured depository institution (A)  faces a material
			 threat to its safety and soundness, including insufficient capital, (B)
			 may be in material violation of this Act or the rules promulgated by the
			 Corporation pursuant to this Act, or (C) may threaten the financial
			 stability of the housing finance system or the Mortgage Insurance Fund,
			 such appropriate Federal banking agency or State banking agency shall
			 notify, in writing, the
			 Corporation that such conditions exist.(l)Rule of construction regarding preservation of Corporation authorityNothing in this section limits, or shall be construed to limit, the authority of the Corporation to
			 provide exemptions to, or adjustments for, the provisions of this section
			 based on the asset size of an approved aggregator, or other criteria, as
			 the
			 Corporation deems appropriate, in order to reduce regulatory burdens while
			 appropriately balancing protection of the Mortgage Insurance Fund.(m)Federal Home Loan Banks, joint offices, and bank subsidiaries as aggregators(1)Federal Home Loan Bank Act(A)Establishment of joint offices and subsidiaries(i)AmendmentSection 12 of the Federal Home Loan Bank Act (12 U.S.C. 1432) is amended by adding at the end the
			 following:(c)Subject to such regulations as may be prescribed by the Agency, in coordination with the Federal
			 Mortgage Insurance Corporation, 1 or more Federal Home Loan
			 Banks may establish a subsidiary or joint office in any form under the
			 laws of any State, subject to the approval of the Corporation. Any
			 subsidiary or joint office established under this
			 subsection shall be restricted to
			 engaging in activities related to being an approved aggregator, as that
			 term is defined under section 2 of Housing Finance Reform and Taxpayer Protection Act of 2014.(d)Subject to such regulations as may be prescribed by the Agency, in coordination with the Federal
			 Mortgage Insurance Corporation, 1 or more Federal Home Loan
			 Banks or any subsidiary or joint office of a Federal Home Loan Bank
			 established under
			 subsection (c) may apply to become, and may become, an approved
			 aggregator, as that term is defined under section 2 of the Housing Finance Reform and Taxpayer Protection Act of 2014..(ii)Effective dateThe amendments made by clause (i) shall take effect on the system certification date.(B)CDFIs(i)AmendmentSection 10(a) of the Federal Home Loan Bank Act (12 U.S.C. 1430(a)) is amended—(I)in paragraph (2)(B), by inserting or community development financial institution (as defined in section 103 of the Riegle Community
			 Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702)) after community financial institution; and(II)in paragraph (3)(E), by inserting or community development financial institution (as defined in section 103 of the Riegle Community
			 Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702)) after community financial institution.(ii)Effective dateThe amendment made by clause (i) shall take effect on the agency transfer date.(2)Not consolidated debtNotwithstanding section 11 of the Federal Home Loan Bank Act (12 U.S.C. 1431), any covered
			 security secured by eligible mortgage loans transferred to the Platform by
			 a Federal Home Loan  Bank or subsidiary or joint office thereof, acting as
			 an approved aggregator, shall not be designated as, or considered to be
			 the joint and several obligations of the  Federal Home Loan Banks.313.Approval of private mortgage insurers(a)Standards for approval of private mortgage insurers(1)In generalThe Corporation shall develop, adopt, and publish standards for the approval by the Corporation of
			 private mortgage insurers to provide private mortgage loan insurance on
			 eligible single-family mortgage loans that collateralize single-family
			 covered
			 securities.(2)Required standardsThe standards required under paragraph (1) shall include—(A)the financial history and current financial condition, including capital and loss reserves to
			 comply with any applicable State law or regulation, of the private
			 mortgage insurer;(B)the capability of the management of the private mortgage insurer;(C)the general character and fitness of the officers and directors of the private mortgage insurer,
			 including the compliance history of the private mortgage insurer’s
			 officers and directors with Federal and State laws and the rules and
			 regulations promulgated by self-regulatory organizations (as defined in
			 section 3(a)(26) of the Securities Exchange Act of 1934 (15 U.S.C.
			 78c(a)(26)), as applicable;(D)that the private mortgage insurer has the capacity to insure eligible single-family mortgage loans
			 in a manner to comply with any applicable State law or regulation and
			 that
			 furthers the purposes of the Corporation as described in section
			 201(b)(5);(E)the risk presented by the private mortgage insurer to the Mortgage Insurance Fund;(F)the adequacy of insurance and fidelity coverage of the private mortgage insurer;(G)a requirement that the private mortgage insurer submit audited financial statements to the
			 Corporation; and(H)any other standard the Corporation, after notice and public comment, determines necessary to avoid
			 significant risk to the Mortgage
			 Insurance Fund, provided the standard does not materially conflict with
			 State law.(3)Rule of constructionNothing in subparagraph (D) of paragraph (2) shall be construed to prevent the Corporation from
			 approving a small or
			 specialty private mortgage insurer, provided that the private mortgage
			 insurer has the
			 capacity to adequately diversify its risk to meet solvency standards
			 required by any applicable State law or regulation.(4)Consultation  and coordinationTo promote consistency and minimize regulatory conflict, the Corporation shall consult and
			 coordinate with appropriate Federal regulators and State regulators and
			 officials
			 when developing standards pursuant to this subsection.(b)Application and approval(1)Application process(A)In generalThe Corporation shall establish an application process, in such form and manner and requiring such
			 information as the Corporation may require, for the approval of a private
			 mortgage insurer under this section.(B)Application reviewThe Corporation shall establish internal timelines for its processing of an application under this
			 section, including timelines for any action to approve or to deny an
			 application under this section.(C)NotificationThe Corporation shall notify the appropriate State insurance regulator upon receipt of any
			 application by a private mortgage insurer to become an approved
			 private mortgage insurer under this section.(2)ApprovalThe Corporation may approve any application made pursuant to paragraph (1), provided the private
			 mortgage insurer meets the standards established under subsection (a).(3)DenialThe Corporation shall have the authority to deny any application made pursuant to paragraph (1) if
			 an officer or director of the private mortgage insurer has, at any time
			 prior to the date of the approval of such application, been—(A)subject to a statutory disqualification pursuant to section 3(a)(39) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78c(a)(39)); or(B)suspended, removed, or prohibited from participation pursuant to section 8(g) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1818(g)),  prohibited from certain action
			 pursuant to paragraphs (6) or (7) of section 8(e) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1818(e)), subject to an action resulting in a
			 written agreement or other written statement under section 8(u)(1) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1818(u)(1)), for which a
			 violation may be enforced by an appropriate Federal banking agency, or
			 subject to any final order issued with respect to any administrative
			 enforcement proceeding initiated by such agency under section 8 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1818).(4)Notice and publicationThe Corporation shall—(A)provide prompt notice to a private mortgage insurer of the approval or denial of any application of
			 the private mortgage insurer to become an approved private mortgage
			 insurer under this section;(B)publish a notice in the Federal Register upon approval of any private mortgage insurer;(C)maintain an updated list of approved private mortgage insurers on the website of the Corporation;
			 and(D)provide prompt notice to the appropriate State insurance regulator upon the approval or denial of
			 any application of a private mortgage insurer to
			 become an approved private mortgage insurer under this section.(5)Grandfathered insurers of the enterprisesAny private mortgage insurer who was approved to insure mortgage loans for an enterprise on the
			 date that is 1 day before the date the Corporation publishes the
			 provisional
			 standards for the approval of private mortgage insurers required under
			 section 607(a)(2), and was in
			 good standing as of such date—(A)shall be deemed conditionally approved for a period of 1 year from the date on which the
			 Corporation publishes the provisional standards for the approval of
			 private mortgage insurers required under section 607(a)(2);(B)shall, not later than the date which is 6 months after date on which the Corporation publishes the
			 standards required under subsection (a),  apply for approved status via
			 the application process described in this subsection to be eligible for
			 approved status; and(C)shall, provided the private mortgage insurer has complied with subparagraph (B), receive a
			 determination from the Corporation as to the approval or denial of its
			 application to become an approved private mortgage insurer prior to the
			 expiration of the
			 1-year period described under subparagraph (A).(c)Requirement to maintain approval status(1)Authority to issue orderIf the Corporation determines that an approved private mortgage insurer no longer meets the
			 standards for such approval or violates a
			 requirement under this section, including any standard, regulation, or
			 order promulgated in accordance with this Act, the Corporation may—(A)provide prompt notice to the appropriate State insurance regulator that the Corporation determines
			 that an approved private mortgage insurer no longer meets the standard for
			 such approval;(B)suspend or revoke the approved status of the approved private mortgage insurer; or(C)take any other action with respect to such approved private mortgage insurer as may be authorized
			 under this Act.(2)Rule of constructionThe suspension or revocation of the approved status of an approved private mortgage insurer under
			 this section shall have no effect on the status as a covered security of
			 any covered security collateralized by eligible mortgage loans with which
			 the approved private mortgage insurer contracted prior to the suspension
			 or revocation.(3)PublicationThe Corporation shall—(A)promptly publish a notice in the Federal Register upon suspension or revocation of the approval of
			 any approved private mortgage insurer; and(B)maintain an updated list of such approved private mortgage insurers on the website of the
			 Corporation.(4)DefinitionIn this subsection, the term violate includes any action, taken alone or with others, for or toward causing, bringing about,
			 participating in, counseling, or aiding or abetting, a violation of the
			 requirements under this Act.(d)State regulationThe appropriate State insurance regulator of an approved private mortgage insurer has primary
			 authority to examine and supervise
			 the approved private mortgage insurer.(e)Reports and examinations(1)In generalFor purposes of determining whether an approved private mortgage insurer is fulfilling the
			 requirements under this Act, the Corporation may, in coordination with the
			 appropriate State insurance regulator of the approved private mortgage
			 insurer, including providing the appropriate State insurance regulator the
			 opportunity to join the Corporation in an on-site examination, examine or
			 review any
			 approved private mortgage
			 insurer if the Corporation has substantial reason to believe—(A)that an approved private mortgage insurer has engaged in a material violation or pattern of
			 violations of this Act or the rules promulgated pursuant to this Act; or(B)that the activities of an approved private mortgage insurer may threaten the financial stability of
			 the housing finance system or the Mortgage Insurance Fund.(2)3-year compliance examinationIn addition to the authority under paragraph (1), the Corporation shall conduct an examination of
			 an approved private mortgage insurer once, but not more than once, every 3
			 years,
			 provided the approved private mortgage insurer has not been examined
			 on-site by an
			 appropriate State insurance regulator.(3)CoordinationIn conducting an exam or review authorized pursuant to paragraph (1) or paragraph (2), the
			 Corporation shall—(A)provide reasonable notice to, and coordinate with, the appropriate State insurance regulator for an
			 approved private mortgage insurer before commencing an examination of the
			 approved private mortgage insurer under this section;(B)to the fullest extent possible, avoid duplication of examination activities, reporting
			 requirements, and requests for information, including by relying on
			 existing examinations, inspections, and reports of the appropriate State
			 insurance regulator; and(C)ensure that the approved private mortgage insurer is not subject to conflicting supervisory demands
			 by the Corporation and State
			 insurance regulators, as appropriate.(4)Notice of determinationThe State insurance regulator of an approved private mortgage insurer shall notify the Corporation
			 if there has been
			 a final determination that the approved private mortgage insurer is in a
			 hazardous financial condition provided that the Corporation
			 agrees to maintain the
			 confidentiality
			 or privileged status of the document, material, or other information
			 received from the State insurance regulator of the approved private
			 mortgage insurer.(f)Enforcement(1)In generalThe Corporation shall have the authority to enforce the provisions of this section with respect to
			 a private mortgage insurer, in the same manner and to the same extent as
			 the Federal Deposit Insurance Corporation has with respect to an insured
			 depository institution under the provisions of subsections (b) through
			 (n) of section 8 of the Federal Deposit Insurance Act (12 U.S.C. 1818),
			 provided the Corporation demonstrates that such enforcement action is
			 necessary to avoid
			 significant risk to the Mortgage Insurance Fund.(2)NotificationPrior to taking any enforcement action against an approved private mortgage insurer, the
			 Corporation shall promptly notify, consult, and coordinate with the
			 appropriate State insurance regulator.(g)Resolution authority(1)In generalFor any approved private mortgage insurer that the Corporation has substantial reason to believe is
			 insolvent, as defined by applicable State law,
			 and would otherwise be subject to receivership proceedings under such
			 applicable State law, the Corporation shall recommend,
			 in writing, that the State insurance regulator for such approved private
			 mortgage insurer take such actions as are  necessary and authorized under
			 applicable State law to resolve such approved private mortgage insurer.(2)Backup authorityNotwithstanding the requirement under paragraph (1), if, after the end of the 60-day period
			 beginning on the date on which the Corporation provides its written
			 recommendation pursuant to paragraph (1), the appropriate State insurance
			 regulator has not filed the appropriate judicial action in the appropriate
			 State court to place such approved private mortgage insurer into
			 receivership under
			 the laws and requirements of the State, the Corporation
			 shall have the authority to stand in the place of the appropriate
			 regulatory agency and file the appropriate judicial action in the
			 appropriate State court to place such approved private mortgage insurer
			 into
			 receivership under the laws and requirements of the State.(h)HearingUpon notice of denial of an application for approval under subsection (b) or upon a notice of
			 suspension or revocation of the approved status of an approved private
			 mortgage insurer under subsection (c), the applicant or approved private
			 mortgage insurer shall be afforded a hearing under subsection (h) of
			 section 8 of the Federal Deposit Insurance Act (12 U.S.C. 1818(h)), in the
			 same manner and to the same extent as if the Corporation were the
			 appropriate Federal banking agency, provided that the approved private
			 mortgage insurer submits a request to the Corporation for a hearing not
			 later than 10 days after the date on which the notice is published under
			 subsection (b)(3) or (c)(3).(i)Rule of construction regarding preservation of Corporation authorityNothing in this section limits, or shall be construed to limit, the authority of the Corporation
			 to provide exemptions to, or adjustments for, the provisions of this
			 section based on the asset size of approved private mortgage insurers, or
			 other criteria, as the Corporation deems appropriate, in order to reduce
			 regulatory burdens while appropriately balancing the protection of the
			 Mortgage Insurance Fund.314.Approval of servicers(a)Standards for approval of servicers(1)In generalThe Corporation shall, by regulation, establish standards for the approval by the Corporation of
			 servicers to administer eligible single-family mortgage loans, including
			 standards with
			 respect to—(A)the collection and forwarding of principal and interest payments;(B)the maintenance of escrow accounts;(C)the collection and payment of taxes and bona fide insurance premiums;(D)the maintenance of records on eligible single-family mortgage loans;(E)the establishment of loss mitigation options that seek to enhance value and prevent, to greatest
			 extent possible, the need to trigger a claim on insurance offered by the
			 Corporation pursuant to this title, including by—(i)establishing, by rule, a consistent process through which borrowers, who have submitted an initial
			 loan modification request, will be evaluated by servicers
			 and the securitization trust for an affordable loan modification; and(ii)providing clear guidance regarding the treatment of second lien holders, taking into consideration
			 the priority and subordination of liens under Federal and State laws;(F)the advancement of principal and interest payments to investors in the case of a delinquency by a 
			 borrower until such time as the borrower has made all payments in arrears,
			 the borrower has entered into a repayment plan or modification,
			 an approved entity or regulated entity has purchased the loan,  or the
			 property securing the
			 eligible single-family mortgage loan has been liquidated, including
			 specification that the servicer shall recover advances upon permanent
			 modification of a
			 borrower’s mortgage loan;(G)the establishment of procedures under which the servicer may initiate or continue a foreclosure, in
			 accordance with applicable Federal and State laws and regulations that—(i)take into account—(I)the servicer’s evaluation of, and agreements with, borrowers for loss mitigation options pursuant
			 to subparagraph (E);(II)potential losses caused by delays in collateral recovery; and(III)the need to minimize risks to the Mortgage Insurance Fund; and(ii)provide the borrower, upon request, documentation establishing the right of the mortgagee to
			 foreclose;(H)the provision of eligible single-family mortgage loan information to borrowers, upon request,
			 including a copy of
			 the pooling and servicing agreement and securitization trust requirements
			 that address the ability of the servicer to offer loss mitigation
			 options;  and(I)implementing the terms of any loss mitigation and foreclosure prevention as required by any
			 uniform securitization agreement developed under section 326.(2)Additional required standardsThe standards required under paragraph (1) shall also include—(A)the financial history and condition of the servicer;(B)the capability of the management of the servicer;(C)the general character and fitness of the officers and directors of the servicer, including the
			 compliance history of the servicer’s officers and directors with Federal
			 and State laws and the rules and regulations promulgated by
			 self-regulatory organizations (as defined in section 3(a)(26) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(26)), as applicable;(D)the risk presented by such servicer to the Mortgage Insurance Fund; and(E)minimum operational and management standards for the servicer, including with respect to—(i)internal controls;(ii)recordkeeping;(iii)internal audit systems;(iv)the maintenance of adequate liquidity and reserves; and(v)reporting standards to the Corporation and investors, including audited financial statements.(3)Coordination, consistency, and comparabilityTo promote consistency and minimize regulatory conflict, the Comptroller of the Currency, the Board
			 of Governors of the Federal Reserve System, the Federal Deposit Insurance
			 Corporation,  the Bureau of Consumer Financial Protection, the National
			 Credit Union Administration, and the
			 Corporation shall—(A)consult and coordinate with each other in developing and issuing regulations with respect to the
			 rules and standards for the  servicing of eligible single-family mortgage
			 loans; and(B)review existing regulations with respect to mortgage loan servicing rules and standards.(4)Consultation and coordination with State regulatorsTo promote consistency and minimize regulatory conflict, the Corporation shall consult and
			 coordinate with appropriate State regulators in developing and
			 issuing regulations with respect to the rules and standards for the
			 servicing of eligible single-family mortgage loans.(b)Application and approval(1)Application processThe Corporation shall establish an application process—(A)in such form and manner and requiring such information as the Corporation may require, for the
			 approval of a servicer under this section; and(B)that does not discriminate against or otherwise disadvantage small servicers.(2)Approval(A)In generalThe Corporation may approve any application made pursuant to paragraph (1) provided the servicer
			 meets the standards adopted under subsection (a).(B)Prompt noticeThe Corporation shall notify any applicant seeking to become an approved servicer under this
			 section of the decision of the Corporation with respect to such approval
			 as promptly as practicable.(3)DenialThe Corporation shall have the authority to deny any application made pursuant to paragraph (1) if
			 an officer or director of the servicer has, at any time prior to the date
			 of the approval of such application, been—(A)subject to a statutory disqualification pursuant to section 3(a)(39) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78c(a)(39)); or(B)suspended, removed, or prohibited from participation pursuant to section 8(g) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1818(g)),  prohibited from certain action
			 pursuant to paragraphs (6) or (7) of section 8(e) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1818(e)), subject to an action resulting in a
			 written agreement or other written statement under section 8(u)(1) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1818(u)(1)), for which a
			 violation may be enforced by an appropriate Federal banking agency, or
			 subject to any final order issued with respect to any administrative
			 enforcement proceeding initiated by such agency under section 8 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1818).(4)Grandfathered servicers of the enterprisesAny servicer who was approved to service mortgage loans for an enterprise on the date that is 1
			 day before the date of enactment of this Act, and was in good standing
			 as of such date, shall be deemed to be an approved servicer for purposes
			 of initial servicer approval by the Corporation and thereafter subject to
			 the requirements of this section as an approved
			 servicer.(5)Small servicer exemption(A)In generalThe Corporation shall, by regulation, provide exemptions to, or adjustments for, the provisions of
			 this section for approved servicers that service 7,500 or fewer eligible
			 single-family mortgage loans, in order to reduce regulatory burdens while
			 appropriately
			 balancing protection of the Mortgage Insurance Fund.(B)Limitation of exemption eligibilityAn approved servicer and its subsidiaries and affiliates shall be considered a single entity for
			 purposes of the exemption under subparagraph (A).(6)RESPA amendmentSection 6 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2605) is amended by
			 adding at the end the following:(n)Small servicer exemption(1)In generalThe Bureau shall, by regulation, provide exemptions to, or adjustments for, the provisions of this
			 section for servicers that service 7,500 or fewer mortgage loans, in order
			 to reduce regulatory burdens while appropriately balancing consumer
			 protections.(2)Limitation of exemption eligibilityAn approved servicer and its subsidiaries and affiliates shall be considered a single entity for
			 purposes of the exemption under  paragraph (1)..(7)PublicationThe Corporation shall—(A)publish a notice in the Federal Register upon approving any servicer under this section; and(B)maintain an updated list of approved servicers on the website of the Corporation.(c)Review, suspension, and revocation of approved status(1)Review(A)In generalThe Corporation may examine or review any approved servicer if the Corporation has substantial
			 reason to believe that a servicer has engaged in a material violation or
			 pattern of violations of this Act or the rules promulgated pursuant to
			 this Act, including—(i)any failure by an approved servicer to comply with terms set forth in any uniform securitization
			 agreement developed under section 326; or(ii)through the  identification of any information indicating abnormal eligible single-family mortgage
			 loan
			 performance within the loan portfolio of the  approved servicer.(B)2-year compliance examinationIn addition to the authority under subparagraph (A), the Corporation shall conduct an examination
			 or review of an approved servicer once, but not more than once, every 2
			 years, provided however that such examination or review shall be limited
			 to compliance with this Act or regulations promulgated under this Act.(C)CoordinationIn conducting an exam or review authorized pursuant to subparagraph (A) or subparagraph (B), the
			 Corporation shall—(i)provide reasonable notice to, and coordinate with, the appropriate Federal banking agency, the
			 Bureau of Consumer Financial Protection, or State
			 regulatory agency, as appropriate, for an approved servicer that is
			 regulated by such Federal banking agency, the Bureau of Consumer Financial
			 Protection, or State regulatory agency before
			 commencing an examination of the approved servicer under this section; and(ii)to the fullest extent possible—(I)rely on the examinations, inspections, and reports of the appropriate Federal banking agency, the
			 Bureau of Consumer Financial Protection, or
			 State regulatory agency, as appropriate, for an approved servicer that is
			 regulated by such Federal banking agency, the Bureau of Consumer Financial
			 Protection, or State regulatory agency;(II)avoid duplication of examination activities, reporting requirements, and requests for information;
			 and(III)ensure that approved servicers are not subject to conflicting supervisory demands by the
			 Corporation, appropriate Federal banking agencies, the Bureau of Consumer
			 Financial Protection, or State regulatory
			 agencies, as appropriate.(D)Self certification(i)In generalTo facilitate any exam or review authorized pursuant to subparagraph (A) or subparagraph (B), each
			 approved servicer shall, on an annual basis and in accordance with such
			 requirements as the Corporation may establish, certify in writing to the
			 Corporation that the approved servicer is in compliance with the standards
			 identified under paragraphs (1) and (2) of subsection (a), all other
			 requirements of this Act, and any rules promulgated pursuant to this Act.(ii)Penalty for false or misleading certifications(I)EnforcementThe Corporation shall have the authority to impose enforcement penalties with respect to an
			 approved servicer who submits a certification under clause (i) that
			 contains false or misleading information, in the same manner and to the
			 same extent as the Federal Deposit Insurance Corporation has with respect
			 to insured depository institutions under the provisions of subsections (b)
			 through (n) of section 8 of the Federal Deposit Insurance Act (12 U.S.C.
			 1818), except that the penalties under subsection (j) of such section 8
			 shall not apply.(II)NotificationIf the Corporation takes any enforcement action against an approved servicer, the Corporation shall
			 notify the approved servicer’s appropriate Federal banking agency, the
			 Bureau of Consumer Financial Protection, or State regulator, if
			 applicable.(2)Suspension or revocation(A)Corporation authorityIf the Corporation determines, in any exam or review authorized pursuant to paragraph (1), that an
			 approved servicer no longer meets the standards for approval, the
			 Corporation may suspend or revoke the approved status of such servicer.(B)Rule of constructionThe suspension or revocation of an approved servicer’s approved status under this paragraph shall
			 have no effect on the status of any covered security.(3)PublicationThe Corporation shall—(A)publish in the Federal Register a list of any approved servicers who have their approved status
			 suspended or revoked;
			 and(B)maintain an updated list of such servicers on the website of the Corporation.(d)Appeals(1)In general(A)Appeals of denials of applicationA servicer who submits an application under subsection (b)(1) to become an approved servicer may
			 appeal a decision of the Corporation denying such application.(B)Appeals of denials of benefits or suspensions of participationAn approved servicer may appeal a decision of the Corporation suspending or revoking the approved
			 status of such servicer.(2)Filing of appealAny servicer who files an appeal under paragraph (1) shall file the appeal with the Corporation not
			 later than 90 days after the date on which the person receives notice of
			 the decision of the Corporation being appealed.(3)Final determinationThe Corporation shall make a final determination with respect to an appeal under paragraph (1) not
			 later than 180 days after the date on which the appeal is filed under
			 paragraph (2).(e)Transfer of mortgage servicing duties(1)In generalFor any eligible single-family mortgage loan or pool of eligible single-family mortgage loans
			 collateralizing a single-family covered security insured by the
			 Corporation under
			 this title
			 and in accordance with rules promulgated by the Corporation, the
			 Corporation may require the approved servicer of any such eligible
			 single-family mortgage loan or pool of eligible single-family mortgage
			 loans to enter into a
			 subservicing
			 arrangement with any independent specialty servicer approved by the
			 Corporation.(2)RulesThe rules required under paragraph (1) shall—(A)set forth with clarity the performance conditions of an approved servicer that would warrant or
			 necessitate the use of the authority granted to the Corporation under this
			 subsection;(B)require that the performance condition warranting or necessitating the use of such authority be of
			 such type or character so as to materially and adversely affect the
			 ability of the Corporation to recover any amounts owed to the Corporation;(C)for purposes of subparagraph (B), define the term materially and adversely affect;(D)require that any approved servicer whose servicing duties are subject to this subsection be
			 provided a reasonable amount of time, provided that such time does not
			 present a risk to the Mortgage Insurance Fund, to rebut, address, or
			 correct any determination of the Corporation regarding a performance
			 condition described under subparagraph (A);(E)only permit the Corporation to carry out the authority granted under this subsection upon
			 expiration of the time-period allowed under subparagraph (D);(F)limit the scope of any such authority to eligible single-family mortgage loans that share similar
			 underwriting,
			 borrower, and performance characteristics;(G)ensure that the scope of any such authority is not applied broadly and without further limitation;
			 and(H)notwithstanding subparagraphs (B) through (G), provide that an approved servicer may be subject to
			 more extensive programmatic discipline or correction measures, as
			 determined by the Corporation, if, during any 5-year period—(i)the servicing duties that are the subject of the current use of the Corporation’s authority under
			 this subsection marks the third instance of the use of such authority with
			 respect to the same approved servicer; and(ii)with respect to the prior 2 separate and individual instances of the use of such authority, the
			 same approved servicer failed to cure any identified performance
			 conditions or implement corrective measures as determined by the
			 Corporation pursuant to subparagraph (D).(3)Cessation of compensationIf a transfer of servicing duties occurs under paragraph (1), the approved servicer from whom such
			 servicing duties are extinguished shall cease to receive compensation for
			 any such servicing activities related to those duties.(4)Servicer succession plans(A)In generalThe Corporation may establish a succession plan for each approved servicer, including provisions
			 for—(i)a specialized servicer to replace the approved servicer if the performance of the eligible
			 single-family mortgage
			 loan pool serviced by such approved servicer deteriorates to specified
			 levels; and(ii)a plan to achieve continuity of contact for borrowers upon the replacement of the approved
			 servicer.(B)Rule of constructionNothing in this paragraph shall be construed as authorizing the Corporation to circumvent, evade,
			 or otherwise disregard the rules established in paragraphs (1) and (2)
			 when facilitating a transfer of servicing rights.(f)Petitions for change of servicer by private market holders(1)Development of processThe Corporation shall develop a process by which private market holders of
			 the first loss position in a single-family covered security may petition
			 the Corporation
			 for a change in approved servicers, including specialized servicers for
			 individual eligible single-family mortgage loans, if the private market
			 holders can demonstrate that its investment
			 was not appropriately protected by the current approved servicer,
			 including by failing to meet any standard or requirement identified under
			 paragraphs (1) and (2) of subsection (a).(2)Cessation of compensationIf a change in approved servicers is approved under paragraph (1)—(A)the change must occur within 30 days after the petition is approved by the Corporation; and(B)once the change required under subparagraph (A) has occurred, the approved servicer from whom such
			 servicing rights are extinguished shall cease to receive compensation for
			 any such servicing activities related to those rights.(g)Notice of transfer of servicing rights by current servicer(1)Notice to FMICThe Corporation shall develop a process by which an approved servicer shall provide notice to the
			 Corporation of any transfer of any servicing rights of such approved
			 servicer to another approved servicer.(2)Authority of FMIC to prevent, halt, or rescind a transferThe process required to be developed under paragraph (1) shall include the development of
			 procedures to permit the Corporation to prevent, halt, or rescind any
			 transfer of servicing rights from an approved servicer to a servicer that
			 is not approved to service eligible single-family mortgage loans under
			 this section or
			 to any
			 servicer whose approved status has been suspended or revoked pursuant to
			 subsection (c)(2).(h)General authority with respect to the transfer of servicing rightsThe Corporation may develop such other standards with respect to the transfer of servicing rights
			 by approved servicers as the Corporation determines necessary and
			 appropriate to facilitate an orderly transfer of servicing rights after
			 the suspension or revocation of the approved status of a servicer pursuant
			 to subsection (c)(2).(i)Study of servicer compensation related to non-performing single-family mortgage loans(1)In generalThe Corporation shall carry out a study of servicing compensation for non-performing single-family
			 mortgage loans, including alternatives to existing servicing compensation
			 structures.(2)RecommendationsThe study required under paragraph (1) shall include recommendations for the optimal structure of
			 servicer compensation, in order to—(A)improve service for borrowers;(B)reduce financial risk to servicers; and(C)provide flexibility for guarantors to better manage non-performing single-family mortgage loans.(3)ReportNot later than 1 year after the date of enactment of this Act, the Chairperson shall issue a report
			 to the Congress containing any findings and determinations made in
			 carrying out the study required under paragraph (1).(j)Rule of constructionNothing in this section shall prohibit a mortgage originator from retaining rights to service the
			 eligible single-family mortgage loans it originated, provided that the
			 mortgage originator—(1)meets the standards to be an approved servicer under subsection (a); or(2)qualifies for an exemption under subsection (b)(5).315.Authority to establish and approve small lender mutuals(a)Establishment of small lender mutuals(1)In generalThe Corporation shall establish 1 entity known as the Small Lender Mutual, which shall be an approved small
			 lender mutual, owned by and operated for the benefit of its members, for
			 the purposes of subsection (b).(2)Approval of other small lender mutualsThe Corporation shall, by regulation, establish standards for the approval by the Corporation of
			 such other small lender mutuals   as may be necessary to facilitate the
			 purposes described in subsection
			 (b).(b)PurposesThe purpose of the Small Lender Mutual established under subsection  (a)(1) and any small lender
			 mutual approved under
			 subsection (a)(2) (in this section collectively referred to as a small lender mutual) shall be as follows:(1)To address the needs of small mortgage lenders with respect to covered securities.(2)To purchase eligible mortgage loans to securitize a covered security from its member
			 participants—(A)for cash, on a single loan basis; or(B)through the sale of a portion of a multi-lender pool  or multi-guarantor pool collateralized by
			 eligible mortgage loans
			 securitized in a covered security.(3)To obtain all necessary and appropriate credit enhancements for covered securities to support the
			 lending activities of small mortgage lenders.(4)To implement policies and procedures that ensure that the access rules and fees of any small lender
			 mutual are not prohibitive and do not discriminate against originators of
			 eligible mortgage loans or any entity that aggregates eligible mortgage
			 loans on the basis of size,
			 composition, business line, or loan volume.(5)To appropriately manage the risk of the Small Lender Mutual to ensure the continued safety and
			 soundness of such mutual.(c)Provisions to ensure the effective operations of small lender mutuals(1)Requirement to assess needs of small lender mutualNot later than 1 year after the date of enactment of this Act, the Federal Housing Finance Agency
			 shall conduct an
			 assessment of the intellectual property, technology, infrastructure, and
			 processes of the enterprises relating to the operation and maintenance of
			 the systems needed to ensure small mortgage lender access to the secondary
			 mortgage market to determine the needs of the Small Lender
			 Mutual established under subsection (a)(1).  The assessment required under
			 this paragraph shall be submitted to the Transition Committee established
			 under section 404, or the Board if confirmed pursuant to section 404(d),
			 and
			 included in the transition plan required under section 602.(2)Authority to manage disposition of enterprise infrastructureAfter the agency transfer date and before the system certification date, the Federal Housing
			 Finance Agency,
			 consistent with title VI—(A)shall  dispose of the intellectual property, technology, infrastructure, and processes of the
			 enterprises relating to the operation and maintenance of the systems
			 needed for small mortgage lenders to access the secondary mortgage market;
			 and(B)may manage such disposition through the sale, transfer, licensing, or leasing of such intellectual
			 property, technology, infrastructure, and processes of an enterprise to
			 the Small Lender Mutual established under subsection (a)(1) to
			 ensure that the Small Lender Mutual can access the secondary
			 mortgage market and fulfill the purposes of the section.(3)Transfer of necessary technologyAfter the agency transfer date and before the system certification date, the Federal Housing
			 Finance Agency,
			 consistent with section 604(h), may transfer to a subsidiary or
			 subsidiaries of the enterprises any function, activity,
			 infrastructure, property, including intellectual property, technology, or
			 any other object or service of an enterprise that the Corporation
			 determines is necessary and available for the Small Lender Mutual
			 established under subsection (a)(1) to carry out its activities
			 and operations.(4)Initial capitalization(A)In generalThe initial capital necessary for the Small Lender Mutual to be established under subsection
			 (a)(1) to purchase a subsidiary established under paragraph (3) or to
			 purchase, lease, or license the systems under paragraph (2)(B), and to
			 perform all other activities and functions of the Small Lender Mutual,
			 including the ability of the Small Lender Mutual to
			 operate a cash window for the purchase of individual eligible mortgage
			 loans, shall be provided by the enterprises.(B)Determination of amountThe amount of any initial capital required to be provided by the enterprises under subparagraph (A)
			 shall be determined by the Corporation based on the needs of the Small
			 Lender Mutual to carry out its activities and functions, as well as
			 by the current volume of business from the enterprise-approved sellers
			 that are eligible to participate, pursuant to subsection (e), as a member
			 of the Small Lender Mutual.(C)Repayment(i)In generalThe amount of any initial capital required to be provided by the enterprises under subparagraph (A)
			 shall be repaid by the Small Lender Mutual established under
			 subsection (a)(1) on a schedule jointly agreed to by the Small Lender
			 Mutual and the Corporation.(ii)Repayment period(I)In generalThe repayment of any amounts required under clause (i) shall be completed within 7 years from the
			 system certification date.(II)Authority to extend repayment periodThe Corporation, after consultation with the mutual board of the Small Lender Mutual established
			 under subsection (a)(1), may extend the repayment period set
			 forth under subclause (I) for an additional 3 years, if, in the sole
			 discretion of the Corporation, the Corporation deems such extension
			 necessary.(d)Ensuring fair competitionThe Federal Housing Finance Agency may, consistent with the public interest, for the maintenance of
			 fair competition
			 among all small lender mutuals, and for the purposes set forth in this
			 section, provide, through a licensing agreement or other agreement, access
			 to any
			 technology or platform transferred pursuant to subsection (c)(3).(e)Eligibility(1)In generalEligibility to participate as a member in any small lender mutual shall be limited to any—(A)insured depository institution having less than $500,000,000,000 in total consolidated assets at
			 the time of the initial participation of the institution in the small
			 lender mutual;(B)non-depository mortgage originator that—(i)has a minimum net worth of $2,500,000;(ii)has annual eligible mortgage loan production of less than $100,000,000,000; and(iii)(I)prior to the system certification date, was approved to sell mortgage loans to an enterprise on the
			 date that is 1 day prior to the establishment or approval of the small
			 lender mutual, provided that such originator was in good standing as of
			 such date; or(II)meets the standards established by the small lender mutual pursuant to subsection (l);(C)Community Development Financial Institution that meets the standards established by the small
			 lender mutual pursuant to subsection (l);(D)mission-based nonprofit lender that meets the standards established by the small lender mutual
			 pursuant to subsection (l);(E)housing finance agency that meets the standards established by the small lender mutual pursuant to
			 subsection (l); and(F)Federal Home Loan Bank.(2)Access of originatorsAn entity eligible to participate as a member of a small lender mutual may not be required to
			 become an approved entity under this Act to access any function or
			 operation of a small lender mutual.(3)Rule of constructionEach entity eligible to participate as a member of a small lender mutual under this section shall
			 meet all applicable standards and requirements under this Act.(f)ReportNot later than 2 years after the date on which the Small Lender Mutual is established under
			 subsection (a)(1), the Corporation shall—(1)conduct and complete a study evaluating the criteria for eligibility as a member of the Small
			 Lender Mutual	under subparagraphs (A) and (B) of subsection (e)(1); and(2)submit a report to Congress, which shall include an evaluation of—(A)whether the participation levels of members of the Small Lender Mutual under subparagraphs (A) and
			 (B) of subsection (e)(1) are sufficient to create the economies of scale
			 and liquidity necessary for competitive pricing in the secondary mortgage
			 market;(B)the ability of the Small Lender Mutual to ensure access for small mortgage lenders to the secondary
			 mortgage market;(C)the impact of the asset and net worth eligibility criteria established in subparagraphs (A) and (B)
			 of subsection (e)(1)  on the size, competitiveness, and membership of the
			 Small Lender Mutual;(D)whether the eligibility thresholds established in subparagraphs (A) and (B) of subsection (e)(1)
			 are facilitating or impeding the creation of a robust market for approved
			 guarantors;(E)whether the establishment of other eligibility criteria in subparagraphs (A)
			 and (B) of subsection (e)(1) would better serve members of the Small
			 Lender Mutual, including such other criteria as—(i)a different asset threshold;(ii)an annual mortgage loan origination threshold; or(iii)a mortgage loan production cap;(F)whether the Small Lender Mutual is fully meeting the cash window needs of small mortgage lenders;
			 and(G)whether the Small Lender Mutual is adequately capitalized to meet the needs of members of the Small
			 Lender Mutual and protect the Mortgage Insurance Fund.(g)Eligibility thresholdsBeginning on the date on which the Corporation submits the report required under subsection (f),
			 the Corporation may adjust the eligibility thresholds established in
			 subparagraphs (A) and (B) of
			 subsection (e)(1) if the Corporation, in consultation with the mutual
			 board of a small lender mutual, determines that—(1)the thresholds do not facilitate the purposes of the small lender mutual as described in subsection
			 (b);(2)the thresholds restrict small multifamily lenders’ participation in the small lender mutual;(3)the thresholds do not foster competition in the secondary mortgage market; or(4)the thresholds pose a risk to the Mortgage Insurance Fund.(h)ReassessmentBeginning on the date on which the Corporation submits the report required under subsection (f),
			 the Corporation shall, on an annual basis,  reassess the Small Lender
			 Mutual’s eligibility thresholds.(i)Platform membershipEach small lender mutual shall be a member of the Securitization Platform.(j)Funding authority(1)Authority to establish membership feesThe mutual board of each small lender mutual shall charge and collect fees from its
			 member participants—(A)for membership in the small lender mutual; and(B)to cover the costs of—(i)in the case of the Small Lender Mutual established under subsection (a)(1)—(I)the purchase of any function, activity, infrastructure, property, including intellectual property,
			 technology, or any other object or service from an enterprise pursuant to
			 subsection (c);(II)any initial capital for the establishment of a cash window; and(III)the repayment of amounts required under subsection (c)(4)(C), provided that any fee charged to
			 cover such repayment amounts is applicable only to those  member
			 participants identified and approved after the establishment date of the
			 Small Lender Mutual and before the repayment date established
			 under subsection (c)(4)(C)(ii); and(ii)the continued operation of the small lender mutual, including to build capital reserves and to
			 manage risks.(2)Equitable compensation of certain member participants of Small Lender MutualThe mutual board of the Small Lender Mutual established under subsection (a)(1) may, in
			 addition to any fee required under paragraph (1),  charge and collect a
			 fee from member participants identified and approved after the repayment
			 date established under subsection (c)(4)(C)(ii) to compensate member
			 participants identified and approved prior to such repayment date for the
			 share of the fees paid by such member participants to cover the cost of
			 repayment amounts
			 pursuant to paragraph (1)(B)(i)(III).(3)Authority to increase or decrease feesThe mutual board of each small lender mutual may, in its discretion and upon
			 consultation with the Corporation, increase or decrease any fee authorized
			 under paragraph (1).(4)Provision of fee schedule to FMICThe mutual board of each small lender mutual shall, on an annual basis and upon any
			 increase or decrease of any fee authorized under paragraph (1), provide
			 the Corporation with a schedule of the fees charged by the small lender
			 mutual to its member participants.(5)LimitationThe fees authorized under paragraph (1)—(A)shall be equitably assessed; and(B)shall not discriminate against originators of eligible mortgage loans or any entity that aggregates
			 eligible mortgage loans on
			 the basis of size, composition, business line, or loan volume.(6)Authority to reduce fees(A)In generalIf a small lender mutual, in consultation with the Corporation, determines that
			 any fee or fees authorized under this subsection are prohibitive or
			 discriminatory, the small lender mutual may, in the interest of building
			 the membership of the small lender mutual, lower any such fee or fees.(B)Reasonableness and considerationsEach small lender mutual shall, in consultation with the Corporation, set
			 reasonable criteria for any determination authorized under subparagraph
			 (A).  The criteria required to be set forth under this subparagraph shall
			 consider the potential impact on the financial safety and soundness of the
			 small lender mutual.(k)Governance(1)Recognition of important role of smaller institutionsThe mutual board of each small lender mutual, in consultation with the Corporation,
			 shall take all reasonable steps necessary to establish governance
			 provisions that reflect the important role in the mortgage market played
			 by the member participants of	small lender mutuals.(2)Mutual board(A)In generalThe management of each small lender mutual shall be vested in a board of 15
			 directors (in this section referred to as the mutual board), which shall include representatives of approved member participants of the small lender mutual.(B)Appointment of mutual board of Small Lender Mutual(i)Initial appointmentThe Corporation shall make initial appointments of the members of the mutual board for the Small
			 Lender Mutual established under subsection (a)(1).  Each such
			 initial appointment shall be for a term of 1 year.(ii)AppointmentsUpon expiration of the 1-year period set forth under clause (i), the member participants of the
			 Small Lender Mutual established under subsection (a)(1) shall
			 elect the members of the mutual board of the Small Lender Mutual 
			 from within the membership of the Small Lender Mutual.(C)Independent directorsThe mutual board of each small lender mutual shall have at least 1
			 independent director to serve the public interest.  The independent
			 director required under this subparagraph shall have a history of
			 representing consumer or community interests on banking services, credit
			 needs, housing, or financial consumer protections.(D)Representation on BoardNo more than 1/3 of the directors of the mutual board of the Small Lender Mutual may be held by a single category
			 of member participants, which shall be defined for purposes of this
			 subsection as community banks, credit unions, non-depository mortgage
			 originators, Federal Home Loan Banks, housing finance agencies, Community
			 Development Financial Institutions, and mission-based nonprofit lenders.(3)Representation to the PlatformThe mutual board of the Small Lender Mutual shall select, on a rotating basis from representative
			 of its directors, an individual to serve as a Platform Director under
			 section 322.(4)Representation of multiple small lender mutualsIf more than 1 small lender mutual is approved under this section, each small lender mutual shall
			 rotate the representation position under section 322.(5)No preferences for sizeMember participants of each  small lender mutual shall have equal voting rights on
			 any matters before the small lender mutual of which it is a member,
			 regardless of the size of the individual member participant.(6)Rule of constructionFor purposes of this subsection, a member participant and its subsidiaries, joint offices, and
			 affiliates shall be treated as a single entity and shall be entitled to
			 cast a single vote on any matters before the small lender mutual of which
			 it is a member.(l)Approval of member participants(1)In generalEach mutual board established under subsection (k) shall develop standards and procedures to
			 approve the application of member participants in the small lender mutual.(2)Content of standardsThe standards required under paragraph (1) shall include standards relating to the—(A)prospective members’ compliance history with Federal and State law;(B)safety and soundness of prospective member participants; and(C)mortgage underwriting practices of the prospective member.(3)Coordination with other regulators(A)ConsultationIn approving any prospective member to become a member participant in a small lender mutual, the
			 mutual board of that small lender mutual may
			 consult and share information with—(i)the appropriate Federal banking agency and State regulator of the prospective member; or(ii)the Bureau of Consumer Financial Protection, if the Bureau of Consumer Financial Protection has
			 supervisory authority over the prospective member.(B)Privilege preservedInformation shared pursuant to subparagraph (A) shall not be construed as waiving, destroying, or
			 otherwise affecting any privilege or confidential status that a
			 prospective member may claim with respect to such information under
			 Federal or State law as to any person or entity other than the board of
			 directors or its appropriate Federal banking agency.(C)Rule of constructionNo provision of this subsection may be construed as implying or establishing that—(i)any prospective member waives any privilege applicable to information that is shared or transferred
			 under any circumstance to which this subsection does not apply; or(ii)any prospective would waive any privilege applicable to any information by submitting the
			 information directly to its primary Federal or State regulator, but for
			 this
			 subsection.(4)Streamlining for existing lenders approved by the enterprisesEach mutual board established under subsection (k) shall develop streamlined membership standards
			 and procedures for any lender who was approved to sell mortgage loans to
			 an enterprise on the date that is 1 day before the date of enactment of
			 this Act, and was in good standing as of such date.(m)Cash window(1)Requirement for small lender mutualsEach small lender mutual shall have the ability to operate a cash window for the
			 purchase of individual eligible single-family mortgage loans.(2)Standards to ensure safety and soundnessTo ensure the safety and soundness of each small lender mutual, the Corporation
			 shall establish standards for the regulation, supervision, and operation
			 of each cash window required under paragraph (1).(3)Licensing of cash window technologyThe Federal Housing Finance Agency may, consistent with the public interest and for the maintenance
			 of fair
			 competition
			 among entities providing cash window services, provide, through a
			 licensing agreement or other agreement, access to any technology or
			 platform relating to a cash window transferred under paragraph (3) of
			 subsection (c).(n)Recognition of distinction between small lender mutual companies and other aggregatorsPrior to promulgating any regulation or taking any other formal or informal action of general
			 applicability, including the issuance of an advisory document or
			 examination guidance, the Corporation shall consider the differences
			 between small lender mutuals and other approved
			 aggregators with respect to—(1)the cooperative ownership structure of small lender mutuals;(2)the purposes of small lender mutuals as set forth in subsection (b);(3)the capital structure of small lender mutuals; and(4)any other differences that the Corporation considers appropriate.(o)Coordination of servicer approvalEach mutual board established under subsection (k) may coordinate with the Corporation to
			 facilitate the application process for its member participants to become
			 approved servicers of the Corporation pursuant to section 314.(p)Multifamily studyNot later than 1 year after the agency transfer date, the Corporation shall conduct and complete a
			 study to determine—(1)the access needs of small multifamily mortgage lenders to the secondary multifamily mortgage
			 market; and(2)whether the Small Lender Mutual established under subsection (a)(1) can meet the access needs of
			 small multifamily
			 mortgage lenders.(q)Prohibited activitiesA small lender mutual may not guarantee any mortgage loans or mortgage-backed securities.316.Supervisory actions related to capital and solvency(a)Capital classifications(1)EstablishmentThe Corporation shall establish, by regulation, capital classifications regarding the levels of
			 capital maintained by each type of covered entity.(2)ClassesIn carrying out the requirement under paragraph (1), the Corporation shall classify covered
			 entities according to the following capital classifications:(A)Well capitalizedA covered entity shall be classified as well capitalized if the entity meets or exceeds all of the
			 capital and solvency standards required under section
			 309(b).(B)Adequately capitalizedA covered entity shall be classified as adequately capitalized if the entity meets or exceeds
			 some, but not all, of the capital and solvency standards required under
			 section 309(b).(C)UndercapitalizedA covered entity shall be classified as undercapitalized  if the entity  fails to meet any of the
			 capital and solvency standards required under section
			 309(b).(D)Significantly undercapitalizedA covered entity shall be classified as significantly undercapitalized	if the entity  is
			 significantly below any of the capital and solvency standards required
			 under section
			 309(b).(E)Critically undercapitalizedA covered entity shall be classified as critically undercapitalized  if the entity  is critically
			 below any of the capital and solvency standards required under section
			 309(b).(3)Discretionary classification(A)Grounds for reclassificationThe Corporation may reclassify the capital classification of a covered entity if—(i)at any time, the Corporation determines, in writing, that the covered entity is engaging in conduct
			 that could result in a rapid depletion of capital held by the covered
			 entity;(ii)after notice and an opportunity for hearing, the Corporation determines that the covered entity is
			 in an unsafe or unsound condition;(iii)pursuant to the requirements of this title, the Corporation deems the covered entity to be engaging
			 in an unsafe or unsound practice;(iv)the covered entity does not submit a capital restoration plan within the applicable time period
			 that is substantially in compliance with regulations for such plans
			 adopted by the Corporation;(v)the Corporation does not approve the capital restoration plan submitted by the covered entity; or(vi)the Corporation determines that the covered entity has failed to comply with the capital
			 restoration plan and fulfill the schedule for the plan approved by the
			 Corporation in any material respect.(B)ReclassificationIn addition to any other action authorized under this title, including the reclassification of a
			 covered entity for any reason not specified in this subsection, if the
			 Corporation takes any action described in subparagraph (A), the
			 Corporation may classify a covered entity as appropriate.(4)Restriction on capital distributions(A)In generalA covered  entity shall make no capital distribution if, after making the distribution, the covered
			 entity would be classified as anything other than well capitalized or
			 adequately capitalized.(B)ExceptionNotwithstanding subparagraph (A), the Corporation may permit a covered entity, to the extent
			 appropriate or applicable, to repurchase, redeem, retire, or otherwise
			 acquire shares or ownership interests if the repurchase, redemption,
			 retirement, or other acquisition—(i)is made in connection with the issuance of additional shares or obligations of the covered entity
			 in at least an equivalent amount;(ii)will reduce the financial obligations of the covered entity or otherwise improve the financial
			 condition of the covered entity;(iii)will enhance the ability of the covered entity to promptly meet the minimum capital level for the
			 covered entity;(iv)contributes to the long-term financial safety and soundness of the covered entity; or(v)furthers the public interest.(b)Adequately capitalizedIf a covered entity is classified as adequately capitalized:(1)Mandatory capital restoration planThe Corporation shall require the covered entity to—(A)submit to the Corporation a capital restoration plan; and(B)implement the plan after approval.(2)Discretionary safeguardsThe Corporation may take, with respect to an adequately capitalized covered entity, any of the
			 actions authorized to be taken under subsection (c) with respect to an
			 undercapitalized covered entity, if the Corporation determines that such
			 actions are necessary to carry out the purposes of this subtitle.(c)UndercapitalizedIf a covered entity is classified as undercapitalized:(1)Mandatory capital restoration planThe Corporation shall require the covered entity to—(A)submit to the Corporation a capital restoration plan; and(B)implement the plan after approval.(2)Restriction on asset growthAn undercapitalized covered entity shall not permit its average total assets during any calendar
			 quarter to exceed its average total assets during the preceding calendar
			 quarter, unless—(A)the Corporation has accepted the capital restoration plan of the covered entity;(B)any increase in total assets is consistent with the capital restoration plan; and(C)the ratio of capital to total assets of the covered entity increases during the calendar quarter at
			 a rate sufficient to enable the covered entity to become adequately
			 capitalized within a reasonable time.(3)Prior approval of acquisitions and new activitiesAn undercapitalized covered entity shall not, directly or indirectly, acquire any interest in any
			 entity or engage in a new activity, unless—(A)the Corporation has accepted the capital restoration plan of the covered entity, the covered entity
			 is implementing the plan, and the Corporation determines that the proposed
			 action is consistent with and will further the achievement of the plan; or(B)the Corporation determines that the proposed action will further the purpose of this section.(4)Required monitoringThe Corporation shall—(A)closely monitor the condition of any undercapitalized covered entity;(B)closely monitor compliance with the capital restoration plan, restrictions, and requirements
			 imposed on an undercapitalized covered entity under this section; and(C)periodically review the capital restoration plan, restrictions, and requirements applicable to an
			 undercapitalized covered entity to determine whether the plan,
			 restrictions, and requirements are achieving the purpose of this section.(5)Discretionary safeguardsThe Corporation may take, with respect to an undercapitalized covered entity, any of the actions
			 authorized to be taken under subsection (d) with respect to a
			 significantly undercapitalized covered entity, if the Corporation
			 determines that such actions are necessary to carry out the purpose of
			 this subtitle.(d)Significantly undercapitalizedIf a covered entity is classified as significantly undercapitalized:(1)Mandatory capital restoration planThe Corporation shall require the covered entity
			 to—(A)submit to the Corporation a capital restoration plan; and(B)implement the plan after approval.(2)Discretionary supervisory actions for significantly undercapitalized covered entitiesIn addition to any other actions taken by the Corporation, the Corporation may, at any time, take
			 any of the following actions with respect to a covered entity that is
			 classified as significantly undercapitalized:(A)Limitation on obligationsLimit any increase in, or order the reduction of, any obligations of the covered entity, including
			 off-balance sheet obligations.(B)Limitation on growthLimit or prohibit the growth of the assets of the covered entity, or require reduction of the
			 assets of the covered entity.(C)Acquisition of new capitalRequire the covered entity to raise new capital in a form and amount determined by the Corporation.(D)Restriction on activitiesRequire the covered entity to terminate, reduce, or modify any activity that creates excessive risk
			 to the covered entity, as determined by the Corporation.(E)Improvement of managementTake 1 or more of the following actions:(i)New election of BoardOrder or hold a new election for the board of directors of the covered entity.(ii)Dismissal of directors or executive officersRequire the covered entity to dismiss from office any director or executive officer who had held
			 office for more than 180 days immediately before the date on which the
			 covered entity became undercapitalized.(iii)Employ qualified executive officersRequire the covered entity to employ qualified executive officers (who, if the Corporation so
			 specifies, shall be subject to approval by the Corporation).(e)Critically undercapitalized(1)Regulated entityThe Corporation shall have the authority to resolve a critically undercapitalized regulated entity
			 pursuant to section 1367 of the Safety and
			 Soundness Act (12 U.S.C. 4617), as amended by this Act.(2)Covered entityThe Corporation shall have the authority to resolve a covered entity that is classified as failing
			 or critically undercapitalized pursuant to
			 the resolution authority granted to the Corporation under section 311(h),
			 section 312(h),  section 313(g), and section 703(i), as applicable.317.Ownership, acquisitions, and operations of covered entities(a)Ownership and acquisitions of covered entitiesIt shall be unlawful, except with the prior approval of the Corporation, for any person to—(1)directly or indirectly own, control, or have power to vote 10 percent of any class of voting shares
			 of any covered entity (except to the extent that voting stock is required
			 to be purchased by Federal statute as a
			 condition to participate in the programs of the covered entity);(2)control in any manner the election of a majority of the directors or trustees of any covered
			 entity;(3)exercise a controlling influence over the management or policies of any covered entity;(4)merge or consolidate with any covered entity; or(5)divest a covered entity, or any substantial line of business of a covered entity, into any
			 surviving entity.(b)Application and approval process(1)In generalThe Corporation shall establish, by regulation, an application, in such form and manner and
			 requiring such information as the Corporation may require, for the
			 approval of acquisitions, mergers, consolidations, or divestitures under
			 subsection (a).(2)Application reviewThe Corporation shall—(A)establish internal timelines for its processing of applications under this section, including
			 timelines for any action to approve or to deny an application under this
			 section; and(B)notify any applicant seeking to undertake an action described under subsection (a) of the decision
			 of the Corporation to approve or to deny their application as promptly as
			 practicable.(c)Standards for approval of applicationThe Corporation shall establish, by regulation, standards for the approval by the Corporation of
			 acquisitions, mergers, consolidations, or divestitures under subsection
			 (a). The standards required under this subsection shall, at a minimum, be
			 based on—(1)the application process established by the Corporation under subsection (b)(1);(2)the financial history and condition of the applicant;(3)the capability of the management of the applicant;(4)the general character and fitness of the officers and directors of the applicant, including the
			 compliance history of the applicant’s officers and directors with Federal
			 and State laws and the rules and regulations promulgated by
			 self-regulatory organizations (as defined in section 3(a)(26) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(26)), as applicable;(5)the risk presented by such acquisition, merger, consolidation, or divestiture to the Mortgage
			 Insurance Fund;(6)any other standard the Corporation determines necessary to promote competition and mitigate market
			 dislocations among covered entities in the secondary mortgage market; and(7)any other standard the Corporation determines necessary or appropriate.(d)ApprovalThe Corporation—(1)may approve any application made pursuant to this section if the applicant meets the standards
			 established under subsection (c);(2)may not approve—(A)any application under this section which would result in a monopoly; or(B)any other proposed acquisition or merger or consolidation under this section whose effect in any
			 area of the United States may be substantially to lessen competition, or
			 to tend to create a monopoly, or which in any other manner would be in
			 restraint of trade, unless the Corporation finds that the anticompetitive
			 effects of the proposed transaction are clearly outweighed in the public
			 interest by the probable effect of the transaction in meeting the needs of
			 consumers and the communities served; and(3)shall have the authority to deny any application made pursuant to paragraph (1) if an officer or
			 director of the applicant has, at any time prior to the date of the
			 approval of such application, been—(A)subject to a statutory disqualification pursuant to section 3(a)(39) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78c(a)(39)); or(B)suspended, removed, or prohibited from participation pursuant to section 8(g) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1818(g)),  prohibited from certain action
			 pursuant to paragraphs (6) or (7) of section 8(e) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1818(e)), subject to an action resulting in a
			 written agreement or other written statement under section 8(u)(1) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1818(u)(1)), for which a
			 violation may be enforced by an appropriate Federal banking agency, or
			 subject to any final order issued with respect to any administrative
			 enforcement proceeding initiated by such agency under section 8 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1818).(e)Restrictions on engaging in other lines of business(1)For approved guarantors and approved multifamily guarantorsAn approved guarantor or approved multifamily guarantor may not engage in any activity relating to
			 the business of insurance, other than any activity carried out by an
			 approved guarantor or approved multifamily guarantor and approved by the
			 Corporation pursuant to sections 311 or 703.(2)Other activitiesAn approved guarantor or approved multifamily guarantor may engage in any business activity
			 unrelated to the business of insurance, subject to—(A)the prior approval of the Corporation; and(B)any terms and conditions set forth by the Corporation.(3)Rule of constructionNothing in paragraph (1) or (2) shall be construed to prevent an approved guarantor from being an
			 affiliate of a private mortgage insurer if approved by the Corporation.(f)Limits on support or guarantee arrangement(1)In generalAn approved guarantor or approved multifamily guarantor may not enter into any agreement, covenant,
			 or other arrangement (including any credit risk-sharing arrangement) with
			 an affiliate or other person to support, guarantee, or finance
			 any operation or activity of that affiliate.(2)SupportSubject to any terms and conditions established by the Corporation, by regulation or order, an
			 approved guarantor or approved multifamily guarantor may enter into an
			 agreement, covenant, or other arrangement with an affiliate solely for the
			 purpose of supporting, guaranteeing, or financing an operation or activity
			 of the approved guarantor or approved multifamily guarantor.(3)Rule of constructionNothing in this section shall supersede the requirements under sections 23A and 23B of the Federal
			 Reserve Act (12 U.S.C. 371c, 371c-1).(g)Anti-steering requirement(1)In generalThe Corporation shall, by regulation, prohibit discounts made by an approved guarantor for any
			 mortgage originator that is an investor, or an affiliate of an investor,
			 in the approved guarantor that are not otherwise available to other
			 similar mortgage originators.(2)ReportThe Office of the Inspector General of the Federal Mortgage Insurance Corporation shall, on an
			 annual basis, submit a report to the Corporation and to Congress on the
			 practices and internal controls of approved guarantors with respect to
			 steering or preferential treatment for their investors prohibited by this
			 section.CSecuritization Platform and Transparency in Market OperationsISecuritization Platform321.Establishment of the Securitization Platform(a)In generalThe Corporation shall establish an entity  known as the Securitization Platform (in this part referred to as the Platform) that shall be a utility owned by and operated for the benefit of its members as—(1)a nonprofit cooperative; or(2)a cooperative entity other than as described under paragraph (1) that—(A)best
			 achieves the purposes and obligations of the Platform under
			 section 325; and(B)serves the public interest.(b)Regulated by the CorporationThe Platform shall be regulated and supervised by the Corporation.(c)Incorporation(1)Non Federal statusThe Platform shall not be an agency or instrumentality of the Federal Government.(2)Discretion as to legal formThe Corporation shall determine the legal form of incorporation of the Platform.(3)Situs of incorporationThe Corporation shall—(A)determine in which of the several States to incorporate the Platform; and(B)have the authority to amend the State of incorporation to best effectuate the purposes and
			 obligations of this part
			 and other provisions of this Act.(4)Timing of incorporationNot later than 1 year after the agency transfer date, the Corporation shall file and submit the
			 necessary documents to incorporate the Platform in the State determined
			 under paragraph (3)(A).(d)Funding by the Corporation and transfer of property(1)Transfer of funds from the CorporationAt a time established by the Corporation, the Corporation shall transfer to the Platform such funds
			 as the Corporation, in consultation with the Platform Directors,
			 determines may be reasonably necessary for the Platform to begin carrying
			 out the activities and operations of the Platform.(2)Transfer of property(A)In generalConsistent with title VI, the Federal Housing Finance Agency, in consultation with the Corporation
			 and, as appropriate, the enterprises, may direct
			 the enterprises to transfer or sell to the Platform any property,
			 including but not limited to, intellectual property, technology, systems,
			 and infrastructure (including technology, systems, and infrastructure
			 developed by the enterprises for the CSP), as well as any other legacy
			 systems, infrastructure, and processes that may be necessary for the
			 Platform to carry out the functions and operations of the Platform.(B)Contractual and other legal obligationsAs may be necessary for the Corporation, the Federal Housing Finance Agency, and the enterprises to
			 comply with legal, contractual, or other obligations, the Federal Housing
			 Finance Agency
			 shall have the authority to require that any transfer authorized pursuant
			 to subparagraph (A) occurs as an exchange for value, including through the
			 provision of appropriate compensation to the enterprises (including as
			 provided in subparagraphs (C) and (D)), or other entities responsible for
			 creating, or contracting with, the CSP.(C)Maximum return to senior preferred shareholders of the enterprisesThe transfer or sale of property to the Platform under this paragraph shall, as appropriate, be
			 managed by the Federal Housing Finance Agency to obtain resolutions that
			 maximize the return
			 for the senior preferred shareholders of the enterprises to the extent
			 that such resolutions—(i)are consistent with facilitating—(I)a deep, liquid, and resilient secondary mortgage market for single-family and multifamily
			 mortgage-backed
			 securities to support access to mortgage credit in the primary
			 mortgage market; and(II)an orderly transition from housing finance markets facilitated by the enterprises to housing
			 finance markets facilitated by the Corporation with minimum disruption in
			 the availability of loan credit;(ii)are consistent with applicable Federal and State law;(iii)comply with the requirements of this Act and the amendments made by this Act; and(iv)protect the taxpayer from having to absorb losses incurred in the secondary mortgage market.(D)Required determinations for sale of assets to the PlatformThe Federal Housing Finance Agency may not require the enterprises to make a sale to the Platform
			 under subparagraph
			 (A) that involves the disposition of the property or assets of the
			 enterprises unless the Federal Housing Finance Agency determines that the
			 sale—(i)is consistent with an orderly transition from housing finance markets facilitated by
			 the enterprises to efficient housing finance markets facilitated by the
			 Corporation with minimum disruption in the availability of loan credit;(ii)does not impede or otherwise interfere with the ability of the Federal Housing Finance Agency or
			 the Corporation to carry out the
			 functions and requirements of this Act;(iii)does not transfer, convey, or authorize any guarantee or Federal support, assistance, or backing,
			 implicit or explicit, related to any such property or assets being sold;
			 and(iv)will maximize the return for the senior preferred shareholders as required under subparagraph (C).(e)Platform operabilityThe Corporation shall establish sufficient redundancies in the Platform so that in the event of
			 operational disruption of the Platform, there is sufficient back-up
			 capacity to—(1)process payments on existing securities issued through the Platform; and(2)structure, form, and issue new securities through the Platform.(f)Use by other entities in exigent circumstance(1)In generalOn and after the system certification date,  if the Corporation determines that operational or
			 other problems with the Platform do not permit the Platform to operate in
			 a manner that allows the Platform to achieve the purposes and
			 obligations of the Platform under section 325, the Corporation shall have
			 the authority to
			 permit the Platform Directors to use entities other than the Platform to
			 perform the  issuance functions required to be performed through the
			 Platform and
			 that are
			 necessary for the proper functioning of the secondary mortgage
			 market.(2)Rule of constructionAny entity permitted to perform issuance functions that would ordinarily be expected to be
			 performed by the Platform under paragraph (1) shall be regulated and
			 supervised, as appropriate, by the Corporation as if such entity were the
			 Platform itself.322.Management of the Platform(a)Platform Directors(1)Authority of the Board(A)In generalThe Platform Directors shall have all the powers necessary to carry out the purposes, powers, and
			 functions of the Platform, and in the exercise of such purposes, powers,
			 and functions, and upon approval of the Corporation, shall adopt such
			 rules and guidance and issue such orders as the Platform Directors deem
			 necessary and
			 appropriate.(B)Conflicts of interestThe Platform Directors shall develop policies and procedures to monitor and mitigate potential
			 conflicts of interest in carrying out the purposes, powers, and
			 functions of the Platform.(2)Initial Board(A)CompositionThe initial Platform Directors shall be comprised of 5 directors, each of whom shall be appointed
			 by the Board of Directors but none of whom shall be a member of the
			 Board of Directors.(B)Timing of appointment of initial Platform DirectorsThe initial Platform Directors shall be appointed pursuant to subparagraph (A) not later than 180
			 days after the later of—(i)the filing of the necessary documents to incorporate the Platform as required under section
			 321(c); or(ii)the approval of the incorporation of the Platform by the relevant State.(C)Term(i)In generalEach initial Platform Director appointed pursuant to subparagraph (A) shall serve for a
			 term of 1 year.(ii)Authority to extend termThe Board of Directors may—(I)in its discretion, extend for an additional year the term of each initial Platform Director
			 appointed pursuant to subparagraph (A); and(II)upon a determination by the Corporation that the Platform membership does not reflect the diversity
			 or variety of market participants required to conduct the election of the
			 Platform Directors under paragraph (3), extend for an additional 2
			 years the term of each initial Platform Director appointed pursuant to
			 subparagraph (A).(D)Purpose of the initial Platform DirectorsThe initial Platform Directors shall—(i)draft and enact initial bylaws and other governance documents for the operation of the Platform,
			 including policies and procedures pursuant to paragraph (1)(B);(ii)establish criteria for membership in the Platform consistent with the requirements of section
			 323;(iii)establish any necessary initial fee structures or usage fee structures under section 324; and(iv)organize and conduct the election of the Platform Directors from the Platform members as
			 required by paragraph (3).(3)Elected Board(A)Required election; timing of electionUpon the expiration of the term of the members of the initial Platform Directors, the members of
			 the Platform shall, in accordance with subparagraphs (B) through (F),
			 elect
			 new Platform Directors.(B)Composition(i)DiversityThe Platform Directors elected pursuant to this paragraph  shall reflect the diverse range of
			 Platform members, including large, mid-size, and small business members.(ii)Members(I)In generalThe Platform Directors elected pursuant to this paragraph shall be comprised of 9 directors  as
			 follows:(aa)8 member directors, including—(AA)7 member directors who shall be elected from among representatives of the members in the Platform,
			 at least 1 of whom shall represent the interests of small mortgage
			 lenders; and(BB)1 member director who shall be a representative of a small lender mutual, as established under
			 section 315(k).(bb)1 independent director.(II)Independent directorThe independent director elected pursuant to this paragraph—(aa)shall not be an affiliate of any member in the Platform; and(bb)shall have demonstrated knowledge of, or experience in, financial management, financial services,
			 risk management, information technology, or housing finance, which may
			 include affordable housing finance.(C)ChairpersonThe Chairperson of the Platform Directors shall be elected from among the Platform Directors
			 elected under this paragraph.(D)Term(i)In generalEach Platform Director elected under this paragraph shall serve for a term of 2 years.(ii)Staggered termsNotwithstanding clause (i)—(I)the first elected chairperson of the Platform Directors shall be elected to serve for a term of 2
			 years; and(II)of the first 8 other Platform Directors not elected to serve as chairperson:(aa)4 shall be elected to serve for a term of 2 years.(bb)4 shall be elected to serve an initial term of 1 year.(E)Equal votesPlatform Directors shall have equal voting rights on any matters before the Platform Directors.(F)Nomination and election proceduresProcedures for the nomination and election of Platform Directors shall be prescribed by the bylaws
			 adopted
			 by the Platform Directors in a manner consistent with the purposes and
			 provisions of this part.(G)Restructuring of Platform DirectorsThe Platform Directors elected under this paragraph, with approval from the Corporation, may choose
			 to restructure or
			 reorganize the Platform Directors in a manner different than what is
			 specified under this paragraph following a determination
			 by the Platform Directors and the Corporation that a different Platform
			 board structure or Platform board composition would better achieve the
			 purposes and obligations of this Act, or better serve the owners of the
			 Platform in a manner consistent with the public interest.(b)Executive officersThe Platform Directors shall appoint a chief executive officer, chief financial officer,
			 comptroller, chief regulatory officer, and any other officers as the
			 Platform Directors deem necessary to carry out the management and
			 administration of the functions and operations of the Platform.323.Membership in the Platform(a)Application(1)In generalA person seeking to become a member in the Platform, or to be reinstated as a member in the
			 Platform, shall file an application with the Platform Directors.(2)StandardsConsistent with achieving a broad membership that includes small mortgage lenders, as well as
			 large, mid-size, and small business members, the Platform Directors shall
			 develop procedures and standards for—(A)the application of persons seeking to become members in the Platform; and(B)the approval of applicants for membership in the Platform.(3)Additional standards for approved entitiesThe standards for the approval by the Platform Directors of an approved entity as
			 a member in the Platform shall be consistent with and supplement any
			 standards, requirements, and obligations applicable to the approved entity
			 under subtitle B of this title, or any other provision of this Act.(b)MembersThe Platform Directors may approve as a member of the Platform any person that applies for
			 membership in the Platform pursuant to subsection (a) that  is—(1)a mortgage aggregator;(2)a mortgage guarantor;(3)a mortgage originator;(4)a Federal Home Loan Bank or a subsidiary or joint office approved under section 312 of one or more
			 Federal Home Loan Banks;(5)a small lender mutual established or approved under section 315; or(6)any other market participant, provided that in the sole determination of the Platform Directors,
			 having such market participant as a member of the Platform is	necessary
			 or helpful to fulfilling the purposes and obligations of the
			 Platform under section 325.(c)TerminationThe Platform Directors may terminate membership in the Platform of any member
			 for failure to adhere to any standards established by the Platform
			 Directors.324.Fees(a)In generalThe Platform Directors may assess and collect fees, and may, in their discretion, increase or
			 decrease  such fees, from the members in the Platform—(1)for initial membership in the Platform, consistent with the requirements of subsection (b);(2)to maintain ongoing membership in the Platform;(3)for use of the Platform, consistent with the requirements of subsection (c); and(4)to cover the ongoing costs of the functions and operations of the Platform, including—(A)the purchase of property, technology, and systems developed by either enterprise or others;(B)to develop and invest in new technology;(C)to build a capital base that would be able to offset, or otherwise mitigate, losses that might
			 occur due to the potential operational failure of the Platform; and(D)to conduct any other activities approved by the Platform Directors.(b)Initial feeUpon approval of its application to become a member in the Platform, each new approved member shall
			 pay to the Platform a fee in an amount to be determined by the
			 Platform Directors, provided that such fee amount is consistent with
			 obtaining a broad membership in the Platform that includes small
			 mortgage lenders, as well as large, mid-size, and small business members.(c)Usage fees(1)EstablishmentEach member in the Platform shall pay usage fees, as such fees are determined by the Platform
			 Directors.(2)Review of feesThe Platform Directors shall, not less than annually, review the fee structure established under
			 this subsection and submit any resulting recommendations to amend the fee
			 structure to the Corporation.(3)Assessment and measurement(A)In generalExcept as otherwise provided under subparagraphs (B) and (C), usage fees charged and collected
			 under this
			 subsection  shall be equitably assessed and based upon the member’s use of
			 the services offered by the Platform, as  such use is to be measured by
			 the total principal balance of the mortgage loans or mortgage-backed
			 securities securitized for the member through the Platform.(B)Tiered fee optionsIf the Platform Directors determine that certain entities face a barrier to use the Platform, the
			 Platform Directors may adopt a tiered usage fee structure to promote
			 greater access and a more competitive market for the Platform that
			 may include differential fee structures for usage fee charges incurred by
			 housing finance agencies, small mortgage lenders, Community Development
			 Financial
			 Institutions, mission-based nonprofit lenders, community land trusts,
			 permanently affordable homeownership programs, or other organizations
			 selected by the Corporation.(C)Tiered fee option for covered and noncovered securitiesThe Platform Directors may adopt a tiered usage fee structure under this subsection that may
			 include differential fee structures for usage fee charges for the issuance
			 of noncovered securities that differ from the usage fees charged for the
			 issuance of covered securities.(4)PaymentUsage fees charged under this subsection shall be paid by the member at the time the mortgage loans
			 or mortgage-backed securities are delivered by the member to the Platform.(d)Corporation review of initial fees and usage fees(1)In generalThe Platform Directors shall submit any fee structure proposal for initial fees or usage fees under
			 subsection (b) or (c) to the Corporation. The Corporation shall approve
			 any initial fee or usage fee structure proposed by the Platform Directors
			 unless the Corporation determines that the fee structure is not consistent
			 with—(A)facilitating, a deep, liquid, and resilient secondary mortgage market for mortgage-backed
			 securities; and(B)the purposes and obligations of the Platform under section 325.(2)Automatic establishment of fees absent Corporation disapprovalIf the Corporation does not issue an order of disapproval of an initial fee or usage fee structure
			 proposed by the Platform Directors within 60 days following the submission
			 of the  proposed initial fee or usage fee structure to the Corporation,
			 the proposed initial fee or usage fee structure shall automatically go
			 into effect for the Platform and its members.(3)Impact of Corporation disapprovalIf the Corporation disapproves an initial fee or usage fee structure proposed by the Platform
			 Directors pursuant to this subsection, the Platform Directors may—(A)submit to the Corporation a revised fee or usage fee structure for approval; or(B)if applicable, use the existing approved fee or usage fee structure.325.Purposes and obligations of the Platform(a)PurposeThe purposes of the Platform established under section 321 are to—(1)purchase and receive from its members eligible mortgage loans or securities collateralized by
			 eligible mortgage loans for securitization by issuers as covered
			 securities;(2)issue through the Platform to its members standardized covered securities, or other covered
			 securities, insured by the
			 Corporation pursuant to this Act;(3)purchase and receive from its members noneligible mortgage loans or securities not collateralized
			 by
			 eligible mortgage loans for securitization as noncovered
			 securities, to
			 the
			 extent desired or requested by its members; and(4)issue to its members standardized noncovered securities, or other noncovered securities, that are
			 not
			 insured by the Corporation pursuant to this Act, to the extent desired or
			 requested by its members.(b)Powers and functionsThe powers and functions of the Platform are to—(1)develop the ability to issue, and to issue, standardized covered securities, insured by the
			 Corporation
			 pursuant to this
			 Act, in accordance with subsection (e);(2)develop, adopt, and publish standardized securitization documents and agreements (including, but
			 not limited to, uniform pooling, trust, and custodial agreements)—(A)required for
			 all covered securities issued by or through the Platform in accordance
			 with
			 section
			 326(a) (and which shall be made optional for all noncovered securities
			 issued through
			 the Platform); and(B)which—(i)shall be drafted in consultation with the Corporation, the Bureau of Consumer Financial Protection,
			 the
			 Department of Housing and Urban Development, and such other Federal
			 regulatory agencies as the Platform Directors determine appropriate;(ii)may rely upon existing documentation and forms required by the enterprises or other Federal
			 regulatory agencies, to the extent determined by the Platform Directors to
			 be practical or appropriate; and(iii)before being issued through the Platform, shall be approved by the Corporation as being consistent
			 with—(I)the requirements under section 326(a); and(II)facilitating a deep, liquid, and resilient secondary mortgage market for mortgage-backed
			 securities;(3)develop standardized documents approved by the Corporation for servicing and loss
			 mitigation standards pursuant to section 314 for eligible mortgage loans
			 that
			 collateralize the covered securities
			 issued through the Platform to its members, which shall be based on
			 standards
			 set by the Corporation and which may rely upon existing documentation and
			 forms required by the enterprises or other
			 Federal or State regulatory agencies, to the extent determined by the
			 Platform
			 Directors to be practical or appropriate;(4)as expressly provided in section 326(b)(2)(F), develop, adopt, and publish the required contractual
			 terms for contracts for noncovered securities
			 issued through the Platform, which shall
			 be—(A)developed in consultation with the Corporation, the Bureau of Consumer Financial Protection, the
			 Department of Housing and Urban Development, and such other Federal
			 regulatory agencies as the Platform Directors determine appropriate; and(B)before being issued through the Platform, approved by the Corporation as being consistent
			 with—(i)the requirements under section 326(b); and(ii)facilitating a deep, liquid, and resilient secondary mortgage market for mortgage-backed
			 securities;(5)develop, adopt, and publish optional standardized securitization documents and agreements
			 (including, but not limited to, uniform pooling, trust, and custodial
			 agreements) tailored for noncovered securities issued through the
			 Platform, and
			 which may be used as desired or requested by the members of the Platform,
			 in accordance with section 326(c), and which standardized securitization
			 documents and agreements—(A)shall be drafted in consultation with the Corporation, the Bureau of Consumer Financial Protection,
			 the
			 Department of Housing and Urban Development, and such other Federal
			 regulatory agencies as the Platform Directors determine appropriate;(B)may rely upon existing documentation and forms required by the enterprises or other Federal
			 or State regulatory agencies, to the extent determined by the Platform
			 Directors to
			 be practical or appropriate; and(C)before being issued through the Platform, shall be approved by the Corporation as being consistent
			 with—(i)the requirements under section 326(c); and(ii)facilitating a deep, liquid, and resilient secondary mortgage market for mortgage-backed
			 securities;(6)the extent not otherwise provided in paragraphs (2), (3), and (5), to endeavor to use or rely upon
			 existing documentation and
			 forms required by the enterprises or other Federal or State regulatory
			 agencies, to
			 the extent determined by the Platform Directors to be practical or
			 appropriate;(7)establish a strong business continuity plan that meets industry best practices and establish
			 sufficient redundancies so that in the event of an operational failure of
			 the Platform
			 there is sufficient back-up capacity to process payments and issue covered
			 and noncovered securities;(8)verify that the  eligible mortgage loans and securities collateralized by eligible mortgage loans
			 purchased and received by the Platform, including from any small  lender
			 mutual 
						established or approved under section 315, for
			 securitization
			 as
			 covered
			 securities, meet the requirements for covered securities under this Act
			 and any regulations adopted
			 by the Corporation pursuant thereto;(9)verify that the noneligible mortgage loans and securities not collateralized by eligible mortgage
			 loans purchased and received by the Platform, including from any small
			 lender
			 mutual established or approved under section 315, for securitization as
			 noncovered securities, meet the requirements for noncovered securities
			 under this Act and any
			 regulations adopted by the Corporation pursuant thereto;(10)for the purpose of securitization, purchase or receive from members of the Platform—(A)eligible mortgage loans, pools of eligible mortgage loans, securities collateralized by
			 eligible mortgage loans, or outstanding mortgage-backed securities issued
			 by the enterprises for securitization as covered securities; and(B)noneligible mortgage loans, pools of noneligible mortgage loans, or securities collateralized
			 by noneligible mortgage loans for securitization as noncovered securities,
			 to
			 the extent desired or requested by members of the Platform;(11)for the purpose of securitization, facilitate the issuance of—(A)all covered securities of members of the Platform that are collateralized by eligible mortgage
			 loans, or outstanding mortgage-backed securities issued by the
			 enterprises;(B)all covered securities of members of the Platform that are pooled from—(i)a single mortgage originator, mortgage aggregator, approved entity, or regulated entity; or(ii)multiple mortgage originators, mortgage aggregators, approved entities, or regulated entities;(C)noncovered securities collateralized by noneligible mortgage loans received from members of the
			 Platform; and(D)noncovered securities collateralized by noneligible mortgage loans received from members of the
			 Platform  that are pooled from—(i)a single mortgage originator, mortgage aggregator, or regulated entity; or(ii)multiple mortgage originators, mortgage aggregators, or regulated entities;(12)perform bond administration, data validation, and reporting for all covered and noncovered
			 securities
			 issued through the Platform, including those issued on behalf of any
			 small
			 lender mutual
			 established or approved under section 315;(13)facilitate systems to lower barriers to entry for new mortgage originators and approved entities or
			 access to membership in the  Platform;(14)provide essential functions necessary to issue standardized securities which may be compatible with
			 the To-Be-Announced market,
			 for covered securities and, if appropriate, noncovered securities;(15)manage operational and systems related risks associated with delivering covered and noncovered
			 securities and receiving eligible and noneligible
			 mortgage loans;(16)develop the capability to offer securitization services to private label issuers;(17)require the servicing documentation used for mortgage loans that collateralize securities issued
			 through the Platform to provide a standard method (which may include the
			 use of a single electronic verification system) for a mortgagor who has
			 been denied a loan modification to verify such denial at no cost to the
			 mortgagor;(18)facilitate the	issuance of securitizations for multifamily loans, establish common documentation,
			 or develop other
			 requirements necessary to permit the Platform, or a subsidiary or
			 affiliate thereof, to be used for multifamily loan securitizations if the
			 Platform Directors issue a determination that it would be desirable and
			 practical for the Platform, or a subsidiary or affiliate thereof, to be
			 used to issue or otherwise facilitate multifamily loan securitizations;
			 and(19)establish,  not later than the system certification date, a Collateral Valuation Advisory
			 Committee—(A)which shall be comprised of 9 members appointed by the Platform Directors, including
			 representatives of appraisers, appraisal management companies, mortgage
			 originators (including small
			 mortgage lenders), investors, real estate professionals, homebuilding
			 professionals, consumer advocates, as well as Federal and State appraisal
			 regulatory organizations;(B)the purpose of which shall be to—(i)provide recommendations to the Platform and the Corporation regarding secondary mortgage market
			 residential appraisal guidelines, standards, and reporting formats
			 consistent with the Real Estate Settlement Procedures Act (12 U.S.C.
			 2603), the Truth in Lending Act (15 U.S.C. 1631 et seq.), and all other
			 applicable Federal and State laws; and(ii)make recommendations regarding the continuation of a repository for valuation reports, taking into
			 account existing operational structures and contractual arrangements; and(C)which, in fulfilling its purpose under this paragraph, shall, as appropriate, consult and
			 coordinate with the Appraisal Subcommittee of the Federal Financial
			 Institutions Examinations Council established under title XI of the
			 Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12
			 U.S.C. 3331 et seq.).(c)Prohibited activitiesThe Platform may not—(1)guarantee any mortgage loans or mortgage-backed securities;(2)assume or hold mortgage loan credit risk;(3)purchase any mortgage loans for cash on a single loan basis for the purpose of securitization;(4)undertake the issuance of any covered securities through the Platform unless the first loss
			 position is
			 already held by a private entity;(5)own or hold any mortgage loans or mortgage-backed securities for investment purposes;(6)make or be a party to any representation and warranty agreement on any mortgage loans; or(7)take lender representation and warranty risk.(d)Interoperability with multifamily loan securitization issuanceThe Platform shall be developed in a manner that may permit, and would not preclude, the Platform,
			 or any subsidiary or affiliate thereof, to be used for the issuance of
			 multifamily loan securitizations, provided that the development of this
			 vehicle for multifamily loan securitizations does not delay the ability of
			 the Platform to perform its obligations under this section with respect to
			 single-family securities by the system certification date.(e)Timing of Platform capacity to develop and to  issue standardized securities for the single-family
			 covered securitiesNot later than 2 years following the election of the Platform Directors under section
			 322(a)(3), or as otherwise permitted under
			 section 601, the Platform
			 shall develop the Platform’s ability to issue, and issue, standardized
			 securities
			 for single-family covered securities.(f)Discretion for Platform Directors to issue standardized securities for single-family noncovered
			 securitiesThe Platform Directors may develop an ability for the Platform to issue standardized securities for
			 single-family noncovered securities, if the Platform Directors determine
			 that sufficient demand exists among the Platform members for the Platform
			 to issue such a product.326.Uniform
			 securitization agreements for covered securities and required contractual
			 terms for noncovered securities(a)Required
			 uniform securitization agreements for covered securities issued through
			 the Platform(1)In generalThe Platform Directors shall develop standard uniform securitization agreements for all covered
			 securities to be issued through the Platform, as required pursuant
			 to
			 section 325(b)(2).(2)Required termsThe standard uniform securitization agreements required
			 to be developed under paragraph (1) shall include terms relating to—(A)pooling and servicing, including the development of uniform standards and practices consistent with
			 the standards specified by the Corporation pursuant to section 314;(B)loss mitigation procedures consistent with those specified by the Corporation pursuant to section
			 314;(C)minimum representations and warranties;(D)indemnification and remedies, including for the restitution or indemnification of the Corporation
			 with respect to early term delinquencies of eligible mortgage loans that
			 collateralize a covered security;(E)the requirements of the indenture for mortgage-backed securities that are exempt from the Trust
			 Indenture Act of 1939 (15 U.S.C. 77aaa et seq.) and the requirements,
			 responsibilities, and duties of trustees, as set forth in the indenture or
			 pooling and servicing agreement;(F)the qualification, responsibilities, and duties of trustees; and(G)any other terms or standards the Platform Directors, with approval of the Corporation, determine to
			 be necessary
			 or appropriate.(3)Defining representation and warranty violationsIn developing the uniform securitization agreements required under paragraph (1), the Platform
			 Directors shall also develop, adopt, and publish, upon approval by the
			 Corporation, clear and uniform standards that define and illustrate what
			 actions, or omissions to act, comprise a violation of the representations
			 and warranties clauses that are made a part of such agreements.(b)Required contractual terms for contracts for all noncovered securities issued through the
			 Platform(1)In generalAll contracts for noncovered securities issued through the Platform shall include a set of
			 required
			 contractual terms relating to the obligations of the parties to each
			 contract.(2)Required contractual termsThe required contractual terms for agreements for all noncovered securities issued through
			 the
			 Platform
			 shall provide the obligations of the parties to a contract including the
			 following considerations:(A)Pooling and servicing.(B)Loss mitigation procedures.(C)Representations and warranties.(D)Indemnification and remedies.(E)The qualification, responsibilities, and duties of trustees, including, but not limited to,
			 requirements set forth in the indenture or pooling and servicing
			 agreement, or any applicable provisions of the Trust Indenture Act of 1939
			 (15 U.S.C. 77aaa et seq.).(F)Other terms or standards the Platform Directors, with approval of the Corporation, determine to be
			 necessary or
			 appropriate to protect or facilitate the operation of the Platform.(3)Permissible adjustmentsParties to contracts for noncovered securities described under this subsection may supplement the
			 required contractual terms identified under paragraph (2)  with any
			 additional
			 contractual terms so desired by the parties to contracts for noncovered
			 securities issued through the Platform.(c)Optional uniform securitization agreements for noncovered securities issued through the
			 PlatformThe Platform Directors may develop optional uniform securitization agreements for use by noncovered
			 securities that are issued through the Platform that include
			 standards and
			 obligations that are different from those included in the uniform
			 securitization agreements for covered securities as set forth in
			 subsection (a), provided that—(1)the agreements include the required contractual terms required for noncovered securities that are
			 issued through the Platform set forth in subsection (b); and(2)the Platform Directors determine that sufficient demand exists among the members of the Platform
			 for the
			 Platform to issue such optional uniform securitization agreements for use
			 by noncovered securities.(d)Agreements for noncovered securities issued off the PlatformNothing in this section shall preclude, or require, noncovered securities that are not issued
			 through the Platform from adopting the—(1)uniform securitization agreements for covered securities issued through the Platform
			 developed
			 under subsection (a);(2)optional uniform securitization agreements for noncovered securities issued through the
			 Platform
			 developed under subsection (c); or(3)required contractual terms for contracts for noncovered securities issued through the
			 Platform
			 developed under subsection (b).(e)Consultation requiredThe Platform Directors shall consult with market participants, including servicers, originators,
			 issuers, and mortgage investors, and community stakeholders and
			 representatives of homeowners in developing—(1)the uniform securitization agreements pursuant to subsection (a);(2)the required contractual terms for contracts for noncovered securities issued through the
			 Platform
			 pursuant to subsection (b); and(3)the optional uniform securitization agreements for noncovered securities issued through the
			 Platform pursuant to subsection (c).327.Approval and standards for collateral risk managers(a)Standards for approval of collateral risk managersThe Corporation shall develop, adopt, and publish standards for the use of
			 collateral risk managers who may work with the Platform, as well as
			 trustees
			 and
			 servicers of mortgage-backed securities to manage mortgage loan
			 collateral, including standards with respect to—(1)tracking mortgage loan repurchases;(2)compliance with obligations under any applicable securitization documents; and(3)managing—(A)any disputes; and(B)the resolution process.(b)Additional required standardsThe standards required under subsection (a) shall include the review of foreclosure loss mitigation
			 programs established under section 314 for approved servicers.IITransparency in market operations331.Review of loan
			 documents; disclosures(a)In
			 generalThe Corporation, in consultation and coordination with the Securities and Exchange Commission,
			 shall, by rule—(1)require market participants, as appropriate, to make available to private market investors in
			 connection with the first loss position on a covered security, including
			 through use of the Securitization Platform established under section 321,
			 all—(A)documents relating to eligible mortgage
			 loans collateralizing that covered security; and(B)servicing reports of the approved servicer
			 relating to such eligible mortgage loans;(2)require market participants, as appropriate, to disclose to investors information that is
			 substantially similar, to the extent practicable, to disclosures required
			 of issuers of asset-backed securities under section 13(a) or 15(d) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78m(a), 78o(d)) until the
			 covered security is fully paid, other than information that the
			 Corporation determines, in consultation and coordination with the
			 Securities and Exchange Commission, is not applicable to a covered
			 security, a particular type of covered security, or eligible mortgage
			 loans collateralizing a covered security;(3)require that all disclosures must be made consistent with the antifraud provisions of the Federal
			 securities laws; and(4)establish the
			 timing, frequency, and manner in which such access and disclosures are
			 made.(b)Access and disclosuresIn prescribing the rules required under subsection (a), the Corporation shall take into
			 consideration—(1)the potential cost of such access and disclosures;(2)the effect of such access and disclosures on liquidity in the housing finance market; and(3)the interests of investors.(c)Privacy
			 protectionsIn prescribing the rules required under subsection (a), the Corporation shall take into
			 consideration issues of consumer privacy and
			 all statutes, rules, and regulations related to privacy of consumer credit
			 information and personally identifiable information. Such rules shall
			 expressly
			 prohibit the identification of specific borrowers.332.National
			 mortgage database(a)TransferEffective on the system certification date, there are transferred to the Corporation all functions
			 of
			 the Federal Housing Finance Agency of the Corporation relating to the
			 rights,
			 responsibilities, and obligations of the Federal Housing Finance Agency
			 pursuant to the Inter-Agency Agreement (or any successor thereto) entered
			 into by the Federal Housing Finance Agency and the Bureau of Consumer
			 Financial Protection with respect to the development, construction,
			 maintenance, operation, and funding of the National Mortgage Database.(b)PrivacyIn exercising authority under this section, the Corporation and the Bureau of Consumer Financial
			 Protection shall—(1)take steps to ensure the privacy of consumers, including prohibiting the
			 identification of specific borrowers;(2)minimize the collection and storage of personally identifiable information; and(3)consider all statutes, rules, and regulations relating to the privacy of consumer credit
			 information and personally identifiable information.(c)DuplicationThe Chairperson and the Director of the Bureau of Consumer Financial Protection shall take all
			 reasonable steps necessary to minimize conflicts and duplication of the
			 data required under this section with data collected, published, or
			 otherwise obtained by other Federal regulators, including the data
			 disclosure system required under section 304(f) of the Home Mortgage
			 Disclosure Act of
			 1975 (12 U.S.C. 2803(f)).(d)Minimize burden on reporting entitiesIf 2 or more entities are required by this section to report the same mortgage data relating to the
			 same mortgage loan, the entities may, by agreement that is clearly
			 communicated to the Corporation and the Bureau, determine that only 1 of
			 such entities will report the data. If 1 of such entities reports the
			 required mortgage data, it shall not be a violation of this section for
			 the other entities not to report the data.(e)Access to dataThe Corporation and the Bureau of Consumer Financial Protection shall each establish, and cause to
			 be published in the Federal Register, the initial date on which—(1)the public shall begin to have access to any data put into the public domain, in accordance with
			 this section and in a manner that is easily accessible to the public; and(2)all mortgage data is required to be put into the public domain, in accordance with this section.333.Working group on electronic
			 registration of  mortgage loans(a)EstablishmentNot later than 180 days after the agency transfer date, the Corporation shall establish a working
			 group to study—(1)whether the establishment of a national electronic mortgage registry system is necessary; and(2)how to establish, operate, and maintain a national electronic
			 mortgage registry system for single-family mortgage loans and multifamily
			 mortgage
			 loans.(b)CompositionThe working group established under subsection (a) shall be composed of the following:(1)The Chairperson or the Chairperson's designee.(2)The Director of the Bureau of Consumer Financial Protection or the Director's designee.(3)The Chairman of the Federal Deposit Insurance Corporation or the Chairman’s designee.(4)The Chairman of the Securities and Exchange Commission or the Chairman’s designee.(5)The Chairman of the Federal Reserve Board or the Chairman’s designee.(6)The Comptroller of the Currency or the Comptroller’s designee.(7)A representative from the Federal Home Loan Bank System.(8)A representative from a Federal Reserve Bank.(9)Individuals selected by the Chairperson from among the following:(A)State and local government agencies and representatives, including housing finance agencies and
			 those with expertise in property records, electronic recording, and the
			 Uniform Commercial Code.(B)The National Conference of Commissioners on Uniform State Laws(C)Industry groups, including single-family and multifamily mortgage originators, title insurers,
			 servicers, issuers, and investors.(D)Consumer groups, including representatives of homeowners, community stakeholders, and housing
			 organizations.(E)Individuals with technical expertise, including those with expertise in designing, constructing and
			 maintaining mortgage databases.(c)DutiesThe duties of the working group established under subsection (a) are to assess and develop
			 recommendations on the necessity for and feasibility of establishing,
			 operating,
			 and maintaining a national electronic mortgage registry system for
			 single-family
			 mortgage
			 loans and multifamily mortgage loans to document custody and
			 registration of mortgage loans, notes, titles, liens, deeds of trust, and
			 other security
			 instruments, in order to automate, centralize, standardize, and improve
			 the
			 tracking of changes in—(1)the ownership of mortgage loans, deeds of trust, and other security instruments;(2)the ownership of the beneficial interest in promissory notes secured by any mortgage loan, deed of
			 trust, or other security instrument;(3)the servicing rights for any mortgage loan, deed of trust, or other security instrument; and(4)such other information as the Corporation may require.(d)ConsiderationsIn carrying out the duties under this section, the working group established under subsection (a)
			 shall consider—(1)the cost to States and localities, including any impact on revenue generated by local recording
			 of mortgage loan documents;(2)the feasibility of allowing States and localities to continue to collect fees and revenue;(3)the implications of data accuracy on judicial or non-judicial foreclosure;(4)the need to minimize conflicting mortgage loan registry requirements;(5)the need to provide consumers with access to key information about the ownership and servicing of
			 their mortgage loans;(6)the need to provide data accuracy, security, and privacy;(7)existing State real property and commercial laws and any such laws in development, including an
			 electronic mortgage registry law developed as a uniform State law
			 proposal;(8)the costs and benefits of developing and maintaining a national mortgage registry system, including
			 any potential impact on consumer mortgage credit and industry
			 participants;(9)the feasibility of using existing industry standards and capabilities in the operation of  a
			 national mortgage registry system; and(10)any research, reports, or other work undertaken by outside experts, including Federal and State
			 entities.(e)ReportNot later than 2 years after the date on which the working group is established under subsection
			 (a), the working group shall issue a publicly available report, which
			 shall—(1)include recommendations—(A)as to whether the establishment of a national electronic mortgage registry system is necessary or
			 appropriate in the public interest or for the protection of the Mortgage
			 Insurance
			 Fund; and(B)on how to establish, operate, and maintain a national electronic mortgage registry system for
			 single-family mortgage loans and multifamily mortgage loans; and(2)if the working group recommends that the establishment of the national electronic mortgage registry
			 system is necessary or appropriate under paragraph (1),  outline the
			 minimum
			 requirements for such registry, which shall—(A)include considerations for the
			 development and implementation of electronic mortgage registry systems
						by
			 State and local government agencies, including requirements to ensure
			 accurate reporting to such systems; and(B)satisfy the recommendations
			 of this report.(f)Rulemaking(1)In generalBeginning 5 years after publication of the report under
			 subsection (e), the Corporation may, by rule, establish a national
			 electronic mortgage registry system for single-family mortgage loans and
			 multifamily mortgage
			 loans, deeds of trust, or other security instruments in accordance with
			 the findings of the report if—(A)the Corporation determines that electronic mortgage registry systems have not been created by State
			 and
			 local government agencies in accordance with  the
			 minimum requirements established in the report; and(B)the establishment of a national electronic mortgage registry system for single-family mortgage
			 loans and multifamily mortgage loans remains necessary or appropriate in
			 the public
			 interest or for the protection of the Mortgage Insurance Fund.(2)Conflicting reportsIf the Corporation establishes a national electronic mortgage registry system under paragraph (1),
			 the Corporation
			 shall provide approved entities a reasonable amount of time to correct a
			 filing made in the national electronic mortgage registry system
			 established under paragraph
			 (1) that is in direct conflict with any filing in a State or local real
			 property recording system.(3)Authority to extend establishment of registriesThe Corporation, in consultation with appropriate State and local government agencies responsible
			 for real property recordation, may extend the period of time provided
			 under paragraph (1) for a single period of not more than 5 years if the
			 Corporation determines that the extension is necessary or appropriate.(4)Consultation and coordination with State and local agenciesTo promote consistency in and minimize disruption to the housing finance system and systems for
			 the local recording of mortgage loan documents, the Corporation shall
			 consult and
			 coordinate with appropriate State and local
			 government agencies responsible for real property recordation when
			 developing and issuing rules under this subsection.(5)Requirements on rulesThe rules and standards promulgated under this section shall recognize and protect valid perfected
			 security interests in registered mortgage-related documents.(g)Rules of construction(1)Limitation on liabilityNothing in this section shall be construed as implying or establishing a private right of action
			 against an approved entity for filings made to a national electronic
			 mortgage registry
			 system established under subsection (f)(1) or other filing actions taken
			 pursuant
			 to subsection (f).(2)Limitation on supervisory or enforcement authorityNothing in this section shall be construed as authorizing the Corporation, before the establishment
			 of a national electronic mortgage registry system under subsection (f)(1),
			 to exercise
			 supervisory or enforcement authority with respect to an approved entity
			 relating to a real property filing action in a State or local real
			 property recording system by the approved entity.(3)PreemptionNothing in this section shall be construed as preempting, altering, annulling, exempting, or
			 affecting the applicability
			 of any State or local law, including those laws relating to real property
			 recording or foreclosure.334.Multiple lender issuesWith respect to
			 the dwelling of a borrower that serves as security for an eligible
			 mortgage loan, if
			 the borrower enters into any credit transaction that would result in the
			 creation of a new mortgage loan or other credit lien on such dwelling
			 where the
			 loan-to-value ratio of such credit transaction amount is 80 percent or
			 more,
			 the creditor (as defined in section 1026.2(a)(17) of title 12 of the Code
			 of Federal Regulations) shall notify
			 the creditor of the senior eligible mortgage loan within 30 days after
			 consummation of such transaction.335.Required harmonization of standards within eligible mortgage criteria(a)In generalThe Corporation shall consult and coordinate with the Bureau of Consumer Financial Protection to
			 ensure that the minimum standards issued by the Corporation with respect
			 to eligible single-family mortgage loans pursuant
			 to section 2(29) remain, to the greatest extent possible, substantially
			 similar to rules promulgated by the Bureau pursuant to section 129C(b) of
			 the Truth in Lending Act (15 U.S.C. 1639c(b))	 provided that any
			 revisions to, or amendments of, such minimum standards issued by the
			 Corporation—(1)conform to all of the other requirements set forth under section 2(29); and(2)in the determination of the Corporation, do not negatively impact the Mortgage Insurance Fund.(b)Annual report on any changes or differences in rulesThe Corporation shall, on an annual basis, submit to the Chair and Ranking Member of the Committee
			 on Banking, Housing, and Urban Affairs of the Senate and the Chair and
			 Ranking Member of the Committee on Financial Services of the House of
			 Representatives a report that—(1)describes any changes to the minimum standards identified in subsection (a);(2)describes the economic analysis developed and used by the Corporation for any changes described
			 under paragraph (1) in order to ensure such changes do not violate the
			 duties of the Corporation to protect the Mortgage Insurance Fund; and(3)identifies any changes that occurred and differences that exist between the minimum standards
			 developed, adopted, and maintained by the Corporation	and the rules
			 promulgated by the
			 Bureau pursuant to section 129C(b) of the Truth in Lending Act (15 U.S.C.
			 1639c(b)).IVFHFA and FMIC Transition401.DefinitionsIn this title—(1)the term Director means—(A)during the period beginning on the date of enactment of this Act and ending on the day before the
			 agency transfer date, the Director of the Existing Agency; and(B)on and after the agency transfer date, the Director of the Federal Housing Finance Agency of the
			 Corporation appointed under section 402(a)(2);(2)the term Existing Agency means the Federal Housing Finance Agency, as constituted on the day before the agency transfer
			 date;(3)the term function means any duty, obligation, power, authority, responsibility, right, privilege, activity, or
			 program;(4)the term regulated entity has the same meaning as in section 1303(20) of the Safety and
			 Soundness Act (12 U.S.C. 4502(20)); and(5)the term Transition Committee means the Federal Mortgage Insurance
			 Corporation Transition Committee established under section 404(a)(1).402.FHFA transition(a)Establishment(1)In generalEffective on the agency transfer date, there is established in the Corporation the Federal Housing
			 Finance Agency, which shall be maintained as a distinct entity within the
			 Corporation.(2)DirectorThe Federal Housing Finance Agency shall be headed by a Director, who shall be—(A)appointed by the President, by and with the advice and consent of the Senate; and(B)a non-voting member of the Board of Directors.(b)Federal Housing Finance Agency Transfer(1)Transfer of property and functionsEffective on the agency transfer date and  unless otherwise
			 specified by this Act, all property and 
			 functions of the Federal Housing Finance Agency are
			 transferred to the Federal Housing Finance Agency of the Corporation.(2)Incumbent DirectorThe individual serving as the Director of the Existing Agency on the day before the agency transfer
			 date may serve as the Director of the Federal Housing Finance Agency of
			 the Corporation until the end of the term of such individual as Director
			 of the Existing Agency under section 1312(b)(2) of the  Safety and
			 Soundness Act (12 U.S.C.
			 4512(b)(2)), as in effect on the day before the agency transfer date.(3)Transition chairperson(A)In generalDuring the period beginning on the agency transfer date and ending on the date on which the first
			 individual is appointed as  Chairperson under
			 section 202, the Director shall serve as the Transition
			 Chairperson of the
			 Corporation and, except as provided in subparagraph (B), shall exercise
			 all authorities of the Chairperson, unless stated otherwise.(B)Limitation on authorityIn serving as the Transition Chairperson of the Corporation pursuant to subparagraph (A), the
			 Director shall
			 not have the authority to establish any rule under section 2 or any rule
			 relating
			 to approved entities
			 under title III.(c)Powers and duties(1)In generalThe Director of the Federal Housing Finance Agency of the Corporation shall—(A)retain and exercise all powers, including conservatorship and receivership powers, as amended by
			 this Act, of the  Director
			 of the Existing Agency on the day before the
			 agency transfer date relating to
			 the Federal Home Loan Bank System, the Federal Home Loan Banks, and the
			 enterprises;(B)manage and implement actions authorized by the Corporation related to the transition to the new
			 housing finance system that impact the conservatorship or receivership of
			 regulated entities; and(C)consult with other members of the Transition Committee and the Board of Directors as may be
			 appropriate to fulfill the requirements of this Act.(2)Autonomy of FHFAExcept as provided in section 604(a)(2), or as
			 otherwise specifically provided
			 in this Act, the Chairperson and the
			 Board of Directors may not—(A)intervene in any matter or proceeding before the Director, unless otherwise specifically provided
			 by law;(B)appoint, direct, or remove any officer or employee of the Federal Housing Finance Agency of the
			 Corporation; or(C)merge or consolidate the Federal Housing Finance Agency of the Corporation, or any of the functions
			 or responsibilities of the Federal Housing Finance Agency of the
			 Corporation, with any division, office, or other component of the
			 Corporation.(d)Agency expenditures and budget(1)In generalAfter the agency transfer date, the Director of the Federal Housing Finance Agency of the
			 Corporation—(A)except as provided in paragraph (2), may
			 obligate and expend amounts available to the Federal Housing
			 Finance Agency; and(B)shall submit regular updates to the Board of Directors.(2)Limitation on amount(A)Before Chairperson appointedDuring the period beginning on the agency transfer date and ending on the date on which the first
			 individual is appointed as  Chairperson under section 202, the Director
			 shall require approval from the Transition Committee
			 for any agency capital expenditure in excess of
			 $5,000,000.(B)Chairperson appointedOn and after the date on which the first individual is appointed as  Chairperson under section 202,
			 the
			 Director shall require approval from the Board of
			 Directors for any agency capital expenditure in excess of $5,000,0000.(e)CooperationDuring the period beginning on the date of enactment of this Act and ending on the system
			 certification date,
			 the Board of Directors and the Director shall cooperate and coordinate in
			 the exercise of their respective authorities to facilitate and achieve an
			 orderly transition from housing finance markets facilitated by the
			 enterprises to housing finance markets facilitated by the Corporation
			 with minimum disruption in the availability of mortgage credit.(f)Coordination and continuation of certain actions(1)In generalAll regulations, orders, determinations, and resolutions described in paragraph (2) shall remain in
			 effect according to the terms of such regulations, orders, determinations,
			 and resolutions, and shall be enforceable by or against the Federal
			 Housing Finance Agency of the Corporation
			 until modified, terminated, set aside, or superseded in accordance with
			 applicable law by the Federal Housing Finance Agency of the Corporation,
			 any court of competent jurisdiction, or
			 operation of law.(2)ApplicabilityA regulation, order, determination, or resolution is described in this paragraph if it—(A)was issued, made, prescribed, or allowed to become effective by—(i)the Existing Agency;(ii)the Federal Housing Finance Board; or(iii)a court of competent jurisdiction, and relates to functions transferred by this section;(B)relates to the performance of functions that are transferred by this section; and(C)is in effect on the agency transfer date.(g)Use of agency servicesAny agency, department, or other instrumentality of the United States, and any successor to any
			 such agency, department, or instrumentality, which was providing
			 supporting services to the Existing Agency before the agency transfer date
			 in
			 connection with functions that are transferred to the Federal Housing
			 Finance Agency of the Corporation shall—(1)continue to provide such services, on a reimbursable basis, until the transfer of such functions is
			 complete; and(2)consult with any such agency to coordinate and facilitate a prompt and reasonable transition.(h)Savings provisions(1)Existing rights, duties, and obligations not affectedSubsection (a) shall not affect the validity of any right, duty, or obligation of the United
			 States, the Director of the Existing Agency, or any other person, which—(A)arises under—(i)the Safety and Soundness Act;(ii)the Federal National Mortgage Association Charter Act;(iii)the Federal Home Loan Mortgage Corporation Act; or(iv)any other provision of law applicable with respect to the Existing Agency; and(B)existed on the day before the agency transfer date.(2)Continuation of suitsNo action or other proceeding commenced by or against the Director of the Existing Agency in
			 connection with functions
			 that are transferred to the Federal Housing Finance Agency of the
			 Corporation shall abate by reason of the
			 enactment of this Act, except that the Director of the Federal Housing
			 Finance Agency of the Corporation shall be substituted
			 for the Director of the Existing Agency as a party to any such action or
			 proceeding.(i)Technical and conforming amendments(1)Federal Housing Enterprises Financial Safety and Soundness Act of 1992The Safety and Soundness Act (12 U.S.C. 4501 et seq.)
			 is amended—(A)in section 1303—(i)in paragraph (2), by striking Federal Housing Finance Agency established under section 1311 and inserting the Federal Housing Finance Agency within the Federal Mortgage Insurance Corporation established
			 under section 402(a)(1) of the Housing Finance Reform and Taxpayer Protection Act of 2014; and(ii)in paragraph (9), by striking Federal Housing Finance Agency and inserting Agency;(B)in section 1311(a), by striking established and all that follows through Government and inserting established in the Federal Mortgage Insurance Corporation, the Federal Housing
			 Finance Agency, which shall be maintained as a distinct entity within the
			 Federal Mortgage Insurance Corporation;(C)in section 1312—(i)in subsection (a)—(I)in the heading, by striking Establishment of position  and inserting Director; and(II)by striking, established the position of; and(ii)in subsection (b)(1), by striking by the President and all that follows through housing finance and inserting in accordance with section 402(a)(2) of the Housing Finance Reform and Taxpayer Protection Act of 2014; and(D)in section 1367—(i)in subsection (a)(7), by striking When acting and inserting Except as may be provided in section  604(a)(2) of the Housing Finance Reform and Taxpayer Protection Act of 2014, or as otherwise specifically provided for in such Act, when acting; and(ii)by amending subsection (b)(2)(D) to read as follows:(D)Power as
				conservator(i)EnterprisesOn and after the agency transfer date, as that term is defined in section 2 of the
				Housing Finance Reform and Taxpayer Protection Act of 2014, the Agency shall, as conservator, take
				such actions as are necessary—(I)to wind down the operations of the enterprises in an orderly manner that complies with the
			 requirements of such Act;(II)to manage the
				affairs, assets, and obligations of the enterprises and to operate
			 the
				enterprises in compliance with the requirements of such Act;(III)to undertake and carry out any sale, transfer, or disposition authorized in sections 315(c),
			 321(d), 604(i)(2), 701(b), or 702 of such Act in order to facilitate the
			 orderly transition to the new housing finance system authorized by such
			 Act; and(IV)to maintain liquidity and stability in the secondary mortgage market until such time as the
			 enterprises shall have no authority to conduct new business, pursuant to
			 title VI of such Act.(ii)Federal Home Loan BanksThe Corporation may, as conservator, take such actions as are—(I)necessary to put a Federal Home Loan Bank in a sound and solvent condition; and(II)appropriate to carry on the business of a Federal Home Loan Bank and preserve and conserve the
			 assets and property of the Federal Home Loan Bank..(2)Federal Home Loan Bank ActThe Federal Home Loan Bank Act (12 U.S.C. 1421 et seq.) is amended—(A)by striking Chairman of the Director of Governors each place that term appears and inserting Chairman of the Board of Governors; and(B)in section 2—(i)in paragraph (11), by striking Federal Housing Finance Agency and inserting Agency; and(ii)in paragraph (12), by striking the Federal Housing Finance Agency and all that follows through the period at the end and inserting the Federal Housing Finance Agency within the Federal Mortgage Insurance Corporation established
			 under section 402(a)(1) of the Housing Finance Reform and Taxpayer Protection Act of 2014.(3)Federal Deposit Insurance ActThe Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.) is amended—(A)in section 11(t)(2)(A), by inserting after clause (vii) the following:(viii)The Federal Mortgage Insurance Corporation.; and(B)in section 18(x)—(i)by inserting the Federal Mortgage Insurance Corporation, before any Federal banking agency each place that term appears; and(ii)by inserting Corporation, after such Bureau, each place that term appears.(4)Federal Financial Institutions Examination Council Act of 1978The Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. 3301 et seq.) is
			 amended—(A)in section 1004(a)—(i)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and(ii)by inserting after paragraph (4) the following:(5)the Chairman of the Federal Mortgage Insurance Corporation,; (B)in section 1011, in first sentence, by inserting Federal Mortgage Insurance Corporation, after Financial Protection,; and(C)by inserting at the end the following:1012.Establishment of the Subcommittee on Mortgage ServicingThere shall be within the Council a subcommittee to be known as the Subcommittee on Mortgage Servicing, which shall consist of designees of heads of the Federal financial institution regulatory
			 agencies, the Bureau of Consumer Financial Protection, the Federal
			 Mortgage Insurance Corporation, the Federal Housing Finance Agency, and a
			 representative of the State Liaison Committee established under section
			 1007..(5)FIRREASection 1216 of the Financial Institutions Reform, Recovery, and Enhancement Act of 1989 (12 U.S.C.
			 1833e) is amended—(A)in subsection (a), by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation; and(B)in subsection (c), by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation.(6)Housing and Urban-Rural Recovery Act of 1983The first sentence of section 469 of the Housing and Urban-Rural Recovery Act of 1983 (12 U.S.C.
			 1701p–1) is amended by inserting the Federal Mortgage Insurance Corporation, after cooperation of .(7)Paperwork Reduction ActSection 3502(5) of title 44, United States Code (commonly known as the Paperwork Reduction Act), is amended by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation.(8)Public Law 93–495Section 111 of Public Law 93–495 (12 U.S.C. 250) is amended by inserting the Federal Mortgage Insurance Corporation, after Federal Housing Finance Agency,.(9)Right to  Financial Privacy Act of 1978Section 1101(7) of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3401(7)) is amended—(A)in subparagraph (H), by striking ; or and inserting a semicolon;(B)in subparagraph (I), by striking ; and and inserting ; or; and(C)by adding at the end the following:(J)the Federal Mortgage Insurance Corporation; and.(10)Title 5, United States CodeTitle 5, United States Code, is amended—(A)in section 5313, by inserting the following new item:Chairperson of the Federal Mortgage Insurance Corporation.; and(B)in section 3132(a)(1)(D)—(i)by striking Supervision,, and inserting Supervision,; and(ii)by inserting the Federal Mortgage Insurance Corporation, after Federal Housing Finance Agency,.(11)Title 18, United States CodeTitle 18, United States Code, is amended by striking Federal Housing Finance Agency each place such term appears in each of sections 212, 657, 1006, 1014, and 1905 and inserting Federal Mortgage Insurance Corporation.(12)Federal Credit Union ActSection 107(7)(E) of the Federal Credit Union Act (12 U.S.C. 1757(7)(E)) is amended by inserting the Federal Mortgage Insurance Corporation, before the Federal National Mortgage Association.(13)Bank Holding Company ActSection 5(c)(5)(B) of the Bank Holding Company Act (12 U.S.C. 1844(c)(5)(B)) is amended—(A)in clause (iv), by striking ; or and inserting a semicolon;(B)in clause (v), by striking the period at the end and insert ; or; and(C)by adding at the end the following:(vi)an approved guarantor approved under section 311 of the Housing Finance Reform and Taxpayer
			 Protection Act of 2014..(14)Congressional Budget Act of 1974Section 504(c) of the Congressional Budget Act of 1974 (2 U.S.C. 661c(c)) is amended—(A)in paragraph (1), by striking or;(B)by redesignating paragraph (2) as paragraph (3); and(C)by inserting after paragraph (1) the following:(2)are credit programs of the Federal Mortgage Insurance Corporation; or.(15)Effective dateThe amendments made by this subsection shall take effect on the agency transfer date.403.Transfer and rights of employees of the FHFA(a)Transfer(1)In generalEffective on the agency transfer date, each employee of the Existing Agency,
			 including each employee of the Office of the Inspector General of the
			 Existing Agency, who is in good standing, shall be transferred to
			 the Corporation for employment, and such
			 transfer shall be deemed a transfer of function for purposes of section
			 3503 of title 5, United States Code.(2)Assignment(A)In generalExcept as provided in subparagraph (B), an employee transferred under paragraph (1) shall be
			 appointed to
			 a position in the Federal Housing Finance Agency of the Corporation.(B)ExceptionOn and after the agency transfer date, the
			 Chairperson, in consultation with the Director of the Federal Housing
			 Finance Agency of the Corporation, may reassign
			 an employee transferred under paragraph (1) to a component of the
			 Corporation other than the Federal Housing Finance Agency of the
			 Corporation, if the reassignment is in the best interest of the
			 Corporation.(b)Guaranteed positions(1)In generalEach employee transferred under subsection (a) shall be guaranteed a position with the same status,
			 tenure, grade, and pay as that held on the day immediately preceding the
			 transfer.(2)No involuntary separation or reductionAn employee transferred under subsection (a) holding a permanent position on the day immediately
			 preceding the transfer may not be involuntarily separated or reduced in
			 grade or compensation during the 12-month period beginning on the date of
			 transfer, except for cause, or, in the case of a temporary employee,
			 separated in accordance with the terms of the appointment of the employee.(c)Appointment authority for excepted and senior executive service employees(1)In generalIn the case of an employee occupying a position in the excepted service or the Senior Executive
			 Service, any appointment authority established under law or by regulations
			 of the Office of Personnel Management for filling such position shall be
			 transferred, subject to paragraph (2).(2)Decline of transferThe Corporation may decline a transfer of authority under paragraph (1), to the extent that such
			 authority relates to—(A)a position excepted from the competitive service because of its confidential, policymaking,
			 policy-determining, or policy-advocating character; or(B)a noncareer appointee in the Senior Executive Service (within the meaning of section 3132(a)(7) of
			 title 5, United States Code).(d)Employee benefit programs(1)In generalAny employee of the Existing Agency accepting employment with the Corporation as a result of a
			 transfer
			 under subsection (a) may retain, for 12 months after the date on which
			 such
			 transfer occurs, membership in any employee benefit program of the
			 Existing Agency
			 or the Corporation, as applicable, including insurance, to which such
			 employee belongs on the date of the transfer under subsection (a), if—(A)the employee does not elect to give up the benefit or membership in the program; and(B)the benefit or program is continued by the Corporation.(2)Cost differential(A)In generalThe difference in the costs between the benefits which would have been provided by the Existing
			 Agency and
			 those provided by this section shall be paid by the Corporation.(B)Health insuranceIf any employee elects to give up membership in a health insurance program or the health insurance
			 program is not continued by the Corporation, the employee shall be
			 permitted to select an alternate Federal health insurance program not
			 later than 30 days after the date of such election or notice, without
			 regard to any other regularly scheduled open season.(e)Enterprise employeesTo ensure an orderly transition to the new housing finance system established under this Act and to
			 facilitate the organization, formation, and  competency of the
			 Corporation,
			 the Corporation may hire employees from the enterprises.(f)ReorganizationIf the Corporation determines that a reorganization of the workforce is required, the
			 reorganization shall be deemed a major reorganization for purposes of
			 affording affected employee retirement under section 8336(d)(2) or
			 8414(b)(1)(B) of title 5, United States Code.404.Transition Committee(a)Establishment and purpose(1)In generalEffective on the date of enactment of this Act, there is established the Federal Mortgage Insurance
			 Corporation Transition Committee.(2)PurposeThe purpose of the Transition Committee shall be to—(A)develop a plan to facilitate an orderly transition to a new housing finance system in accordance
			 with this Act; and(B)provide advice to the Transition Chairperson or the Board when consulted.(b)Composition(1)MembersThe Transition Committee shall be comprised of—(A)the Director;(B)the Chairman of the Federal Deposit Insurance Corporation;(C)the Comptroller of the Currency;(D)the Chairperson; and(E)any member of the Board of Directors.(2)Chairperson(A)Before Chairperson of CorporationUntil the date on which the first individual is appointed as  Chairperson under section 202, the
			 Director
			 shall
			 serve as the Chairperson of the Transition Committee.(B)Chairperson of Corporation appointedOn and after the date on which the first individual is appointed as  Chairperson under section 202,
			 the
			 Chairperson shall serve as the Chairperson of the Transition Committee.(3)Acting officials may serveIn the event of a vacancy in the office of the head of a member agency, and pending the appointment
			 of a successor, or during the absence or disability of the head of a
			 member agency, the acting head of the member agency shall serve as a
			 member of the Transition Committee in the place of that agency head.(4)StaffAs
			 necessary to carry out the duties of the Transition Committee, the
			 Chairperson of the Transition Committee may—(A)before the agency transfer date, use employees of the Existing Agency; and(B)on and after the agency transfer date, use employees of the Corporation.(c)Transition plan(1)DevelopmentThe Transition Committee shall develop the transition plan required by section 602.(2)ApprovalThe transition plan may not be submitted to Congress under section 602, unless it is approved by a
			 majority of the Transition Committee.(d)DissolutionThe Transition Committee shall be dissolved upon the later of—(1)the date on which the first individual is appointed as	Chairperson under section 202; or(2)the date on which the transition plan is submitted to Congress in accordance with subsection (c)(2)
			 and section 602.405.Transition assessments(a)In GeneralSection 1316 of the Safety and Soundness Act (12
			 U.S.C. 4516) is amended by adding at the end the following:(i)Annual assessments relating to initial funding of the FMICNotwithstanding title VI of the Housing Finance Reform and Taxpayer Protection Act of 2014 or any other provision of law, for the period beginning on the date of enactment of this
			 subsection and ending on the system certification date (as that date is
			 set forth under title VI of the Housing Finance Reform and Taxpayer Protection Act of 2014), the Agency shall establish and collect from the enterprises annual assessments in addition
			 to those required under subsection (a) in an amount not exceeding the
			 amount sufficient to provide for the reasonable costs (including
			 administrative costs) and expenses of the Federal Mortgage Insurance
			 Corporation, including those
			 purposes detailed in section 303(e)(6) of the Housing Finance Reform and Taxpayer Protection Act of 2014. All amounts collected under this subsection shall be transferred to the Federal Mortgage
			 Insurance Corporation. The annual assessment shall be payable semiannually
			 for each fiscal year, on October 1 and April 1..(b)Treatment of Assessments(1)Deposit(A)Amounts received by the CorporationAmounts received by the Corporation from assessments imposed under section 1316(i) of the Safety
			 and Soundness Act shall be
			 deposited by the Corporation in the Mortgage Insurance Fund.(B)Amounts received by the Existing AgencyAmounts received by the Existing Agency beginning on the date of enactment of this Act until the
			 agency transfer date from assessments
			 imposed under section 1316(i) of the Safety and Soundness Act shall be
			 held in an account of the Existing Agency and shall be transferred to the
			 Corporation on the agency transfer date for deposit in the Mortgage
			 Insurance Fund in accordance with subparagraph (A).(C)Exemption from apportionmentNotwithstanding any other provision of law, amounts received by the Corporation from any assessment
			 imposed under section 1316(i) of the Safety and Soundness Act shall not be
			 subject to
			 apportionment for the purposes of chapter 15 of title 31, United States
			 Code, or under any other authority.(D)Rule of constructionAmounts received by the Corporation from any assessment imposed under section 1316(i) of the Safety
			 and Soundness Act shall not be construed to be Government or public funds
			 or
			 appropriated money.(2)Use of funds(A)In generalThe Existing Agency shall use amounts received from assessments imposed under section 1316(i) of
			 the Safety and
			 Soundness Act solely for the purpose of funding the Mortgage Insurance
			 Fund on the agency transfer date.(B)Treasury investmentsThe Existing Agency may request the Secretary of the Treasury to invest the amounts
			 received from
			 assessments imposed under section 1316(i) of the Safety and Soundness Act.(C)Government obligationsPursuant to a request under subparagraph (B), the Secretary of the Treasury shall invest such
			 amounts in Federal Government obligations—(i)guaranteed as to principal and interest by the United States with maturities suitable to the needs
			 of the Existing Agency; and(ii)bearing interest at a rate
			 determined by the Secretary of the Treasury, taking into consideration
			 current market yields on outstanding marketable obligations of the United
			 States of comparable maturity.406.Transfer of powers and duties on the system certification date; continuation and coordination of
			 certain actions(a)Transfer of functionsEffective on the system certification date and except as provided in section 332(a), there are
			 transferred to the Corporation all functions
			 of the Federal Housing Finance Agency of the Corporation and the Director
			 thereof.(b)Coordination and continuation of certain actions(1)In generalAll regulations, orders, determinations, and resolutions described in paragraph (2) shall remain in
			 effect according to the terms of such regulations, orders, determinations,
			 and resolutions, and shall be enforceable by or against the Corporation
			 until modified, terminated, set aside, or superseded in accordance with
			 applicable law by the Corporation, any court of competent jurisdiction, or
			 operation of law.(2)ApplicabilityA regulation, order, determination, or resolution is described in this paragraph if it—(A)was issued, made, prescribed, or allowed to become effective by—(i)the Existing Agency;(ii)the Federal Housing Finance Agency of the Corporation;(iii)the Federal Housing Finance Board; or(iv)a court of competent jurisdiction;(B)relates to the performance of functions that are transferred by subsection (a); and(C)is in effect on the effective date of the transfer under subsection (a).(c)Use of agency servicesAny agency, department, or other instrumentality of the United States, and any successor to any
			 such agency, department, or instrumentality, which was providing
			 supporting services to the Federal Housing Finance Agency of the
			 Corporation before the system certification date in
			 connection with functions that are transferred to the Corporation under
			 subsection (a) shall—(1)continue to provide such services, on a reimbursable basis, until the transfer of such functions is
			 complete; and(2)consult with any such agency to coordinate and facilitate a prompt and reasonable transition.(d)Savings provisions(1)Existing rights, duties, and obligations not affectedSubsection (a) shall not affect the validity of any right, duty, or obligation of the United
			 States, the Director of the Federal Housing Finance Agency of the
			 Corporation, or any other person, which—(A)arises under—(i)the Safety and Soundness Act;(ii)the Federal National Mortgage Association Charter Act;(iii)the Federal Home Loan Mortgage Corporation Act; or(iv)any other provision of law applicable with respect to the Federal Housing Finance Agency; and(B)existed on the day before the system certification date.(2)Continuation of suitsNo action or other proceeding commenced by or against the Director of the Federal Housing Finance
			 Agency of the Corporation in connection with functions
			 that are transferred to the Corporation under subsection (a) shall abate
			 by reason of the
			 enactment of this Act, except that the Corporation shall be substituted
			 for the Director of the Federal Housing Finance Agency of the Corporation
			 as a party to any such action or proceeding.407.Technical and conforming amendments relating to abolishment of FHFA(a)Effective dateThe amendments made by this section shall take effect on the system certification date.(b)Access to Local TV Act of 2000Section 1004(d)(2)(D)(iii) of the Launching Our Communities’ Access to Local Television Act of 2000
			 (47 U.S.C. 1103(d)(2)(D)(iii)) is amended by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation.(c)Commodity Exchange ActSection 1a(39)(E) of the Commodity Exchange Act (7 U.S.C. 1a(39)(E)) is amended by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation.(d)Emergency Economic Stabilization Act of 2008The Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 note) is amended—(1)in section 104(b)(3), by striking the Director of the Federal Housing Finance Agency and inserting the Chairperson of the Federal Mortgage Insurance Corporation;(2)in section 109(b), by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation; and(3)in section 110(a)(1)(A), by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation.(e)Federal National Mortgage Association Charter ActThe Federal National Mortgage Association Charter Act (12 U.S.C. 1716 et seq.) is amended—(1)in section 303(c)(2), by striking Director of the Federal Housing Finance Agency and inserting Chairperson of the Federal Mortgage Insurance Corporation; and(2)in section 309—(A)in subsection (d)(3)(B)—(i)by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation; and(ii)by striking Director each place that term appears and inserting Chairperson;(B)in subsection (k)(1), by striking Director of the Federal Housing Finance Agency and inserting Chairperson of the Federal Mortgage Insurance Corporation;(C)in subsection (m)—(i)in paragraph (1), by striking Director of the Federal Housing Finance Agency and inserting Chairperson of the Federal Mortgage Insurance Corporation; and(ii)in paragraph (2)—(I)by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation; and(II)by striking Director each place that term appears and inserting Chairperson; and(D)in subsection (n)—(i)in paragraph (1), by striking Director of the Federal Housing Finance Agency and inserting Chairperson of the Federal Mortgage Insurance Corporation;(ii)in paragraph (2)(L), by striking Director of the Federal Housing Finance Agency and inserting Chairperson of the Federal Mortgage Insurance Corporation; and(iii)in paragraph (3)(B), by striking Director of the Federal Housing Finance Agency and inserting Chairperson of the Federal Mortgage Insurance Corporation.(f)Federal Deposit Insurance ActThe Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.) is amended—(1)in section 7(a)(2)(A), by striking Federal Housing Finance Agency each place that term appears and inserting Federal Mortgage Insurance Corporation;(2)in section 8(e)(7)(A)(vi), by striking Federal Housing Finance Agency each place that term appears and inserting Federal Mortgage Insurance Corporation; and(3)in section 33(e), by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation.(g)Federal Financial Institutions Examination Council Act of 1978The first sentence of section 1011 of the Federal Financial Institutions Examination Council Act of
			 1978 (12 U.S.C. 3310) is amended by striking and the Federal Housing Finance Agency.(h)Federal Home Loan Bank ActThe Federal Home Loan Bank Act (12 U.S.C. 1421 et seq.) is amended—(1)in section 2—(A)in paragraph (11),  as previously amended by section 402(i), by striking Agency and inserting Chairperson of the Federal Mortgage Insurance Corporation; and(B)in paragraph (12), as previously amended by section 402(i), by striking  the Federal Housing Finance Agency within the Federal Mortgage Insurance Corporation established
			 under section 402(a)(1) of the Housing Finance Reform and Taxpayer Protection Act of 2014 and inserting Federal Mortgage Insurance Corporation established under section 201 of the Housing Finance Reform and Taxpayer Protection Act of 2014;(2)in section 10(a)(3)(B),  by inserting , subject to such regulations that the Federal Mortgage Insurance Corporation may issue to ensure
			 the safety and soundness of the Federal Home Loan Banks, covered
			 securities insured by the Federal Mortgage Insurance Corporation under the
			 Housing Finance Reform and Taxpayer Protection Act of 2014 after Government National Mortgage Association; and(3)in section 11(h), by inserting , subject to such regulations that the Federal Mortgage Insurance Corporation may issue to ensure
			 the safety and soundness of the Federal Home Loan Banks, covered
			 securities insured by the Federal Mortgage Insurance Corporation under the
			 Housing Finance Reform and Taxpayer Protection Act of 2014 after Federal Home Loan Mortgage Corporation pursuant to section 305 or section 306 of the Federal Home
			 Loan Mortgage Corporation Act.(i)Federal Home Loan Mortgage Corporation ActThe Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1451 et seq.) is amended—(1)in section 303—(A)in subsection (b)(2), by striking Director of the Federal Housing Finance Agency and inserting Chairperson of the Federal Mortgage Insurance Corporation; and(B)in subsection (h)—(i)in paragraph (2)—(I)by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation; and(II)by striking Director each place that term appears and inserting Chairperson; and(ii)in paragraph (4), by striking Director and inserting Chairperson;(2)in section 305(a)(2), by striking Director of the Federal Housing Finance Agency and inserting Chairperson of the Federal Mortgage Insurance Corporation; and(3)in section 307—(A)in subsection (c)(1), by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation;(B)in subsection (e)—(i)in paragraph (1)—(I)by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation; and(II)by striking Director each place that term appears and inserting Chairperson; and(ii)in paragraph (2)—(I)by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation; and(II)by striking Director each place that term appears and inserting Chairperson; and(C)in subsection (f)—(i)in paragraph (1), by striking Director of the Federal Housing Finance Agency and inserting Chairperson of the Federal Mortgage Insurance Corporation;(ii)in paragraph (2), by striking Director of the Federal Housing Finance Agency each place that term appears and inserting Chairperson of the Federal Mortgage Insurance Corporation; and(iii)in paragraph (3)(B), by striking Director of the Federal Housing Finance Agency and inserting Chairperson of the Federal Mortgage Insurance Corporation.(j)Federal Housing Enterprises Financial Safety and Soundness Act of 1992The Safety and Soundness Act (12 U.S.C. 4501 et seq.)
			 is amended—(1)in section 1303—(A)in paragraph (2), as previously amended by section 402(i), by striking	the Federal Housing Finance Agency within the Federal Mortgage Insurance Corporation established
			 under section 402(a)(1) of the Housing Finance Reform and Taxpayer Protection Act of 2014 and inserting Federal Mortgage Insurance Corporation established under section 201 of the Housing Finance Reform and Taxpayer Protection Act of 2014;(B)by striking paragraph (4) and inserting the following:(4)[Reserved.]; and(C)in paragraph (9), as previously amended by section 402(i), by striking Agency and inserting Chairperson of the Federal Mortgage Insurance Corporation;(2)by repealing section 1313A;(3)in section 1317—(A)by striking subsection (d); and(B)by redesignating subsections (e) through (i) as subsections (d) through (h), respectively; and(4)in section 1367—(A)in subsection (a), in the heading, by striking Agency and inserting Corporation; and(B)in subsection (b), in the heading to paragraph (9)(B), as so redesignated, by striking Agency and inserting Corporation.(k)Financial Institutions Reform, Recovery, and Enhancement Act of 1989The Financial Institutions Reform, Recovery, and Enhancement Act of 1989 (Public Law 101–73; 103
			 Stat. 183) is amended—(1)in section 402(e), by striking Federal Housing Finance Agency each place that term appears and inserting Federal Mortgage Insurance Corporation;(2)in section 1124, by striking Federal Housing Finance Agency each place that term appears and inserting Federal Mortgage Insurance Corporation; and(3)in section 1125(b), by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation.(l)Flood Disaster Protection Act of 1973Section 102(f)(3)(A) of the Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a(f)(3)(A)) is
			 amended by striking Director of the Federal Housing Finance Agency and inserting Chairperson of the Federal Mortgage Insurance Corporation.(m)Housing Economic Recovery Act of 2008Section 1002(b) of the Housing and Economic Recovery Act of 2008 (Public Law 110–289; 122 Stat.
			 2661) is amended—(1)in paragraph (1), by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation; and(2)in paragraph (2), by striking Director of the Agency and inserting Chairperson of the Federal Mortgage Insurance Corporation.(n)Housing and Urban-Rural Recovery Act of 1983The first sentence of section 469 of the Housing and Urban-Rural Recovery Act of 1983 (12 U.S.C.
			 1701p-1) is amended by striking Federal Housing Finance Agency,.(o)Multifamily Assisted Housing Reform and Affordability Act of 1997Section 517(b)(4) of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42
			 U.S.C. 1437f note) is amended by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation.(p)Public law 93–495Section 111 of Public Law 93–495 (12 U.S.C. 250) is amended by striking the Director of the Federal Housing Finance Agency,.(q)Neighborhood Reinvestment Corporation ActSection 606(c)(3) of the Neighborhood Reinvestment Corporation Act (42 U.S.C. 8105(c)(3)) is
			 amended by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation.(r)Riegle Community Development and Regulatory Improvement Act of 1994Section 117(e) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12
			 U.S.C. 4716(e)) is amended by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation.(s)Right to Financial Privacy Act of 1978Section 1113(o)  of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3413(o)) is amended—(1)in the heading to the subsection, by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation;(2)by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation; and(3)by striking Federal Housing Finance Agency’s and inserting Federal Mortgage Insurance Corporation’s.(t)Sarbanes-Oxley Act of 2002Section 105(b)(5)(B)(ii)(II) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7215(b)(5)(B)(ii)(II)) is
			 amended by striking Director of the Federal Housing Finance Agency and inserting Chairperson of the Federal Mortgage Insurance Corporation.(u)Securities Exchange ActSection 15G of the Securities Exchange Act (15 U.S.C. 78o-11) is amended—(1)in subsection (b)(2), by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation; and(2)in subsection (e)(4), by striking Director of the Federal Housing Finance Agency each place that term appears and inserting Chairperson of the Federal Mortgage Insurance Corporation.(v)Truth in Lending ActThe Truth in Lending Act (15 U.S.C. 1601 et seq.) is amended—(1)section 129H(b)(4), by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation; and(2)in section 129E—(A)in subsection (g)(1), by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation; and(B)in subsection (h), by striking Federal Housing Finance Agency and inserting Federal Mortgage Insurance Corporation.(w)Other references in Federal lawOn and after the system certification date, any reference to the Federal Housing Finance Agency or
			 the Director thereof  in any
			 law, rule, regulation, certificate, directive, instruction, or other
			 official paper in force on the system certification date shall be
			 considered to
			 refer and apply to the Federal Mortgage Insurance Corporation and the
			 Chairperson thereof, respectively.408.Repeal of mandatory housing goals(a)Repeal of
			 housing goalsThe Safety and Soundness Act is amended
			 by
			 striking sections 1331 through 1336 (12 U.S.C. 4561–6).(b)Conforming
			 amendmentsThe Safety and Soundness Act (12 U.S.C.
			 4501
			 et seq.) is amended—(1)in section
			 1303(28), by striking , and, for the purposes and all that
			 follows through designated disaster areas;(2)in section
			 1324(b)(1)(A), by striking clauses (i), (ii), and (iv);(3)in section
			 1341—(A)in subsection
			 (a)—(i)in
			 paragraph (1), by inserting or after the semicolon at the
			 end;(ii)in
			 paragraph (2), by striking the semicolon at the end and inserting a
			 period;
			 and(iii)by
			 striking paragraphs (3) and (4); and(B)in subsection
			 (b)(2)—(i)in subparagraph (A), by inserting
			 or after the semicolon at the end;(ii)by
			 striking subparagraphs (B) and (C); and(iii)by
			 redesignating subparagraph (D) as subparagraph (B);(4)in section
			 1345(a)—(A)in paragraph (1),
			 by inserting or after the semicolon at the end;(B)in paragraph (2),
			 by striking the semicolon at the end and inserting a period; and(C)by striking
			 paragraphs (3) and (4); and(5)in section
			 1371(a)(2), by striking with any housing goal established under subpart
			 B of part 2 of subtitle A of this title, with section 1336 or 1337 of this
			 title,.(c)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act.(d)Required compliance with nondiscrimination laws(1)Approved entities; PlatformNotwithstanding any other provision of this Act, approved entities and the Securitization Platform
			 shall comply with Federal and State nondiscrimination laws, including the
			 Fair Housing Act
			 (42 U.S.C.
			 3601 et seq.) and the Equal Credit Opportunity Act (15 U.S.C. 1691 et
			 seq.).(2)Corporation(A)In generalIn carrying out this Act, the Corporation shall comply with Federal and State nondiscrimination
			 laws.(B)Periodic reviewThe Corporation shall periodically review its policies, standards, and guidelines with respect to
			 eligible mortgage loans, including, but not limited to, any automated
			 underwriting systems, to ensure that such policies, standards, and
			 guidelines are consistent with the requirements of  section 408(d).(3)Safety and Soundness ActSection 1325 of the Safety and Soundness Act (12 U.S.C. 4545) is amended—(A)in the matter preceding paragraph (1), by striking The Secretary and inserting the following:(a)In generalThe Secretary;(B)in paragraph (1)—(i)by inserting , approved guarantor, approved multifamily guarantor, approved aggregator, and the Securitization
			 Platform after enterprise;(ii)by inserting or guarantee after purchase; and(iii)by inserting or mortgage-backed security after mortgage;(C)in paragraph (2)—(i)by striking (2) by regulation and by inserting (2)(A) by regulation;(ii)by inserting and after the semicolon; and(iii)by adding at the end the following:(B)with respect to the market for covered guarantee transactions and covered market-based risk-sharing
			 transactions, by regulation, require each approved guarantor, approved
			 multifamily guarantor, and approved aggregator  to submit data to the
			 Secretary to assist the Secretary in investigating whether a mortgage
			 lender with which the approved guarantor, approved multifamily guarantor,
			 or approved aggregator does business has failed to comply with the Fair
			 Housing Act (42 U.S.C. 3601 et seq.);;(D)in paragraph (3)—(i)by striking (3) by regulation and by inserting (3)(A) by regulation;(ii)by inserting and after the semicolon; and(iii)by adding at the end the following:(B)with respect to the market for covered guarantee transactions and covered market-based risk-sharing
			 transactions, by regulation, require each approved guarantor, approved
			 multifamily guarantor, and approved aggregator  to submit data to the
			 Secretary to assist in investigating whether a mortgage lender with which
			 the approved guarantor, approved multifamily guarantor, or approved
			 aggregator does business has failed to comply with the Equal Credit
			 Opportunity Act (15 U.S.C. 1691 et seq.), and shall submit any such
			 information received to the appropriate Federal agencies, as provided in
			 section 704 of the Equal Credit Opportunity Act (15 U.S.C. 1691c), for
			 appropriate action;;(E)in paragraph (4), by inserting and the Federal Mortgage Insurance Corporation after enterprises;(F)in paragraph (5)—(i)by striking (5) direct the and by inserting (5)(A) direct the;(ii)by inserting and after the semicolon; and(iii)by adding at the end the following:(B)with respect to the market for covered guarantee transactions and covered market-based risk-sharing
			 transactions, apply various remedial actions, including suspension,
			 probation, reprimand, or settlement, against lenders that have been found
			 to have engaged in discriminatory lending practices in violation of the
			 Fair Housing Act or the Equal Credit Opportunity Act, pursuant to a final
			 adjudication on the record, and after opportunity for an administrative
			 hearing, in accordance with subchapter II of chapter 5 of title 5, United
			 States Code; and;(G)in paragraph (6)—(i)by striking (6) periodically review and by inserting (6)(A) periodically review;(ii)by striking the period at the end and inserting ; and; and(iii)by adding at the end the following:(B)with respect to the market for covered guarantee transactions and covered market-based risk-sharing
			 transactions, periodically review and comment on the underwriting and
			 appraisal guidelines of each approved guarantor, approved multifamily
			 guarantor, and approved aggregator, and the policies, standards, and
			 guidelines of the Securitization Platform to ensure that such guidelines
			 are consistent with the Fair Housing Act and this section.; and(H)by adding at the end the following:(b)DefinitionsIn this section, the terms approved guarantor, approved multifamily guarantor, approved aggregator, covered guarantee transaction, covered market-based risk-sharing transaction, and Securitization Platform have the meanings given such terms in section 2 of the Housing Finance Reform and Taxpayer
			 Protection Act of 2014..VImproving transparency, accountability, and efficacy within affordable housing501.Affordable housing allocations(a)Fee and allocation of amountsIn addition to any fees for the provision of insurance established in accordance with title III, in
			 each fiscal year the Corporation shall—(1)charge and collect a fee determined as provided in subsection (b) for each dollar of the
			 outstanding principal
			 balance of all eligible mortgage loans that collateralize covered
			 securities insured under this Act;  and(2)allocate or otherwise transfer, on an annual basis—(A)75 percent of such fee amounts to the Secretary of Housing and Urban Development to fund the
			 Housing Trust
			 Fund established under section 1338 of the Safety and Soundness Act (12
			 U.S.C. 4568);(B)15 percent of such fee amounts to the Secretary of the Treasury to fund the Capital Magnet Fund
			 established
			 under section 1339 of the Safety and Soundness Act (12 U.S.C. 4569); and(C)10 percent of such fee amounts to the Corporation to fund the Market Access Fund established under
			 section
			 504.(b)Determination of feeThe fee required to be charged under subsection (a) shall be determined as follows:(1)Initial feeBeginning on the date of enactment of this Act and ending upon the date set forth under paragraph
			 (2)(E), the fee shall be an amount equal to 10 basis points for each
			 dollar of the outstanding principal
			 balance of eligible mortgage loans collateralizing covered securities
			 insured under this Act.(2)Subsequent incentive-based feeNot later than 6 months after the date that the  Corporation has approved at least 2 approved
			 guarantors, approved multifamily guarantors, or approved aggregators, the
			 Corporation shall, by regulation, after notice and comment, establish a
			 formula for
			 determining the fee that meets the following criteria:(A)Average for all feesThe average of fees charged on
			 the total outstanding principal balance of all eligible mortgage loans
			 collateralizing covered securities
			 insured under this Act shall be equal	to 10 basis points.(B)Permissible rangeThe highest basis point fee charged to an approved guarantor, approved multifamily guarantor, or
			 approved aggregator engaged in a covered guarantee transaction or an
			 approved aggregator engaged in a covered
			 market-based risk-sharing transaction shall not exceed 2 times the lowest
			 basis point fee charged.(C)Incentives to serve underserved market segments(i)In generalThe formula determined under this subsection shall provide that the amount by which any particular
			 fee charged to an approved guarantor, approved multifamily guarantor, or
			 approved aggregator engaged in a covered guarantee transaction or an
			 approved aggregator engaged in a covered
			 market-based risk-sharing transaction may be more or less than the average
			 fee required under subparagraph (A) based upon consideration of the
			 following factors:(I)Performance relative to peersThe performance of each approved guarantor, approved multifamily guarantor, or approved aggregator
			 engaged in a covered guarantee transaction and each approved aggregator
			 engaged in a covered
			 market-based risk-sharing transaction in serving underserved market
			 segments, as identified and defined under section 210, relative to the
			 performance of all other approved guarantors, approved multifamily
			 guarantors, or approved aggregators engaged in covered guarantee
			 transactions or approved aggregators engaged in covered market-based
			 risk-sharing transactions.(II)Performance relative to primary market loan origination dataThe performance of each approved guarantor, approved multifamily guarantor, or approved aggregator
			 engaged in a covered guarantee transaction and each approved aggregator
			 engaged in a covered
			 market-based risk-sharing transaction in serving underserved market
			 segments, as identified and defined under section 210, relative to the
			 level of primary market mortgage originations in each of the underserved
			 market segments so identified and defined that were facilitated by the
			 approved guarantor, approved multifamily guarantor, or approved
			 aggregator's engagement in a covered guarantee transaction or the approved
			 aggregator’s engagement in a covered market-based risk-sharing
			 transaction.(III)Relative extent to which individual market segments are underservedThe relative extent to which each of the underserved market segments, as  identified and defined
			 under
			 section 210, that have primary market mortgage originations facilitated by
			 the approved guarantor, approved multifamily guarantor, or approved
			 aggregator's engagement in a covered guarantee transaction or the approved
			 aggregator’s engagement in a covered market-based risk-sharing transaction
			 is underserved.(ii)Weighing factorsThe formula determined under this subsection shall assign such weights to each of the factors set
			 forth under clause (i) as the Corporation determines necessary and
			 appropriate.(iii)Data for measuring factorsTo measure the performance in serving underserved market segments, as identified and defined under
			 section 210, by approved guarantors, approved multifamily guarantors, or
			 approved aggregators engaged in a covered guarantee transaction and
			 approved aggregators engaged in a covered market-based risk-sharing
			 transaction and the extent to which a market segment is underserved, the
			 formula determined under this subsection shall provide for the use of—(I)the identifications and definitions of underserved market segments established by the Corporation
			 under section 210;(II)data and other information in the annual report filed with the Corporation by each approved
			 guarantor, approved multifamily guarantor, or approved aggregator engaged
			 in a covered guarantee transaction and each approved aggregator engaged in
			 a covered market-based risk-sharing transaction, as required under section
			 210;(III)loan level data, to the extent possible in the manner required by the Home Mortgage Disclosure Act
			 (12 U.S.C. 2801 et seq.) on activities related to covered securities; and(IV)other publicly available data.(D)Third-party entity to measure factors(i)SelectionThe Corporation, through a competitive process, shall select an entity independent of the
			 Corporation to gather, use, and provide to the Corporation the data
			 required under  subparagraph (C)(iii).(ii)RankingThe entity selected under clause (i) shall—(I)analyze the data required under  subparagraph (C)(iii); and(II)rank the approved guarantors, approved multifamily guarantors, or approved aggregators engaged in
			 covered guarantee transactions and the approved aggregators engaged in
			 covered market-based risk-sharing transactions, applying the formula
			 established by the Corporation.(iii)Timing of rankingThe entity selected under clause (i) shall, on an annual basis, provide  the rankings  required
			 under clause (ii)(II). The annual rankings required under this clause
			 shall begin at a time to be determined mutually by the entity selected
			 under clause (i) and the Corporation, so that the Corporation will be
			 positioned to determine, charge, and collect the first incentive-based
			 fees beginning on the date that is 12 months after the date of approval of
			 at
			 least 2 approved guarantors, approved multifamily guarantors, or approved
			 aggregators.(E)Timing of charging and collecting incentive-based fees(i)First incentive-based feesSubject to paragraph (3), the Corporation shall charge and collect the first incentive-based fees
			 required under this subsection beginning on the date that is  12 months
			 after the date of the approval of at least 2 approved guarantors, approved
			 multifamily guarantors, or approved aggregators.(ii)Subsequent annual incentive-based feesSubject to paragraph (3), the Corporation shall charge and collect incentive-based fees annually on
			 the first business day of each 12-month period that begins after the
			 expiration of the initial 12-month period set forth in clause (i).(iii)Collection(I)ProceduresThe Corporation shall, by regulation, establish procedures for collecting the incentive-based fee
			 required under this paragraph on a periodic basis determined by the
			 Corporation.(II)Compliance with proceduresThe Corporation shall collect all incentive-based  fees required under this paragraph consistent
			 with the procedures established pursuant to subclause (I).(iv)Adjustments to incentive-based fees paid(I)In generalThe Corporation shall make appropriate adjustments to the incentive-based fee charged to an
			 approved guarantor, approved multifamily guarantor, or approved aggregator
			 engaged in a covered guarantee transaction or an approved aggregator
			 engaged in a covered market-based risk-sharing transaction for any year
			 based on the—(aa)application of the formula established under this paragraph to such approved guarantor, approved
			 multifamily guarantor, or approved aggregator; and(bb)measured performance of such approved guarantor, approved multifamily guarantor, or approved
			 aggregator in that year.(II)Form of adjustmentsAny adjustments made pursuant to subclause (I) may take the form of—(aa)a credit against the fee paid by an approved guarantor, approved multifamily guarantor, or
			 approved aggregator for the year; or(bb)an additional amount owing on the fee for the year by the approved guarantor, approved
			 multifamily guarantor, or approved aggregator.(v)Frequency of incentive-based fee collectionIn determining the appropriate periodic basis for collecting the incentive-based fees required
			 under clause (iii), the Corporation shall take into
			 consideration the need to make appropriate adjustments to the fees under
			 clause (iv) through credits or additional billings.(vi)Rule of constructionNothing in this subparagraph shall be construed to waive, override, or in any manner supersede the
			 requirement set forth under subparagraph (A).(F)Additional incentives to serve underserved market segments(i)Fee credits from the Market Access FundNotwithstanding any provision of section 504 or any other provision of law, the Corporation may use
			 up to 50 percent of the amounts in the Market Access Fund, determined
			 as of the date that an incentive-based fee under subparagraph (E) is to be
			 charged in any year, to provide 1 or more approved guarantors, approved
			 multifamily guarantors, or approved aggregators engaged in a covered
			 guarantee transaction or approved aggregators engaged in a covered
			 market-based risk-sharing transaction with additional incentives to serve
			 underserved market segments, as identified and defined under section
			 210,
			 through the award of a credit that may be applied to reduce the annual fee
			 charged to the approved guarantor, approved multifamily guarantor, or
			 approved aggregator if that person exceeds performance measures related to
			 the service of such underserved market segments established by the
			 Corporation.(ii)Rule requiredThe Corporation shall establish, by regulation, the terms, conditions, and performance measures for
			 the awarding of credits under clause (i).(3)Opt-out from incentive-based fees(A)Election and written agreementAn approved guarantor, approved multifamily guarantor, or approved aggregator engaged in a covered
			 guarantee transaction or an approved aggregator engaged in a covered
			 market-based risk-sharing transaction may elect to be excepted from the
			 incentive-based fee that is charged under paragraph (2) by notifying the
			 Corporation in writing that the approved guarantor, approved multifamily
			 guarantor, or approved aggregator agrees to pay the fee amount
			 described in subparagraph (C).(B)Timing for electionFor any 12-month period for which an incentive-based fee will be charged under paragraph (2), an
			 approved guarantor, approved multifamily guarantor, or approved aggregator
			 engaged in a covered guarantee transaction or an approved aggregator
			 engaged in a covered
			 market-based risk-sharing transaction may make an election under
			 subparagraph (A) not later than 3 months prior to the beginning of such
			 12-month period.(C)Fee amount for opt-outIf an approved guarantor, approved multifamily guarantor, or approved aggregator engaged in a
			 covered guarantee transaction or an approved aggregator engaged in a
			 covered
			 market-based risk-sharing transaction makes an election under subparagraph
			 (A), the Corporation shall charge to, and collect from, the approved
			 guarantor, approved multifamily guarantor, or approved aggregator a fee
			 in an amount equal to the highest fee charged by Corporation for the
			 12-month period under the ranking made under paragraph (2)(D).(D)Opt-out not to affect reporting requirementsAn election made under subparagraph (A) shall not release, diminish, or otherwise affect any
			 requirement set forth by this Act that requires an approved guarantor,
			 approved multifamily guarantor, or approved aggregator engaged in a
			 covered guarantee transaction or an approved aggregator engaged in a
			 covered market-based risk-sharing transaction to furnish to the
			 Corporation such information as the Corporation is authorized by this Act
			 to
			 obtain, including the annual report required to be filed with the
			 Corporation under section 210.(c)Continuing obligationThe fee required to be charged under subsection (a) shall be collected for the life of the covered
			 security.(d)Suspension of contributionsThe Corporation may temporarily suspend allocations under subsection (a)(2) upon a finding by the
			 Corporation that such allocations are contributing, or would contribute,
			 to the financial instability of the Mortgage Insurance Fund established
			 under section 303.(e)Rule of constructionThe cost of the fee required to be charged under subsection (a) shall not be borne by eligible
			 borrowers.502.Housing Trust
			 FundSection 1338 of the
			 Safety and Soundness Act (12
			 U.S.C. 4568) is amended—(1)in subsection (a)(1)—(A)in the first sentence, by inserting or pursuant to
			 section 501 of the Housing Finance Reform and Taxpayer Protection Act of 2014 after section 1337; and(B)in the second sentence, by inserting federally-recognized tribes and after grants to;(2)by striking subsection (b) and inserting the following:(b)[Reserved.]; (3)in subsection
			 (c)—(A)in paragraph (1), by striking Except as provided in subsection (b), the and
			 inserting The;(B)in paragraph (2)—(i)by striking (as such term is defined in section 4 of the Native American Housing Assistance and
			 Self-Determination Act of 1997 (25 U.S.C. 4103)); and(ii)by adding at the end the following: An Indian tribe receiving grant amounts under this subsection may designate a federally recognized
			 tribe or a tribally designated housing entity to receive such grant
			 amounts. Nothing in this subsection shall limit or be construed to limit
			 the ability of an Indian tribe or a tribally designated housing entity
			 from being a permissible designated recipient of grant amounts provided by
			 a State under this section.;(C)in paragraph (3)—(i)in the heading—(I)by inserting Indian tribes and before States; and(II)by striking by needs-based formula;(ii)in subparagraph (A), by striking The Secretary shall and inserting the following:(i)Minimum tribal distributions(I)In generalThe Secretary, acting through the  Office of Native American Programs, shall distribute via
			 competitive grants the amounts determined under subclause (II) and made
			 available under this subsection to federally recognized tribes and
			 tribally designated housing entities.(II)AmountsThe total amount required to be distributed under this subclause for a fiscal year shall be the
			 greater of $20,000,000, or 2 percent of the total amount of amounts
			 allocated for the Housing Trust Fund under this section.(III)Use of amountsCompetitive grant amounts received by a federally recognized tribe or a tribally designated housing
			 entity  under this clause may be used, or committed to use, only for those
			 activities that are  identified as eligible affordable housing activities
			 under section 202 of the Native American Housing Assistance and
			 Self–Determination Act of 1996 (25 U.S.C. 4132).(IV)Evaluation of applications(aa)In generalIn evaluating any application for the receipt of competitive grant amounts authorized under this
			 clause, the Secretary, acting through the  Office of Native American
			 Programs, shall consider with respect to the federally recognized tribe
			 applicant or tribally designated housing entity applicant and to Indian
			 reservations and other Indian areas associated with the federally
			 recognized tribe applicant or served by  the tribally designated housing 
			 entity applicant evaluation criteria, including  the following:(AA)Level of poverty on the Indian reservation or in the Indian area.(BB)Level of unemployment on the Indian reservation or in the Indian area.(CC)Condition of housing stock on the Indian reservation or in the Indian area.(DD)Level of overcrowded housing on the Indian reservation or in the Indian area, as measured by the
			 number of households in which the number of persons per room is greater
			 than 1.(EE)Presence and prevalence of black mold on the Indian reservation or in the Indian area.(FF)Demonstrated experience, capacity, and ability of the applicant to manage the development and
			 construction of affordable housing, and manage affordable housing
			 programs, including rental housing programs, homeownership
			 programs, and programs to assist purchasers with down payments, closing
			 costs, or interest rate buy-downs.(GG)Demonstrated ability of the applicant to meet the requirements under the Native American Housing
			 Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.),
			 including the timely and efficient expenditure of funds.(HH)Such other criteria as may be specified by the Secretary in order to evaluate the overall quality
			 of the proposed project, the feasibility of the proposed project, and
			 whether the proposed project will address the housing needs on the Indian
			 reservation or in the Indian area.(bb)Review of dataIn evaluating any application for the receipt of competitive grant amounts authorized under this
			 clause, the Secretary, acting through the  Office of Native American
			 Programs, shall permit a federally recognized tribe applicant or a
			 tribally designated housing  entity applicant to supplement or replace, in
			 whole or in part,  any data compiled and produced by the Bureau of the
			 Census and upon which the Secretary, acting through the Office of Native
			 American Program, relies, provided such tribally-collected data meets the
			 Department of Housing and Urban Development's standards for accuracy.(V)Treatment of fundsNotwithstanding any other provision of law, competitive grant amounts received under this clause
			 shall not be considered Federal funds for purposes of matching other
			 Federal sources of funds.(VI)Rule of constructionThe requirements under clause (ii), subparagraphs (B) and (C) of this paragraph, and paragraphs (4)
			 through (8) and paragraph (10)(A) of this subsection shall not apply to
			 any amounts distributed under this clause to a federally recognized tribe
			 or a tribally designated housing entity.(ii)State distributionsFrom any amounts remaining in the Housing Trust Fund after the distribution of the amounts required
			 under clause (i), the Secretary shall;(iii)in subparagraph (B), by striking subparagraph (A) and inserting subparagraph (A)(ii); and(iv)in subparagraph (C), by striking subparagraph (A) and inserting subparagraph (A)(ii);(D)in paragraph
			 (4)—(i)in subparagraph (B), by striking other than fiscal year 2009; and(ii)by striking subparagraph (C), and inserting the following:(C)Minimum State allocations(i)In generalExcept as provided in clause (ii), the minimum allocation, following the determination of the
			 formula amount in paragraph (3), to any of the 50 States of the United
			 States or the District of Columbia shall be $10,000,000 and the increase
			 in any such allocation shall be deducted pro rata from the allocations
			 made above such minimum to all other of the States (as such term is
			 defined in section 1303).(ii)ExceptionIf the allocation to the Housing Trust Fund under section 501(a)(2)(A) of the Housing Finance Reform and Taxpayer Protection Act of 2014 for a fiscal year is less than $1,000,000,000, the minimum allocation to any of the 50 States of
			 the United States or the District of Columbia shall be the greater of
			 $5,000,000 or 1 percent of the total amount of amounts allocated for the
			 Housing Trust Fund under this section and the increase in any such
			 allocation shall be deducted pro rata from the allocations made above such
			 minimum to all
			 other of the States (as such term is defined in section 1303).; (E)in paragraph (5)(A)—(i)in clause (iii), by striking and at the end;(ii)by redesignating clause (iv) as clause (v); and(iii)by inserting after clause (iii) the following:(iv)set forth a plan for achieving geographic diversity, including the distribution of grant amounts to
			 rural areas in proportion to housing needs in those areas; and.(F)in paragraph (7)(A), by striking housing under the programs identified in section 1335(a)(2)(B) of this title and inserting housing subsidized under Federal law or comparable State or local laws;(G)in paragraph
			 (7)(B)(iv), by striking
			 section 132 and inserting section 1132;(H)in paragraph (9), by inserting (including a public housing agency) after agency; and(I)by adding at the end the following:(11)Rule of constructionNothing in this subsection shall be construed to limit the ability of a federally recognized tribe
			 or a  tribally designated housing entity from receiving grant amounts
			 provided by a State under this section.;(4)in subsection (f),  by adding at the end the following:(7)Tribal terms(A)In generalThe terms federally recognized tribe, Indian area, Indian tribe, and tribally designated housing entity have the same meaning as in section 4 of the Native American Housing Assistance and
			 Self-Determination Act of 1996 (25 U.S.C. 4103).(B)Indian reservationThe term Indian reservation means	land subject to the jurisdiction of an Indian tribe.(8)Rural areaThe term rural area means any community eligible for assistance under section 520 of the Housing Act of 1949 (42
			 U.S.C. 1490).; and(5)in subsection (g)(2)(D)(i), by inserting , including the distribution of grant amounts to rural areas in proportion to housing needs in
			 those areas after diversity.503.Capital Magnet FundSection 1339 of the Safety and Soundness Act (12
			 U.S.C. 4569) is amended—(1)in subsection (b)(1), by inserting or section 501 of the Housing Finance Reform and Taxpayer Protection Act of 2014 after section 1337;(2)in subsection (c)—(A)in paragraph (1), by striking ; and and inserting a semicolon;(B)in paragraph (2)—(i)by inserting , activities designed to foster revitalization in areas experiencing severe economic distress and
			 property disinvestment, including, but not limited to, demolition,
			 property
			 rehabilitation, and infrastructure configuration, after economic development activities; and(ii)by inserting and tribal after rural; and(3)in subsection (h)(2)(A), by inserting or tribal after rural.504.Market Access Fund(a)EstablishmentThe Corporation shall establish a fund, to be known as the Market Access Fund, which shall be maintained and administered by the Office of Consumer and Market Access.(b)DepositsThe Market Access Fund shall be credited with—(1)the share of the fee charged and collected by the Corporation under section 501; and(2)such other amounts as may be appropriated or transferred to the Market Access Fund.(c)PurposeAmounts in the Market Access Fund shall be eligible for use by grantees to address the
			 homeownership and rental housing needs of underserved or hard-to-serve
			 populations by—(1)providing grants and loans for research, development, and pilot testing of innovations in consumer
			 education, product design, underwriting, and servicing;(2)offering additional credit support for certain eligible mortgage loans or pools of eligible
			 mortgage loans,
			 such as by covering a portion of any capital required to obtain insurance
			 from the Corporation under this Act, provided that amounts for such
			 additional credit support do not replace borrower funds required of an
			 eligible mortgage loan;(3)providing grants and loans,
				including through the use of pilot programs of sufficient scale, to
			 support the
				research and development of sustainable homeownership and
			 affordable rental
				programs, which programs shall include manufactured homes purchased
			 through real estate and personal property loans and manufactured homes
			 used as rental housing, provided that such grant or loan amounts are used
			 only for the
				benefit of families whose income does not exceed 120 percent of the
			 median
				income for the area as determined by the Corporation, with
			 adjustments for family size;(4)providing limited
				credit enhancement, and other forms of credit support, for product
			 and services
				that—(A)will increase the
				rate of sustainable homeownership and affordable rental housing,
			 including manufactured homes purchased through real estate and personal
			 property loans and manufactured homes used as rental housing, by
			 individuals or
				families whose income does not exceed 120 percent of the area
			 median income as
				determined by the Corporation, with adjustments for family size;
			 and(B)might not
				otherwise be offered or supported by a pilot program of sufficient
			 scale to
				determine the viability of such products and services in the
			 private
				market;(5)providing housing counseling by a HUD-approved housing counseling agency;(6)providing incentives to achieve broader access to mortgage credit; and(7)providing grants and loans for activities designed to foster revitalization in areas
			 experiencing severe economic distress and property disinvestment,
			 including, but not limited to, demolition,
			 rehabilitation, infrastructure configuration, and reuse of vacant
			 land.(d)Annual report(1)In generalThe Chairperson shall, on an annual basis, report to Congress on the performance and outcome of
			 grants, loans, or credit support programs funded by the Market Access Fund
			 in accordance with subsection (c), including—(A)an evaluation of how each
			 grant, loan, or credit support program—(i)succeeded in meeting or failed to meet the need of certain populations, especially extremely low-,
			 very low-, low-, and moderate-income and underserved or hard-to-serve
			 populations; and(ii)succeeded in maximizing or failed to maximize the leverage of public investment made for each such
			 grant, loan, or credit support program; and(B)for each award of funds for a grant, loan, or credit support program by the Market Access Fund—(i)the recipient of the funds;(ii)the purpose for which the recipient received the funds;(iii)the amount of funds provided to the recipient; and(iv)the amount of funds, excluding administrative costs, that are used to directly meet the purpose
			 identified under clause (ii), including meeting the housing needs  of
			 extremely low-, very low-, low-, and moderate-income and underserved or
			 hard-to-serve populations.(2)Inclusion in annual reportThe Chairperson shall include the report required under paragraph (1) in the annual report required
			 under
			 section 206.505.Additional taxpayer protections(a)Not to be used
			 for political activitiesConsistent with the existing
			 requirements under sections 1338(c)(10)(D) and 1339(h)(5) of the
			 Safety and Soundness Act 
			 (12 U.S.C. 4568(c)(10)(D) and 4569(h)(5)),
			 the
			 Secretary of Housing and Urban Development, the Secretary of the
			 Treasury,
			 and the Office of Community and Market Access, respectively, shall ensure
			 that grant amounts allocated by covered
			 grantees to
			 eligible recipients or allocated to individuals by such eligible
			 recipients are
			 not used for—(1)political
			 activities;(2)political advocacy;(3)lobbying, whether
			 directly or through other parties;(4)influencing the
			 selection, nomination, election, or appointment of 1 or more candidates
			 to
			 any Federal, State or local office;(5)personal
			 counseling services;(6)travel expenses;
			 and(7)preparing or
			 providing advice on tax returns.(b)Penalties(1)Civil money
			 penaltyIf an eligible recipient or any other individual in
			 receipt of grant amounts described by this section violates any provision
			 of
			 subsection (a), the Secretary of Housing and Urban Development, the
			 Secretary of the Treasury, or the Corporation, as the case may be, may
			 impose a civil penalty
			 on
			 such recipient or individual, as the case may be, of not more than
			 $1,000,000
			 for each violation.(2)Criminal
			 penaltiesWhoever, being subject to the provisions of subsection
			 (a), knowingly participates, directly or indirectly, in any manner
			 in
			 conduct that results in a violation of such provisions shall,
			 notwithstanding
			 section 3571 of title 18, United States Code, be fined not more than
			 $1,000,000
			 for each violation, imprisoned for not more than 5 years, or both.(3)Rule of
			 constructionThe penalties imposed under paragraphs (1) or (2)
			 shall be in addition to any other available civil remedy or any other
			 available
			 criminal penalty and may be imposed whether or not the Secretary of
			 Housing and
			 Urban Development, the Secretary of the Treasury, or the Corporation, as
			 the case may be,
			 imposes
			 other administrative sanctions.(c)DefinitionsAs
			 used in this section—(1)the term
			 covered grantee means—(A)for purposes of
			 the Housing Trust Fund, a State or State designated entity;(B)for purposes of
			 the Capital Magnet Fund, an eligible grantee as described under section
			 1339(e)
			 of the Safety and Soundness Act (12 U.S.C. 4569(e)); and(C)for purpose of the Market Access Fund, an eligible grantee as described under section 504(c);(2)the term
			 eligible recipient means—(A)for purposes of
			 the Housing Trust Fund, a recipient as described under section 1338(c)(9)
			 of
			 the Safety and Soundness Act (12 U.S.C. 4568(c)(9));(B)for purposes of
			 the Capital Magnet Fund, a recipient of assistance from the Capital Magnet
			 Fund; and(C)for purposes of the Market Access Fund, a recipient of assistance from the Market Access Fund;(3)the term
			 Capital Magnet Fund means the Capital Magnet Fund established
			 under section 1339 of the Safety and Soundness Act (12 U.S.C. 4569); and(4)the term
			 Housing Trust Fund means the Housing Trust Fund established
			 under section 1338 of the Safety and Soundness Act (12 U.S.C. 4568).(d)Rule of constructionNothing in subsection (a) shall be construed to prevent funds from being used for—(1)HUD-approved housing counseling services;(2)financial literacy education; or(3)application fees, permits, or other construction-related expenses, if funds are authorized for such
			 construction.506.Promoting affordable housing investment(a)Housing and Community Development Act of 1992Paragraph (6) of section 542(c) of the Housing and Community Development Act of 1992 (12 U.S.C.
			 1715z-22(c))  is amended to read as follows:(6)Ginnie Mae securitizationThe Government National Mortgage Association may, at the discretion of the Secretary, securitize
			 any multifamily loan insured under this subsection, provided that—(A)the Federal Housing Administration provides mortgage insurance based on the unpaid principal
			 balance of the loan, as shall be described by regulation;(B)the Federal Housing Administration shall not require an assignment fee for mortgage insurance
			 claims related to the securitized mortgages;(C)the risk-sharing agreement must provide for reimbursement to the Secretary by the risk share
			 partner or partners for either all or a portion of the losses incurred on
			 the loans insured, regardless of whether the servicing rights or other
			 related mortgage interest have been transferred to a different entity; and(D)any entity that subsequently acquires the servicing rights or other related mortgage interest of
			 the risk share partner or partners shall not assume any obligation under
			 the risk-sharing agreement..(b)National Housing ActClause (ii) of the first sentence of section 306(g)(1) of the National Housing Act (12 U.S.C.
			 1721(g)(1)) is amended—(1)by striking the semicolon and inserting a comma; and(2)by inserting before the period at the end the following: , or which are insured under subsection (c) of section 542 of the Housing and Community
			 Development Act of 1992 (12 U.S.C.1715z-22), subject to the terms of
			 subsection (c)(6) of such section.(c)Effective date; sunset(1)Effective dateThe amendments made by this section shall take effect beginning on October 1, 2014.(2)SunsetThe amendments made by this section shall expire on September 30, 2021. Effective October 1, 2021,
			 the provisions of paragraph (6) of section 542(c) of the Housing and
			 Community Development Act of 1992 (12 U.S.C. 1715z-22(c)) and clause (ii)
			 of the first sentence of section 306(g)(1) of the National Housing Act (12
			 U.S.C. 1721(g)(1)), as in effect on the day before the date of the
			 enactment of this Act, are hereby revived.VITransition and termination of Fannie Mae and Freddie Mac601.Minimum housing finance system criteria to be met prior to system certification date(a)System certification dateThe system certification date shall be the date that the Board of Directors, in its sole
			 discretion, certifies by a majority vote that—(1)the Corporation is able to undertake, in a manner found satisfactory to the Board, the duties
			 specified by this Act, and any amendments made by this Act; and(2)all the minimum criteria set forth under subsection (b) with respect to the new housing finance
			 system
			 have been
			 fully satisfied.(b)Minimum housing finance system criteriaThe Board of Directors shall consider the following minimum criteria in determining whether to
			 certify that the new housing finance system is ready:(1)Taxpayer protectionThe Department of the Treasury advised the Board of Directors that laws and contracts are in place
			 to provide for compensation to the Department for its support of the
			 enterprises and the
			 housing finance system.(2)Securitization platform and standardized securitiesThe Securitization Platform is developed and able to issue standardized securities for the
			 single-family
			 covered securities market.(3)Small lender mutualsAt least 1 small lender mutual is fully operational and able to undertake the
			 duties specified in section 315.(4)Approved entitiesA sufficient number of approved entities have been approved pursuant the provisions of subtitle B
			 of title III—(A)to assume a reasonable level of first loss position through approved guarantors or through approved
			 credit risk-sharing mechanisms
			 established under section 302; and(B)to generate a substantial volume of secondary mortgage market activity with respect to eligible
			 single-family mortgage loans collateralizing single-family covered
			 securities insured in
			 accordance
			 with this
			 Act.(5)Multifamily market(A)Well-functioning multifamily marketThe Corporation has approved multiple multifamily guarantors pursuant to title VII who are
			 providing sufficient
			 multifamily financing in the primary, secondary, and tertiary
			 geographical markets, including in rural markets and through a diversity
			 of experienced multifamily lenders.(B)Requirements of the ActApproved multifamily guarantors are meeting the requirements of this Act.(C)Competitive marketThere is a competitive multifamily market for approved multifamily guarantors engaging in
			 multifamily
			 covered securities.(D)Rule of constructionNoncompliance with the requirements of this Act by any individual approved multifamily guarantor
			 shall not
			 constitute grounds to prevent system
			 certification.(c)Rule of constructionThe Corporation shall take all steps necessary to meet each minimum housing finance system criteria
			 set forth
			 under subsection (b) as expeditiously and efficiently as practicable. The
			 Corporation may commence providing guarantees on single-family or
			 multifamily covered securities prior to meeting all the minimum housing
			 finance system criteria set forth under subsection (b).(d)Notification to Congress(1)In generalThe Chairperson shall promptly submit to the Committee on Banking, Housing, and Urban Affairs of
			 the Senate and the Committee on Financial Services of the House of
			 Representatives a written notification that the Board of Directors has
			 certified that the criteria set forth under subsection (b) have been met.(2)TimingThe Corporation shall provide the notification required under paragraph (1) not later than 5 years
			 after the date of enactment of this Act.(3)Deadline extensions(A)First extensionIf the Board of Directors is unable to make the certification required by this section prior to the
			 deadline
			 required in paragraph (2), the Board of Directors may, with an affirmative
			 vote of the majority of the Board, extend the deadline an additional 2
			 years.(B)Second extensionIf, after the expiration of the first extension of 2 years, the Board of Directors is unable to
			 make the
			 certification required by this section, the Board of Directors may, with
			 an affirmative vote of at least 2/3 of the Board, extend the deadline an
			 additional 2 years.(C)Additional extensionsIf, after the expiration of the second extension of 2 years, the Board of Directors is unable to
			 make the
			 certification required by this section, the Board of Directors may, with a
			 unanimous affirmative vote of the Board and upon the written agreement of
			 the Chairman of the Board of Governors of the Federal Reserve System and
			 the Secretary of the Treasury, and in consultation with the Secretary of
			 Housing and Urban Development, extend the deadline an additional year,
			 and annually thereafter utilizing the same process described in this
			 subparagraph until such time as the Board of Directors makes the
			 certification required by this section.602.Transition of the housing finance system(a)Transition planThe Transition Committee established under section 404 shall develop a transition
			 plan not later than 12 months after the date of enactment of this Act to
			 facilitate an
			 orderly transition to the new housing finance system authorized by this
			 Act.(b)Contents of planThe transition plan required under subsection (a) shall include—(1)estimated timeframes by which to
			 achieve the minimum housing finance system criteria set forth
			 under section 601(b) within 5 years after the date of enactment of this
			 Act;(2)detailed actions that the Corporation will take to achieve such minimum criteria;(3)estimated timeframes and detailed actions that the Corporation, including the Federal Housing
			 Finance Agency, will take to provide an orderly
			 wind
			 down of the Federal National Mortgage Association and the Federal Home
			 Loan Mortgage Corporation;(4)a detailed inventory of all intellectual property owned, held, or licensed by the enterprises,
			 including patents, trademarks, software, credit evaluation systems, and
			 data and information on mortgage performance and plans for utilizing any
			 such  intellectual property, technology, infrastructure, or processes of
			 the enterprises in effecting the transition plan;(5)a description of and updates on the ongoing operations of the Corporation, including the operations
			 of 
			 the Federal Housing Finance Agency;(6)detailed plans and timeframes for establishing, as soon as practicable, a multifamily covered
			 securities market;(7)detailed plans and timeframes for establishing, as soon as practicable, a standardized security
			 issued
			 through the Securitization Platform for the single-family covered
			 securities market; and(8)detailed plans for increasing the level of credit risk-sharing in the secondary mortgage market.(c)Considerations(1)In generalFor purposes of facilitating an
			 orderly transition to the new housing finance system authorized by this
			 Act, the Corporation shall consider in determining how to best fulfill the
			 requirements of this title the estimated impact of various transition
			 options with respect to the following:(A)Housing prices and affordability.(B)The effectiveness of consumer protections in the housing market.(C)Volume and characteristics of mortgage loan originations.(D)The condition of the rental housing market.(E)Small lender participation in the secondary mortgage market.(F)Access to credit in rural and underserved communities.(G)Competition among market participants.(H)The condition of the multifamily housing market.(I)Innovation among secondary mortgage market participants.(J)Taxpayer repayment.(K)Private capital in the secondary mortgage market.(2)Inclusion in annual reportA description and analysis of each consideration required under paragraph (1) shall be included in
			 the report required to be submitted to Congress under subsection (d).(d)Report to Congress(1)In generalNot later than 12 months after the date of enactment of this Act and in accordance with section
			 404(c)(2), the Transition
			 Committee shall submit the transition plan required under
			 subsection (a) to the Committee on Banking, Housing, and Urban Affairs of
			 the Senate and the Committee on Financial Services of the House of
			 Representatives.(2)UpdatesNot later than 1 year after the date on which the transition plan is submitted under paragraph
			 (1) and annually thereafter until the system certification date,
			 the Chairperson shall—(A)update the transition plan, subject to the requirements of subsection (b); and(B)submit such updated plan to the Committee on Banking, Housing, and Urban Affairs of the Senate and
			 the Committee on Financial Services of the House of Representatives.603.Resolution authority; technical amendments(a)Effective dateThe amendments made by this section shall take effect on the agency transfer date.(b)Federal Housing Enterprises Financial Safety and Soundness Act of 1992Section 1367 of the Safety and Soundness Act (12 U.S.C. 4617) is amended—(1)by striking stockholder and stockholders and inserting shareholder, member, and shareholders, members,, respectively, each place those terms appear;(2)by striking wind up and winding up and inserting	wind down and winding down, respectively, each place those terms appear;(3)in subsection (a)—(A)in paragraph (3)(G), by striking , and there is no reasonable prospect for the regulated entity to become adequately capitalized (as
			 defined in section 1364(a)(1));(B)by striking paragraph (3)(J) and inserting the following:(J)InsolvencyThe regulated entity is insolvent or near-insolvent.;(C)by striking paragraph (3)(K);(D)by redesignating paragraph (3)(L) as paragraph (3)(K); and(E)in paragraph (4)(B)—(i)in the heading, by striking critically undercapitalized regulated entity  and inserting insolvent or near-insolvent regulated entities;(ii)in the matter preceding clause (i), by striking critically undercapitalized and inserting insolvent or near-insolvent; and(iii)in clause (i), by striking critically undercapitalized and inserting insolvent or near-insolvent;(4)in subsection (b)—(A)in paragraph (2)(B)—(i)in clause (iii), by adding and after conservator or receiver;;(ii)by striking clause (iv); and(iii)by redesignating clause (v) as clause (iv);(B)in paragraph (2)(H), by striking of proceeds realized from the performance of contracts or sale of the assets of a regulated entity and inserting that funds are available;(C)in paragraph (2)(I)(i)(I), by striking section 1348 and inserting part II of this subtitle;(D)in paragraph (2)(I)(iii), by striking section 1317 or 1379B and inserting subtitle B of this Act;(E)by striking paragraph (3)(A) and inserting the following:(A)In generalThe Agency—(i)may, as receiver, determine claims in accordance with the requirements of this subsection and any
			 regulations prescribed under paragraph (4); and(ii)may define the term creditor and may distinguish between creditors, in order to facilitate the orderly administration of the
			 regulated entity in conservatorship or receivership, in accordance with
			 the requirements of this section.;(F)in paragraph (3)(B), by striking closed;(G)in paragraph (5)(D)(iii)(II), by inserting legally enforceable and perfected before security interest;(H)by striking paragraph (7);(I)by redesignating paragraphs (8) through (19) as paragraphs (7) through (18), respectively; and(J)in paragraph (10)(E), as so redesignated—(i)in clause (ii), by striking ; and and inserting a semicolon;(ii)in clause (iii), by striking the period and inserting a semicolon; and(iii)by adding at the end the following:(iv)prohibits discrimination on the basis of race, sex, or ethnic group in the solicitation or
			 consideration of offers; and(v)mitigates the potential for serious adverse effects to the financial system.; and(5)by striking subsection (c) and inserting the following:(c)Priority of expenses and unsecured claims(1)In generalUnsecured claims against a regulated entity, or the receiver therefor, that are proven to the
			 satisfaction of the receiver shall have priority in the following order:(A)Claims of the receiver for administrative expenses.(B)Any amounts owed to the United States, unless the United States agrees or consents otherwise.(C)Wages, salaries, or commissions, including vacation, severance, and sick leave pay earned by an
			 individual (other than an individual described in subparagraph (F)), but
			 only to the extent of $12,475 for each individual (as indexed for
			 inflation, by regulation of the Agency) earned not later than 180
			 days before the date of appointment of the Agency as receiver.(D)Contributions owed to employee benefit plans arising from services rendered not later than 180 days
			 before the date of appointment of the Agency as receiver, to the
			 extent of the number of employees covered by each such plan, multiplied by
			 $12,475 (as indexed for inflation, by regulation of the Agency), less
			 the aggregate amount paid to such employees under subparagraph (C), plus
			 the aggregate amount paid by the receivership on behalf of such employees
			 to any other employee benefit plan.(E)Any claim arising solely from a covered guarantee transaction involving the regulated entity.(F)Any other general or senior liability of the regulated entity (which is not a liability described
			 under subparagraph (G), (H), or (I)).(G)Any obligation subordinated to general creditors (which is not an obligation described under
			 subparagraph (H) or (I)).(H)Any wages, salaries, or commissions, including any vacation, severance, and sick leave pay earned,
			 owed to senior executives and directors of the regulated entity.(I)Any obligation to shareholders or members arising as a result of their status as shareholders or
			 members.(2)Claims of the United StatesUnsecured claims of the United States shall, at a minimum, have a higher priority than liabilities
			 of the regulated entity that count as regulatory capital.(3)Creditors similarly situatedAll creditors that are similarly situated under paragraph (1) shall be treated in a similar manner,
			 except that the receiver may take any action (including making payments)
			 that does not comply with this subsection, if—(A)the Agency determines that such action is necessary to—(i)maximize the value of the assets of the regulated entity;(ii)maximize the present value return from the sale or other disposition of the assets of the regulated
			 entity;(iii)initiate and continue operations essential to implementation of the receivership or any
			 limited-life regulated entity;(iv)minimize the amount of any loss realized upon the sale or other disposition of the assets of the
			 regulated entity; or(v)preserve the financial stability of the United States; and(B)all creditors that are similarly situated under paragraph (1) receive not less than the amount
			 provided in subsection (f)(2).(4)DefinitionAs used in this subsection, the term administrative expenses of the receiver includes—(A)the actual, necessary costs and expenses incurred by the receiver in preserving the assets of a
			 failed regulated entity or liquidating or otherwise resolving the affairs
			 of a failed regulated entity; and(B)any obligations that the receiver determines are necessary and appropriate to facilitate the smooth
			 and orderly liquidation or other resolution of the regulated entity.;(6)by redesignating subsections (d) through (j) as subsections (e) and (k), respectively;(7)by inserting after section (c) the following:(d)Subrogation(1)In generalNotwithstanding any other provision of Federal law, the law of any State, or the constitution of
			 any State, the Agency, upon the payment to any person as provided in
			 subsection (c)  in connection with any covered guarantee transaction (as
			 that term is
			 defined in section 2 of the Housing Finance Reform and Taxpayer Protection Act of 2014), shall be subrogated to all rights of the person against such regulated entity to the extent of
			 such payment or assumption.(2)Dividends on subrogated amountsThe subrogation of the Agency under paragraph (1) with respect to any regulated entity shall
			 include the right on the part of the Agency to receive the same
			 dividends, fees, or other amounts from the proceeds of the assets of such
			 regulated entity and recoveries on account of stockholders’ liability as
			 would have been payable to the person on a claim related to the covered
			 guarantee transaction.(3)Waiver of certain claimsThe Agency shall waive, in favor only of any person against whom stockholders’ individual
			 liability may be asserted, any claim on account of such liability in
			 excess of the liability, if any, to the regulated entity or its creditors,
			 for the amount unpaid upon such stock in such regulated entity, but any
			 such waiver shall be effected in such manner and on such terms and
			 conditions as will not increase recoveries or dividends on account of
			 claims to which the Agency is not subrogated.;(8)in subsection (e), as so redesignated—(A)in paragraph (8), by adding at the end the  following:(H)RecordkeepingThe Agency may prescribe regulations requiring that regulated entities maintain such records
			 with respect to qualified financial contracts (including market
			 valuations) that the Agency determines to be necessary or appropriate
			 in order to assist the Agency as receiver for a regulated entity in
			 being able to exercise its rights and fulfill its obligations under this
			 paragraph or paragraph (9) or (10).; (B)by striking paragraph (9) and inserting the following:(9)Transfer of qualified financial contracts(A)In generalIn making any transfer of assets or liabilities of a regulated entity in default which includes any
			 qualified financial contract, the conservator or receiver for such
			 regulated entity shall either—(i)transfer to 1 person, other than a person for which a conservator, receiver, trustee in bankruptcy,
			 or other legal custodian has been appointed or which is otherwise the
			 subject of a bankruptcy or insolvency proceeding—(I)all qualified financial contracts between any person (or any affiliate of such person) and the
			 regulated entity in default;(II)all claims of such person (or any affiliate of such person) against such regulated entity under any
			 such contract (other than any claim which, under the terms of any such
			 contract, is subordinated to the claims of general unsecured creditors of
			 such regulated entity);(III)all claims of such regulated entity against such person (or any affiliate of such person) under any
			 such contract; and(IV)all property securing, or any other credit enhancement for any contract described in subclause (I),
			 or any claim described in subclause (II) or (III) under any such contract;
			 or(ii)transfer none of the financial contracts, claims, or property referred to under clause (i) (with
			 respect to such person and any affiliate of such person).(B)Transfer to foreign bank, financial institution, or branch or agency thereofIn transferring any qualified financial contracts and related claims and property under
			 subparagraph (A)(i), the Agency as receiver for a regulated entity
			 shall not make such transfer to a foreign person unless, under the law
			 applicable to such foreign person, to the qualified financial contracts,
			 and to any netting contract, any security agreement or arrangement or
			 other credit enhancement related to 1 or more qualified financial
			 contracts, the contractual rights of the parties to such qualified
			 financial contracts, netting contracts, security agreements or
			 arrangements, or other credit enhancements, are enforceable substantially
			 to the same extent as permitted under this section.; and(C)in paragraph (13)(C)(ii)—(i)by redesignating subclause (III) as subclause (IV);(ii)by striking and at the end of subclause (II);	and(iii)by inserting after subclause (II) the following:(III)apply to the rights of parties to netting contracts pursuant to subtitle A of title IV of the
			 Federal Deposit Insurance Corporation Improvement Act of 1991 (12 U.S.C.
			 4401 et seq.); or; (9)in subsection (g), as so redesignated—(A)by striking section or at the request of the Director and inserting title; and(B)by striking a conservator or a receiver and inserting the conservator or receiver hereunder, and any remedy against the Agency as conservator or
			 receiver shall be limited to money damages determined in accordance with
			 this title;(10)in subsection (j), as so redesignated—(A)in paragraph (1)(A)(ii), by striking shall and inserting may;(B)in paragraph (2)—(i)in the heading, by striking Charter and establishment and inserting Establishment of Limited-Life Regulated Entities; and(ii)by striking subparagraph (A) and inserting the following:(A)Transfer of registered statusIf the Agency is appointed as receiver for an enterprise, the limited-life regulated entity
			 established under this subsection with respect to such enterprise shall,
			 by operation of law and immediately upon its organization, succeed to the
			 registered status of the enterprise and thereafter operate in accordance
			 with, and subject to, this Act and any other provision of law to which an
			 enterprise is subject, except as otherwise provided in this subsection.;(C)in paragraph (3)—(i)in the heading, by inserting  and operating funds after Capital stock;(ii)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (C), respectively;(iii)by inserting prior to subparagraph (B), as so redesignated, the following:(A)Capital not requiredNotwithstanding any other provision of Federal or State law, a limited-life regulated entity may,
			 if permitted by the Agency, operate without any capital or surplus as
			 the Agency may in its discretion determine to be appropriate.; (iv)in subparagraph (B), as so redesignated, by striking   No agency requirement and inserting	No contribution by the Agency required; and(v)by adding at the end the following:(D)Operating fundsUpon the organization of a limited-life regulated entity, and thereafter, as the Agency may,
			 in its discretion, determine to be necessary or advisable, the Agency
			 may make available to the limited-life regulated entity, upon such terms
			 and conditions and in such form and amounts as the Agency may in its
			 discretion determine, funds for the operation of the limited-life
			 regulated entity in lieu of capital.;(D)in paragraph (6)—(i)in the heading, by striking Winding up and inserting Winding down;(ii)by striking subparagraph (A) and inserting the following:(A)In generalSubject to subparagraph (B), the Agency shall wind down the affairs of a limited-life
			 regulated entity established under this subsection—(i)with respect to a Federal Home Loan Bank, not later than 2 years after the date of its
			 organization; and(ii)with respect to an enterprise, within such period of time as the Agency determines to be
			 necessary and appropriate.; and(iii)in subparagraph (B), by inserting established under this subsection with respect to a Federal Home Loan Bank after limited-life regulated entity;(E)in paragraph (7)(A)(iv)—(i)in the matter preceding subclause (I), by inserting the Agency determines that such actions are necessary to after that do not comply with this clause, if; and(ii)by striking subclauses (I) and (II) and inserting the following:(I)maximize the value of the assets of the regulated entity;(II)maximize the present value return from the sale or other disposition of the assets of the regulated
			 entity;(III)initiate and continue operations essential to the implementation of the limited-life regulated
			 entity;(IV)minimize the amount of any loss realized upon the sale or other disposition of the assets of the
			 regulated entity;(V)preserve the financial stability of the United States; and(VI)ensure that all creditors that are similarly situated under subsection (c)(1) receive not less than
			 the amount provided in subsection (f)(2).; and(F)in paragraph (11)(C)—(i)in clause (i), in the matter preceding subclause (I), by striking (other than mortgages that collateralize the mortgage-backed securities issued or guaranteed by an
			 enterprise); and(ii)by inserting at the end the following:(ii)HearingThe hearing required pursuant to this subparagraph shall be before a court of the United States,
			 which shall have jurisdiction to conduct such hearing and to authorize the
			 limited-life regulated entity to obtain secured credit under clause (i).; and(11)by striking subsection (k)(relating to charter revocation), as so designated by Public Law
			 110–289.(c)Rule of constructionNothing in this Act, or any amendments made by this Act, except as may be explicitly provided for
			 in this Act, or any amendment made by this Act, shall be deemed to alter
			 the powers, authorities, rights, or duties that are vested in the Federal
			 Housing Finance Agency or the Director thereof with respect to supervision
			 and regulation of the enterprises, until such time as the Federal Housing
			 Finance Agency and the position of the Director are transferred in
			 accordance with title IV of this Act.604.Wind down(a)Authority of FHFA Director(1)In generalBeginning on the date of enactment of this Act and ending on the system certification date, the
			 FHFA Director, in consultation with the Corporation, shall take such
			 action, and may prescribe such regulations and procedures, as may be
			 necessary to wind down the operations of the enterprises in an orderly
			 manner that complies with the requirements of this Act and any amendments
			 made by this Act.(2)LimitationNotwithstanding any authority granted to the FHFA Director under paragraph (1)—(A)the sale, exchange, license, or other disposition of any asset for value subject to the wind down
			 required under this section shall be prohibited, if the Corporation—(i)in its discretion determines that such sale, exchange, license, or disposition would
			 materially
			 interfere with the ability of the Corporation to carry out the
			 requirements of this Act; and(ii)notifies, in writing, the FHFA Director within 14 days of such determination; and(B)the Corporation may direct the conservator of the enterprises to sell, exchange, license,
			 or
			 otherwise dispose of any asset for value subject to the wind down required
			 under this section, if the Board of Directors certifies by a majority vote
			 that—(i)not completing such sale, transfer, exchange, license, or other disposition for value would be
			 inconsistent with the
			 transition plan approved pursuant to section 602; and(ii)such sale, transfer, exchange, license, or disposition for value would not violate the duties of
			 the conservator.(b)Authority of CorporationBeginning on the system certification date, the Corporation shall take such action, and may
			 prescribe
			 such regulations and
			 procedures, as may be necessary to wind down the operations of the
			 enterprises in an orderly manner that complies with the requirements of
			 this Act and any amendments made by this Act.(c)Resolution plan(1)In generalEach enterprise shall develop a resolution plan in order to facilitate an orderly transition to the
			 new housing finance system authorized by this Act.(2)TimingEach resolution plan required to be developed under paragraph (1) shall be submitted to the FHFA
			 Director not later than 90 days after the agency transfer date.(3)Contents of plansEach resolution plan required to be developed under paragraph (1) shall include a full description
			 and valuation of the assets, liabilities, and contractual obligations of
			 the enterprise, and any other information that the FHFA Director may
			 require.(4)Retention of authorityNotwithstanding any provision of a resolution plan required to be developed under paragraph (1),
			 the Federal Housing Finance Agency and the Corporation shall retain and
			 exercise full discretion to the extent that either the Agency or the
			 Corporation utilizes or relies on such a resolution plan, either in whole
			 or in part, in fulfilling any duty or responsibility required by this Act.(5)Public summaryAfter reviewing each resolution plan required to be developed under paragraph (1), the Corporation
			 shall make available
			 to the public a summary of each such resolution plan.(6)Valuation studyAfter reviewing each resolution plan required to be developed under paragraph (1), the Corporation
			 shall conduct a
			 valuation study of each enterprise’s business segments, including any
			 technology, business unit, legacy book, and other assets and liabilities
			 that may be sold for value in a manner consistent with the purposes and
			 requirements of this Act.(d)Prohibition on new business(1)Federal National Mortgage Association(A)New business prohibitedEffective on the system certification date, the Federal National Mortgage Association shall have no
			 authority to conduct new business under the Federal National Mortgage
			 Association Charter Act.(B)New business definedFor purposes of subparagraph (A), the term new business means any new—(i)purchase of, servicing of, or dealing in any insured or conventional mortgages by the Federal
			 National Mortgage Association under section 302(b) of the Federal National
			 Mortgage Association Charter Act (12 U.S.C. 1717(b));(ii)purchase of a mortgage by the Federal National Mortgage Association in its secondary mortgage
			 market
			 operations under section 304(a) of the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1719(a));(iii)issue of an obligation of the Federal National Mortgage Association under section 304(b) of the
			 Federal National Mortgage Association Charter Act (12 U.S.C. 1719(b)),
			 including—(I)bonds, notes, debentures, and other similar instruments;(II)capital lease obligations;(III)obligations in respect of letters of credit, bankers acceptances, or other similar instruments;(IV)guarantees of new securities based on mortgages set aside; and(V)swap, security-based swap, derivative product, or other similar instrument;(iv)setting aside of any mortgages held by the Federal National Mortgage Association and any new issue
			 and sale of securities based on the mortgages so set aside under section
			 304(d) of the Federal National Mortgage Association Charter Act (12 U.S.C.
			 1719(d)); and(v)issue of a subordinated obligation of the Federal National Mortgage Association under section
			 304(e) of the Federal National Mortgage Association Charter Act (12 U.S.C.
			 1719(e)).(C)Exclusion from new businessThe term new business shall not include any new—(i)purchase by the Federal National Mortgage Association of a non-performing mortgage from a pool of
			 mortgages previously set aside by the enterprise;(ii)issue of an obligation of the Federal National Mortgage Association if, after giving effect to the
			 issuance, the aggregate amount of such obligations does not exceed 120
			 percent of the amount of mortgage assets permitted to be owned by the
			 enterprise under section 605;(iii)setting aside of mortgages previously set aside by the Federal National Mortgage Association, or
			 any new issue and sale of securities based on the mortgages so previously
			 set aside, to refund or replace an outstanding issue of securities based
			 on mortgages previously set aside, if the face amount of the refunding or
			 replacing mortgage-backed securities does not exceed the face amount of
			 the mortgage-backed securities being refunded or replaced;(iv)transfer of guarantees of mortgage-backed securities guaranteed by the Federal National Mortgage
			 Association if the  mortgage loans collateralizing such securities are
			 refinanced, regardless of the value of the underlying
			 collateral and the homeowner’s current employment status and income; or(v)entry into any swap, security-based swap, or other similar instrument, or purchase of sale of any
			 derivative product, or other similar instrument, to facilitate the orderly
			 wind down of the Federal National Mortgage Association and appropriate
			 loss mitigation on any outstanding guarantees of the Federal National
			 Mortgage Association under section 605.(D)New business prohibition not to affect outstanding enterprise debt or guaranteesNothing in subparagraph (A) shall adversely affect the rights and obligations of any holders of—(i)outstanding debt obligations of the Federal National Mortgage Association, including any—(I)bonds, notes, debentures, or other similar instruments;(II)capital lease obligations;(III)obligations in respect of letters of credit, bankers’ acceptances, or other similar instruments; or(IV)swap, security-based swap, derivative product, or other similar instrument; or(ii)mortgage-backed securities guaranteed by the Federal National Mortgage Association.(2)Federal Home Loan Mortgage Corporation(A)New business prohibitedEffective on the system certification date, the Federal Home Loan Mortgage Corporation shall have
			 no authority to conduct new business under the Federal Home Loan Mortgage
			 Corporation Act.(B)New business definedFor purposes of subparagraph (A), the term new business means any new—(i)purchase of, servicing of, or dealing in any insured or conventional mortgages by the Federal Home
			 Loan Mortgage Corporation under section 305(a) of the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1454(a));(ii)issue of an obligation of the Federal Home Loan Mortgage Corporation under section 306(a) of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1455(a)), including—(I)bonds, notes, debentures, and other similar instruments;(II)capital lease obligations;(III)obligations in respect of letters of credit, bankers acceptances, or other similar instruments;(IV)guarantees of new securities based on mortgages set aside; and(V)swap, security-based swap, derivative product, or other similar instrument;(iii)issue of mortgage-backed securities under the Federal Home Loan Mortgage Corporation Act; and(iv)issue of a subordinated obligation of the Federal Home Loan Mortgage Corporation under the Federal
			 Home Loan Mortgage Corporation Act.(C)Exclusion from new businessThe term new business shall not include any new—(i)purchase by the Federal Home Loan Mortgage Corporation of a non-performing mortgage from a pool of
			 mortgages previously set aside by the enterprise;(ii)issue of an obligation of the Federal Home Loan Mortgage Corporation if, after giving effect to the
			 issuance, the aggregate amount of such obligations does not exceed 120
			 percent of the amount of mortgage assets permitted to be owned by the
			 enterprise under section 605;(iii)issue of mortgage-backed securities, to refund or replace an outstanding issue of mortgage-backed
			 securities, if the face amount of the refunding or replacing
			 mortgage-backed securities does not exceed the face amount of the
			 mortgage-backed securities being refunded or replaced;(iv)transfer of guarantees of mortgage-backed securities guaranteed by the Federal Home Loan Mortgage
			 Corporation if the  mortgage loans collateralizing such securities are
			 refinanced, regardless of the value of the underlying
			 collateral and the homeowner’s current employment status and income; or(v)entry into any swap, security-based swap, or other similar instrument, or purchase of sale of any
			 derivative product, or other similar instrument, to facilitate the orderly
			 wind down of the Federal Home Loan Mortgage Corporation and appropriate
			 loss mitigation on any outstanding guarantees of the Federal Home Loan
			 Mortgage Corporation under section 605.(D)New business prohibition not to affect outstanding enterprise debt or guaranteesNothing in subparagraph (A) shall adversely affect the rights and obligations of any holders of—(i)outstanding debt obligations of the Federal Home Loan Mortgage Corporation, including any—(I)bonds, notes, debentures, or other similar instruments;(II)capital lease obligations;(III)obligations in respect of letters of credit, bankers’ acceptances, or other similar instruments; or(IV)swap, security-based swap, derivative product, or other similar instrument; or(ii)mortgage-backed securities guaranteed by the Federal Home Loan Mortgage Corporation.(3)Rule of constructionThe prohibition on new business by the Federal National Mortgage Association and the Federal Home
			 Loan Mortgage Corporation set forth in paragraphs (1) and (2) shall not
			 prohibit, nor be construed to prohibit, the
			 Corporation from
			 managing such entity.(4)Existing guarantee obligations(A)Explicit guaranteeThe full faith and credit of the United States is pledged to the payment of all amounts which may
			 be required to be paid under any obligation described under paragraphs (1)
			 and (2), including any obligation issued on or after the system
			 certification date to refund or replace an obligation that was outstanding
			 on the day before the system certification date.(B)Loan eligibilityThe enterprises shall include as eligible loans for the purposes of refinancing all current loans
			 that qualify as eligible mortgage loans and meet those underwriting
			 requirements
			 for eligibility for same servicer refinancing, except that the enterprises
			 may not disqualify or impose varying rules based on loan-to-value,
			 combined loan-to-value, employment status, or income with regard to
			 refinancing mortgage loans that collateralize mortgage-backed securities
			 issued by an enterprise prior to the system certification date.(C)Continued dividend paymentsNotwithstanding the provisions of this section or any other provision of law, provision 2(a)
			 (relating to Dividend Payment Dates and Dividend Periods) and provision
			 2(c) (relating to Dividend Rates and Dividend Amount) of the Senior
			 Preferred Stock Purchase Agreement, or any provision of any certificate in
			 connection with such Agreement creating or designating the terms, powers,
			 preferences, privileges, limitations, or any other conditions of the
			 Variable Liquidation Preference Senior Preferred Stock of an enterprise
			 issued pursuant to such Agreement—(i)shall not be amended, restated, or otherwise changed to reduce the rate or amount of dividends in
			 effect pursuant to such Agreement as of the Third Amendment to such
			 Agreement dated August 17, 2012, except that any amendment to such
			 Agreement shall be permitted if it facilitates the sale of assets of the
			 enterprises to
			 facilitate compliance with this title; and(ii)shall remain in effect until the guarantee obligations described under paragraphs (1) and (2) are
			 fully extinguished.(D)ApplicabilityNotwithstanding the provisions of this section, all guarantee fee amounts derived from the mortgage
			 guarantee business of the enterprises in existence as of the system
			 certification date, after satisfying the fee amounts required to be
			 collected by section 1327 of the Safety and Soundness Act (12 U.S.C.
			 4547), shall be subject to the terms of the Senior Preferred Stock
			 Purchase Agreement.(e)Charters revokedEffective upon the date the guarantee obligations under subsection (d)(4)(A) are fully
			 extinguished:(1)The Federal National Mortgage
			 Association Charter Act is repealed, except as the provisions of such Act
			 relate to the establishment, purposes, powers, authorities, duties,
			 supervision, administration, and management of the Government National
			 Mortgage Association.(2)The Federal Home Loan Mortgage Corporation Act is repealed.(f)Authority to insure outstanding mortgage-backed securities; mortgage-backed securities of the
			 enterprises(1)Authority to insure mortgage-backed securities; authority to develop enterprise mortgage-backed
			 securitiesAfter the agency transfer date, and subject to such procedures, standards, terms, and conditions as
			 may be adopted by the Corporation under paragraph (2), the Corporation
			 may—(A)upon application and in exchange for a fee determined by the Corporation, provide insurance on
			 outstanding mortgage-backed securities issued by the enterprises; and(B)facilitate, including through the operations of the enterprises or the utilization of the Platform,
			 the—(i)exchange of mortgage-backed securities issued by either enterprise for covered securities;(ii)exchange of mortgage-backed securities issued by 1 enterprise for those of the other enterprise;(iii)issuance of mortgage-backed securities by both enterprises through a single issuer; and(iv)issuance of real estate mortgage investment conduit securities, consisting of mortgage-backed
			 securities issued by the enterprises.(2)Development of procedures, standards, terms, and conditionsThe Corporation shall develop and adopt procedures, standards, terms, and conditions to enable the
			 Corporation and each of the enterprises, as applicable, to implement each
			 of the activities described in paragraph (1).(3)Required procedures, standards, terms, and conditionsIn the development and adoption of the procedures, standards, terms, and conditions required under
			 paragraph (2), the Corporation shall consider the effect of each activity
			 with respect to the following:(A)Lender access to the secondary mortgage market.(B)The liquidity and trading price of existing enterprise mortgage-backed securities.(C)The ability of market participants and the enterprises to issue new mortgage-backed
			 securities.(D)The cost to the enterprises or the Corporation to exchange, restructure, or insure mortgage-backed
			 securities.(g)Report to Congress(1)In generalPrior to the agency transfer date, the FHFA Director shall submit a study considering the
			 feasibility of activities described in subsection  (f)(1) to—(A)the Committee on Banking, Housing, and Urban Affairs of the Senate;(B)the Committee on Financial Services of the House of Representatives; and(C)the Corporation.(2)UpdatesFollowing the agency transfer date, the Corporation shall provide updates on the activities
			 described in subsection (f)(1) in the transition plan (and in each annual
			 update
			 thereof) required under section 602.(h)Division of assets and liabilities; authority to establish holding companies, trusts, and
			 subsidiaries(1)In generalThe action and procedures required under subsection (a)—(A)shall include the establishment and execution of plans to manage assets toward the liquidation of
			 liabilities and provide for an equitable division, distribution, and
			 liquidation of the assets and liabilities of an enterprise, including any
			 infrastructure, property, including intellectual property, historic data,
			 platforms, or
			 any other thing or object of value, provided such plan complies with the
			 requirements of this Act and any amendments made by this Act;(B)may provide for the establishment of—(i)a holding corporation organized under the laws of any State of the United States or the District of
			 Columbia for the purpose of winding down an enterprise or both
			 enterprises;(ii)1 or more trusts to which to transfer—(I)outstanding debt obligations of an enterprise or both enterprises; or(II)outstanding mortgages held for the purpose of collateralizing mortgage-backed securities guaranteed
			 by an enterprise or both enterprises; and(iii)1 or more subsidiaries or joint ventures with private entities for the purposes of facilitating
			 an orderly wind down of one enterprise or both enterprises and the
			 transition to the new housing
			 finance system;(C)may include the sale as a going concern of any holding company, trust, subsidiary, or joint venture
			 with a private entity established by an enterprise under this subsection;
			 and(D)may provide that any holding company, trust, subsidiary, or joint venture sold as a going concern
			 may be utilized to facilitate the formation of—(i)a small lender mutual under section 315;(ii)an approved guarantor;(iii)an approved multifamily guarantor;(iv)an approved aggregator; or(v)the Securitization Platform.(2)Rule of constructionAny holding company, trust, subsidiary, or joint venture established by an enterprise before or
			 after the agency transfer date is eligible to be sold by the Federal
			 Housing Finance Agency as a going concern for the purposes described in
			 this section.(i)Recoupment by senior preferred shareholders(1)Maximum return to senior preferred shareholdersThe wind down of each enterprise required under this section shall be managed by the Corporation
			 to obtain resolutions that maximize the return for the senior preferred
			 shareholders, to the extent that such resolutions—(A)are consistent with the goals of facilitating—(i)a deep, liquid, and resilient secondary mortgage market for single-family and multifamily
			 mortgage-backed
			 securities in order to support access to mortgage credit in the
			 primary mortgage market; and(ii)an orderly transition from housing finance markets facilitated by the enterprises to housing
			 finance markets facilitated by the Corporation with minimum disruption in
			 the availability of mortgage credit;(B)are consistent with applicable Federal and State law;(C)comply with the requirements of this Act and the amendments made by this Act; and(D)protect the taxpayer from having to absorb losses incurred in the secondary mortgage market.(2)Sale of certain assets as a going concern(A)Sale for valueIf the Federal Housing Finance Agency makes the determinations in
			 subparagraph (B), the Federal Housing Finance Agency may conduct a sale,
			 exchange, license, or other disposition for value of any line
			 of business of an enterprise, or any function, activity, asset,
			 intellectual property, or service of an
			 enterprise, as a going concern.(B)Required determinationsA sale under subparagraph (A) is permitted if the Federal Housing Finance Agency determines that
			 the sale, exchange, license, or other disposition for value—(i)is consistent with the goal of an orderly transition from housing finance markets facilitated by
			 the enterprises to housing finance markets facilitated by the
			 Corporation with minimum disruption in the availability of mortgage
			 credit;(ii)does not impede or otherwise interfere with the ability of the Federal Housing
			 Finance Agency or the Corporation to carry out the
			 functions and requirements of this Act;(iii)does not transfer, convey, or authorize any guarantee or Federal support, assistance, or backing,
			 implicit or explicit, related to any such business line, function,
			 activity, or service;(iv)will maximize the return for the senior preferred shareholders as required under paragraph (1); and(v)would not result in an uncompetitive primary or secondary mortgage market or otherwise limit
			 competitiveness in the primary or secondary mortgage markets.(C)Sale of historic dataThe Federal Housing Finance Agency shall conduct a sale for value of each enterprise’s historic
			 data, including loan-level historical performance data. In conducting such
			 sale, the Federal Housing Finance Agency may require that—(i)the purchaser of the historic data is the Corporation or the Securitization Platform;(ii)the purchaser of the historic data makes the historic data available to the public in a searchable
			 and easily accessible format as promptly as practicable; and(iii)the purchaser of the historic data takes appropriate steps to ensure the privacy of consumers,
			 minimizes the collection and storage of personally identifiable financial
			 information, and considers statutes, rules, and regulations relating to
			 the privacy of consumer credit information and personally identifiable
			 financial information.605.Portfolio reduction(a)Graduated reduction(1)In generalOn December 31 of the year after the date of enactment of this Act, and on December 31 of each year
			 thereafter until each enterprise reaches the allowable size of the
			 retained single-family portfolio specified
			 in paragraph (2), each enterprise
			 shall not own single-family mortgage loan assets in excess of 85 percent
			 of the aggregate amount of the single-family mortgage loan assets that the
			 enterprise was permitted to own as of December 31 of the immediately
			 preceding calendar year.(2)Retained single-family portfolio to facilitate orderly wind downNot later than the date on which the system certification date occurs, the Corporation shall
			 establish an allowable amount of enterprise-owned single-family mortgage
			 loan assets in an amount equal to the amount necessary to facilitate—(A)the orderly wind down of the enterprises; and(B)appropriate loss mitigation on any legacy guarantees of the enterprises.(b)Mortgage loan assets definedFor purposes of this section, the term mortgage loan assets means, with respect to an enterprise, assets of such enterprise consisting of mortgage loans,
			 mortgage-related securities, participation certificates, mortgage-backed
			 commercial paper, obligations of real estate mortgage loan investment
			 conduits, and similar assets, in each case to the extent that such assets
			 would appear on the balance sheet of such enterprise in accordance with
			 generally accepted accounting principles in effect in the United States as
			 of September 7, 2008 (as set forth in the opinions and pronouncements of
			 the Accounting Principles Board and the American Institute of Certified
			 Public Accountants and statements and pronouncements of the Financial
			 Accounting Standards Board from time to time, and without giving any
			 effect to any change that may be made after September 7, 2008, in respect
			 of Statement of Financial Accounting Standards No. 140 or any similar
			 accounting standard).606.Oversight of transition of the housing finance system(a)TestimonyBeginning on the agency transfer date and ending on the system certification date, the
			 Chairperson shall, on an annual basis, appear before the Committee on
			 Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives to provide testimony on
			 the progress made in carrying out the requirements of this title.(b)Inspector General report on transitionBeginning on the agency transfer date and ending on the system certification date, the
			 Inspector General of the Federal Mortgage Insurance Corporation shall, on
			 an annual basis—(1)submit a report to the Corporation and the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Financial Services of the House of
			 Representatives—(A)on the status of the transition to the new housing finance system authorized by this Act;(B)that includes recommendations to facilitate an orderly transition to the new housing finance system
			 authorized by this Act; and(C)on the impact of various actions required by this Act on borrowers and small mortgage lenders; and(2)appear before the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee
			 on Financial Services of the House of Representatives to provide testimony
			 on the report required under paragraph (1).(c)GAO report on transition(1)In generalNot later than 18 months after the system certification date, the Comptroller General of the United
			 States shall conduct a study and
			 submit a report to the Committee on Banking, Housing, and Urban
			 Affairs of the Senate and the Committee on Financial Services of the House
			 of Representatives reviewing the
			 transition required by this Act.(2)Contents of studyIn conducting the study required under paragraph (1), the Comptroller General shall review—(A)all property, including intellectual property, of the enterprises that may have been sold,
			 transferred, or licensed for value pursuant to this title or any amendment
			 made by this title;(B)the number and market share of each type of approved
			 entity; and(C)the amount of any taxpayer repayment.607.Authority to establish provisional standards(a)Provisional standards(1)In generalNotwithstanding any standard required under subtitle B of title III or section 703, the Corporation
			 may establish
			 provisional standards
			 for the approval of approved entities in order to ensure the sufficient
			 participation of financially sound entities in the housing finance system.(2)Period of effectiveness during transitionThe Corporation is authorized to establish provisional standards under paragraph (1) prior to the
			 system certification date and such provisional standards shall—(A)be published in the Federal Register
			 for notice and comment; and(B)remain in effect until the Corporation adopts
			 and publishes final
			 standards for the approval of approved entities pursuant to subtitle B of
			 title III or section 703.(3)Period of effectiveness during unusual and exigent circumstancesThe Corporation is authorized to establish provisional standards under paragraph (1) during periods
			 when the authority of the
			 Corporation under section 305 is exercised and such provisional standards
			 shall—(A)be published in the
			 Federal Register; and(B)remain in effect until the final date of the timeline
			 established by the Corporation pursuant to section 305(h)(1).(4)Rule of constructionNothing in paragraph (2) shall be construed to allow the Corporation to delay or otherwise not
			 implement subsection (c) in the required timeframe.(b)Oversight of approved entitiesDuring any period in which a provisional standard is in effect pursuant to subsection (a), the
			 Corporation shall maintain all oversight and enforcement authorities
			 with regard to approved entities in
			 accordance with the requirements and authorities of subtitles B and C of
			 title
			 III and  section 703.(c)Phase-in of capital standards for approved guarantors(1)In generalThe requirement under section 311(g)(1)(A) shall take effect on the date that is 8 years after the
			 date that the Corporation approves the first approved guarantor under this
			 section.(2)Phase-inBeginning on the date that the Corporation approves the first approved guarantor under this section
			 and ending on the date set forth under paragraph
			 (1), the Corporation shall—(A)require an approved guarantor to maintain an appropriate level of capital necessary to help ensure
			 an orderly transition pursuant to this title; and(B)increase annually, in equal increments, the required amount of capital to be held by the approved
			 guarantor.(3)ApplicabilityEach capital level required to be held by an approved guarantor under this section, including each
			 annual increase pursuant to paragraph (2)(B), shall only be applicable
			 with respect to new business being guaranteed by an approved guarantor on
			 and after the date each capital level becomes effective.(d)Phase-in of capital standards for multifamily approved guarantors(1)In generalThe requirement under section 703(h)(1)(A) shall take effect on the date that is 8 years after the
			 date that the Corporation approves the first multifamily approved
			 guarantor under this section.(2)Phase-inBeginning on the date that the Corporation approves the first approved multifamily guarantor under
			 this section and ending on the date set forth under paragraph (1), the
			 Corporation shall—(A)require an approved multifamily guarantor to maintain an appropriate level of capital necessary to
			 help ensure an orderly transition pursuant to this title; and(B)increase annually, in equal increments, the required amount of capital to be held by the approved
			 multifamily guarantor.(3)ApplicabilityEach capital level required to be held by an approved multifamily guarantor under this section,
			 including each annual increase pursuant to paragraph (2)(B), shall only be
			 applicable with respect to new business being guaranteed by an approved
			 multifamily guarantor on and after the date each capital level becomes
			 effective.608.Initial fund level for the Mortgage Insurance Fund(a)Fund amount on system certification dateThe Corporation shall endeavor to ensure that the Mortgage Insurance Fund established under section
			 303 attains a reserve ratio of 0.75 percent of the sum of the outstanding
			 principal balance of the covered securities for which insurance is
			 projected to be provided under this Act for the 5-year period beginning on
			 the system certification date.(b)Report to Congress on projectionThe projection required under subsection (a) shall be—(1)determined by the Corporation; and(2)reported to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on
			 Financial Services of the House of Representatives.(c)AssessmentsPursuant to the authorities granted to the Corporation under section 1316(i) of the Safety and
			 Soundness Act, as added by section 405, the amount of funds required to be
			 held by the Mortgage Insurance Fund under subsection (a) shall be
			 acquired through assessments on the enterprises. The assessments required
			 under this subsection shall be in effect for the period beginning on the
			 date of enactment of this Act and ending on the system certification date.
			 The assessments required under this subsection shall be deposited in the
			 Mortgage Insurance Fund.609.GAO report on full privatization of secondary mortgage market(a)GAO reportNot later than 8 years after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit a report to the Committee on Banking, Housing,
			 and Urban Affairs of the Senate and the Committee on Financial Services of
			 the House of Representatives on the feasibility of transitioning to and
			 creating a fully privatized secondary mortgage market, including
			 recommendations on how to best carry out any displacement of the insurance
			 model established under this Act, and an assessment of the cost of
			 mortgage credit and the impact on the economy if the secondary mortgage
			 market is fully privatized.(b)Corporation planNot later than 6 months after the date on which the report required under subsection (a) is
			 submitted, the
			 Corporation shall submit to the Committee on Banking, Housing, and Urban
			 Affairs of the Senate and the Committee on Financial Services of the House
			 of Representatives a description of the legislative, administrative, and
			 regulatory actions necessary to implement the recommendations of the
			 report.VIIMultifamily701.Establishment of multifamily subsidiaries(a)Formation and governance of multifamily subsidiaries(1)Federal National Mortgage Association(A)Multifamily subsidiary planThe FHFA Director, in consultation with the Secretary of the Treasury, shall direct the Federal
			 National Mortgage Association to develop a plan, not later than 180 days
			 after the date of enactment of this Act, to establish a multifamily
			 subsidiary for purposes of expeditiously meeting the multifamily market
			 minimum criteria required under
			 section 601.(B)Establishment of multifamily subsidiaryPursuant to section 604, the Federal Housing Finance Agency shall direct the Federal National
			 Mortgage Association to
			 establish a multifamily
			 subsidiary not later than 1 year after the date of enactment of this Act.(2)Federal Home Loan Mortgage Corporation(A)Multifamily subsidiary planThe FHFA Director, in consultation with the Secretary of the Treasury, shall direct the Federal
			 Home Loan Mortgage Corporation to develop a plan, not later than 180 days
			 after the date of enactment of this Act, to establish a multifamily
			 subsidiary for purposes of expeditiously meeting the multifamily market
			 minimum criteria required under
			 section 601.(B)Establishment of multifamily subsidiaryPursuant to section 604, the Federal Housing Finance Agency shall direct the Federal Home Loan
			 Mortgage Corporation to
			 establish a
			 multifamily subsidiary not later than 1 year after the date of enactment
			 of this Act.(b)Transfer of functions(1)Fannie Mae multifamily subsidiary(A)In generalNotwithstanding the provisions under title VI  or any other provision of law, effective on the date
			 on which the multifamily subsidiary is
			 established under subsection (a)(1)(B), all employees, functions,
			 activities, infrastructure, property, including the Delegated Underwriting
			 and Servicing Lender Program and other intellectual property, platforms,
			 technology, or any other object or service of the Federal National
			 Mortgage Association necessary to the support, maintenance, and operation
			 of the multifamily business of the Federal National Mortgage Association
			 shall be transferred and contributed, without cost, to the multifamily
			 subsidiary.(B)Capital contributionIn connection with the transfer required under subparagraph (A), the Federal National Mortgage
			 Association shall contribute, in any form or manner the Federal Housing
			 Finance Agency may
			 determine, subject to the approval right of the Secretary of the Treasury
			 in the Senior Preferred Stock Purchase Agreement, any capital necessary to
			 ensure that the multifamily subsidiary
			 established under subsection (a)(1)(B) has, in the determination of the
			 FHFA Director, sufficient capital to carry out its multifamily business,
			 including the ability to obtain warehouse lines of credit.(C)Ensuring continuation of ongoing operation of multifamily businessIn carrying out the multifamily business transferred pursuant to subparagraph (A), the multifamily
			 subsidiary established under subsection (a)(1)(B) shall ensure that any
			 such business continues to operate, as applicable, consistent with—(i)the Delegated Underwriting and Servicing Lender Program established by the Federal National
			 Mortgage Association;(ii)any other programs, activities, and contractual agreements of the enterprises that support the
			 enterprises' provision of liquidity to the multifamily housing market; and(iii)the provisions of this title.(2)Freddie Mac multifamily subsidiary(A)In generalNotwithstanding the provisions under title VI or any other provision of law, effective on the date
			 on which the multifamily subsidiary is
			 established under subsection (a)(2)(B), all employees, functions,
			 activities, infrastructure, property, including the K Series Structured
			 Pass-Through Certificates originated and offered under the Program Plus
			 Lender Program
			 and other
			 intellectual property, platforms, technology, or any other object or
			 service of the Federal Home Loan Mortgage Corporation necessary to the
			 support, maintenance, and operation of the multifamily business of the
			 Federal Home Loan Mortgage Corporation shall be transferred and
			 contributed, without cost, to the multifamily subsidiary.(B)Capital contributionIn connection with the transfer required under subparagraph (A), the Federal Home Loan Mortgage
			 Corporation shall contribute, in any form or manner the Federal Housing
			 Finance Agency may
			 determine, subject to the approval right of the Secretary of the Treasury
			 in the Senior Preferred Stock Purchase Agreement, any capital necessary to
			 ensure that the multifamily subsidiary
			 established under subsection (a)(2)(B) has, in the determination of the
			 FHFA Director, sufficient capital to carry out its multifamily business,
			 including the ability to obtain warehouse lines of credit.(C)Ensuring continuation of ongoing operation of multifamily businessIn carrying out the multifamily business transferred pursuant to subparagraph (A), the multifamily
			 subsidiary established under subsection (a)(2)(B) shall ensure that any
			 such business continues to operate, as applicable, consistent with—(i)the K Series Structured Pass-Through Certificates originated and
			 offered under the Program Plus Lender Program established by the Federal
			 Home Loan Mortgage Corporation;(ii)any other programs, activities, and contractual agreements of the enterprises that support the
			 enterprises' provision of liquidity to the multifamily housing market; and(iii)the provisions of this title.(c)Multifamily subsidiaries(1)In generalThe multifamily subsidiaries established by the Federal National Mortgage Association and the
			 Federal Home Loan Mortgage Corporation under subsection (a) may retain a
			 limited multifamily mortgage loan portfolio to—(A)aggregate mortgage loans for pooled securities executions;(B)implement pilot mortgage loan programs and other risk-sharing transactions and product modification
			 testing;(C)engage in the financing of properties with rent-regulatory restrictions, off-campus student
			 housing, and senior and assisted living developments; and(D)perform additional activities as may be established by the Corporation for the purpose of
			 facilitating the continuation of existing multifamily activities.(2)Portfolio reduction applicabilityFor purposes of expeditiously meeting the multifamily market minimum criteria required under
			 section 601, the multifamily subsidiaries established under subsection (a)
			 shall not be subject to the
			 portfolio reduction required under section 605.702.Disposition of multifamily businesses(a)Authority to manage disposition of multifamily businessesNotwithstanding any provision of title VI or any other provision of law, the Federal Housing
			 Finance Agency may, on or
			 before the system certification date,
			 manage the sale, transfer, or disposition for value of property, including
			 intellectual property, technology, platforms, and legacy systems,
			 infrastructure and processes of an enterprise relating to the operation
			 and maintenance of the multifamily business of an enterprise.(b)Required establishment of well-functioning multifamily covered security marketIn exercising the authority in subsection (a), the Federal Housing Finance Agency shall manage any
			 disposition of the
			 multifamily business of an enterprise in a manner consistent with—(1)the establishment of a well-functioning multifamily covered security market;(2)the provision of broad access to multifamily financing; and(3)facilitating competition in the multifamily covered security market by—(A)providing open access to performance information on the legacy multifamily business of an
			 enterprise;(B)providing for reasonable licensing of the multifamily proprietary systems of an enterprise; and(C)setting market share limitations, fees, or additional capital standards on multifamily business
			 assets that were sold, transferred, or disposed.703.Approval and supervision of multifamily guarantors(a)Standards for approval of multifamily guarantors(1)In generalThe Corporation shall develop, adopt, and publish standards for the approval by the Corporation of
			 multifamily guarantors to—(A)issue multifamily covered securities; and(B)guarantee the timely payment of principal and interest on multifamily covered securities
			 collateralized by eligible
			 multifamily mortgage loans and insured by the Corporation.(2)Required standardsThe standards required under paragraph (1) shall include—(A)the financial history and condition of the multifamily guarantor;(B)a requirement that the multifamily guarantor maintain capital levels as defined by the Corporation,
			 pursuant to subsection (h);(C)the capability of the management of the multifamily guarantor;(D)the general character and fitness of the officers and directors of the multifamily guarantor,
			 including the compliance history of the multifamily guarantor’s officers
			 and directors with Federal and State laws and the rules and regulations
			 promulgated by self-regulatory organizations (as defined in section
			 3(a)(26) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(26)), as
			 applicable;(E)the risk presented by the multifamily guarantor to the Mortgage Insurance Fund;(F)the adequacy of insurance and fidelity coverage of the multifamily guarantor;(G)the ability of the multifamily guarantor to—(i)ensure that eligible multifamily mortgage loans that collateralize a multifamily covered security
			 insured under this Act are originated in compliance with the requirements
			 of this Act;(ii)oversee multifamily servicers and specialty servicers conducting servicing activities on eligible
			 multifamily mortgage loans, which may be governed under the terms of
			 seller-servicer guides in effect at either of the enterprises on the date
			 of enactment of this Act; and(iii)oversee counterparties in credit risk-sharing transactions;(H)the capacity of the multifamily guarantor to take the first loss position, pari passu position, or
			 transfer investment
			 risk and credit risk to private market holders;(I)that the multifamily guarantor has the capacity to guarantee eligible multifamily mortgage loans in
			 a manner that furthers the purposes of the Corporation as described in
			 section 201(b)(5);(J)a requirement that the multifamily guarantor submit audited financial statements to the
			 Corporation;(K)that the multifamily guarantor does not originate eligible multifamily mortgage loans and is not an
			 affiliate of a person that actively engages in the business of originating
			 eligible multifamily mortgage loans; and(L)a requirement that the multifamily guarantor has the capacity to meet the requirement of section
			 704.(3)Consultation and coordinationTo promote consistency and minimize regulatory conflict, the Corporation shall consult and
			 coordinate with appropriate Federal and State regulators and officials
			 when developing standards pursuant to this subsection.(b)Application and approval(1)Application process(A)In generalThe Corporation shall establish an application process, in such form and manner and requiring such
			 information as the Corporation may require, for the approval of
			 a multifamily guarantor under this section.(B)Application reviewThe Corporation shall establish internal timelines for its processing of an application under this
			 section, including timelines for any action to approve or to deny an
			 application under this section.(C)Prohibition on control by insured depository institutions or affiliates of insured depository
			 institutions(i)In generalIt shall be unlawful for an insured depository institution or an affiliate of an insured depository
			 institution to control an approved multifamily guarantor.(ii)Rule of construction regarding controlFor purposes of this subparagraph, any insured depository institution or affiliate of an insured
			 depository institution has control over an approved multifamily guarantor
			 if the company directly or indirectly or acting through 1 or more other
			 persons owns, controls, or has power to vote 10 percent or more of any
			 class of voting shares of the approved multifamily guarantor.(D)Expedited application processThe Corporation may establish an expedited application process for an applicant applying to become
			 an
			 approved multifamily guarantor, provided that any such applicant—(i)proposes to use a credit risk-sharing mechanism approved under subsection (c); and(ii)otherwise meets the requirements of this section.(2)ApprovalThe Corporation may approve any application made pursuant to paragraph (1), provided the
			 multifamily guarantor meets the standards established under subsection
			 (a).(3)DenialThe Corporation shall have the authority to deny any application made pursuant to paragraph (1) if
			 an officer or director of the multifamily guarantor has, at any time prior
			 to the date of the approval of such application, been—(A)subject to a statutory disqualification pursuant to section 3(a)(39) of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78c(a)(39)); or(B)suspended, removed, or prohibited from participation pursuant to section 8(g) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1818(g)), prohibited from certain action
			 pursuant to paragraphs (6) or (7) of section 8(e) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1818(e)), subject to an action resulting in a
			 written agreement or other written statement under section 8(u)(1) of the
			 Federal Deposit Insurance Act (12 U.S.C. 1818(u)(1)), for which a
			 violation may be enforced by an appropriate Federal banking agency, or
			 subject to any final order issued with respect to any administrative
			 enforcement proceeding initiated by such agency under section 8 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1818).(4)Notice and publicationThe Corporation shall—(A)provide prompt notice to a multifamily guarantor of the approval or denial of any application of
			 the multifamily guarantor to become an approved multifamily guarantor
			 under this section;(B)publish a notice in the Federal Register upon approval of any multifamily guarantor; and(C)maintain an updated list of approved multifamily guarantors on the website of the Corporation.(c)Credit risk-sharing mechanisms(1)Consideration and approvalThe Corporation shall—(A)consider and approve credit risk-sharing mechanisms that may be employed by an approved multifamily
			 guarantor to manage the credit risk related to guarantees provided for
			 multifamily covered securities; and(B)approve any credit risk-sharing mechanism undertaken by an enterprise as of the date of enactment
			 of this Act, including—(i)the Delegated Underwriting and Servicing Lender Program established by the Federal National
			 Mortgage Association;(ii)the K Series Structured Pass-Through Certificates originated and
			 offered under the Program Plus Lender Program established by the Federal
			 Home Loan Mortgage Corporation;(iii)any other program, activity, or contractual agreement of an enterprise that supports the
			 enterprise's provision of liquidity to the multifamily housing market; and(iv)any credit risk-sharing mechanism based on the mechanisms described in clause (i), (ii), or (iii),
			 with modifications approved by the Corporation.(2)Rule of ConstructionNothing in paragraph (1) shall be construed to—(A)prevent private market holders from taking a first loss position on multifamily covered
			 securities guaranteed by an approved multifamily guarantor; or(B)limit an approved multifamily
			 guarantor from engaging in other forms of risk-sharing using mechanisms
			 that have not been considered or approved by the Corporation.(3)ReportEach report required by section 302(b)(5) shall include a description of each credit
			 risk-sharing mechanism approved by the Corporation pursuant to this
			 subsection.(4)Notice and publicationThe Corporation shall—(A)provide prompt notice to any person seeking approval for a credit risk-sharing mechanism of the
			 approval or denial of that credit risk-sharing mechanism under this
			 subsection; and(B)make available	updated  information regarding approved credit
			 risk-sharing mechanisms on the website of the Corporation.(5)Applicability of the Commodity Exchange Act and Securities Act of 1933(A)Exemption from the Commodity Exchange Act; prior consultation required(i)ExemptionNo counterparty that enters into a swap, as that term is defined in section 1a of the Commodity
			 Exchange Act (7 U.S.C. 1a), for purposes of structuring any credit
			 risk-sharing mechanism that is approved by the Corporation pursuant to
			 this section, which credit risk-sharing mechanism is designed to be used
			 or is used by a private market holder to assume losses and to reduce the
			 specific risks arising from losses realized under such credit risk-sharing
			 mechanism associated with any multifamily covered security insured in
			 accordance
			 with section 303 or section 305, shall be deemed, by reason of such swap
			 transaction, to be a commodity pool, as that term is defined in section 1a
			 of the Commodity Exchange Act (7 U.S.C. 1a).(ii)Prior consultation requiredBefore approving any credit risk-sharing mechanism that would be exempt from the Commodity Exchange
			 Act pursuant to subparagraph (A), the Corporation shall consult with the
			 Commodity Futures Trading Commission.(B)Exemption from section 27B of the Securities Act of 1933; prior consultation required(i)ExemptionAny credit risk-sharing mechanism that is approved by the Corporation pursuant to this section,
			 which credit risk-sharing mechanism is designed to be used or is used by a
			 private market holder to assume losses and to reduce the
			 specific risks arising from losses realized under such credit risk-sharing
			 mechanism associated with any
			 multifamily covered security insured in accordance with section 303 or
			 section 305, shall be exempt from section 27B of the Securities Act of
			 1933 (15 U.S.C. 77z-2a).(ii)Prior consultation requiredBefore approving any credit risk-sharing mechanism that would be exempt from section 27B of the
			 Securities Act of 1933 pursuant to subparagraph (A), the Corporation shall
			 consult with the Securities and Exchange Commission.(d)Requirement to maintain approval status(1)Authority to issue orderIf the Corporation determines that an approved multifamily guarantor approved under this section no
			 longer meets the standards for such approval or violates a requirement
			 under this Act, including any standard, regulation, or order
			 promulgated in accordance with this Act, the Corporation may—(A)suspend or revoke the approved status of the approved multifamily guarantor; or(B)take any other action with respect to such approved multifamily guarantor as may be authorized
			 under this Act.(2)Rule of constructionThe suspension or revocation of the approved status of an approved multifamily guarantor under this
			 section shall have no effect on the status as a multifamily
			 covered security of any multifamily covered security collateralized by
			 eligible
			 multifamily mortgage loans with which the approved multifamily guarantor
			 contracted prior to the suspension or revocation.(3)PublicationThe Corporation shall—(A)promptly publish a notice in the Federal Register upon suspension or revocation of the approval of
			 any approved multifamily guarantor; and(B)maintain an updated list of such approved multifamily guarantors on the website of the Corporation.(4)DefinitionIn this subsection, the term violate includes any action, taken alone or with others, for or toward causing, bringing about,
			 participating in, counseling, or aiding or abetting, a violation of the
			 requirements under this Act.(e)Prudential standards for supervisionThe Corporation shall prescribe prudential standards for approved multifamily guarantors in order
			 to—(1)ensure—(A)the safety and soundness of approved multifamily guarantors; and(B)the maintenance of approval standards by approved multifamily guarantors; and(2)minimize the risk presented to the Mortgage Insurance Fund.(f)Reports and examinationsFor purposes of determining whether an approved multifamily guarantor is fulfilling the
			 requirements under this Act, the Corporation shall have the authority to
			 require reports from and examine an approved multifamily guarantor, in the
			 same manner and to the same extent as the Federal Deposit Insurance
			 Corporation has with respect to an insured depository institution under
			 the
			 provisions of subsection (a) of section 9 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1819).(g)EnforcementThe Corporation shall have the authority to enforce the provisions of this Act with respect to
			 an approved multifamily guarantor, in the same manner and to the same
			 extent
			 as the Federal Deposit Insurance Corporation has with respect to an
			 insured
			 depository institution under the provisions of subsections (b) through
			 (n) of section 8 of the Federal Deposit Insurance Act (12 U.S.C. 1818).(h)Capital standards(1)In generalPursuant to the requirement to establish capital and related solvency standards under section
			 309(b), the Corporation shall establish standards for approved multifamily
			 guarantors as follows:(A)Guarantor activitiesThe capital standard for eligible multifamily mortgage loans that collateralize multifamily covered
			 securities insured by the Corporation shall require an approved
			 multifamily guarantor to hold 10 percent capital.(B)Aggregation activitiesAn approved multifamily guarantor shall hold capital in an amount comparable to that which is
			 required to be held by insured depository institutions and their
			 affiliates with respect to their applicable aggregating activities.(C)Solvency levelsAn approved multifamily guarantor shall maintain solvency levels adequate for the approved
			 multifamily guarantor to withstand losses that might be incurred by the
			 approved multifamily guarantor in a period of economic stress, including
			 national and regional multifamily housing price declines, such as those
			 observed during moderate to severe recessions in the United States.(2)Risk-sharing considerations(A)In generalFor purposes of paragraph (1)(A), the Corporation shall consider the extent, amount, and form of
			 risk-sharing and risk mitigation through the use by approved multifamily
			 guarantors of credit risk-sharing mechanisms approved pursuant to
			 subsection (c). The Corporation shall allow such risk-sharing and risk
			 mitigation to fulfill required amounts of capital to be
			 held under paragraph (1)(A) while maintaining an appropriate structure of
			 capital as
			 determined by the Corporation.(B)Equivalent treatmentFor purposes of paragraph (2)(A), the Corporation shall seek to ensure equivalent capital
			 treatment between approved credit risk-sharing mechanisms approved under
			 subsection (c) with similar performance histories.(3)Other considerationTo reflect the differences between single-family and multifamily businesses, the capital standards
			 established under paragraph (1)(A) may differ from the capital standards
			 established under section 311 for approved guarantors.(4)Stress testsThe Corporation shall conduct appropriate stress tests of each approved multifamily guarantor that
			 has
			 total assets of more than $10,000,000,000, provided that such stress tests
			 shall be—(A)specifically tailored to the business model of the approved multifamily guarantor; and(B)utilized to—(i)ensure the safety and soundness of the approved multifamily guarantor; and(ii)minimize the risk the approved multifamily guarantor  may present to the Mortgage Insurance Fund.(i)Resolution authority for failing multifamily guarantors(1)In generalNotwithstanding any other provision of Federal law, the law of any State, or the constitution of
			 any State, the Corporation shall—(A)have the authority to act, in the same manner and to the same extent, with respect to an approved
			 multifamily guarantor as the Federal Deposit Insurance Corporation has
			 with respect to an insured depository institution under subsections (c)
			 through (s) of section 11 of the Federal Deposit Insurance Act (12 U.S.C.
			 1821), section 12 of the Federal Deposit Insurance Act (12 U.S.C. 1822),
			 and section 13 of the Federal Deposit Insurance Act (12 U.S.C. 1823),
			 while tailoring such actions to the specific business model of the
			 approved multifamily guarantor, as may be necessary to properly exercise
			 such authority under this subsection;(B)in carrying out any authority provided in subparagraph (A), act, in the same manner and to the same
			 extent, with respect to the Mortgage Insurance Fund as the Federal Deposit
			 Insurance Corporation may act with respect to the Deposit Insurance Fund
			 under the provisions of the Federal Deposit Insurance Act set forth in
			 subparagraph (A);(C)prescribe regulations governing the applicable rights, duties, and obligations of an approved
			 multifamily guarantor placed into resolution under this subsection, its
			 creditors, counterparties, and other persons, as the Corporation deems
			 necessary to properly exercise the authority provided in subparagraph (A);(D)consistent with the authorities provided in subparagraph (A), immediately place an insolvent
			 approved multifamily guarantor into receivership; and(E)upon placing an approved multifamily guarantor into receivership, treat multifamily covered
			 securities insured by the Corporation under section 303 in the same manner
			 as the Federal Deposit Insurance Corporation treats deposit liabilities
			 under section 11(d)(11)(A)(ii) of the Federal Deposit Insurance Act and
			 insured deposits under section 11(f) of the Federal Deposit Insurance Act,
			 where the Corporation shall have the same right of subrogation as the
			 Federal Deposit Insurance Corporation has under section 11(g) of the
			 Federal Deposit Insurance Act.(2)Least-cost resolution requiredThe Corporation may not exercise any authority under paragraph (1) with respect to any approved
			 multifamily guarantor unless the total amount of the expenditures by the
			 Corporation and obligations incurred by the Corporation
			 in connection with the exercise of any such authority with respect to such
			 approved multifamily guarantor is the least costly to the Mortgage
			 Insurance Fund,
			 consistent with the least cost approach specified in the Federal Deposit
			 Insurance Act (12 U.S.C. 1811 et seq.), of all possible
			 methods for meeting the Corporation's obligations under this Act and
			 expeditiously concluding its resolution activities, subject to section 13
			 of the Federal Deposit Insurance Act where the Corporation and the Board
			 of
			 Directors shall have the same authority as the Federal Deposit Insurance
			 Corporation and the Federal Deposit Insurance Corporation’s board of
			 directors.(3)Taxpayer protectionThe Corporation, in carrying out any authority provided in this subsection, shall prescribe
			 regulations to ensure that any
			 amounts owed to the United States, unless the United States agrees or
			 consents otherwise, shall have priority following administrative expenses
			 of the receiver when satisfying unsecured claims against an approved
			 multifamily guarantor, or the receiver therefor, that are proven to the
			 satisfaction of the receiver.(j)HearingUpon notice of denial of an application for approval under subsection (b) or upon a notice of
			 suspension or revocation of the approved status of an approved multifamily
			 guarantor under subsection (d), the applicant or approved multifamily
			 guarantor shall be afforded a hearing under subsection (h) of section 8 of
			 the Federal Deposit Insurance Act (12 U.S.C. 1818(h)), in the same manner
			 and to the same extent as if the Corporation were the appropriate Federal
			 banking agency, provided that the approved multifamily guarantor submits a
			 request to the Corporation for a hearing not later than 10 days after the
			 date on which the notice is published under subsection (b)(3) or (d)(3).(k)Prohibited activityAn approved multifamily guarantor may not—(1)originate eligible multifamily mortgage loans; or(2)be an affiliate of a person that actively engages in the business of originating eligible
			 multifamily mortgage loans.(l)Guarantors required to pay claimsSubject to such standards as the Corporation may provide, an approved multifamily guarantor may not
			 for any reason withhold payment of funds that would ensure holders of
			 multifamily covered securities receive timely payment of principal and
			 interest on multifamily covered securities.  The Corporation shall by
			 regulation develop a process for the mediation and resolution of disputed
			 payment amounts.704.Multifamily housing requirement(a)In generalEach approved multifamily guarantor shall ensure, during each calendar year,
			 that at least 60 percent of the rental housing units
			 which are contained in the eligible multifamily mortgage loans that
			 collateralize all multifamily covered securities guaranteed by each such
			 approved multifamily guarantor during the previous 24-month period were,
			 at the time of origination, affordable to low-income families.(b)Determination of affordability of rental housing unitsFor purposes of subsection (a), the affordability of rental housing units contained in an eligible
			 multifamily mortgage loan shall be determined at the time of loan
			 commitment by using—(1)the most recent rent roll for an occupied property; or(2)in the case of rental housing units that are newly constructed or substantially rehabilitated, a
			 final pro-forma rent roll.(c)Determination of complianceThe Corporation shall determine, during each calendar year, whether each approved multifamily
			 guarantor has complied with the requirement under
			 subsection (a).(d)Suspension or adjustment(1)In generalThe Corporation may suspend or adjust the requirement under subsection (a) for an approved
			 multifamily guarantor or guarantors—(A)during a period of unusual and exigent market conditions in the multifamily housing market as
			 determined pursuant to section 305; or(B)either—(i)pursuant to information available to the Corporation
			 demonstrating adverse market conditions in the multifamily housing market;
			 or(ii)pursuant to a written request to suspend or adjust the requirement under subsection (a) made by an
			 approved multifamily guarantor, which the
			 Corporation may grant in whole or in part.(2)Criteria for suspension or adjustmentThe Corporation may suspend or adjust the requirement under subsection (a) pursuant to paragraph
			 (1)(B) only if—(A)market and economic conditions require such an action; or(B)efforts to meet the requirement under subsection (a) would result in—(i)the constraint of liquidity in certain market segments;(ii)over-investment in certain market segments; or(iii)other consequences contrary to the intent of this section.(3)Limitation on authorityThe Corporation shall narrowly tailor any suspension or adjustment made under paragraph (1)(B) to
			 address the market conditions that prompted the suspension or
			 adjustment.(4)Determination(A)Period for public commentThe Corporation shall, promptly upon a decision to pursue a suspension or adjustment under
			 paragraph (1)(B)(i) or upon receipt of a request under paragraph
			 (1)(B)(ii), seek public comment on the suspension or adjustment for a
			 period of 30 days.(B)Period for determinationThe Corporation shall make a determination regarding any proposed suspension or adjustment within
			 30 days after the expiration of the public comment period provided under
			 subparagraph (A).(C)ExtensionsThe Corporation may extend the period for determination provided under subparagraph (B) for a
			 single additional 15-day period, but only if the Corporation requests
			 additional information from the approved multifamily
			 guarantor.(5)Review of suspension or adjustment(A)Annual reviewThe Corporation shall review any suspension or adjustment made by the Corporation under
			 subparagraphs (A) or (B) of paragraph (1) at least annually to determine
			 whether the suspension or adjustment satisfies the criteria established
			 under paragraph (2).(B)Publication and commentThe Corporation shall—(i)not less than annually, publish a list of all suspensions and adjustments in effect under this
			 section; and(ii)seek public comment as to the continued necessity of such suspensions or adjustments.(e)Mixed income liquidity study and review(1)StudyNot later than 2 years after the date of enactment of this Act, and periodically or as market
			 conditions warrant thereafter, the Corporation shall conduct a
			 study of liquidity in the market for financing the new construction or
			 substantial rehabilitation of mixed-income properties containing
			 multifamily units that—(A)otherwise qualify under the requirement under subsection (a); and(B)are financed by tax-exempt bonds that are issued by a State or local housing finance agency.(2)Adjustment to requirementThe Corporation may adjust the requirement under subsection (a), subject to the procedures provided
			 under paragraphs (2) through (5) of subsection (d), if the Corporation
			 finds based on a study conducted under paragraph (1) that—(A)liquidity is constrained in the market	for eligible multifamily mortgage loans for the
			 mixed-income properties described in paragraph (1); and(B)it is necessary to foster liquidity in that market.(f)Rule of constructionNothing in this section shall be construed to authorize the Corporation to require an approved
			 multifamily guarantor to exceed the 60 percent
			 requirement set forth under subsection (a).(g)Definitions; applicability to enterprisesIn this section—(1)the term approved multifamily guarantor includes an enterprise or any multifamily subsidiary established pursuant to section 701;(2)the term multifamily covered security includes a multifamily mortgage-backed security guaranteed by an enterprise or any multifamily
			 subsidiary established pursuant to section 701; and(3)the term eligible multifamily mortgage loan includes a multifamily mortgage loan collateralizing a security guaranteed by an enterprise or any
			 multifamily subsidiary established pursuant to section 701.705.Establishment of small multifamily property program(a)Pilot programThe Corporation shall establish at least 1 pilot program, to be administered by the Office of
			 Multifamily Housing, in consultation with the Office of Consumer and
			 Market Access, to test and assess methods or products designed to
			 increase secondary mortgage market access for multifamily properties
			 comprised of not more than 50 units or with mortgages not exceeding
			 $3,000,000 (as adjusted for inflation).(b)ActivitiesIn administering the pilot program required under subsection (a), the Corporation shall—(1)review, and may approve,
						proposals from regulated entities or approved
			 multifamily guarantors, including proposals focused on lending by small
			 mortgage lenders, to participate in the pilot program by carrying out
			 activities to decrease
			 barriers to secondary mortgage market access for multifamily properties
			 comprised of not more than 50 units or with mortgages not exceeding
			 $3,000,000 (as adjusted for inflation) through new risk-sharing,
			 partnerships, or other mechanisms or incentives; and(2)establish requirements governing the activities of the pilot program, including requirements with
			 respect to—(A)any mid-course alterations of activities permitted under the pilot program, information sharing,
			 reporting, and
			 evaluation of the results of a pilot program; and(B)the tracking of any allocations of amounts that may be distributed from the Market Access Fund.(c)Use of Market Access FundA regulated entity or approved multifamily guarantor that submits a proposal under
			 subsection (b) may request, as part of the proposal, allocations from the
			 Market Access Fund as necessary to support its proposed activities.(d)Amendments to pilot programThe Corporation may amend a pilot program  established under subsection (a) as needed to
			 accommodate the multifamily mortgage market.(e)PublicationThe Corporation shall make publicly available the results of a pilot program established under
			 subsection (a).(f)RequirementThe Corporation shall consider the results of a pilot program  established under subsection (a) for
			 purposes of expanding and implementing new mechanisms to decrease barriers
			 to secondary mortgage market access for multifamily properties comprised
			 of not
			 more than 50 units or with mortgages not exceeding $3,000,000 (as adjusted
			 for inflation).(g)Limitation on fundingThe Corporation may not use funds from the Mortgage Insurance Fund to fund any pilot program
			 activities conducted by a regulated entity or approved multifamily
			 guarantor under this section.706.Multifamily housing studyThe Office of Multifamily Housing shall conduct a study on the
			 expansion of the Federal Home Loan Banks’ Acquired Member Assets (AMA) programs to eligible multifamily mortgage loans.707.Multifamily platform study(a)In generalNot later than 18 months after the system certification date, the Corporation shall conduct a study
			  on the need, feasibility, costs, and merits of creating a
			 cooperatively-owned, nonprofit multifamily issuance platform to securitize
			 eligible multifamily mortgage loans.(b)Content of studyThe study required under subsection (a) shall address—(1)competition between existing approved multifamily guarantors;(2)the barriers to entry for new multifamily guarantors;(3)the costs associated with developing a new platform;(4)the funding of smaller-balance multifamily mortgage loans, including mortgage loans originated by
			 credit unions and community and
			 mid-size
			 banks and other small-volume lenders in rural and other underserved
			 communities;(5)standardized definitions and reporting and payment requirements;(6)stability in the multifamily lending market in times of stress; and(7)such other information as the Corporation determines appropriate to further the purpose of the
			 study.(c)ConsiderationIn conducting the study required under subsection (a), the Corporation shall consider whether any
			 identified need to establish a multifamily securitization platform can and
			 will be met by the Platform established under section 321, or any
			 subsidiary
			 or affiliate thereof.(d)Report to CongressNot later than 18 months after the system certification date, the Corporation shall submit the
			 study required under subsection (a) to the Committee on Banking, Housing,
			 and Urban Affairs of the Senate and the Committee on Financial Services of
			 the House of Representatives.708.Short-term
			 residential housing(a)In generalSection
			 513 of the National Housing Act (12 U.S.C. 1731b) is amended—(1)in subsection
			 (b)—(A)in clause (1), by
			 striking or at the end; and(B)by inserting
			 before the period at the end the following: , or (3) the project is a
			 short-term residential property (as such term is defined in subsection (e)
			 of
			 this section) and is subject to a mortgage insured under section 207,
			 provided that the Secretary has made a determination pursuant to
			 the study and report required under section 708(b) of the Housing Finance
			 Reform and Taxpayer Protection Act that the provision of such insurance is
			 appropriate; and(2)in subsection
			 (e)—(A)in clause (1), by
			 striking and at the end; and(B)by inserting
			 before the period at the end the following: , and (3) the term
			 short-term residential property means multifamily housing that
			 (A) has more than 50 dwelling units that each contain a kitchen, including
			 a
			 full refrigerator and cooking surface, and bathroom facilities, (B)
			 provides
			 mail boxes for each unit, (C) rents such units for a minimum stay of 7
			 days, and (D) does not provide food or beverage services, including
			 in-room
			 service, daily maid services, furnishing and laundering of linen without
			 charge, or bellhop services.(b)Study(1)In generalNot later than 6 months after the date of enactment of this Act, the Secretary of Housing and Urban
			 Development shall—(A)conduct and complete a study evaluating the risk of the
			 provision of insurance under section 207 of the National Housing Act (12
			 U.S.C. 1713) for short-term residential properties; and(B)submit a report to the Committee on Banking, Housing,
			 and Urban Affairs of the Senate and the Committee on Financial Services of
			 the House of Representatives, which shall include—(i)the findings of the study required under subparagraph (A); and(ii)a determination as to whether any additional risk presented to the General Insurance Fund resulting
			 from the provision of insurance under section 207 of the National Housing
			 Act (12 U.S.C. 1713) for short-term residential properties is appropriate.(2)Contents of studyIn conducting the study required under paragraph (1)(A), the Secretary of Housing and Urban
			 Development shall—(A)evaluate whether the provision of insurance under section 207 of the National Housing Act (12
			 U.S.C. 1713) for short-term residential properties presents additional
			 risk to the General Insurance Fund; and(B)consider any additional operational and logistical costs associated with providing such insurance.(3)DefinitionsIn this subsection—(A)the term General Insurance Fund means the fund established under section 519 of the National Housing Act (12 U.S.C. 1735c); and(B)the term short-term residential properties has the meaning given the term under section 513(e)(3) of the National Housing Act (12 U.S.C.
			 1731b(e)(3)).VIIIGeneral provisions801.Rule of
			 constructionNothing in this Act shall be construed to alter, supersede, or interfere with the final ruling of a
			 court of competent jurisdiction with respect to any provision of the
			 Senior Preferred Stock Purchase Agreement or amendments thereof of an
			 enterprise.802.SeverabilityIf any provision of this Act or the
			 application of any provision of this Act to any person or circumstance, is
			 held
			 invalid, the application of such provision to other persons or
			 circumstances,
			 and the remainder of this Act, shall not be affected thereby.803.Transfer notification under TILA(a)In generalSection 131(g) of the Truth in Lending Act (15 U.S.C. 1641(g)) is amended by striking paragraph (2)
			 and inserting the following:(2)DefinitionsFor purposes of this subsection—(A)the term mortgage loan means any consumer credit transaction that is secured by the principal dwelling of a consumer;(B)the term securitized residential mortgage means any residential mortgage loan that serves as collateral for a fixed-income or other security
			 that allows the holder of such security to receive payments dependent on
			 the cash flow from such residential mortgage loan; and(C)the term servicer—(i)has the meaning provided in section 129A, except that such term includes a person who receives any
			 payments from a mortgagor, including any amounts for escrow accounts, and
			 makes payments to the owner of the loan or other third parties, including
			 payments made after default, pursuant to the terms of the relevant
			 contracts; and(ii)excludes State and local housing agencies..(b)Disclosure of feesSection 5(c)(3) of the Real Estate Settlement Procedures Act (12 U.S.C. 2605(c)(3)) is amended—(1)by striking Any notice required and inserting the following:(A)In generalAny notice required; and(2)by adding at the end the following:(B)Disclosure of fees requirementThe transferee servicer shall provide to the borrower, not more than 15 days after the effective
			 date of transfer of the servicing of the mortgage loan, a statement
			 regarding the loan which shows the following:(i)The application of all payments and charges, including the date received, as allocated to
			 principal, interest, escrow, and other charges.(ii)The status of the loan as of the date of the transfer including whether the loan is in default and
			 whether any loss mitigation application submitted by the borrower is
			 pending.(iii)An itemization and explanation for all arrearages claimed to be due as of the date of the transfer..(c)Safe harbor for mistaken payments; feesSection 131 of the Truth in Lending Act (15 U.S.C. 1641) is amended—(1)by redesignating subsection (g) as subsection (i); and(2)by inserting after subsection (f) the following:(g)Treatment of mistaken loan payments after transferDuring the 60-day period beginning on the effective date of transfer of the servicing of any
			 securitized residential mortgage loan, a late fee may not be imposed on
			 the consumer with respect to any payment on such loan, and no such payment
			 may be treated as late for any other purpose, if the payment is received
			 by the transferor servicer (rather than the transferee servicer who should
			 properly receive payment) on or before the applicable due date, including
			 any grace period allowed under the loan documents.(h)Fee waive upon transfer(1)In generalThe creditor, new owner, or assignee of the mortgage loan, by itself or through its servicer, may
			 not impose or collect—(A)any fee that is not listed as having been incurred in the notice to the consumer of the transfer of
			 servicing of a securitized
			 residential mortgage
			 loan; or(B)any fee incurred prior to the effective date of servicing transfer that is not disclosed on a
			 periodic
			 statement provided to the consumer prior to the effective date of
			 servicing transfer of a securitized residential mortgage loan.(2)DefinitionsFor purposes of this subsection—(A)the term securitized residential mortgage means any residential mortgage loan that serves as collateral for a fixed-income or other security
			 that allows the holder of such security to receive payments dependent on
			 the cash flow from such residential mortgage loan; and(B)the term servicer—(i)has the meaning provided in section 129A, except that such term includes a person who receives any
			 payments from a mortgagor, including any amounts for escrow accounts, and
			 makes payments to the owner of the loan or other third parties, including
			 payments made after default, pursuant to the terms of the relevant
			 contracts; and(ii)excludes State and local housing agencies.. 804.Investment
		authority to support rural infrastructureSection 11 of the Federal Home Loan Bank Act
		(12 U.S.C. 1431) is amended by adding at the end the following:(m)Mission
		  investments for rural infrastructureIn furtherance of its
		  mission under section 5, each Federal Home Loan Bank is authorized to purchase
		  investment grade securities from nonmember cooperative lenders that have
		  received financing from the Federal Financing Bank and that possess
		  demonstrated experience in making loans to rural cooperatives. Such securities
		  shall be secured investments collateralized by loans of the cooperative lender.
		  The purchase of such securities shall be at the sole discretion of the Bank,
		  consistent with such regulations, restrictions, and limitations as may be
		  prescribed by the
		  Board..805.Consolidation of similar housing assistance programs(a)Report(1)In generalNot later than 2 years after the date of enactment of this Act, the Corporation, the Secretary of
			 Housing and Urban Development, the Secretary of the Treasury, the
			 Secretary of Agriculture, the Secretary of Veterans Affairs, the Secretary
			 of Labor, and the Secretary of the Interior shall jointly submit to
			 Congress a
			 report, which shall—(A)identify and evaluate, based on need and appropriateness, specific opportunities to consolidate
			 similar housing assistance programs,
			 which may include the programs identified in the August 2012 Government
			 Accountability Office report to Congress entitled Opportunities Exist to Increase Collaboration and Consider Consolidation (GAO-12-554);(B)provide recommendations to Congress for legislative action to appropriately streamline,
			 consolidate, or eliminate similar housing assistance programs identified
			 and evaluated under
			 subparagraph (A); and(C)identify opportunities for cross-agency collaboration of housing assistance efforts.(2)AccessibilityThe report submitted under paragraph (1) shall be made available on a publically accessible
			 Internet website.(b)Use of administrative authority(1)In general(A)The Director of the Office of Management and Budget shall coordinate with the Secretary of Housing
			 and Urban Development, the
			 Secretary of the Treasury, the Secretary of Agriculture, the Secretary of
			 Veterans Affairs, the Secretary of Labor, and the Secretary of the
			 Interior to consider and evaluate opportunities to eliminate,
			 consolidate, or streamline housing assistance programs.(B)The Director of the Office of Management and Budget, in coordination with the Secretary of Housing
			 and Urban Development, the
			 Secretary of the Treasury, the Secretary of Agriculture, the Secretary of
			 Veterans Affairs, the Secretary of Labor, and the Secretary of the
			 Interior, shall eliminate, consolidate, or streamline any programs
			 identified under subparagraph (A) which they find appropriate.(2)Cost savingsAny administrative cost savings resulting from the consolidation, elimination, or streamlining of
			 housing assistance programs under paragraph (1) shall be transferred as
			 follows:(A)50 percent to the Housing Trust Fund established under section 1338 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568).(B)50 percent to the General Fund of the Treasury to be used for deficit reduction.(3)ReportThe Director of the Office of Management and Budget shall submit to Congress a report on an annual
			 basis of any actions taken to streamline similar housing assistance
			 programs,  and the cost savings resulting from such actions.(c)Rule of constructionNothing in this section shall be construed to grant the Director of the Office of Management and
			 Budget,   the Secretary of Housing and Urban Development, the
			 Secretary of the Treasury, the Secretary of Agriculture, the Secretary of
			 Veterans Affairs, the Secretary of Labor, or the Secretary of the
			 Interior any additional authority to eliminate, consolidate, or streamline
			 housing assistance programs that they did not have prior to the date of
			 enactment of this Act.806.Bureau of Consumer Financial Protection review; GAO report(a)Bureau of Consumer Financial Protection review(1)In generalExcept as provided in paragraph (2), not later than 3 months after the date of enactment of this
			 Act, the Bureau of Consumer Financial
			 Protection shall, after reviewing relevant data and consulting with
			 stakeholders,
			 including representatives of the manufactured housing industry and
			 representatives of consumers and homeowners, consider and review the
			 application of
			 subsections (bb) and (cc) of section 103 of the Truth in Lending Act (15
			 U.S.C. 1602) to manufactured housing loans, including—(A)the annual percentage rate coverage test for high-cost mortgages;(B)the total points and fees coverage test for high-cost mortgages; and(C)the definition of the term mortgage originator.(2)ExceptionThe Bureau of Consumer Financial Protection shall not be required to conduct the review under
			 paragraph (1) if the Bureau does not receive relevant data  relating to
			 the review that was not previously submitted to the Bureau on or before
			 January 31, 2013.(3)Rule of constructionNothing in paragraph (1) shall be construed to require the Bureau of Consumer Financial Protection
			 to engage in rulemaking, including rulemaking to modify any rule relating
			 to subsection (bb) or (cc) of section 103 of the Truth in Lending Act (15
			 U.S.C. 1602).(b)GAO reportNot later than 10 months after the date of enactment of this Act, the Comptroller General of the
			 United States shall conduct a study and issue a report to Congress on the
			 manufactured housing loan market, which
			 shall include an analysis of—(1)the loan products available in the manufactured housing loan market and the performance of those
			 products, which shall include a
			 review of the underwriting  standards and portfolios of creditors that
			 originate manufactured housing loans, such as depository institutions and
			 finance companies;(2)the characteristics of borrowers that participate in the manufactured housing loan market,
			 including—(A)the creditworthiness of the borrower;(B)the usage pattern of the borrower; and(C)the process for evaluating and comparing loan products prior to purchase; and(3)the potential impact on access to mortgage credit for manufactured housing loans if subsections
			 (bb) and (cc) of section 103 of the Truth in Lending Act (15 U.S.C. 1602)
			 were applied to manufactured housing loans, including—(A)the annual percentage rate  coverage test for high-cost mortgages;(B)the total points and fees coverage test for high-cost mortgages;(C)the definition of mortgage originator;(D)borrower delinquency and default in the manufactured housing loan market; and(E)competition in the manufactured housing loan market.807.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go
			 Act of 2010, shall be determined by reference to the latest statement
			 titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate
			 Budget Committee, provided that such statement has been submitted prior to
			 the vote on passage.September 18, 2014Reported with an amendment